Exhibit 10.1
AGREEMENT
FOR
GUARANTEED MAXIMUM PRICE
CONSTRUCTION SERVICES
BETWEEN
CASINO ONE CORPORATION
(“Owner”)
AND
YATES/PARIC, A JOINT VENTURE
(“Contractor”)
FOR
RIVER CITY CASINO AND RESORT

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    3  
 
       
1.1 Architect
    3  
1.2 Change, Change Order, Change Proposal and Construction Change Directive
    3  
1.3 Claim
    3  
1.4 Contract
    3  
1.5 Contract Documents
    3  
1.6 Contract Time
    4  
1.7 Cost of the Work
    4  
1.8 Drawings
    4  
1.9 Final Completion
    4  
1.10 Guaranteed Date of Substantial Completion
    4  
1.11 Guaranteed Maximum Price
    4  
1.12 Major Permits
    4  
1.13 Modification
    5  
1.14 Owner’s Lenders
    5  
1.15 Principal Interior Designer
    5  
1.16 Specifications
    5  
1.17 Subcontractor
    5  
1.18 Substantial Completion
    5  
1.19 Substitution
    5  
1.20 Vendor
    6  
1.21 Work
    6  
 
       
ARTICLE II INTENT, INTERPRETATION AND CORRELATION
    6  
 
       
2.1 Intent of the Contract Documents
    6  
2.2 Order of Precedence
    7  
2.3 Contractor’s Compliance with Contract Documents
    7  
 
       
ARTICLE III GUARANTEED MAXIMUM PRICE
    8  
 
       
3.1 Guaranteed Maximum Price
    8  
3.2 Cost of the Work
    13  
3.3 Non-Allowable Cost of the Work
    17  
3.4 Contractor’s Responsibility for Taxes
    20  
3.5 Discounts, Rebates and Refunds
    20  
3.6 No Duplication
    20  
 
       
ARTICLE IV CONTRACT TIME AND INTERIM MILESTONE DATES
    21  
 
       
4.1 Definitions
    21  
4.2 Time is of the Essence
    21  
4.3 Completion Guarantees
    22  
4.4 Liquidated Damages
    22  
 
       
ARTICLE V PAYMENTS TO CONTRACTOR
    23  
 
       
5.1 Schedule of Values
    23  
5.2 Applications for Progress Payments
    24  
5.3 Time of Payments
    27  
5.4 Owner’s Right To Withhold
    27  
5.5 Joint Payee Checks
    30  
5.6 Retention
    31  

 

 



--------------------------------------------------------------------------------



 



         
5.7 Substantial Completion Payment
    31  
5.8 Final Payment
    31  
5.9 Disputed Payments
    33  
5.10 Ownership of Materials
    33  
5.11 Deposits and Payments
    34  
5.12 Waiver
    34  
5.13 Materials Off-Site
    34  
 
       
ARTICLE VI OWNER’S RESPONSIBILITIES
    35  
 
       
6.1 Information and Services
    35  
6.2 Limitations
    36  
6.3 Project Representative
    36  
6.4 Approval of Major Purchases
    36  
6.5 Site Access
    36  
6.6 Payments
    37  
6.7 Proof of Funding
    37  
6.8 Good Faith
    37  
6.9 Timely Delivery of Drawings
    37  
 
       
ARTICLE VII CONTRACTOR’S RESPONSIBILITIES
    37  
 
       
7.1 Contractor’s Specific Representations
    37  
7.2 General Description
    40  
7.3 Preconstruction Services
    43  
7.4 Systems and Procedures
    45  
7.5 Schedule Meetings and Records
    46  
7.6 Contractor’s Operations
    46  
7.7 Site Discipline
    47  
7.8 Site Security
    48  
7.9 Coordination with Others
    49  
7.10 Product and Design Substitutions
    50  
7.11 Tests and Inspections
    51  
7.12 Access to Stored Material
    52  
7.13 Shop Drawings, Product Data and Samples
    52  
7.14 Project Record Documents and As-Built Requirements
    53  
7.15 Site Clean Up
    54  
7.16 Construction Facilities and Temporary Controls
    56  
7.17 Cutting and Patching of Work
    56  
7.18 Performance and Payment Bond Requirements
    57  
7.19 Liens
    57  
7.20 Royalties and Patents
    58  
7.21 Training
    58  
7.22 Construction Photographs
    58  
7.23 Statement of Unpaid Claims
    58  
 
       
ARTICLE VIII ARCHITECT
    59  
 
       
8.1 Architect’s Administration of the Contract
    59  
 
       
ARTICLE IX SUBCONTRACTORS AND VENDORS
    60  
 
       
9.1 Subcontractors and Vendors
    60  
9.2 Consent To Use Proposed Subcontractors and Vendors
    60  
9.3 Form of Subcontracts and Purchase Orders
    60  
9.4 Subcontractors and Vendors Designated By Owner
    61  
9.5 Payments to Subcontractors from the Contractor
    61  
9.6 Subcontractor and Vendor Replacements
    61  
9.7 Communications with Subcontractors and Vendors
    61  
9.8 Assignment
    62  

 

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE X WARRANTY OBLIGATIONS
    62  
 
       
10.1 Contractor’s Warranty
    62  
10.2 Contractor’s Warranty Period
    63  
10.3 Compliance with Contract Documents
    63  
10.4 Warranty Costs
    63  
10.5 Timeliness of Corrective Services
    64  
10.6 Warranty Survival
    64  
10.7 Owner’s Right to Correct
    65  
10.8 Owner’s Right to Supplement Work of Contractor
    65  
10.9 Acceptance of Non-Conforming Work
    65  
10.10 Warranty Exclusions
    65  
10.11 Written Guaranty
    65  
 
       
ARTICLE XI SCHEDULING, DELAYS AND ACCELERATION
    66  
 
       
11.1 Owner’s Right to Modify
    66  
11.2 Project Schedule
    66  
11.3 Schedule Updates
    66  
11.4 Force Majeure Delay
    67  
11.5 Owner Delay
    67  
11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay
    67  
11.7 Limitations
    69  
11.8 Recovery Plans
    70  
11.9 Accelerations for Owner’s Convenience
    71  
11.10 Schedule Coordination
    71  
11.12 Partial Occupancy or Use
    72  
11.13 Other
    73  
 
       
ARTICLE XII SUBSTANTIAL AND FINAL COMPLETION
    73  
 
       
12.1 Substantial Completion Procedures and Requirements
    73  
12.2 Final Completion Procedures and Requirements
    75  
 
       
ARTICLE XIII CONCEALED CONDITIONS AND UNCOVERING OF WORK
    79  
 
       
13.1 Concealed Conditions
    79  
13.2 Covering of Work
    79  
 
       
ARTICLE XIV INDEMNIFICATION
    80  
 
       
14.1 Indemnitee
    80  
14.2 Defense Costs
    81  
14.3 Hazardous Materials
    81  
14.4 Other Limitations
    81  
14.5 Survival of Indemnification Provisions
    82  
14.6 Risk
    82  
 
       
ARTICLE XV INSURANCE
    83  
 
       
15.1 Owner Controlled Insurance Program
    83  
15.2 Evidence of Coverage
    84  
15.3 Deductibles
    84  
15.4 Cooperation by the Parties
    84  
15.5 Duration
    84  
 
       
ARTICLE XVI SAFETY AND COMPLIANCE
    85  
 
       
16.1 Contractor’s Site Safety Responsibilities
    85  
16.2 Compliance
    87  

 

 



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE XVII TERMINATION OR SUSPENSION OF THE CONTRACT
    87  
 
       
17.1 Material Default by Contractor
    87  
17.2 Termination for Convenience
    91  
17.3 Suspensions by Owner
    92  
17.4 Claims for Consequential Damages
    93  
17.5 Other Rights and Remedies
    94  
17.6 Contractor’s Remedies
    94  
 
       
ARTICLE XVIII CHANGE IN THE WORK
    95  
 
       
18.1 Change
    95  
18.2 Change Order
    95  
18.3 Change Proposal Request
    96  
18.4 Construction Change Directive
    97  
18.5 Determination of Increases in Guaranteed Maximum Price
    98  
18.6 Simultaneous Submittal Requirements
    98  
18.7 Continued Performance
    98  
18.8 Effect of Change Orders
    99  
18.9 Verbal Instructions and Minor Changes in the Work
    99  
18.10 Waiver and Release of Contractor’s Rights
    100  
 
       
ARTICLE XIX RECORD KEEPING AND AUDIT RIGHTS
    100  
 
       
19.1 Required Accounting Records
    100  
19.2 Purpose and Extent of Record Access
    101  
19.3 Record Keeping Formats
    101  
19.4 Certifications
    101  
19.5 Flow Down Provisions
    101  
19.6 Remedies
    102  
19.7 Record Retention
    102  
 
       
ARTICLE XX CLAIMS
    102  
 
       
20.1 Definition
    102  
20.2 Notice
    102  
20.3 Pending Resolution
    103  
20.4 Final Settlement of Claims
    103  
20.5 Unresolved Claims
    103  
 
       
ARTICLE XXI OWNER’S LENDERS
    103  
 
       
21.1 Owner’s Lenders
    103  
21.2 Assignment and Default
    104  
21.3 Owner’s Lenders Election
    104  
21.4 Payment and Work Continuation
    105  
21.5 Payments
    105  
21.6 Audit Rights
    105  
21.7 Access
    105  
21.8 [Intentionally Omitted]
    105  
21.9 General Cooperation
    105  
 
       
ARTICLE XXII DISPUTE RESOLUTION AND GOVERNING LAW
    106  
 
       
22.1 Judicial Determination
    106  
22.2 Waiver of Jury Trial
    106  
22.3 Governing Law
    106  
22.4 Non-Waiver
    106  
22.5 Severability
    106  
 
       
ARTICLE XXIII PROPRIETARY INFORMATION AND USE OF OWNER’S NAME
    107  
 
       
23.1 Proprietary Information
    107  
23.2 Advertising and Use of Owner’s Name
    107  
23.3 Use of Drawings
    107  

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE XXIV MISCELLANEOUS PROVISIONS
    108  
 
       
24.1 Assignment
    108  
24.2 Subordination
    108  
24.3 No Third-Party Beneficiaries
    108  
24.4 Enforceability
    109  
24.5 Headings
    109  
24.6 Counterparts
    109  
24.7 Legal Fees
    109  
24.8 Waiver
    109  
24.9 Intent of the Parties
    109  
24.10 Survival
    110  
24.11 Independent Contractor
    110  
24.12 Privileged Business
    110  
24.13 Pinnacle Entertainment’s Compliance Committee
    111  
24.14 M/W/DBE and Missouri Businesses
    111  
24.15 Joint and Several Liability
    111  
24.16 Entire Agreement
    111  
 
       
ARTICLE XXV NOTICES
    112  
 
       
25.1 Notice Procedures
    112  
25.2 Notices to Owner
    112  
25.3 Notices to Contractor
    112  
25.4 Change of Address
    113  
 
       

 

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES
This Agreement for Guaranteed Maximum Price Construction Services (“Agreement”),
effective as of August 8, 2008 (the “Effective Date”) is entered into between
Casino One Corporation, a Mississippi corporation (“Owner”), and Yates/Paric, a
joint venture, (“Contractor”), with regard to the following.
RECITALS

A.   Owner owns or leases the real property described on Exhibit A attached
hereto and incorporated herein by the reference (“Site”).   B.   Owner desires
to construct on the Site a first class luxury resort and casino, including
casino and gaming areas, restaurants, retail, and exterior features, and all
on-Site and off-Site improvements and infrastructure related thereto, all in
full accordance with the Contract Documents, including the Drawings and
Specifications, and including the Work (as defined below) (the “Project”).
Contractor’s Work is only a portion of the Project. The Project also includes
services and materials to be provided by Owner and other separate contractors
and consultants.   C.   Contractor and Owner acknowledge that the Drawings and
Specifications are not complete, and Contractor and Owner agree to work together
to complete the Drawings and Specifications as provided in this Agreement,
including consistent with the Guaranteed Maximum Price Premises and Assumptions
and Project Schedule.   D.   Owner desires to engage Contractor to construct,
and supervise the construction of, that portion of the Project comprising the
Work as more fully described in this Agreement and Contractor desires to accept
such engagement, upon the terms and conditions contained in this Agreement.

 

2



--------------------------------------------------------------------------------



 



AGREEMENT
In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Contractor and Owner hereby adopt and incorporate the
foregoing Recitals and agree as follows:
ARTICLE I
DEFINITIONS
1.1 Architect. The “Architect” for the Project is Bergman, Walls and Associates
or any other architect designated by Owner to Contractor in writing.
1.2 Change, Change Order, Change Proposal and Construction Change Directive. The
terms Change, Change Order, Change Proposal and Construction Change Directive
are defined in Article 18 of this Agreement.
1.3 Claim. The term Claim is defined in Section 20.1 of this Agreement.
1.4 Contract. Collectively the Contract Documents described in Section 1.5 below
form the entire contract for implementation of the Work and are collectively
referred to as the “Contract”.
1.5 Contract Documents. “Contract Documents” shall consist of the documents
listed in this Section 1.5 which are hereby incorporated herein by this
reference:
1.5.1 This Agreement (including all Exhibits hereto);
1.5.2 The Drawings (as defined in Section 1.8 below);
1.5.3 The Specifications (as defined in Section 1.16 below);
1.5.4 The Project Schedule (as defined in Section 11.2 of this Agreement and
attached hereto as Exhibit B);
1.5.5 The list of those personnel assigned by Contractor as Contractor’s
Personnel, attached hereto as Exhibit C;
1.5.6 All contracts and purchase orders of Contractor with Subcontractors and/or
Vendors with attachments thereto;
1.5.7 The list of Contractor’s Owned Equipment to be rented to Owner pursuant to
Section 3.2.6 of this Agreement, attached hereto as Exhibit D;
1.5.8 The Schedule of Values (as defined in Section 5.1 of this Agreement);
1.5.9 Guaranteed Maximum Price Premises and Assumptions, as defined in
Section 3.1.8.1 of this Agreement;

 

3



--------------------------------------------------------------------------------



 



1.5.10 Technical Studies and Reports (as defined in Section 7.2 of this
Agreement); and
1.5.11 All supplements, addenda, modifications and amendments to any of the
foregoing Sections 1.5.1 through and including 1.5.10, from time to time
approved by Owner in writing, including, without limitation, any Change Orders
(as defined in Section 18.2 of this Agreement) and Construction Change
Directives (as defined in Article 18 of this Agreement), and such other
documents expressly referred to in the foregoing documents as being a part of
the Contract Documents. The Contract Documents do not include other documents
such as bidding requirements (advertisement or invitation to bid, Instructions
to Bidders, sample forms, and Contractor’s bid or portion of addenda relating to
bidding requirements, except to the extent included as part of a subcontract
approved in accordance with this Agreement and not inconsistent with this
Agreement).
1.6 Contract Time. The “Contract Time” is the period of time for the Contractor
to achieve Substantial Completion of the Work in its entirety as further
described in Section 4.1 of this Agreement.
1.7 Cost of the Work. Cost of the Work shall have the meaning set forth in
Section 3.2 of this Agreement.
1.8 Drawings. “Drawings” are the graphic and pictorial portions of the Contract
Documents, wherever located and whenever issued, which are approved for use
during construction and show the design, location and dimensions of the Work and
Project including plans, elevations, sections, diagrams and other details;
provided, however, Owner and Contractor acknowledge that as of the Effective
Date the Drawings are not complete. The Drawings include those listed on
Exhibit E attached hereto and incorporated herein by this reference.
1.9 Final Completion. Final Completion shall have the meaning set forth in
Section 12.2 of this Agreement.
1.10 Guaranteed Date of Substantial Completion. The term Guaranteed Date of
Substantial Completion is defined in Section 4.1 of this Agreement.
1.11 Guaranteed Maximum Price. The term Guaranteed Maximum Price shall have the
meaning set forth in Section 3.1 of this Agreement.
1.12 Major Permits. Major Permits are the architectural, grading and structural
permits, including plan check fees and transportation taxes directly relating
thereto, for the major building components of the Project. Major Permits shall
not include individual permits relating to individual Subcontractor’s respective
portions of the Work, other than those identified in this Section 1.12, unless
otherwise agreed upon by Owner and Contractor (provided, however, Owner shall
pay for the plan check fees and transportation taxes relating to the mechanical,
electrical and plumbing permits for the Project).

 

4



--------------------------------------------------------------------------------



 



1.13 Modification. The Contract Documents may be amended only by a
“Modification” which is defined to mean any of the following:
1.13.1 A written amendment to the Contract identified as such and signed by both
parties;
1.13.2 A Change Order as defined in Article 18 of this Agreement;
1.13.3 A Construction Change Directive as defined in Article 18 of this
Agreement; or
1.13.4 A Minor Change as defined in Section 18.9 of this Agreement.
1.14 Owner’s Lenders. The term Owner’s Lenders is defined in Article 21 of this
Agreement.
1.15 Principal Interior Designer. The “Principal Interior Designer” for the
Project is Avery Brooks and Associates. For purposes of Contractor’s Work, the
Architect shall be responsible for coordinating the activities of the Principal
Interior Designer.
1.16 Specifications. “Specifications” are that portion of the Contract
Documents, wherever located and whenever issued, which are approved by Owner for
use during construction and set forth the minimum written requirements for
materials, equipment, construction systems, standards and workmanship for the
Work; provided, however, Owner and Contractor acknowledge that as of the
Effective Date the Specifications are not complete.
1.17 Subcontractor. “Subcontractor” means any person or entity (including
employees, agents and representatives thereof) (including laborers) who has a
contract with or is engaged by Contractor, or with any other Subcontractor, at
any tier to construct or perform a portion of the Work and/or provide
construction related services for the Work at the Site, and includes any party
any of them are responsible or liable for at law or under the Contract
Documents.
1.18 Substantial Completion. “Substantial Completion” shall have the meaning set
forth in Section 12.1 of this Agreement.
1.19 Substitution. “Substitution” means the substitution of any materials or
equipment specified in the Contract Documents, or any design change, initiated
by the Contractor and approved by Owner in advance and in writing pursuant to
Section 7.10 of this Agreement after the Effective Date.

 

5



--------------------------------------------------------------------------------



 



1.20 Vendor. “Vendor” means any person or entity (including employees, agents
and representatives thereof) which has a purchase order or other agreement to
provide materials, supplies, equipment and/or related services for the Work
and/or provide installation services at the Site for the Work, through a
contract, purchase order or other arrangement with Contractor or any
Subcontractor at any tier, and includes any party any of them are responsible or
liable for at law or under the Contract Documents.
1.21 Work. “Work” means the totality of the obligations imposed upon Contractor
by the Contract Documents, including, without limitation, the supply and
performance by Contractor, directly and through Subcontractors and Vendors, of
all things necessary and/or reasonably inferable from the Contract Documents as
being required or necessary to fully complete the tasks and improvements
described in Exhibit F attached hereto as Contractor’s Work, in accordance with
the requirements of the Contract Documents, including, but not limited to, all
labor, services, materials, equipment, tools, machinery and fabrication. The
term “Work” does not include the exclusions or Owner’s separate work as
identified on Exhibit F attached hereto.
ARTICLE II
INTENT, INTERPRETATION AND CORRELATION
2.1 Intent of the Contract Documents. The intent of the Contract Documents is
for the Contractor to perform and supply, and Owner hereby engages Contractor to
and Contractor hereby agrees to perform and supply, the Work, including all
necessary scheduling, procurement, supervision, construction, and construction
management services and supply all necessary labor, materials, equipment and
related work and services, including all things reasonably inferable from the
Contract Documents as being necessary to fully complete the Work and obtain the
indicated results described in Exhibit F attached hereto, in accordance with the
requirements of the Contract Documents, including, but not limited to the
requirements of the Project Schedule and the Guaranteed Maximum Price
requirements set forth in Article 3 below. The Contract Documents are
complementary, and what is required by or reasonably inferable from any one of
the Contract Documents (including either a Drawing or Specification) as being
necessary to produce the indicated results shall be binding and required as a
part of the Work as if required by all Contract Documents. Notwithstanding
anything in the Contract Documents to the contrary, performance by the
Contractor shall be required only to the extent consistent with the Contract
Documents and reasonably inferable from them as being necessary to produce the
indicated results.

 

6



--------------------------------------------------------------------------------



 



2.2 Order of Precedence. Subject to the provisions of Section 2.3 hereof, in the
event of any conflicts or inconsistencies which cannot be resolved by reading
the Contract Documents as a whole, the provisions of the Contract Documents
shall be controlling in accordance with the following order of precedence:
2.2.1 This Agreement;
2.2.2 The Drawings;
2.2.3 Specifications; and
2.2.4 Other Contract Documents incorporated by reference.
2.3 Contractor’s Compliance with Contract Documents.
2.3.1 Contractor hereby agrees and accepts that Contractor has a duty to refer
all questions with respect to any doubts or concerns over the intent or
appropriate interpretation of the Contract Documents to Owner for Owner’s
decision. Any failure by Contractor to seek such clarifications shall in no way
limit Owner’s ability to require implementation, including replacement of
installed Work at a later date at Contractor’s sole expense, to achieve
compliance with the Contract Documents.
2.3.2 The failure of Owner to insist in any one or more instances upon a strict
compliance with any provision of this Contract, or to exercise any option herein
conferred, shall not be construed as a waiver or relinquishment of Owner’s right
thereafter to require compliance with such provision of this Contract, or as
being a waiver of Owner’s right thereafter to exercise such option, and such
provision or option will remain in full force and effect.
2.3.3 If the Contractor recognizes, in accordance with Article 7, any
inconsistency in the Drawings or any conflict between the Drawings and
Specifications, the Order of Precedence shall govern unless Owner directs
otherwise in writing.
2.3.4 Contractor shall be responsible for dividing the Work among the
appropriate Subcontractors and Vendors. No claim will be entertained by Owner
based upon the organization or arrangement of the Specifications and/or the
Drawings into areas, sections, subsections or trade disciplines.
2.3.5 Detail drawings shall take precedence over scale drawings, and figured
dimensions on the Drawings shall govern the setting out of the Work.

 

7



--------------------------------------------------------------------------------



 



2.3.6 Unless the Specifications expressly state otherwise, references to
documents and standards of professional organizations shall mean the latest
editions published prior to the Effective Date.
2.3.7 Technical words, abbreviations and acronyms in the Contract Documents
shall be used and interpreted in accordance with customary usage in the
construction industry.
2.3.8 Whenever consent, permission or approval is required from any party
pursuant to the provisions of the Contract Documents, such consent, permission
or approval shall, unless expressly provided otherwise in this Agreement, be
given or obtained, as applicable, in writing.
ARTICLE III
GUARANTEED MAXIMUM PRICE
3.1 Guaranteed Maximum Price. Subject to additions and deductions which may be
made only in accordance with the Contract Documents, Contractor represents,
warrants and guarantees to Owner that the total maximum cost to be paid by Owner
for Contractor’s complete performance under the Contract Documents, including,
without limitation, Final Completion of all Work, all services of Contractor
under the Contract, and all fees, compensation and reimbursements to Contractor,
shall not exceed the total amount of One Hundred Forty-Eight Million, Eight
Hundred Thirty Thousand, Nine Hundred Thirty Seven Dollars and no/100
($148,830,937.000) (“Guaranteed Maximum Price”). Costs which would cause the
Guaranteed Maximum Price (as may be adjusted pursuant to the Contract Documents)
to be exceeded shall be paid by the Contractor without reimbursement by Owner.
3.1.1 Guaranteed Maximum Price Components. The Guaranteed Maximum Price is
comprised of the maximum amount payable by Owner for:
3.1.1.1 The Cost of the Work listed in Subsection 3.2 hereof for full and
complete performance of the Work in strict accordance with Contract Documents,
and
3.1.1.2 A fee to Contractor in the amount of 4.00% (“Contractor’s Fee”). The
Contractor’s Fee shall be the Contractor’s sole and exclusive compensation for
all costs described as Non-Allowable Costs of the Work in Section 3.3 hereof and
is inclusive of all overhead and profit arising out of or relating to the
Contractor’s Work. The Guaranteed Maximum Price is further broken down into line
items and categories on Exhibit F attached hereto.

 

8



--------------------------------------------------------------------------------



 



3.1.2 Cost Overruns. Subject to additions or deductions which may be made in
accordance with the Contract Documents, Contractor shall be solely liable and
responsible for and shall pay any and all costs, fees and other expenditures in
excess of the Guaranteed Maximum Price for and/or relating to the Work, without
entitlement to reimbursement from Owner. Contractor is not entitled to any fee,
payment, compensation or reimbursement under this Agreement or relating to the
Work or Project other than as expressly provided in this Article 3.
3.1.3 Proof of Funds. If at any time or from time to time Owner reasonably
believes that based on the progress of the Work and Cost of the Work that at any
point the Work cannot be completed for the Guaranteed Maximum Price, Owner shall
have the right to require Contractor to provide Owner with satisfactory evidence
of funds available to Contractor to pay any anticipated overage. Prior to Owner
exercising any rights under this Section, Owner shall first provide written
notice to Contractor requesting satisfactory evidence of available funds and
shall include in the request a) the reasons for Owner’s belief that the Work
cannot be completed for the Guaranteed Maximum Price and b) the method and
manner by which Owner calculates the anticipated overage. Contractor shall,
within ten days following receipt of this written notice from Owner, provide
Owner with either i) evidence reasonably satisfactory to Owner that the Work can
be completed within the Guaranteed Maximum Price and the basis upon which
Contractor believes this to be accurate or ii) satisfactory evidence of funds
available to make up any anticipated overage. If Owner, after reviewing the
evidence submitted by Contractor pursuant to paragraph i) herein, still
reasonably believes that the Work cannot be completed for the Guaranteed Maximum
Price, then Owner shall have the right to notify Contractor in writing of
Owner’s determination thereof and Contractor shall, within five days of receipt
of Owner’s written notice of this determination, provide Owner with satisfactory
evidence of funds available to pay any anticipated overage as described in
Owner’s initial request for proof of funds. Contractor’s failure to timely
provide such satisfactory evidence to Owner of available funds shall constitute
a default under this Agreement.
3.1.4 Inferable Work. Subject to the limitations set forth in Section 2.1 above,
Contractor agrees that the scope of the Guaranteed Maximum Price includes Work
not expressly indicated on the Contract Documents, but which is reasonably
inferable from the Contract Documents, or consistent therewith, and such Work
shall be performed by Contractor without any increase in the Guaranteed Maximum
Price.
3.1.5 [Intentionally Omitted]

 

9



--------------------------------------------------------------------------------



 



3.1.6 Construction Contingency. The Guaranteed Maximum Price includes a
construction contingency in the amount of Four Million, Three Hundred Thousand
Dollars ($4,300,000.00) (“Construction Contingency”). Subject to the terms of
the Contract Documents, Contractor shall be entitled to allocate from and apply
against the Construction Contingency Costs of the Work for the following, and no
other, purposes relating to the Work: (a) implementation of any Recovery Plan,
(b) cost overruns, (c) Minor Changes in the Work, (d) warranty costs prior to
Final Completion, (e) those circumstances where the actual cost of an item
exceeds the amount allocated to such item in the Guaranteed Maximum Price
(pursuant to Section 3.1.8.2 or 3.1.8.3 of this Agreement), (f) any purpose
expressly authorized in this Agreement, and (g) concealed conditions; provided,
however, that Contractor may not apply, use or allocate from the Construction
Contingency any amounts for any of the foregoing purposes that are the result
of, relate to or arise from any material breach or material failure to perform
by, Contractor, any Subcontractor or Vendor (except as necessary to replace any
Subcontractor or Vendor because of the bankruptcy or failure to perform of such
Subcontractor or Vendor), or any party for which any of them are liable or
responsible at law or under the Contract Documents or for any Non-Allowable
Costs of the Work. Notwithstanding anything to the contrary, the Contractor
shall not be required to use the Construction Contingency for any purpose that
would otherwise entitle it to an increase in the Guaranteed Maximum Price
pursuant to the terms and conditions of this Agreement (e.g. Article XVIII
“Change in the Work”). Each allocation of the Construction Contingency by
Contractor shall be reflected (with a narrative explanation) on the respective
Application for Progress Payment for the period during which Contractor makes
such allocation and application. The first Five Hundred Thousand Dollars
($500,000.00) of the Construction Contingency remaining unallocated at Final
Completion shall be a credit against and reduce the Guaranteed Maximum Price.
The remainder of the Construction Contingency shall be split between the Owner
and Contractor equally (50% each).
3.1.7 Allowances. The Guaranteed Maximum Price includes specific “Allowance
Amounts” for certain items as shown on the Schedule of Values and budgeted in
the Guaranteed Maximum Price (“Allowance Items”). The only Allowance Items shall
be those specifically identified as such in the Schedule of Values and in the
Guaranteed Maximum Price. The Allowance Amounts represent all Costs of the Work
of the Allowance Items, including, without limitation, costs of materials,
labor, handling, transportation, loading and unloading and installation, as
determined by Contractor.

 

10



--------------------------------------------------------------------------------



 



3.1.8 Fast Track Drawings and Specifications. As described in Section 7.3 of
this Agreement, the Drawings and Specifications for the Work and Project are not
complete. As Drawings and Specifications are completed for a particular portion
of the Work (including Allowance Items), Contractor shall to the extent
practical propose and obtain bids from a minimum of three Subcontractors and/or
Vendors for that portion of the Work and, in accordance with Section 9.2 hereof,
assist Owner in selecting one of the Subcontractor or Vendor bids for that Work.
3.1.8.1 If the amount of the bid selected by Owner exceeds the amount budgeted
in the Guaranteed Maximum Price for that item or portion of the Work, including
the Allowance Amount as to an Allowance Item, and the increase in cost is due to
the failure of the Drawings and Specifications to substantially conform to the
“Guaranteed Maximum Price Premises and Assumptions” as set forth on Exhibit F
attached hereto, Owner shall, subject to Section 3.1.8.3 below, either
(a) rework the Drawings and Specifications with Architect and Contractor to
cause the Work depicted therein to fall within the budgeted amount allocated in
the Guaranteed Maximum Price (or within the Allowance Amount as to an Allowance
Item), or (b) if the cost difference is less than $5,000.00 (subject to an
aggregate maximum total of $100,000.00), Owner shall be entitled to allocate and
apply a portion of the Construction Contingency to such increased cost, or
(c) increase the Guaranteed Maximum Price by an amount equal to that portion of
the difference between the amount of the selected bid over the amount budgeted
for such item or portion of the Work in the Guaranteed Maximum Price (or over
the Allowance Amount as to an Allowance Item) that is attributable to the
failure of the Drawings and Specifications to substantially conform to the
Guaranteed Maximum Price Premises and Assumptions, or.
3.1.8.2 If the amount of the bid recommended by Contractor exceeds the amount
allocated or budgeted in the Guaranteed Maximum Price for that item or portion
of the Work, and the Drawings and Specifications substantially conform to the
Guaranteed Maximum Price Premises and Assumptions, then:

  (a)   if the portion of the Work is not an Allowance Item, Contractor shall
perform such Work and such increase in costs shall be solely Contractor’s
responsibility and Contractor shall not be entitled to, and will not seek, any
increase in the Guaranteed Maximum Price (though Contractor shall be entitled to
allocate a portion of the Construction Contingency to cover such cost increase
if Contractor elects to the extent permitted in accordance with Section 3.1.6
hereof; provided however, if no funds remain in the Construction Contingency,
Contractor shall still be responsible for the increased cost of the Work); or  
  (b)   if the portion of the Work is an Allowance Item, Contractor shall not be
responsible for such excess cost of that Allowance Item over the Allowance
Amount (subject to Section 3.1.8.3 hereof), even if the Drawings and
Specifications are in substantial conformance with the Guaranteed Maximum Price
Premises and Assumptions, and in such case as to such increased costs Owner will
make an election under clauses (a), (b), (c) or (d) of Section 3.1.8.1 above.

 

11



--------------------------------------------------------------------------------



 



3.1.8.3 Notwithstanding the provisions of Sections 3.1.8.1 and 3.1.8.2 above, if
Contractor failed to comply with its obligations under Section 7.3 of this
Agreement, including to timely notify Owner in writing in accordance with
Section 7.3.5 of this Agreement that the Drawings, Specifications or designs for
such item or portion of the Work (excluding any Allowance Item), failed to
substantially conform to the Guaranteed Maximum Price Premises and Assumptions,
or that redesign or value engineering was necessary to bring the cost within or
below the amounts allocated in the Guaranteed Maximum Price for such item or
portion of the Work, Owner shall not be required to make any election under
clause (a), (b), (c) or (d) of Section 3.1.8.1 above or under Section 3.1.8.2
above, and Contractor shall perform and be responsible for the increased cost of
such Work (though Contractor may utilize a portion of the Construction
Contingency to cover such increased costs; provided, however, if no funds remain
in the Construction Contingency, Contractor shall still be responsible for the
increased costs of such Work) and be stopped from seeking, and Contractor agrees
not to seek and shall not be entitled to, any increase in the Guaranteed Maximum
Price with regard thereto.
3.1.8.4 If the amount of the bid selected by Owner plus the additional and
customary cost to complete the bid Work (if such additional and customary amount
is so required as mutually determined between Owner and Contractor) is less than
the amount allocated or budgeted in the Guaranteed Maximum Price for that item
or portion of the Work, then:

  (a)   if the portion of the Work is not an Allowance Item, the difference
between those amounts shall be allocated to and included within the Construction
Contingency; or     (b)   if the portion of the Work is an Allowance Item, then
such savings and difference shall reduce the Guaranteed Maximum Price.

3.1.8.5 Notwithstanding the provisions of this Section 3.1.8, if Owner elects to
have a party other than Contractor, or one of Contractor’s Subcontractors,
perform the Work related to an Allowance Item or other portion of the Work, or
otherwise eliminates or reduces the scope of an Allowance Item or other portion
of the Work contemplated within the Guaranteed Maximum Price, the Guaranteed
Maximum Price shall be reduced by the Allowance Amount for any such Allowance
Item or the budgeted amount in the Guaranteed Maximum Price for such item,
provided, however, the Contractor shall be entitled to its portion of the
Contractor’s Fee for the amount by the aggregate amount of reductions specified
in the preceding clause  _____, and there shall not be any corresponding
increase in the Guaranteed Maximum Price for the cost of such Allowance Item or
other portion of the Work not performed by Contractor.
3.1.8.6 [Intentionally Omitted]

 

12



--------------------------------------------------------------------------------



 



3.2 Cost of the Work. “Cost of the Work” means those elements of costs described
in this Section 3.2 up to the Guaranteed Maximum Price (subject to change only
as provided in this Agreement) which are chargeable to Owner and payable to
Contractor when reasonably, actually and necessarily incurred by the Contractor
during proper performance of the Work, without mark-up or add on of any kind by
or at the request of Contractor. Such costs shall be actual costs paid by
Contractor less all discounts, rebates and salvages taken by Contractor. All
amounts paid or payable as Costs of the Work shall be subject to verification by
audit pursuant to Article 19 of this Agreement. Contractor covenants and agrees
to use its best efforts to achieve the best value reasonably available and
consistent with the Contract Documents, for all Cost of the Work items. Costs of
the Work shall be strictly limited to and include only the following items:
3.2.1 Contractor’s Salaried Employees. Direct cost of amounts actually paid by
Contractor for the salaries paid to Contractor’s employees (excluding craft
labor) while and only to the extent they are performing Work at the Site and,
with respect to certain employees set forth on Exhibit C, to the extent they are
performing work directly related to the Project off-Site (“Personnel”), except
to the extent approved otherwise by Owner, and at the rates set forth on
Exhibit C attached hereto, including Contractor’s actual costs of statutory
payroll taxes and customary employee benefits to the extent stated in this
Subsection 3.2.1, pro-rated for the time they are performing Work. Contractor
shall submit to Owner all documentation necessary to support the referenced rate
and benefits. Contractor’s costs for bonuses, stock options, profit sharing
arrangements and similar incentive programs shall be Non-Allowable Costs of the
Work (except for amounts paid by Contractor into 401K plans for its designated
Personnel, which amounts shall not exceed 4% of the respective employee’s gross
salary) and thus included within the Contractor’s Fee. Contractor’s rates shall
exclude any elements of overhead or profit. Any changes to such chargeable
personnel listed in Exhibit C attached hereto, during the course of the Work
must be approved in advance and in writing by Owner. The Contractor shall submit
a rate schedule for each of its personnel listed in Exhibit C attached hereto,
for Owner’s audit and approval, including any increases other than increases
solely for annual standard cost of living adjustments and merit raises in
Contractor’s normal and customary practice, but not to exceed five percent (5%)
annually, unless approved otherwise by Owner. Costs included in such proposed
rates shall, however, be strictly limited to actual payroll costs including
actual labor burden, and excluding any element for overhead or profit. Items
covered by or included within the labor burden shall not be separately or
otherwise included in Costs of the Work or billed to Owner.

 

13



--------------------------------------------------------------------------------



 



3.2.2 Contractor’s Site Craft Labor. Direct cost of amounts actually paid for
Contractor’s craft labor, including actual labor burden. Contractor shall submit
hourly rates for both regular time and premium time hours for Owner’s review and
approval. In no event shall such rates exceed either those hourly rates
specified in collective bargaining agreements applicable to such labor,
including stated increases, or the amount actually paid by Contractor for such
craft labor, unless approved in writing in advance by Owner.
3.2.3 Subcontractor and Vendor Costs. Direct cost of amounts properly billed and
to be paid by Contractor to its Subcontractors and Vendors for Work performed
pursuant to subcontracts and purchase orders which have been reviewed and
approved in advance and in writing by Owner (except to the extent Owner’s prior
written consent is not required pursuant to Section 9.3 of this Agreement).
3.2.4 Materials and Equipment Incorporated in the Work. Direct cost of amounts
properly billed and to be paid by Contractor for all materials and equipment
incorporated into the Work by Contractor, including the actual direct costs of
transportation and temporary storage (including any materials stored off-Site so
long as the requirements of Section 5.13 of this Agreement are fulfilled to
Owner’s satisfaction). Contractor shall promptly disclose to Owner all relevant
details regarding any such materials, equipment and other items if any of the
foregoing is being provided for purchase by Contractor or any company which is a
subsidiary or otherwise affiliated with Contractor or its parent company. Said
costs shall be invoiced at actual prices, net of any available trade and
quantity discounts. Contractor shall use its best efforts to achieve the lowest
cost or price reasonably available and consistent with the Contract Documents.
Any salvage value received by Contractor or any Subcontractor for any excess
items paid for by Owner, to be determined prior to Owner’s final payment upon
Final Completion, shall reduce the Cost of the Work and be a credit to Owner.
3.2.5 Materials and Equipment Consumed at the Site. Direct cost of amounts
actually paid by Contractor for all materials, equipment, supplies and small
tools which are provided by Contractor at the Site and fully consumed at the
Site during performance of the Work, including the direct costs of
transportation and temporary storage on-site or pursuant to Section 5.13 hereof.
Contractor shall promptly disclose to Owner all relevant details regarding any
such materials, equipment and other items if any of the foregoing is being
provided for purchase by Contractor or any company which is a subsidiary or
otherwise affiliated with Contractor or its parent company. Said costs shall be
at lowest rates reasonably available and consistent with the Contract Documents
and invoiced at actual prices, including any available trade and quantity
discounts. Contractor covenants and agrees to use its best efforts to achieve
the lowest cost or price reasonably available and consistent with the Contract
Documents. Any salvage value for any excess items paid for by Owner, to be
determined prior to Owner’s final payment upon Completion, shall reduce the Cost
of the Work and be a credit to Owner.

 

14



--------------------------------------------------------------------------------



 



3.2.6 Rental Equipment. Direct cost of amounts actually paid by Contractor for
rental charges for all necessary construction machinery and equipment utilized
at the Site, exclusive of small tools, but limited to the direct costs of
transportation, delivery, installation, dismantling, removal, maintenance, and
insurance. Contractor shall use its best efforts to achieve the lowest cost or
price reasonably available and consistent with the Contract Documents.
Contractor shall promptly disclose to Owner all relevant details if any such
construction machinery or equipment is being provided, either for purchase or
rental, by Contractor or any company which is a subsidiary or otherwise
affiliated with Contractor or its parent company. The rental rates for any
machinery and equipment owned by Contractor or an affiliated entity shall be
agreed upon by Owner and Contractor in advance, and those rates are incorporated
into the rate schedule which is attached to this Agreement as Exhibit D.
Notwithstanding anything to the contrary in Exhibit D, the aggregate amount of
rental costs charged for any individual piece of Contractor or affiliate-owned
machinery or equipment shall be limited to 80% of its actual acquisition cost.
3.2.7 Site Office Costs. Direct cost of amounts actually paid by Contractor for
Site office facilities and Site office general expenses, telephone services,
long distance telephone calls, photocopying, postage, reasonable and customary
petty cash expenses not to exceed $500.00 monthly, facsimile transmissions,
office supplies, custom printing required by the Contract Documents, express and
air courier mail delivery services, Site office equipment such as computers,
telephones, copiers, facsimile machines, typewriters and similar items used in
connection with the Work. Contractor shall use its best efforts to achieve the
lowest cost or price reasonably available and consistent with the Contract
Documents, provided, however, such costs shall be expressly limited to such of
the foregoing items not otherwise made available or provided by Owner to
Contractor at the Site. Contractor shall promptly advise Owner of any such Site
office equipment which is charged to the Work in excess of Five Thousand Dollars
($5000.00) and provide Owner with all purchase and rental agreements pertaining
thereto for Owner’s approval. Contractor shall promptly disclose to Owner all
relevant details if any such Site office equipment in excess of Five Thousand
Dollars ($5000.00) is being provided, either for purchase or rental, by
Contractor or any company which is a subsidiary or otherwise affiliated with the
Contractor or its parent company. Such equipment shall be deemed Contractor
owned equipment and a Cost of the Work only in accordance with Contractor’s
Equipment List attached hereto as Exhibit D. Any salvage value received by
Contractor or any Subcontractor for any excess items paid for by Owner, to be
determined as part of Final Completion, shall be a credit for Owner’s account.

 

15



--------------------------------------------------------------------------------



 



3.2.8 Sales and Use Taxes. Direct cost of amounts actually paid by Contractor
for sales and use taxes for materials and equipment incorporated or consumed
into the Work, plus on rental equipment used in the Work, that are imposed by
governmental authorities and paid by the Contractor.
3.2.9 Bond Premiums. Direct cost of amounts actually paid by Contractor for
premiums solely attributable to the Work for Contractor’s Performance and
Payment Bonds to the extent required by Owner, and direct amounts paid for
Subcontractor bond premiums.
3.2.10 Course of Constructions Repairs. Actual and reasonable costs incurred and
paid by Contractor in repairing minor damage to trade Work caused as a normal
by-product during the course of construction and not attributable to the fault
of Contractor, any Subcontractor or Vendor or covered by insurance.
3.2.11 Royalties. Royalties and license fees necessarily and reasonably incurred
and paid by Contractor for an express design, process or product required by the
Contract Documents in accordance with Section 7.20 hereof.
3.2.12 Other Costs. Other actual direct costs incurred in the performance of the
Work, but limited solely to those costs which are approved in writing by Owner.
3.2.13 Miscellaneous Costs. Miscellaneous costs are chargeable as Costs of the
Work only as follows:
3.2.13.1 Direct costs actually paid by Contractor for clean-up and removal of
debris;
3.2.13.2 Direct costs actually paid to respond to an emergency affecting the
safety of persons and property, and not the result of any act or omission of
Contractor or any Subcontractor or Vendor or any party for whom any of the
foregoing are responsible or liable at law or under the Contract Documents;
3.2.13.3 Direct costs actually paid by Contractor and approved by Owner for Site
security services for protection of the Work;

 

16



--------------------------------------------------------------------------------



 



3.2.13.4 Actual costs incurred by Contractor for blueprinting of Drawings as
required by the Contract Documents and required postage, express mail and long
distance costs in the performance of the Work; and
3.2.13.5 Except for the Major Permits which shall be Owner’s responsibility to
pay for, direct costs actually paid for building permit fees, including plan
check fees, which are required by governmental authorities to be taken out in
Owner’s name for construction and completion of the Work, including temporary
and final Certificates of Occupancy.
3.2.13.6 Direct costs actually paid by Contractor’s Personnel reasonably
incurred by such Personnel while traveling in the performance of the Work.
3.2.13.7 Losses and expenses not compensated by insurance and incurred by
Contractor directly relating to the performance of the Work and not relating to
or arising from the failure of Contractor or any Subcontractor or Vendor or any
party any of the foregoing are liable or responsible for under the Contract
Documents or at law, to comply with the Contract Documents or the negligence of
any of the foregoing persons.
3.2.13.8 The cost of insurance premiums for the specific insurance coverages
listed on Exhibit R carried by Contractor and Subcontractors relating to the
Work and costs of insurance pursuant Section 15.1.1 hereof, if applicable.
3.2.13.9 All direct and indirect costs of any nature relating to work for
correction, removal, replacement or disposal of any non-conforming Work,
materials or equipment throughout the course of the Work and also during the
Warranty Period as required in Article 10 of this Agreement to the extent not
recoverable from a Subcontractor;
3.3 Non-Allowable Cost of the Work. “Non-Allowable Cost of the Work” mean the
direct and/or indirect costs described in this Section 3.3 and all similar costs
and all other costs not included within Costs of the Work, which are paid or
incurred by Contractor during performance of the Work. All such Non-Allowable
Costs of the Work are included in Contractor’s Fee set forth in Subsection 3.1.1
above, regardless of whether they exceed the amount of such Contractor’s Fee.
Contractor shall not be entitled to receive any additional reimbursement for
Non-Allowable Costs of the Work, including without limitation, any of the types
of cost items described as follows:
3.3.1 The cost of any item not specifically and expressly included as a Cost of
the Work in Section 3.2 above;
3.3.2 Costs in excess of the Guaranteed Maximum Price;

 

17



--------------------------------------------------------------------------------



 



3.3.3 Salaries and all other compensation of the Contractor’s personnel and
representatives performing any function at any offsite location whatsoever,
except for those Personnel individually named or position identified as approved
in Exhibit “C” attached hereto, and to the extent described therein;
3.3.4 All direct and indirect operating, maintenance and overhead costs of any
nature whatsoever arising out of or in any way relating to any of the
Contractor’s principal or branch offices, including, but not limited to: office
space; furniture and equipment which is dedicated to or reserved for use for the
Work; leasing and rental costs; maintenance; local telephone; utilities;
depreciation; security; office supplies; property taxes; the development of
engineering and construction manuals, standards or computer programs; personnel
training of any kind; and janitorial services; excepting only those actual and
direct costs incurred and permitted to the extent described in Subsections 3.2.7
and 3.2.13 above;
3.3.5 Any expenses relating to Contractor’s operating capital, including
interest on the Contractor’s capital employed in support of the Work (provided,
however, as to interest, only so long as Owner timely pays amounts properly due
and owing to Contractor in accordance with and subject to the Contract
Documents);
3.3.6 All direct and indirect costs arising out of the fault or negligence of,
or failure to comply with the terms of the Contract Documents or any
subcontracts by, the Contractor, any Subcontractor or Vendor of any tier or
anyone directly or indirectly employed by any of them, or for whose acts or
omissions any of them are responsible or liable at law or under the Contract
Documents;
3.3.7 Intentionally Omitted
3.3.8 All costs incurred by Contractor for bonuses, stock options, profits
sharing arrangements and similar incentive programs (other than as provided in
Section 3.2.1 with regard to 401K plans);
3.3.9 [Intentionally Omitted]
3.3.10 All direct and indirect costs of any nature resulting from or
attributable to terminations, cancellations for convenience or suspensions,
excepting only for those costs which are expressly identified and permitted in
accordance with Article 17 of this Agreement;
3.3.11 Rental costs of Contractor or affiliate owned machinery and equipment,
except as specifically provided in Subsection 3.2.6 of this Agreement;

 

18



--------------------------------------------------------------------------------



 



3.3.12 All costs of business and/or operating permits, licenses, fees and taxes,
required by any local, state or federal governmental authorities or labor
agreements to enable the Contractor, its Subcontractors or Vendors of any tier
to be qualified to do business and/or perform trade activities and/or any Work
pursuant to the Contract Documents;
3.3.13 Costs of repairing defective or non-conforming Work or Work damaged by
Contractor, Subcontractors, sub-subcontractors, material men, anyone directly or
indirectly employed by any of them, or for those acts or omissions any of them
are responsible or liable at law or under the Contract Documents, except for
Punch List Items or as provided in Section 3.2.10 hereof to the extent
recoverable from a Subcontractor or Vendor;
3.3.14 Costs incurred by Contractor in satisfying its indemnification
obligations pursuant to Article 14 of this Agreement or any other Contractor
indemnification provision of the Contract Documents;
3.3.15 Payments on account of materials, supplies, and equipment until delivered
and suitably stored at the Site for subsequent incorporation or consumption in
the Work, except as specifically provided in Section 5.13 of this Agreement (if,
however, in Owner’s reasonable opinion, such warehousing and storage costs are
due to Contractor caused delays and/or poor sequencing of the Work by
Contractor, these costs shall not be considered a Cost of the Work and will be
at Contractor’s sole cost and expense);
3.3.16 Costs incurred by Contractor relating to the preparation, response to or
defense of any Claim for which Contractor or any Subcontractor or Vendor are
liable or responsible at law or under the Contract Documents;
3.3.17 Any cost incurred by Contractor relating to a Change in the Work without
a Change Order or Construction Change Directive (other than a Minor Change or
unless approved otherwise in writing by Owner and Owner’s Lenders);
3.3.18 Any Costs of the Work reimbursed by insurance to Contractor or any
Subcontractor or Vendor;
3.3.19 The costs of any insurance premiums associated with the Owner’s
requirement that Contractor and Subcontractors carry insurance coverage beyond
that provided by the OCIP (as defined in Article 15 of this Agreement), and the
cost of any other insurance maintained by Contractor or any Subcontractor
whether or not required by the Contract Documents (except that insurance
described in Section 3.2.13.8 hereof); and
3.3.20 All other direct, indirect and/or overhead costs of any nature
whatsoever, except as otherwise expressly provided to the contrary in the
Contract Documents.

 

19



--------------------------------------------------------------------------------



 



3.4 Contractor’s Responsibility for Taxes. Other than direct cost of amounts
actually paid by Contractor for sales and use taxes directly relating to
materials and equipment incorporated or consumed into the Work and/or directly
relating to rental equipment used in the Work that are imposed by governmental
authorities and paid by the Contractor, it is expressly understood that no other
taxes or duties (other than customs duties on equipment and material brought
into the United States expressly and solely for incorporation or consumption in
the Work and imposed by governmental authorities and paid by Contractor) of any
nature whatsoever are considered Costs of the Work and that Contractor will not
be separately reimbursed for, but Contractor shall be responsible for and shall
timely pay, any other such taxes or duties whatsoever, including, but not
limited to, federal, state and local taxes, duties, excise taxes, personal
property taxes on construction equipment and other property owned or leased by
Contractor, taxes on net income of Contractor, filing fees on taxes, business
taxes, and similar taxes applicable to or arising directly or indirectly out of
performance of the Work or Contractor’s property, business or operations. The
foregoing is not intended to preclude the reimbursement of payroll taxes as a
Cost of the Work.
3.5 Discounts, Rebates and Refunds. All cash discounts (so long as Owner has
made payment to Contractor to the extent advance or timely payment is necessary
to obtain such cash discount), trade discounts, rebates and refunds obtained by
Contractor during the course of the Work, and all amounts received from sales of
surplus materials and equipment, shall accrue to Owner. Contractor shall take
all necessary steps to obtain, secure and pass on such credits to Owner and all
such discounts, rebates and refunds shall be fully reflected in Contractor’s
monthly Applications for Progress Payment submitted pursuant to Article 5 of
this Agreement. Title to all materials, tools, and equipment paid for by Owner
shall be vested in Owner. At the completion of the Work and when no longer
required, such tools, equipment and materials as remain shall belong to Owner
and be, as Owner may direct (a) sold at the direction of Owner and all sums and
allowances realized credited against the Cost of the Work for all purposes under
this Agreement or (b) delivered to Owner, all as Owner shall direct.
3.6 No Duplication. Notwithstanding the breakdown or categorization of any costs
in this Article 3 or elsewhere in the Contract Documents, there shall be no
duplication of payment in the event any particular items for which payment is
requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories.

 

20



--------------------------------------------------------------------------------



 



ARTICLE IV
CONTRACT TIME AND INTERIM MILESTONE DATES
4.1 Definitions.
4.1.1 The term “day” means any calendar day including public holidays.
4.1.2 The “Notice to Proceed” means the written notice from Owner to Contractor
providing Contractor with a “Date of Commencement” for the Work.
4.1.3 The term “Interim Milestone Dates” means either the fixed dates, or the
fixed number of calendar days, available to Contractor to achieve the key
schedule “Interim Milestones” identified in the Project Schedule.
4.1.4 The term “Contract Time” means the period of time between the Date of
Commencement and Guaranteed Date of Substantial Completion, available to
Contractor to achieve Substantial Completion of the Work in its entirety in
accordance with Section 12.1 of this Agreement.
4.1.5 The term “Guaranteed Date of Substantial Completion” shall mean eighteen
(18) months from and after the Date of Commencement. Notwithstanding the
foregoing, Owner and Contractor agree to work aggressively to achieve
Substantial Completion prior to Guaranteed Date of Substantial Completion .
4.2 Time is of the Essence. Contractor and Owner acknowledge that TIME IS OF THE
ESSENCE with respect to their respective obligations under the Contract
Documents, and that Owner’s business interests will suffer substantial losses in
the event that the Project is not completed within the Interim Milestone Dates
and/or the Contract Time in accordance with and subject to the terms of this
Agreement. Contractor hereby accepts and confirms that, subject to the terms of
this Agreement, the Contract Time is reasonable for completing the Work and
hereby agrees to dedicate such personnel and other resources as are necessary to
assure that the Work is continuously managed and performed in a diligent,
skilled and workmanlike manner. Notwithstanding any other provision of the
Contract to the contrary, in the event Owner is unable to obtain financing
satisfactory to Owner for the Project and Owner does not issue a Notice to
Proceed, Owner shall have the right to terminate the Contract upon written
notice to Contractor and such termination shall be treated as a termination for
convenience by Owner pursuant to Section 17.2 hereof and the parties rights and
obligations with regard to such termination shall be as provided for in
Section 17.2 hereof. Contractor will not commence or perform any Work prior to
the Date of Commencement in Owner’s Notice to Proceed.

 

21



--------------------------------------------------------------------------------



 



4.3 Completion Guarantees. Subject to changes in the Contract Time which are
mutually agreed to and finalized in accordance with the Contract Documents,
Contractor hereby guarantees to cause the Work to be commenced on the Date of
Commencement as provided in Section 4.1.2 hereof, and (a) to timely achieve each
of the Interim Milestone Dates, and (b) to timely achieve Substantial Completion
of the Work in its entirety in accordance with the requirements of Section 12.1
of this Agreement on or before the Guaranteed Date of Substantial Completion.
Contractor’s failure to achieve any of the Interim Milestone Dates or
Substantial Completion by the Guaranteed Date of Substantial Completion, except
pursuant to mutually agreed schedule extensions which are determined and
finalized in Change Orders in accordance with the Contract Documents, shall be a
material breach of this Contract and Contractor shall and hereby agrees to
indemnify Owner for and against any and all costs, damages, expenses, losses,
liabilities and obligations relating to and/or arising out of any such delay(s),
provided, however, Contractor’s liability to Owner under this Agreement relating
to damages arising solely from delays in the Work caused by Contractor or for
which Contractor is responsible or liable (as outlined in Section 4.4 below)
shall not exceed the total amount of one-half of the Contractor’s Fee. The
foregoing limitation on liability relating to delays shall not in any way limit
Contractor’s liability for any other act, omission, breach or default of
Contractor, Subcontractor or any Vendor, shall only relate to damages actually
suffered by Owner and shall not apply to or in any way limit Contractor’s
obligation to complete the Work for the Guaranteed Maximum Price, including, but
not limited to, Contractor’s responsibility for all costs in excess of the
Guaranteed Maximum Price pursuant to the Contract Documents, nor shall the
foregoing limitation on liability in any way apply to or limit in any way any of
Contractor’s obligations and covenants under Section 11.8 hereof, including,
without limitation, Contractor’s obligation to provide and implement any
Recovery Plan and/or take all available steps to overcome or mitigate against
the adverse effects of all delays identified by Owner.
4.4 Liquidated Damages. If Substantial Completion of the Work is not achieved by
the Guaranteed Date of Substantial Completion, as such time period is adjusted
pursuant to the Contract Documents, Contractor acknowledges and agrees that
Owner will suffer significant damages. Accordingly, if Substantial Completion of
the Work is not achieved by the Guaranteed Date of Substantial Completion,
Contractor shall pay to Owner on demand (or, at Owner’s option Owner may deduct,
withhold and/or set off the whole or any portion of the following liquidated
damages amounts from or against any amounts then or thereafter payable or due to
Contractor from Owner), as liquidated damages and not as a penalty, the amount
of:
4.4.1 Thirty Thousand Dollars ($30,000.00) per day for each day of delay from
and after the fifth (5th) day after Guaranteed Date of Substantial Completion
until Substantial Completion is achieved, up to a total amount of one half of
the Contractor’s Fee.
4.4.2 Owner and Contractor hereby agree that it would be impractical or
impossible to fix actual damages in the case of Contractor’s default of its
obligation to cause Substantial Completion to be completed within the Contract
Time and also agree to stipulate that Owner’s loss in the case of any such
default will be deemed equal to the amounts set forth herein as liquidated
damages for the specific periods set forth in Section 4.4.1 above, which amounts
both parties agree are reasonable estimates of Owner’s actual damages in such
event.

 

22



--------------------------------------------------------------------------------



 



4.4.3 Notwithstanding the provisions of this Section 4.4, the foregoing
liquidated damages shall not apply to or limit in any way any of Contractor’s
obligations and covenants under Section 11.8 hereof, including, without
limitation, Contractor’s obligation to provide and implement any Recovery Plan
and/or take all available steps to overcome or mitigate against the adverse
effects of all delays identified by Owner.
4.4.4 Notwithstanding any other requirements set forth in this Agreement, in
determining the date of Substantial Completion for the purpose of imposing
liquidated damages at set forth above, “Substantial Completion” shall be
achieved at the stage in the progress of the Work when (a) the Work in its
entirety, or a designated portion thereof which Owner agrees to accept
separately, is sufficiently complete in accordance with the Contract Documents
and all applicable Laws to enable Owner to obtain a temporary Certificate of
Occupancy for the Work, or such designated portion thereof, or if the Owner can
utilize the Work for its intended use, whichever is earlier.

             
  
 
 
Contractor’s Initials  
 
Owner’s Initials     

ARTICLE V
PAYMENTS TO CONTRACTOR
In consideration of Contractor’s performance of the Work in full compliance with
the Contract Documents, Owner shall pay Contractor over the course of and in
proportion to the Work completed as follows:
5.1 Schedule of Values. Within twenty-one (21) calendar days after the Date of
Commencement for the Work, Contractor shall submit to Owner and Owner’s Lenders
an initial “Schedule of Values” for the Work, allocating values among all
categories or portions of the Work. The Schedule of Values shall be prepared in
such form and supported by data to substantiate its accuracy to the extent as
Owner may require, shall be based upon the latest cost information available to
Contractor, and shall be subject to Owner’s approval which approval shall not be
unreasonably delayed. By way of example and not by limitation, the Schedule of
Values should include and delineate: (a) each subcontract and major component
thereof; (b) each significant purchase order and the installation costs for all
procured materials and equipment, so that logical and realistic cost breakdowns
are established and set forth for all facilities,

 

23



--------------------------------------------------------------------------------



 



phases, areas, trade disciplines, utility and electrical systems, FF&E items and
major components thereof. The Owner accepted Schedule of Values shall be used as
a basis for the Contractor’s Applications For Progress Payments described in
Section 5.2 below. Owner shall have the right to reject all or any portion of
the Schedule of Values which Owner determines does not accurately define the
Work in reasonable detail, or if the detail provided does not accurately reflect
an appropriate cost, allocation or proportion of the Work. At any time and from
time to time if it reasonably appears to Owner that any aspect of the Schedule
of Values is incomplete or inaccurate, and following any Change Order or
Construction Change Directive, the Schedule of Values shall be adjusted by
Contractor, in each case subject to Owner’s written approval, to reflect
accurately the values of the various portions of the Work.
5.2 Applications for Progress Payments.
5.2.1 Format of Applications
5.2.1.1 On or before the first (1st) day of each month, Contractor shall submit
to Owner and Owner’s Lenders an initial draft of Contractor’s Application for
Progress Payment for the previous month.
5.2.1.2 On or before the fifth (5th) day of each month, Contractor shall submit
to Owner and Owner’s Lenders a fully completed Application For Progress Payment
for the previous month in a format reasonably satisfactory to Owner and
supported by such documentation to verify entitlement as Owner and Owner’s
Lenders may reasonably require, and certified by Contractor as correct. Each
Application for Progress Payment shall be sequentially numbered, and shall
clearly identify, itemize and attribute all Costs of the Work in a manner which
facilitates review by Owner. Such Applications for Progress Payment may only
request payment for Costs of the Work actually incurred prior to the date of
such Application for Progress Payment and may not include requests for payment
of amounts Contractor does not intend to pay promptly to a Subcontractor or
Vendor because of a dispute or other reason. Contractor shall not submit more
than one Application for Progress Payment per month, unless otherwise requested
by Owner. In addition, each Application for Progress Payment shall separately
identify and itemize the following:

  (a)   Work performed during such preceding calendar month.     (b)   Amounts
due for Contractor’s initial scope of Work satisfactorily completed during the
preceding month as measured by the Contractor’s direct and actual costs incurred
in accordance with the Cost of the Work described in Section 3.2 of this
Agreement, a list of all bills for supplies, materials, equipment, and fixtures
incorporated in the Work (in detail reasonably sufficient to allow Owner to
determine where each item is incorporated) and labor performed (in detail
reasonably sufficient to allow Owner to determine where and on what portion of
the Work the labor was performed, including, but not limited to, weekly labor
payrolls with names, dates, hours and rates) in connection with the Work,
together with copies of the actual bills to be paid.

 

24



--------------------------------------------------------------------------------



 



  (c)   For each category and portion of the Work as shown on the Schedule of
Values: (1) the amount requested on all previous Applications for Progress
Payment, (2) the amount requested on the current Application for Progress
Payment, and (3) the amount allocated to the Work yet to be completed.     (d)  
The percentage completion of each portion of the Work as of the end of the
period covered by the Application for Progress Payment, shown as the percentage
obtained by dividing (a) the expense which has actually been incurred by
Contractor on account of that portion of the Work for which Contractor has made
or intends to make actual payment prior to the next Application for Progress
Payment, by (b) the amount allocated to that portion of the Work in the Schedule
of Values.     (e)   Amounts due which are attributable to the Contractor’s Fee
earned as a result of the completion of Contractor’s scope of Work during such
period covered by and included in the Application for Progress and approved by
Owner. Under no circumstances shall Contractor include in any Application for
Progress Payment, nor shall Owner be required to pay, an Application for
Progress Payment for funds to pay an amount in excess of the then applicable pro
rata portion of the Contractor’s Fee, using the ratio that the portion of the
Work then completed bears to the total Work (as determined by the total Costs of
the Work disbursed to date compared to the total approved Costs of the Work
amount on the Schedule of Values).     (f)   For all amounts due as the result
of Change Orders and Construction Change Directives, the Contractor shall make
submittals for each Change Order and Construction Change Directive.     (g)  
Reflect Retainage in the amount provided for pursuant to Section 5.6 of this
Agreement.     (h)   Such additional information and documentation regarding the
progress of the Work as Owner or Owner’s Lenders may reasonably require.

5.2.2 Substantiation of Costs. Contractor shall support its Applications for
Progress Payment with relevant documentary evidence for cost verification
purposes as Owner and Owner’s Lenders may reasonably require. This obligation
shall include providing Owner with such supporting documentation as necessary to
enable Owner to verify Costs of the Work submitted pursuant to Section 3.2 of
this Agreement, including any Costs of the Work attributable to Change Orders or
Construction Change Directives. To the extent requested by Owner, this shall
include providing audit access to Contractor’s books and records to the extent
described in Article 19 of this Agreement. All blanks and columns in the
Application for Progress Payment must be completed. Except with Owner’s prior
written consent pursuant to Sections 5.11 and 5.13 of this Agreement, Contractor
shall not make advance payments to suppliers and shall not be entitled to
reimbursement for the cost of any equipment or materials which have not been
delivered and incorporated into the Project or stored at the Site.

 

25



--------------------------------------------------------------------------------



 



5.2.3 Additional Costs for Change Orders and Claims. Except for Construction
Change Directives which specify additional Costs of the Work are to be paid, or
pursuant to an Owner signed Change Order, Owner shall not have any obligation to
pay any amounts to Contractor or any Subcontractor or Vendor for work outside
the scope of Contractor’s Work.
5.2.4 Lien Waivers. Each Application for Progress Payment shall include signed
and acknowledged (by a notary) Conditional Waivers and Releases of Lien Upon
Progress Payment in the form attached hereto as Exhibit H from Contractor and
each Subcontractor, and each Vendor with regard to Work that is covered on the
Application for Progress or Final Payment, and signed and acknowledged (by a
notary) Unconditional Waivers and Releases of Liens Upon Progress Payment in the
form attached hereto as Exhibit I from Contractor and each Subcontractor, and
each Vendor with regard to Work that was covered by the immediately preceding
Application for Progress Payment. Owner’s receipt of such executed and
acknowledged waivers shall be a condition precedent to Owner’s obligation to pay
any amounts pertaining thereto. Notwithstanding the foregoing, and subject to
all other terms of this Agreement, to the extent Contractor fails to provide any
of the foregoing waivers and releases of lien when required (“Outstanding
Releases”), Contractor shall provide to Owner’s and Owner’s Lenders’ title
insurers, from time to time upon Owner’s request and as a condition to any
progress or other payment to Contractor, such affidavits, indemnitee(s),
certificates and other instruments as such title insurers require to issue to
Owner and Owner’s Lenders, as a condition to any progress or other payment to
Contractor, one or more endorsements to their respective title insurance
policies insuring the lien free status of the Work and Site (Contractor’s
failure to cause the title insurer to provide the required endorsement(s) shall
be a breach of this Agreement); provided, however, that at no time shall the
aggregate of all Outstanding Releases represent Work with an aggregate value in
excess of $1,000,000. In addition, Owner may at any time direct Contractor to
submit an affidavit that all payrolls, invoices for material and equipment, and
other indebtedness connected with the Work and associated with an Application
For Progress Payment have been paid.
5.2.5 Certificates. Each Application for Progress Payment (and for Final
Payment) shall include a “Contractor’s Certificate,” in form and substance
identical to Exhibit J attached to this Agreement, signed by Contractor.

 

26



--------------------------------------------------------------------------------



 



5.3 Time of Payments. Subject to the terms of the Contract Documents, Owner
shall make to Contractor progress payments properly due and undisputed based on
an approved Application for Progress Payment within twenty (20) calendar days
after receipt of such fully completed Applications For Progress Payment which
are submitted along with all requirements under Section 5.2 above, and
substantiated in accordance with Subsection 5.2.2 above, and otherwise
reasonably satisfactory to and approved by Owner and Owner’s Lenders, less any
amounts that may be retained or withheld pursuant to the Contract Documents.
5.4 Owner’s Right To Withhold. Notwithstanding anything to the contrary herein,
and in addition to Retainage, Owner may, upon written notice to Contractor,
withhold from any payments otherwise due to the Contractor (including Final
Payment), up to one hundred percent (100%) of the amount which, in Owner’s
reasonable opinion, is necessary to protect Owner against or compensate Owner
for any and all damages, costs, lawsuits claims, overpayments, expenses and
losses attributable to any of the items or circumstances listed below in this
Section 5.4, including, to cure any breach, default or failure to perform, or to
assure the payment of claims of third persons, and at Owner’s option to apply
such sums in such manner as Owner may in good faith deem necessary or proper to
secure protection from or to satisfy such claims, Owner shall not be deemed in
default by reason of withholding payment under this Agreement in good faith.
Contractor shall not be entitled to receive payment on any Application for
Progress Payment that is inaccurate or incomplete or that contains any material
misrepresentation. The rights and remedies of Owner under this Section 5.4 shall
be non-exclusive and shall be in addition to all other remedies available to
Owner under this Agreement or at law, in equity or otherwise. Notwithstanding
any language in this Section 5.4 or elsewhere in this Agreement, the Owner shall
consider the existence of insurance, retainage, bonds or other protections
available to it when making the decision to withhold payment.
5.4.1 The overall percentage of Work satisfactorily completed by Contractor and
each relevant Subcontractor and/or Vendor (determined by comparing the amount of
Work satisfactorily completed to the total amount of Work to be completed), is
less than the overall percentage of payments determined by comparing (i) the sum
of (a) all amounts previously paid by Owner; and (b) the pending invoice to be
paid, to (ii) the total amount of the Cost of the Work within the Guaranteed
Maximum Price.
5.4.2 Contractor’s failure to perform the Work in accordance with the Contract
Documents, including, without limitation, failing to comply with any applicable
Laws, except as specifically excluded in Article VII, failure to submit or carry
out Recovery Plans in accordance with Section 11.8 of this Agreement, and/or
failure to maintain insurance in compliance with the requirements of this
Agreement.

 

27



--------------------------------------------------------------------------------



 



5.4.3 Defective Work not remedied in a timely manner after receipt of notice
from Owner during the course of the Work or during the Warranty Period, as
applicable. If any Work inspected by Owner is not to Owner’s reasonable
satisfaction in accordance with the Contract Documents, a condition of any
additional payments to Contractor shall be the correction of any such
unsatisfactory Work to Owner’s reasonable satisfaction in accordance with the
Contract Documents.
5.4.4 Reasonable evidence of the failure by Contractor to make timely or
properly due payments to Subcontractors or Vendors.
5.4.5 Contractor’s failure to submit lien waivers as required pursuant to
Subsection 5.2.4 above.
5.4.6 The filing by Contractor or any Subcontractor or Vendor of mechanic’s
liens or other claims relating to the Work against Owner, the premises of Owner,
the Project and/or the Site, or the making or filing of any claim by any other
party arising out of or relating to the Work or acts or omissions of Contractor,
any Subcontractor or any other person for whose acts Contractor is responsible
or liable at law or under the Contract Documents, except for those liens filed
as a result of Owner’s failure to make payment when due to Contractor under the
Contract.
5.4.7 Contractor’s failure expeditiously to remove mechanic’s liens filed
against the premises of Owner and/or the Site by Contractor or any Subcontractor
or Vendor, except for those liens filed as a result of Owner’s failure to make
payment when due to Contractor under the Contract.
5.4.8 The existence of Work, including Punch List Items, not fully completed or
corrected after either Substantial or Final Completion.
5.4.9 Any failure by the Contractor to provide timely access to the Contractor’s
books and records for audit purposes to the extent described in Article 19 of
this Agreement.
5.4.10 Any failure by Contractor to provide the Schedule Updates as required by
Article 11 of this Agreement or failure to submit Applications For Progress
Payments consistent with the Schedule of Values.

 

28



--------------------------------------------------------------------------------



 



5.4.11 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price.
5.4.12 Regarding any particular portion of the Work as shown on the Schedule of
Values, any amount requested that is attributable to a portion of the Work not
actually completed.
5.4.13 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work will not be completed within the Contract Time.
5.4.14 Damage to property or Work or injury to persons attributable to the acts
or omissions of Contractor, any Subcontractor or any person for whose acts or
omissions Contractor is responsible or liable at law or under the Contract
Documents.
5.4.15 Deviations from the Contract Documents other than those approved or
permitted in accordance with the Agreement without an applicable Change Order or
Construction Change Directive.
5.4.16 Any material breach or default or failure to perform by Contractor under
the Contract Documents, including without limitation failure to maintain any
required insurance, or any material inaccuracy in any of Contractor’s
representations or warranties.
5.4.17 A determination by Owner to nullify in whole or in part a prior approval
of an Application for Progress Payment and/or prior payment made, because of
subsequently discovered evidence or subsequent observations which otherwise
would allow Owner to withhold pursuant to this Section 5.4 or elsewhere in the
Contract Documents.
5.4.18 Owner’s Lenders’ inability (if not the fault of Owner) to obtain (1) one
or more title insurance endorsements to the Owner’s Lender’s title policy,
showing no intervening or other liens, lien rights or encumbrances upon the Site
or any improvements relating to the whole or any portion of the Work prior to
any Lender Liens (as defined in Section 24.2 of this Agreement), other than
those approved in writing by Owner’s Lender, and insuring the full amount of the
disbursement and its priority satisfactory to Owner and Owner’s Lenders, or
(2) a satisfactory report under the Missouri Uniform Commercial Code showing no
liens or interests (other than those of Owner’s Lenders) relating to the whole
or any portion of the Work, including, without limitation, any improvements; or
any failure of Contractor or any Subcontractor to comply with Section 24.2 of
this Agreement.
5.4.19 Contractor’s failure to obtain, comply with and keep valid and in full
force, and deliver copies to Owner of, all approvals, permits, certifications,
consents and licenses of governmental authorities or other parties having
jurisdiction over the Site, the Project or the Work or contractual rights to
approve or inspect any of the foregoing which are necessary at the stage of
construction and/or otherwise existing and required to be complied with or
satisfied when such disbursement to Contractor is to be made to enable Final
Completion on or before the Contract Time.

 

29



--------------------------------------------------------------------------------



 



5.4.20 It shall be a condition precedent to all payments to Contractor following
the date that certificates of occupancy (or any other equivalent permits
required for occupancy and use) are obtainable for the whole or any part of the
Project prior to Final Completion, that Contractor obtain and deliver to Owner
all such permits when they are first available to be obtained (unless due to the
fault of Owner such certificates are not obtainable).
5.4.21 Encroachments by any part of the Work being constructed on the Site
outside the boundaries of the Site.
5.4.22 An order or statement shall have been made by or received from any
governmental, administrative or regulatory authority or agency stating that the
whole or any part of the Work, and/or any proposed change thereto, for which
Contractor or any Subcontractor is responsible or which relates to Contractor’s
or any Subcontractor’s activities is in violation of any Laws (as defined in
Section 7.2 hereof), unless such order or statement has been timely corrected to
the satisfaction of both the applicable governmental agency and Owner and
evidence of such timely correction shall have been provided to Owner in form and
substance satisfactory to Owner.
5.4.23 Contractor’s failure to comply with the requirements of Section 5.13 of
this Agreement relating to off-Site materials.
5.5 Joint Payee Checks. Owner shall have the right at any time and from time to
time upon notice to Contractor, to issue one or more checks for portions of a
progress payment and Final Payment which are payable jointly to Contractor and
its Subcontractors or Vendors of any tier or the parties owed. This right
includes, but is not limited to, issuing jointly payable checks in circumstances
where a dispute exists between Owner and Contractor with respect to the value of
any partially or fully completed Work, including disputed Change Proposal
Requests and Claims, and circumstances where Contractor has failed to provide
lien waiver documents as required herein. Any such checks are forwarded to
Contractor for further handling. Without limiting the generality of the
foregoing, if Contractor fails, neglects, or refuses to pay for labor or
services performed or materials or equipment supplied in connection with the
Work as payments become due, except as are permitted under the Contract
Documents, Owner shall have the right (but not the obligation) to make payments
directly for any and all such labor, materials, or equipment and to deduct the
amount of such payment from any payments otherwise due Contractor and from the
Guaranteed Maximum Price. Owner shall have the right upon five (5) days prior
written notice to stop the performance of the Work by Contractor until payment
of all amounts due and owing has been made, provided, however, Owner shall not
have any duty to stop the Work.

 

30



--------------------------------------------------------------------------------



 



5.6 Retention. From each Progress Payment made by Owner on an approved
Application for Progress Payment, Owner shall retain and withhold as
“Retainage,” ten percent (10%) of the approved amounts to be paid to all
Subcontractors (whether through Contractor or directly) and five percent (5%) of
the approved amounts to be paid to Contractor for self-performed Work.
Notwithstanding the foregoing, no Retainage shall apply to (a) Contractor’s Fee,
(b) premiums for Contractor’s Payment and Performance Bonds required of
Contractor pursuant to the Contract, or (c) approved amounts to be paid to
Contractor for Contractor’s direct Costs of the Work (exclusive of amounts to be
paid to Subcontractors directly or through Contractor). All such Retainage shall
be released as part of the Final Payment to Contractor. After fifty percent
(50%) of the scope of the Work has been satisfactorily completed, Owner may
elect to reduce the level of Retainage withholding in the event that Owner, in
its sole discretion, determines that Contractor, its Subcontractors and/or
Vendors are satisfactorily performing the Work in accordance with the Contract
Documents, including but not limited to, achieving Interim Milestones Dates.
5.7 Substantial Completion Payment. Payment by Owner upon Substantial Completion
shall be in consideration of Contractor’s unconditional covenant and agreement
to complete all final Punch List Items. Owner may retain a sum equal to one
hundred and fifty percent (150%) of the costs estimated by Owner necessary to
complete any such Punch List Items. Thereafter, Owner shall pay to the
Contractor monthly the amounts retained for such Punch List Items to the extent
that each Punch List Item is satisfactorily completed by Contractor and accepted
by Owner.
5.8 Final Payment. Contractor’s “Application For Final Payment” shall be
submitted in accordance with the following:
5.8.1 “Final Payment” shall mean the payment to Contractor of all amounts due
and owing and remaining to be paid to Contractor under the Contract Documents,
including any Retainage, based on Contractor’s Application for Final Payment and
Owner’s Certificate of Final Completion. Final Payment shall not be due, and
Contractor’s Application for Final Payment shall not be considered, until the
Contractor completes all of the Work in accordance with the Contract Documents
including all prerequisites for a Certificate of Final Completion pursuant to
Section 12.2 of this Agreement.
5.8.2 Owner will have no obligation to make the Final Payment as long as any
unresolved mechanic’s liens or claims exist relating to Owner’s property, the
Site or the Project, regardless of whether such liens or claims are filed or
made by Contractor, any Subcontractor or Vendor or any other party relating to
the Work; unless and until as directed by Owner, Contractor obtains and records
appropriate lien releases acceptable to Owner and Owner’s Lenders, or provides
Owner and Owner’s Lenders with indemnitee(s) acceptable to Owner and Owner’s
Lenders and/or bonds around any mechanic’s lien in a manner acceptable to Owner
and Owner’s Lenders, all in accordance with Section 7.19 hereof.

 

31



--------------------------------------------------------------------------------



 



5.8.3 The Application For Final Payment shall include a statement of all
unresolved Claims as defined in Article 20 of this Agreement (and for which
payment has been and/or shall be withheld by Owner). Contractor shall separately
list by Claim number the specific dollar amounts which have previously been
submitted as Claims by Contractor in good faith and in full compliance by
Contractor with this Agreement.
5.8.4 Except for such unresolved Claims stated in specific dollar amounts which
have been previously filed by Contractor in good faith and in full compliance
with this Agreement, the submittal by Contractor of its Application For Final
Payment shall constitute a final and irrevocable release and waiver by
Contractor of any and all other Claims and causes of action for additional costs
allowable under the Contract Documents. This shall include, but not be limited
to, any and all claims for additional amounts relating to the Unresolved Claims
so identified by Contractor and Claims or potential claims of Subcontractors and
Vendors arising out of this Contract, whether or not any such Claims or
potential Claims arise in contract or in tort or were known or unknown at the
time of submittal of the Application For Final Payment.
5.8.5 Upon Owner’s concurrence that all conditions listed in Section 12.2 of
this Agreement have been fulfilled and that the balance set forth in the
Application For Final Payment is due and payable, Owner shall make Final Payment
to Contractor in accordance with Section 5.3 of this Agreement.
5.8.6 Final Payment shall not relieve Contractor of any warranty obligations
(including, without limitation, warranty obligations) contained in the Contract
Documents or at law.
5.8.7 The making of Final Payment by Owner shall constitute Owners acceptance of
the Work and shall be a waiver of Claims by Owner under the Contract Documents,
except to the extent of any conditions or reservations and/or Claims set forth
in writing by Owner at or prior to the time of Final Payment, and except to the
extent of any claims relating to any of the following, whether known or unknown
at the time of Final Payment (i) any liens or encumbrances, (ii) any matter for
which Contractor or any Subcontractor or Vendor is liable or responsible at law,
(iii) any obligations or liability relating to Contractor’s warranties provided
in the Contract Documents (including Contractor’s obligations under Article 10
hereof), (iv) Contractor’s representations, warranties and obligations under
Sections 3.4, 3.6, 7.2 (a)&(g), 7.2.1, 7.2.11, 7.2.12, 7.20, 13.2.3, 14.1.1,
14.2, 14.3 (last sentence), 14.4, 16.2, 24.7, and Articles 19 and 23 of this
Agreement, (v) failure of the Work to comply with the Contract Documents, or
(vi) any breach or inaccuracy of any of Contractor’s representations or
warranties under the Contract Documents, any Contractor Certificate or under any
affidavit, certificate or other instrument or document provided to Owner or any
of Owner’s Lenders.

 

32



--------------------------------------------------------------------------------



 



5.9 Disputed Payments. When the reason(s) for withholding payment are removed to
Owner’s reasonable satisfaction, Owner will pay such previously withheld amounts
(less amounts properly withheld or retained) with the next regularly scheduled
payment. In the event of a dispute with respect to amounts payable under an
Application For Progress Payment or the Final Payment, Owner shall pay all
undisputed amounts. If Contractor disputes any determination by Owner with
regard to any Application for Progress Payment or any withheld amounts,
Contractor shall nevertheless expeditiously continue to prosecute the Work. Any
amounts in dispute and withheld by Owner shall be promptly paid after the
earlier of: (a) settlement of the dispute by execution of a final Change Order
document; or (b) final resolution of the dispute pursuant to Article 22 of this
Agreement. The payment of any undisputed amounts shall not waive or otherwise
limit Owner’s rights as set forth in this Agreement, including, but not limited
to, in Article 19 below. Notwithstanding anything to the contrary, Contractor
shall receive payment promptly once the reasons for withholding payment are
removed.
5.10 Ownership of Materials. All material and work covered by progress payments
made shall upon such payment become the sole property of Owner, however the
Contractor shall not be relieved from the risk of loss and responsibility for
all material and Work upon which payments have been made or the restoration of
any damaged Work (Contractor’s risk of loss, however, shall be subject to the
terms and provisions of the OCIP). Contractor represents and warrants to Owner
that (i) title to all of the Work, materials and equipment covered by any
Application for Progress Payment will pass to Owner upon the earlier of
incorporation in the Work or receipt of payment by Contractor, and such title
shall be free and clear of all liens, claims, security interests or
encumbrances; (ii) the vesting of such title shall not impose any obligations on
Owner or relieve Contractor of any of its obligations under the Contract
Documents; (iii) Contractor shall remain responsible for damage to or loss of
the Work, whether completed or under construction, until responsibility for the
Work has been accepted by Owner in the manner set forth in this Agreement
(Contractor’s risk of loss, however, shall be subject to the terms and
provisions of the OCIP); and (iv) no Work covered by an Application for Progress
Payment and no material or equipment incorporated in the Work will have been
acquired or incorporated into the Work, subject to an agreement under which an
interest in the Work or an encumbrance on the Work is retained by the seller or
otherwise imposed by Contractor or such other person.

 

33



--------------------------------------------------------------------------------



 



5.11 Deposits and Payments. If any deposits are required for the purchase of any
materials, such deposits will be specifically identified by category and
credited against amounts as billed in that category. Contractor agrees to
receive and hold all payments to it by Owner as trust funds to be applied only
to the payment of Costs of the Work and then to the payment of the Contractor’s
Fee. Contractor will promptly upon written request from Owner, account for any
and all funds theretofore received by Contractor from Owner. Contractor agrees
to arrange to purchase such materials or equipment in advance of the time for
installation in the Project as are deemed advisable by Owner or Contractor,
provided such purchases in excess of $50,000.00 are approved by Owner and
Owner’s Lenders. Upon payment to Contractor of approved deposit amounts,
Contractor shall provide Owner with an assignment of Contractor’s rights
relating to such deposit made and agreement for purchase of such item.
5.12 Waiver. Owner’s allowance or payment of any item pursuant to any
Application for Progress Payment or otherwise shall not constitute approval of
the Work or the Application for Progress Payment, or result in Owner’s waiver of
any claims, all of Owner’s rights being specifically reserved, and no such
payments shall operate as an admission on the part of Owner as to the propriety
or accuracy of any amounts on such Application for Progress or Final Payment
(except Final Payment shall constitute a waiver by Owner only to the extent
provided in Section 5.8.7 hereof). A progress payment, or partial or entire use
or occupancy of the Project by Owner shall not constitute acceptance of Work not
in accordance with the Contract Documents. Owner shall not be bound by any
entries in previous Applications for Progress Payment and shall be permitted to
make corrections for errors therein. Owner’s Final Contractor’s Fee installment
payment and Final Payment shall in no way relieve Contractor of any obligations
or responsibilities under the Construction Documents which extend beyond the
date of such payment.
5.13 Materials Off-Site. All materials which are the subject of an Application
for Progress Payment (or Application for Final Payment, if applicable) shall be
stored at all times at the Project, in a bonded warehouse or such other secured
facility satisfactory to Owner and Owner’s Lenders, or at the premises of the
manufacturer or fabricator (in which event the materials shall be appropriately
marked and identified with the applicable purchase contract and physically
segregated in an area with access to a public street), until the materials are
incorporated into the Project; provided that if the materials are stored with
the manufacturer or fabricator, Owner must receive evidence satisfactory to
Owner of the creditworthiness of the manufacturer or fabricator and/or
Contractor shall procure and deliver or cause to be procured and delivered to
Owner such dual obligee performance and labor and material payment bond or
bonds, in form, substance and amount satisfactory to Owner and Owner’s Lenders,
as Owner and Owner’s Lenders may require. Furthermore, Contractor shall:
5.13.1.1 use the materials only for construction of the Project, and not make
any transfer thereof or permit any lien to attach thereto which could materially
impair the ability of Owner to use the materials for such purpose;

 

34



--------------------------------------------------------------------------------



 



5.13.1.2 take or cause to be taken all actions necessary to maintain, preserve
and protect the materials and keep them in good condition and repair, and to
comply with all laws, regulations and ordinances relating to the ownership,
storage or use of the materials;
5.13.1.3 cause to be delivered to Owner any applicable bailee waivers where such
bailee rights exists, and the original warehouse receipt covering any stored
materials, and ensure that such stored materials have been stored in such a way
as to eliminate the possibility that they will be commingled with other
materials or projects; and
5.13.1.4 if Contractor shall fail to perform any of its obligations under this
Section 5.13 after Owner has made payment to Contractor for the materials, Owner
or Owner’s Lender may, but shall not be obligated to, take such actions and
expend such sums as are necessary in Owner’s judgment to protect and preserve
Owner’s Lenders’ security interest in such materials, and all such expenditures
so incurred (including, without limitation, attorneys’ fees and disbursements)
shall be repayable by Contractor promptly on demand and shall be Non-Allowable
Costs of the Work.
ARTICLE VI
OWNER’S RESPONSIBILITIES
6.1 Information and Services. Owner shall, at such times as are reasonably
required for the successful and expeditious completion of the Work, provide
Contractor with information and services at Owner’s expense as follows:
6.1.1 Purchase and deliver to Contractor in accordance with the Project Schedule
(and after timely and due notice from Contractor to Owner of a schedule of
delivery dates for such items), the material and equipment to be provided by
Owner for installation by the Contractor;
6.1.2 Owner has already provided to Contractor surveys describing physical
characteristics of the Site including the location of known utility pipelines
and wiring conduits; and Owner will continue to provide Contractor with copies
of subsequent surveys of the Site as they become available;
6.1.3 Pay for (a) utility connection fees, and (b) alterations to existing
structures at the Site required by governmental authorities as a pre-condition
of issuing building permits for the Work;
6.1.4 To the extent described in Section 7.11.2 below, pay for on-Site and
off-Site testing, inspections and approvals specifically required for the Work
by applicable Laws;

 

35



--------------------------------------------------------------------------------



 



6.1.5 Pay for all Major Permits for the Work (though it is Contractor’s
obligation to obtain, so long as owner pays for such Major Permits) subject to
Section 1.12 hereof;
6.1.6 Pay for all necessary construction utilities at the Site; and
6.1.7 Pay all real property taxes assessed against the Work.
6.2 Limitations. Contractor may rely on the accuracy of information on the Site
and local conditions affecting the Site and any and all other information,
reports, studies, surveys and materials provided by Owner pursuant to
Section 6.1.2 above or otherwise Nothing in this Section shall relieve the
Contractor of its obligation to exercise proper care and due diligence in
accordance with the terms of this Agreement including, but not limited to,
Article XIII hereof.
6.3 Project Representative. Owner has designated Cliff Kortman, President,
Design and Construction as its “Project Representative” to be Owner’s authorized
representative to provide approvals and directives necessary for the day-to-day
administration of the Project, including the Work. Contractor acknowledges and
confirms that no apparent authority, agency or similar claims may be made by
Contractor with respect to any approval, authorization, order or decision given
or made from and after the execution date of this Agreement by any purported
representative or employee of Owner other than either of Owner’s Project
Representatives in writing (or such other individual authorized in writing by
Owner), and all such claims are hereby waived by Contractor.
6.4 Approval of Major Purchases. Notwithstanding anything in the Contract
Documents which may indicate otherwise, all purchase orders in excess of
$250,000.00 for the supply by Contractor of materials and equipment specified in
the Contract Documents for incorporation into the Work shall require the prior
written approval of Owner.
6.5 Site Access. Owner, Owner’s Lenders, Architect and any party designated in
writing by Owner shall at all times have, and Contractor shall provide, complete
and unfettered access to the Site and the Work in progress and preparation
wherever located at all times for any and all purposes as Owner and/or Owner’s
Lenders may desire. Visits to the Site or observations of the Work by Owner,
Architect, any party designated by Owner, Owner’s representatives or
contractors, or Owner’s Lenders shall in no way relieve Contractor from its
obligations to carry out the Work in accordance with the Contract Documents.
Subject to the terms of the Contract Documents, Owner and Owner’s other
contractors shall work without causing labor disharmony, coordination
difficulties, delays, disruptions or interferences with Contractor,
Subcontractors and Vendors.

 

36



--------------------------------------------------------------------------------



 



6.6 Payments. Owner shall timely make payment to Contractor of amounts properly
due Contractor under and subject to (including Owner’s right to offset and
withhold as provided in) the Contract Documents.
6.7 Proof of Funding. Upon Contractor’s request, and subject to availability to
Owner and the rights of Owner’s Lenders, Owner will provide to Contractor a copy
of the loan documentation between Owner and Owner’s Lenders relating to the
provision and disbursement of funds to Owner for its obligations under this
Contract (excluding therefrom information deemed proprietary or confidential by
Owner or Owner’s Lenders).
6.8 Good Faith. Owner shall use good faith in performing its obligations under
the Contract Documents, and shall not unreasonably delay its review of and/or
response to matters requiring Owner’s review and/or response under the Contract
Documents.
6.9 Timely Delivery of Drawings. Owner acknowledges and agrees that to maintain
the Project Schedule and the Guaranteed Maximum Price, subject to any allowed
extensions and/or increases, the Drawings and Specifications need to be
consistent with the Guaranteed Maximum Price Premises and Assumptions and
delivered by Owner within the terms required in the Project Schedule. The
Drawings and Specifications are listed in Exhibit “E”.
ARTICLE VII
CONTRACTOR’S RESPONSIBILITIES
7.1 Contractor’s Specific Representations. By entering into this Contract,
Contractor undertakes to furnish its best skill and judgment and to cooperate
with Owner in furthering the best interests of Owner, the Work and the Project,
and shall use good faith in performing its obligations under the Contract
Documents. By entering into this Contract, Owner is relying upon the specific
undertakings, representations and warranties of the Contractor in favor of Owner
as follows, and Contractor hereby represents, warrants and covenants to Owner
that:
7.1.1 Contractor and all Subcontractors are duly authorized and have the
necessary license(s) to practice and perform all Work in this jurisdiction and
will remain so licensed at all times relevant to the Work and Project.
Contractor shall produce such license(s) to the Owner upon request, and
Contractor shall be responsible to obtain copies of such license(s) from all
Subcontractors prior to allowing them to perform Work on Site. Contractor has
substantial experience in performing major projects with scopes of work similar
to the Work defined herein, is familiar with the activities of the governmental
bodies having authority over the Project and

 

37



--------------------------------------------------------------------------------



 



has expertise and experience managing Subcontractors on projects of similar
scope within the St. Louis, Missouri area. Contractor also represents that such
experience includes performing major projects with stringent time constraints
and where construction begins before all drawings and specifications have been
issued for construction purposes, as is the case with the Work and Project. The
standard by which Contractor shall be judged in its performance of this
Agreement and its exercise of judgment hereunder shall be that of a contractor
with the highest level of skill, experience and expertise for the planning and
construction of a first class luxury resort and casino in St. Louis, Missouri
including the foregoing qualifications and consistent with such other Contractor
representations, warranties and covenants contained in the Contract Documents.
7.1.2 All of Contractor’s management and Site supervisory personnel listed in
Exhibit C attached to this Agreement shall remain until Substantial Completion
committed to and available for full-time assignments devoted to the Work unless
otherwise specifically noted in Exhibit C attached to this Agreement or as
agreed upon by Owner (subject to Contractor’s right to terminate the employment
of personnel for cause in the ordinary course of business).
7.1.3 Contractor has examined and will continue to examine all Contract
Documents provided by Owner and the Architect pertaining to the Work and the
Site. Contractor accepts the lack of completeness of such documents, including
the Drawings and Specifications, except to the extent otherwise reasonably and
promptly noted in writing to Owner in accordance with Section 7.3 hereof as to
any specific concerns about incompleteness and consistent with Contractor’s
obligations and representations in this Agreement so long as any such Drawings
and Specifications delivered after the Effective Date are (a) delivered timely
in accordance with the Project Schedule and (b) in substantial conformance with
the Guaranteed Maximum Price Premises and Assumptions. Contractor also
represents that the Guaranteed Maximum Price Premises and Assumptions were
sufficiently detailed and comprehensive to enable Contractor to have reliably
estimated and established its Guaranteed Maximum Price set forth in Article 3 of
this Agreement. Subject to the provisions of this Agreement, Contractor further
agrees that all Work shall be performed within the Guaranteed Maximum Price and
within the Contract Time set forth in Article 4 of this Agreement,
notwithstanding that the Contract Documents, including the Drawings and
Specifications, are not complete in every detail and are still being developed.

 

38



--------------------------------------------------------------------------------



 



7.1.4 Contractor has had ample time to and has visited and examined the Site and
has reviewed the physical conditions affecting the Work, and will continue to do
all of the foregoing, and, subject to the provisions of Article 13 hereof, is
familiar with all of the conditions on, under, and affecting the Site, as
Contractor deemed necessary or desirable based on Contractor’s skill, experience
and knowledge and the scope of the Work and terms of the Contract Documents.
Contractor has verified field conditions, and carefully and fully compared such
field conditions, Site observations and other information known to Contractor
with the Contract Documents (including the requirements thereof) and has not
found any omissions, errors or discrepancies and has satisfied and will continue
to satisfy itself as to: (a) access thereto; (b) the location of all utility
pipelines and wiring conduits which can be ascertained through Site visits or by
any documents which are provided by Owner; (c) the type of equipment and
facilities needed before and during prosecution of the Work; (d) the general and
local labor and weather conditions and availability of materials and equipment
under which the Work is to be performed; (e) the presence of construction
hazards, if any; (f) the nature, location, and character of the Work and the
Site, including, without limitation, all improvements and obstructions on and
under the Site both natural and man-made; and (g) all other matters which may
affect the Contractor’s means, methods, techniques and procedures necessary to
construct the Work in strict accordance with the Contract Documents and
otherwise fulfill its obligations under the Contract Documents, including but
not limited to its obligation to complete the Work for an amount not in excess
of the Guaranteed Maximum Price on or before the Contract Time. Any condition at
the Site, whether or not consistent with conditions shown or called for on the
Contract Documents, shall not be allowed as a basis for claims for extra
compensation or extensions of time, except as otherwise specifically provided
for in Article 13 below, notwithstanding any statements or representations by
Owner or any party on behalf of Owner, oral or written, with respect to the
conditions of the Site or improvements thereon, or regarding the completeness,
correctness, or adequacy of any Contract Documents, except to the extent
provided in Section 7.1.3 hereof.
7.1.5 Prior to commencing its procurement and construction activities,
Contractor shall further verify at the Site all measurements and levels
necessary for proper construction of the Work, including the fabrication,
assembly and installation of materials and equipment to be incorporated into the
Work and shall further carefully compare such verified field measurements and
conditions with the requirements of the Contract Documents.
7.1.6 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, consents, ordinances, mitigation
measures, codes, rules, directives, orders, permits, statutes, and regulations,
whether federal, State or local, and whether governmental or public
administrative (collectively, “Laws”); however, if the Contractor observes any
failure of the Contract Documents to conform with applicable Laws ), Contractor
shall immediately notify Owner in writing and identify any such discrepancies
and obtain written instructions from Owner before proceeding with any part of
the Work affected thereby. If the Contractor performs Work that it knows to be
contrary to Laws, the Contractor shall assume full responsibility for such Work
and shall bear the costs (including loss and damage due to delays) of
correction, repair and replacement attributable thereto as Non-Allowable Costs
of the Work.

 

39



--------------------------------------------------------------------------------



 



7.1.7 If Contractor discovers or otherwise becomes aware of any errors,
discrepancies, omissions, duplications or conflicts in the Contract Documents at
any time during the course of the Work, Contractor shall immediately notify
Owner in writing and obtain written instructions from Owner before proceeding
with any part of the Work affected thereby. If the Contractor performs any Work
relating to any such errors, discrepancies, omissions, duplications in the
Contract Documents, Contractor shall bear all costs of correction and adverse
scheduling impacts attributable thereto as Non-Allowable Costs of the Work.
7.1.8 Contractor will not engage in, nor commit its personnel to engage in, any
other projects while performing Work on the Project to any extent that such
other projects may materially and adversely affect the quality or efficiency of
the Work required to be performed by Contractor in connection with this Project
or which will otherwise be detrimental to the carrying on and completion of this
Project.
7.2 General Description. Contractor covenants and agrees that Contractor’s Work
and all Work performed by any Subcontractor or Vendor shall be carried out:
(a) with a proper supply of labor, materials and equipment; (b) in full
compliance with the requirements contained in, indicated on and reasonably
inferable from the Contract Documents (subject to Section 2.1) given
Contractor’s status as a contractor experienced with construction projects
similar in size and complexity to the Work, (c) in full compliance with all
applicable laws, consents, ordinances, mitigation measures, codes, rules,
directives, orders, permits, statutes, and regulations, whether federal, State
or local, and whether governmental or public administrative (collectively,
“Laws”), subject to the limitation related to the Contract Documents set forth
in Section 7.1.6; (d) diligently and in the best manner to assure completion on
or before the Guaranteed Date of Substantial Completion, (e) in full compliance
with the “Technical Studies and Reports” set forth on Exhibit K attached to this
Agreement, (f) by qualified design professionals where applicable, and (g) in
full compliance with the terms of the OCIP (as defined in Section 15.1 of this
Agreement) and any other insurance applicable to the Work. The term Laws shall
also include, without limitation, those specific permits, approvals and
entitlements set forth on Exhibit L attached to this Agreement. As more
specifically set forth in Section 7.1.6 above, Contractor shall not be
responsible for whether the design aspects of the Drawings or Specifications
conform to Laws applicable to the design aspects of the Drawings or
Specifications (including but not limited to ADA design requirements). Should
any governmental authority having jurisdiction over the Work mandate compliance
with any changes to applicable Laws or Laws that have been enacted after Work
has commenced, Contractor shall, subject to consultation with and written
approval by Owner, construct the Work in accordance with such applicable Laws,
the cost of which will be a Modification. In fulfilling its responsibilities
under the Contract Documents, Contractor shall furnish, coordinate, manage and
pay for all services and personnel, labor, machinery, tools, materials,
necessary to:
7.2.1 Cause the Work to be constructed in compliance with: (a) the latest
approved Drawings and Specifications for construction purposes; and (b) all
applicable Laws (including all changes in Laws as provided in Section 7.2
above), subject to the limitation related to the Contract Documents set forth in
Section 7.1.6;

 

40



--------------------------------------------------------------------------------



 



7.2.2 Provide at all times until Final Completion a sufficient and competent
organization, which shall include the skilled services of all senior managers,
Site supervisors, qualified scheduling personnel, superintendents, foremen,
engineers, skilled and unskilled craft labor and supervisors and all other
personnel necessary or desirable to plan, prosecute and construct the Work in
accordance with the Contract Documents;
7.2.3 Provide the skilled services of buyers, expediters and other personnel
necessary to achieve the timely delivery and use of (a) all materials, supplies
and equipment to be incorporated into the Work by Contractor, Subcontractors and
Vendors, and (b) all construction machinery and equipment, tools and expendable
construction materials and supplies necessary or desirable for the Work;
7.2.4 Prepare and provide the Project Schedule and Schedule Updates for the Work
in accordance with Article 11 below;
7.2.5 Coordinate the schedules and operations of all Subcontractors and Vendors
of every tier and cooperate with Owner and Owner’s other contractors and
consultants and Owner’s Lenders so that the Contractor’s Work and the work of
others will progress smoothly with a minimum of disruptions and interference to
any party;
7.2.6 Except as provided in Section 6.1.5 above, obtain and provide to Owner,
and pay for (as a Cost of the Work): (a) all Work-related authorizations,
building permits, licenses and approvals which are required by governmental
authorities to be taken out in Owner’s name for construction and completion of
the Work or the Project, and (b) all temporary and final Certificates of
Occupancy;
7.2.7 Be responsible for protection of the Work, including all materials and
equipment to be utilized during the Work, from theft or damage or other harm,
whether in transit or in storage on-Site or off-Site, until Final Completion
pursuant to Section 12.2 of this Agreement;
7.2.8 Promptly notify Owner in writing of any errors, omissions or discrepancies
discovered by Contractor in the Contract Documents, including any observed
failures to comply with applicable Laws;

 

41



--------------------------------------------------------------------------------



 



7.2.9 Enforce strict discipline and good order among the employees of
Contractor, Subcontractors and Vendors while at the Site or otherwise performing
this Contract;
7.2.10 Give all notices and secure all required certificates of inspection,
testing or approval necessary or incidental to the prosecution of the Work, for
delivery to Owner;
7.2.11 Be responsible for and pay (as a Cost of the Work to the extent provided
in Section 3.4 hereof) all sales, use, gross receipts, social security, workers’
compensation (except to the extent provided in the OCIP), unemployment and all
other such taxes relating to or arising out of the Contractor’s performance of
the Work;
7.2.12 Provide Owner with the full benefit of all Vendor’s warranties applicable
to all equipment and materials furnished by the Contractor;
7.2.13 Maintain at the Site one record copy of all Drawings, Specifications and
revisions thereto, the Project Schedule, all Schedule Updates, all Change Orders
and other Modifications, approved material lists, brochures, technical data
submissions and RFI’s, RFI responses, submittals, Construction Change
Directives, Samples, all correspondence and transmittals pertaining to the Work
and all other records relating to the status of all Work-related materials,
equipment and construction activities;
7.2.14 Provide Owner with three (3) complete sets of operating and maintenance
manuals for all equipment installed as part of the Work;
7.2.15 Provide Owner with as-built drawings (electronically when available and
otherwise on reproducible mylar) prior to Final Payment after the completion by
each Subcontractor of their respective portions of the Work, including at least
one printed set with each Subcontractor’s stamp and certification statement on
such Drawing, as submitted, are true and correct;
7.2.16 Copy Owner on all correspondence, memoranda and bulletins by Contractor
to Architect, consultants and public agencies and deliver to Owner on a current
and up-to-date basis copies of all written communications received from public
agencies. Provide to all Subcontractors (with concurrent written notice to
Owner), and cause all Subcontractors to provide, all notices required by
applicable Laws relating to the Contract and/or Work, including but not limited
to notice of payments received. Copy Owner on all default, stop work or
termination notices sent to or received from Subcontractors at every tier, and
any others performing any Work;

 

42



--------------------------------------------------------------------------------



 



7.2.17 Contractor shall maintain records, in duplicate, of principal building
layout lines, elevations of the bottom of footings, floor levels and key site
elevations certified by a qualified surveyor or professional engineer to Owner’s
and Owner’s Lender’s satisfaction; and
7.2.18 William G. Yates, III and Chet Nadolski are each acting alone authorized
to act on behalf of Contractor with regard to the Work and Contract Documents,
and are the individuals, acting alone or together, with whom Owner may consult
at all reasonable times, and the instructions, requests and decisions of either
of said individuals, acting alone, will be binding upon Contractor as to all
matters pertaining to this Contract and the performance of the parties
hereunder. The individuals who shall be responsible on behalf of Contractor for
supervising the Project are set forth on Contractor’s Personnel List attached as
Exhibit C to this Agreement. Except for reasons beyond its control, Contractor
shall not change the individuals designated on said Exhibit C during the term of
this Agreement without the prior written approval or direction of Owner. At
least one Project Superintendent shall be at the Site on a full-time basis and
at all times while any Work is being performed.
7.3 Preconstruction Services. Contractor shall as a Cost of the Work furnish,
coordinate, manage and pay for all services, personnel, labor, material,
equipment, machinery and tools for the Work, and shall:
7.3.1 Search for and timely recommend from time to time to Owner various value
engineering and other cost savings measures during the entire progress of the
Work to reduce the Cost of the Work to the fullest extent possible while
maintaining the quality required by the Contract Documents. Owner will then
elect, in its sole discretion, whether or not to implement such measures in
connection with the Work.
7.3.2 Timely review designs with Owner and Architect, including, but not limited
to, to the extent applicable, architectural designs, structural, HVAC, plumbing,
fire protection, power and lighting, security systems and communications,
interior designs, and vertical transportation to assure compliance with the
Guaranteed Maximum Price, Guaranteed Maximum Price Premises and Assumptions, and
Project requirements. Advise on the Site use and improvements, selection of
materials, Project and Site systems and equipment, improvements to the Project
and Site, call and security systems, and methods of Project delivery. Provide
recommendations on relative feasibility of construction methods, availability of
materials and labor, time requirements for procurement, installation and
construction, integration into existing Project and Site systems, and factors
related to cost including, but not limited to, costs of alternative designs or
materials, preliminary budgets and possible economics.

 

43



--------------------------------------------------------------------------------



 



7.3.3 Advise Owner in writing promptly upon discovery if, in the judgment of
Contractor, the issuance of architectural or engineering documents does not meet
schedule requirements or if the information provided on such documents is
inadequate for the current purposes intended or if requirements of such
documents conflict with other documents issued or with existing conditions on
the Site. In any such event, Contractor will issue a Request for Information
(“RFI”) to the Architect (with a copy to Owner). Owner shall take all
commercially reasonable steps to cause its design professionals to respond to
RFI’s in a timely manner so as to prevent any delay to the Work.
7.3.4 Review the Contract Documents, as the same are being prepared and check
the same for (a) obvious conflicts, discrepancies and omissions, and
(b) variations from customary construction practices and methods which, in the
opinion of Contractor, may cause difficulties or occasion delay in the
performance of the Work and timely advise Owner and the Architect promptly, in
writing, of any such observed problems. Coordinate Contract Documents by
consulting with Owner and the Architect regarding Drawings and Specifications as
they are being prepared, and recommending alternative solutions whenever design
details affect construction feasibility, cost or schedule. Timely advise Owner,
using Contractor’s professional skill and judgment, regarding any missing or
incomplete aspects of the Project scope.
7.3.5 Contractor also expressly acknowledges that this Project and the Work will
proceed on a “fast-track” method of construction, i.e., construction will
commence without final Drawings and Specifications in place. More specifically,
while Drawings and Specifications are complete for certain portions of Work, the
design process will continue for other portions during construction based on the
Guaranteed Maximum Price Premises and Assumptions. Contractor has been, and will
continue to be, an active participant in the design process. Given such
participation, Contractor represents that it is familiar with the scope and
quality of those aspects of the Project which have not yet been fully designed,
and has taken such scope and quality matters into consideration in preparing
each component of the Guaranteed Maximum Price based on the Guaranteed Maximum
Price Premises and Assumptions. Contractor agrees to work with Owner and
Architect and their consultants in the completion of the design process and will
provide prompt written notice to Owner in accordance with the time periods
contained in the Project Schedule, if any proposed Drawings, Specifications or
designs being prepared by Owner or Architect and provided to Contractor are not
in substantial compliance with the Guaranteed Maximum Price Premises and
Assumptions, or if any redesign or value engineering is necessary or advisable
for certain aspects of the Project at any stage of the design process in order
to bring the cost of such Work within or below, but not in excess of, the
respective Allowance Amounts for the Allowance Items or the budgeted or
allocated amounts for other items contained in the Guaranteed Maximum Price.
Once the Drawings and Specifications are complete, it is recognized by both
parties, as more particularly set forth in Section 2.1, that the scope of the
Guaranteed Maximum Price may include Work not expressly indicated on the
Contract Documents, but which is reasonably inferable from the Contract
Documents, and such Work shall be performed without any increase in the
Guaranteed Maximum Price or extension of Contract Time, except if and to the
extent otherwise expressly provided in this Agreement.

 

44



--------------------------------------------------------------------------------



 



7.3.6 In the event the Contractor is requested to provide Value Engineering or
recommend alternate materials or products due to budget considerations or any
other reason, the Owner shall rely on the Architect to determine the suitability
of design, quality and value of such Value Engineering or alternate products and
materials recommended by the Construction Manager. The Owner acknowledges the
Contractor’s Value Engineering or alternate products or materials
recommendations is subject to the review and approval of the Owner and Architect
and such approval is strictly the Owner’s responsibility for which the
Contractor shall not be liable.
7.4 Systems and Procedures. Contractor shall develop, for Owner’s review and
approval, and implement a system and procedures for:
7.4.1 Reviewing its own Work and the Work of its Subcontractors and Vendors for
defects and deficiencies, including the preparation of all appropriate quality
control documentation, to assure that all such defects and deficiencies are
discovered and corrected.
7.4.2 Reviewing, processing, recording and paying Subcontractors and Vendors
which is fully consistent with the requirements to be fulfilled by the
Contractor pursuant to Article 9 of this Agreement. Such procedures shall
especially provide for strict adherence to all lien waiver requirements for
Subcontractors and Vendors as set forth in Article 9 of this Agreement.
7.4.3 Preparing, reviewing and processing Change Orders which fully complies
with Article 18 of this Agreement.
7.4.4 Evaluating all Change Proposal Requests and Claims submitted by
Subcontractors or Vendors for compliance with the requirements of the Contract
Documents, recommending resolutions and options to Owner in writing with respect
to such Change Proposal Request and Claims; and implementing of written
Construction Change Directives and Change Orders issued in accordance herewith.

 

45



--------------------------------------------------------------------------------



 



7.5 Schedule Meetings and Records. After execution of the Contract and prior to
commencement of the Work, Owner shall schedule a meeting with Contractor for the
purpose of outlining and clarifying the proposed Work, security and use of the
Site, potentially difficult aspects of the Work of which Owner is actually aware
and responding to questions of those attending.
7.5.1 Contractor shall schedule and conduct pre-construction and construction
progress meetings at the Site on a regular basis (at least weekly) at which
Owner, Architect, Interior Designer, Contractor and Subcontractors may jointly
discuss such matters as Work procedures, progress, scheduling and coordination,
and Owner’s Lender may attend. Contractor shall be responsible for securing
attendance of its Subcontractors, Vendors, suppliers and other personnel as are
required at such meetings. Contractor shall keep and distribute timely in
advance of the next meeting minutes of such meetings, including a list of the
action items, responsible parties and dates necessary to complete actions to
enable the Contractor to maintain the progress of the Work in accordance with
the Project Schedule.
7.5.2 Contractor shall regularly monitor and provide to Owner and Owner’s
Lenders written reports on a monthly basis describing the status of the actual
progress of the Work in relation to the Project Schedule, in accordance with
Article 11 below.
7.5.3 For purposes of Schedule Updates and requested changes in the Contract
Time, Contractor shall maintain daily logs which shall be available for Owner’s
and Owner’s Lenders review at any time during normal working hours, and which
shall record the progress of the Work.
7.5.4 Contractor shall also monthly provide to Owner and Owner’s Lenders, on the
first day of each month, an Anticipated Cost Report prepared by Contractor and
containing detailed information on pending Change Orders, contracts awarded and
to be awarded, and similar budget related items.
7.6 Contractor’s Operations. Contractor shall: (a) confine its operations at the
Site to areas designated by Owner; (b) not unreasonably encumber the Site or
encumber areas in the vicinity of the Site with materials, equipment or debris;
(c) coordinate its activities with the Owner’s Project Representative and
Owner’s other contractors in advance; and (d) not block or hinder public parking
facilities without Owner’s prior written approval. To the extent reasonably
possible, Contractor shall preserve and protect all existing vegetation on or
adjacent to the Site which is not to be removed or required to be disturbed in
the performance of the Work. Contractor shall be solely responsible for all
costs and expenses incurred as a result of failure to adhere to the requirement
of this Section (subject to Contractor’s right to use the Construction
Contingency as provided in Section 3.1.6 hereof, to the extent there remain
funds therein and regardless of whether any funds remain in the Construction
Contingency, Contractor shall still be liable for such damages, costs and
expenses). Contractor shall make itself familiar with and use all best efforts
to protect all existing improvements and/or utilities at or near the Site from
damage. Contractor shall be solely responsible for repairing any such damage and
for the related costs and expenses (subject to Contractor’s right to use the
Construction Contingency as provided in Section 3.1.6 hereof, to the extent
there remain funds therein and regardless of whether any funds remain in the
Construction Contingency, Contractor shall still be liable for such damages,
costs and expenses). Neither Contractor nor any Subcontractor or Vendor shall
post, erect or place on the Site, the Work, Owner’s premises or the Project any
sign, banner, billboard or display for marketing, advertising, promotional or
other similar reasons, and no trade names or other identification shall appear
on any item of the Work or at any place on the Project where such name or
identification will be seen by the general public, except as approved in writing
by Owner.

 

46



--------------------------------------------------------------------------------



 



7.7 Site Discipline. Contractor shall employ, and require all Subcontractors and
Vendors to employ, only skilled workers properly qualified by experience and
ability to perform the tasks assigned to them. Contractor shall at all times be
responsible for strict discipline and good order among its employees, craft
labor, agents and representatives as well as the employees, craft labor, agents
and representatives of its Subcontractors and Vendors while performing Work and
all other persons performing any Work. When requested by Owner, Contractor shall
remove and shall not re-assign to the Work any person who, in Owner’s reasonable
opinion, is disorderly, insubordinate, unsafe, unskilled, incompetent or
otherwise unfit for tasks assigned to them.
7.7.1 At all times during performance of the Work on the Project, including
during any partial use or occupancy by Owner or others, Contractor shall, and
shall cause all Subcontractors and Vendors to, abide by each and all of the
following requirements:
7.7.1.1 Access to the Project Work area by construction personnel shall be the
most inconspicuous route available, in order that the general public and the
Owner’s personnel are not inconvenienced. Access shall be arranged with Owner
prior to commencement of Work. Access to restricted and/or limited access areas
required by Work shall be coordinated with Owner.
7.7.1.2 Owner’s toilet facilities and the Project’s permanent toilet facilities
are not to be used by construction personnel.
7.7.1.3 During the FF&E and finish phase of construction, construction personnel
are not permitted to eat and smoke where materials are in place nor use tables
and chairs or other furniture that are part of the Project. During this phase of
the Project, Owner will designate appropriate places for eating.
7.7.1.4 Quiet and courtesy with respect to Owner’s employees and guests is
mandatory.
7.7.1.5 Use all best efforts to ensure that Contractor’s and all Subcontractors’
activities do not interfere with any Project and Site systems (i.e., electric,
elevator, plumbing, HVAC, etc.) necessary to maintain ongoing operations of the
Project and Site.

 

47



--------------------------------------------------------------------------------



 



7.7.1.6 Power outages, mechanical shutdown and so forth shall be carefully
coordinated with Owner. Contractor will provide Owner with two (2) full business
days, advance notice of any planned shutdowns of any basic Project or Site
systems, and will obtain Owner’s written approval prior to commencing any such
shutdown.
7.7.1.7 All life safety systems requiring shut-down or tie-ins, in accordance
with the above clause 7.7.1.6, shall be coordinated with Owner and shall be
performed at such a time to minimize any effect of the safety, health and
welfare of the building’s occupants. At the conclusion of each work-day, all
operable life safety systems shall be energized and operative.
7.7.1.8 Contractor shall be responsible to Owner for acts and omissions of
Contractor’s employees and agents, Subcontractors and Vendors and their
respective agents and employees, and other persons performing portions of the
Work under a contract or arrangement with or under the direction of Contractor
or with or under the direction of any Subcontractor or Vendor. Except to the
extent expressly provided otherwise in this Agreement, Contractor shall not be
relieved of its obligation to perform the Work in accordance with the Contract
Documents either by activities or duties of Owner or Architect, or, by any
request, approval or consent of Owner or Architect, or by tests, inspections or
approvals required or performed by persons other than Contractor. Contractor
shall require and ensure that each Subcontractor and Vendor complies with all
applicable requirements set forth in the Contract Documents for Contractor.
Except to the extent the Contract Documents expressly provide otherwise, if any
dispute arises between Owner, on the one hand, and Contractor, on the other
hand, unless Owner directs otherwise, Contractor shall proceed with the
performance of its obligations under the Contract with reservation of all rights
and remedies it may have under and subject to the terms of the Contract
Documents.
7.8 Site Security. In cooperation with Owner, Contractor shall develop and
implement an effective security program for protection of the Work in progress.
Contractor shall secure, protect and be responsible for (consistent with the
terms of the OCIP), and shall provide all necessary or desirable measures for
security and protection at and on the Site and the Work, and of all materials,
supplies, tools and equipment and all other improvements and personal property
at the Site or in the vicinity of the Site, whether or not incorporated into the
Work, including, but not limited to, utilizing fences, gates, cameras, and
patrols. Owner may elect to provide and/or maintain security (including patrol
guards) of its own choosing for the whole or portions of the Work and/or Site
and/or adjacent property, but Owner shall not have any obligation,
responsibility or liability of any kind to any party whether or not Owner
arranges for any security. Such Owner arranged or provided security shall in no
event release Contractor from or diminish any of Contractor’s obligations under
the Contract Documents, including without limitation this Section 7.8, and
solely Contractor shall be responsible for security at and of the Work and Site,
regardless of any security arranged for by Owner. Owner shall not assume or
incur any responsibility or liability relating to any security arranged by
Owner. Contractor shall cooperate with Owner’s security personnel and shall
comply with all requests made by such personnel to secure and protect the Work
and the Site.

 

48



--------------------------------------------------------------------------------



 



7.9 Coordination with Others. Contractor acknowledges that Owner reserves the
right to engage other contractors, engineers, inspectors, consultants and/or its
own personnel to provide work or services relating to the Project which may be
carried out concurrently with Contractor’s Work. Specifically, and without
limitation, Contractor acknowledges that FF&E procurement and installation
(except as expressly provided on Exhibit F attached hereto as to installation)
is excluded from Contractor’s Work but completion of same within the times set
forth on the agreed upon Project Schedule is necessary to achieve Substantial
Completion as defined in Section 12.1 below, and that a portion of Contractor’s
Work will include installing materials and equipment in the Project procured by
Owner and provided by Owner to Contractor. Owner shall retain separate
contractors and vendors for FF&E procurement and installation as Owner desires;
provided, however, upon Owner’s request Contractor agrees to cooperate with
Owner, including joint purchase arrangements, with respect to purchases of
materials, supplies and equipment, including FF&E, where such cooperation and
joint purchase may lead to a savings in purchase costs relating to such items as
determined by Owner. Contractor shall fully cooperate by coordinating its Work
with any work or services being performed by Owner and Owner’s other
contractors, engineers, inspectors and consultants as follows:
7.9.1 Contractor shall coordinate its construction activities with the
activities of Owner and Owner’s other contractors, engineers, inspectors and
consultants and provide the necessary personnel and services to coordinate and
interface its Work with Owner’s activities at the proper time and in a manner
not to delay others or increase costs.
7.9.2 Contractor shall provide Owner and Owner’s other contractors with
opportunities for the necessary storage and handling of materials and equipment
necessary for execution of their activities.
7.9.3 Contractor shall participate with Owner and Owner’s other contractors in
reviewing their respective construction schedules when requested to do so.
Contractor acknowledges that the time allowed for Substantial Completion of the
Work includes the time necessary to coordinate and schedule the work of Owner’s
other contractors and consultants.

 

49



--------------------------------------------------------------------------------



 



7.9.4 At its own expense as a Non-Allowable Cost of the Work, Contractor shall
promptly remedy any damages wrongfully caused by Contractor or any Subcontractor
or Vendor to Owner’s existing property or completed or partially completed
construction work performed by Owner or Owner’s other contractors, engineers,
inspectors and consultants.
7.9.5 If any part of the Work depends upon proper execution of any completed
work and services performed or otherwise provided by or on behalf of Owner,
Contractor shall, prior to proceeding with its Work, inspect such work and
promptly report to Owner any apparent discrepancies or defects in Owner’s
activities. The failure of Contractor to examine and report any such apparent
discrepancies which are or should have been reasonably apparent to Contractor in
the exercise of due diligence and prudent judgment and consistent with the terms
of the Contract Documents shall bar any Claims thereafter that any defects or
delays in Contractor’s Work are due to defects, delays or disruptions in the
activities performed or otherwise provided by Owner.
7.9.6 Contractor and its Subcontractors and Vendors shall use all best efforts
to work without causing labor disharmony, coordination difficulties, delays,
disruptions, impairment of guarantees or interferences of any other obligations
of any of Owner’s other contractors, engineers, inspectors and consultants.
7.9.7 Contractor shall cooperate with Owner’s contractors, engineers, inspectors
and vendors performing FF&E procurement and installation services and shall
incorporate such services in its Project Schedule and provide vertical
transportation for the timely installation of FF&E. Contractor agrees to cause
the Work to be performed in such a manner so that prior to achievement of
Substantial Completion (and as early as reasonably practicable), Owner will have
access to the Site and the Project in order to (a) begin installing FF&E, the
installation of which is not part of the Work except as otherwise provided in
the Contract Documents, at the Site, (b) begin training its personnel at the
Site, and (c) and perform other tasks Owner deems necessary in connection with
the opening of the Project and Owner will use all best efforts to avoid
unreasonably interfering with Contractor’s Work while conducting the activities
in clauses (a), (b) and (c) of this Section.
7.10 Product and Design Substitutions.
7.10.1 All requests for Substitutions shall be made in writing and sufficiently
in advance of Work performance needs to permit a reasonable time for evaluation
and written response by Owner without jeopardizing the Contract Time.
7.10.2 The acceptance of any Substitutions shall be at Owner’s sole discretion.
7.10.3 All Substitutions, including design changes recommended by the
Contractor, must be specifically accepted in writing by Owner prior to the use
or implementation thereof by Contractor or any Subcontractor.

 

50



--------------------------------------------------------------------------------



 



7.10.4 In reviewing any Substitution, including design changes, Owner may
consider, without limitation, the comparative advantages and responsibilities,
including, but not limited to: (a) any and all additional costs pertaining to
any redesign and adverse consequences of such redesign, (b) any and all costs of
replacement, corrections or adjustments to the Work, adjoining Work and Owner’s
existing property, and (c) any and all costs arising from adverse impacts to the
critical path of the Project Schedule and/or any delays in the Contract Time
arising out of such Substitution.
7.10.5 Contractor shall promptly notify Owner and Architect in writing if any
items in the Contract Documents shall not be readily available, and Owner shall
have the right to designate an available substitute item. Nothing in this
Section or elsewhere in the Contract Documents shall derogate from Contractor’s
responsibility to select, order, and timely purchase such items. If Contractor
does not timely order or arrange for delivery of items or materials required for
the Work, Owner may (but is not obligated to) arrange for delivery or order such
items and materials and in such event Contractor shall not be entitled to any
Contractor’s Fee on such items and the Guaranteed Maximum Price shall be reduced
by (a) the cost of such items and materials arranged for or ordered and paid for
by Owner and (b) that portion of Contractor’s Fee applicable to the amounts in
the immediately preceding clause (a).
7.11 Tests and Inspections.
7.11.1 All on-Site and off-Site material testing and inspections required by the
Contract Documents or by laws, rules, regulations, ordinances or orders of
public authorities having jurisdiction, shall be arranged and supervised by
Contractor in a timely manner to avoid any delays in the Work.
7.11.2 Owner shall pay for all required third party quality control testing and
inspections, and the costs thereof shall not be part of the Guaranteed Maximum
Price.
7.11.3 Owner may elect to require additional testing and inspections at any time
during the course of the Work and for a period of one (1) year after the date of
issuance of the Certificate of Substantial Completion for the Work as a whole
pursuant to Section 12.1 below. Such additional testing shall be at Owner’s
expense unless such testing discloses deficiencies not discovered during initial
testing. In event deficiencies are disclosed, Contractor shall be responsible
for all costs of such additional testing and inspections. Contractor’s
responsibility with respect to the costs of additional tests and inspections
shall survive any termination of the Contract.

 

51



--------------------------------------------------------------------------------



 



7.11.4 All certificates of such testing, inspection or approvals issued by all
independent testing companies or governmental authorities shall be promptly
delivered to Owner.
7.11.5 No inspection, or failure to inspect, by Owner or the independent testing
companies or Owner’s Lenders shall be construed as approval or acceptance of the
Work or as a waiver of Contractor’s obligations to perform the Work in full
compliance with the Contract Documents.
7.12 Access to Stored Material. Owner and Owner’s Lenders may enter upon the
location where any material or equipment is manufactured or stored for purposes
of inspection, checking, testing or for any other purpose Owner or Owner’s
Lenders deem reasonably necessary.
7.13 Shop Drawings, Product Data and Samples.
7.13.1 “Shop Drawings” are drawings, diagrams, schedules and other data
specially prepared for the Work by Contractor, its Subcontractors or Vendors of
any tier to illustrate how certain specific Work components fit together and
will be located in relation to each other.
7.13.2 “Product Data” are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor,
its Subcontractors or Vendor of any tier to illustrate materials or equipment to
be utilized for a portion of the Work.
7.13.3 “Samples” are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
7.13.4 Contractor shall timely prepare and submit for approval a schedule of
Shop Drawings, Product Data, test reports, Samples etc., required to be
submitted for the Work, in a format acceptable to Owner and Architect.
7.13.5 Contractor shall review, approve (to the extent of their conformance to
the Contract Documents) and submit to Owner or Architect or the appropriate
consultant all Shop Drawings, Product Data, Samples and similar submittals
required by the Contract Documents in accordance with the schedule therefor with
promptness and in such sequence as to cause no delays in the Work or in the
activities of Owner or its other contractors.
7.13.6 Contractor’s submittal of Shop Drawings, Product Data, Samples and
similar submittals shall be Contractor’s representation that Contractor has
determined and verified all materials, field measurements and field construction
criteria related thereto, and that Contractor has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

 

52



--------------------------------------------------------------------------------



 



7.13.7 Contractor shall not perform any portion of the Work requiring submittal
and review of Shop Drawings, Product Data, Samples or similar submittals until
such submittals have been accepted by Owner or Architect. Such review and
acceptance shall be in a timely manner so as not to delay the progress of the
Work. Contractor shall carry out the Work in such submittals as accepted by
Owner or Architect.
7.13.8 Contractor shall make any corrections required by Owner or Architect and
shall resubmit the required number of corrected copies of Shop Drawings, Product
Data, Samples or similar submittals until approved. Contractor shall direct
specific attention, in writing or on resubmitted Shop Drawings, Product Data,
Samples or similar submittals, to any revisions other than those requested by
Owner or Architect on previous submittals.
7.13.9 Contractor shall not be relieved of responsibility for errors or
omissions contained in Shop Drawings, Product Data, Samples or similar
submittals based upon the approval, modification or acceptance thereof by Owner
or Architect unless the Contractor has specifically informed Owner in writing of
such deviation at the time of submittal and Owner has given prior written
approval to the specific deviation.
7.13.10 Contractor shall be responsible for furnishing its Subcontractors and
Vendors with sufficient copies of Shop Drawings, Product Data and Samples,
including any such construction data supplied by other Subcontractors and
Vendors, as may be necessary for the coordination of the activities of all
Subcontractors and Vendors.
7.13.11 Contractor shall submit one (1) reproducible transparency copy and six
(6) blue line prints therefrom of all Shop Drawings for all shop-fabricated
items and all detailed assemblies indicated on the Shop Drawings.
7.14 Project Record Documents and As-Built Requirements. Contractor shall
maintain at the Site one (1) record copy of all Specifications, Drawings,
approved Shop Drawings, Change Orders and other modifications, addenda,
Schedules and instructions, in good order.
7.14.1 The record Drawings shall be one (1) set of black (or blue) and white
prints of the Drawings on which it must record all “as-built” changes during the
course of construction. This record set shall be maintained separate and apart
from documents used for construction reference as described in Section 7.2.13
above.
7.14.2 All as-built documents shall be kept current and Contractor shall not
permanently conceal or cover any Work until all required information has been
recorded.

 

53



--------------------------------------------------------------------------------



 



7.14.3 Records of exterior underground utilities shall be made at the time of
installation.
7.14.4 In marking any as-built conditions, Contractor shall ensure that such
Drawings indicate by measured dimension to building corners or other permanent
monuments the exact locations of all piping, conduit or utilities concealed in
concrete slabs, behind walls or ceilings or underground. As built Drawings shall
be made to scale and shall also include exact locations of valves, pull boxes
and similar items as required for maintenance or repair service. Prior to Final
Completion and as a condition to Final Payment, Contractor shall be responsible
for providing Owner and Owner’s Lenders with a fully completed and accurate set
of all as-built Drawings in an acceptable electronic format, as Contract
Documents for Owner’s permanent records.
7.14.5 All documents described in this Section 7.14, including the as-built
Drawings, shall be readily accessible at the Site for inspection upon request by
Owner, Owner’s Lenders, the Architect and/or their authorized representatives
throughout the course of the Work.
7.15 Site Clean Up. All work performed under this Contract shall comply with all
Laws governing applicable noise, dust and pollution control requirements.
7.15.1 Daily Clean Up. Contractor shall regularly and on a daily basis during
the course of the Work keep the Site and all Work-related areas in a clean and
safe condition to Owner’s reasonable satisfaction by promptly removing and
properly disposing of all debris and rubbish generated by Contractor’s
operations. Contractor shall maintain streets leading to the Site and used as a
means of ingress or egress from the Site in a clean condition, and shall remove
from these areas all of Contractor’s (and Subcontractors’ and Vendors’) spillage
and tracking arising from the performance of the Work, and shall promptly repair
any damage to same. Contractor shall minimize the impact and effect of the Work
and other activity on the Site on properties adjoining and nearby the Site, and
shall take all necessary and commercially practical precautions (and comply with
all applicable Laws) to prevent any debris including, but not limited to,
fugitive dust, from entering or interfering with any adjacent or nearby
property.
7.15.2 Substantial Completion Clean Up. Except to the extent that Owner may
designate otherwise in writing, the Contractor shall perform all “Punch List
Items” prior to the date of issuance of the Certificate of Substantial
Completion pursuant to Section 12.1 below. Such Punch List Items shall include,
but not be limited to:

  (a)   removal of all wastes and rubbish;     (b)   cleaning of all walls and
other surfaces including tile, wood and glass surfaces;

 

54



--------------------------------------------------------------------------------



 



  (c)   replacement of all broken glass (including removing labels, washing and
polishing both sides);     (d)   cleaning and polishing of all plumbing fixtures
and equipment;     (e)   restoring existing facilities such as roads, other
paved surfaces, fencing and curbing at the Site to either their pre-existing
condition unless more is required by the Contract Documents;     (f)   requiring
affected Subcontractors to promptly remove from the Site all temporary offices,
tools, equipment, machinery and surplus materials not required for the continued
performance of the Work and otherwise leaving the designated areas “vacuum
clean;”     (g)   machine-sweep and clean all drive-way surfaces;     (h)  
grind, smooth, and sweep clean any concrete surfaces, as necessary or desirable;
    (i)   remove temporary protections;     (j)   remove marks, spots, dust,
stains, fingerprints and other soil or dirt from all floors, tile, walls,
finishes, marble, finished materials, fixtures, equipment and other Work, and
wash or wipe clean and leave same in undamaged, new condition;     (k)   clean
tubs, toilets and other fixtures, cabinet work and equipment, removing stains,
paint, dirt and dust, and leave same in undamaged new condition;     (l)   clean
all metal finished in accordance with recommendations of the manufacturer and
accepted industry standards; and     (m)   clean resilient floors thoroughly
with a well rinsed mop containing only enough moisture to clean off any surface
dirt or dust and buff dry by machine to bring the surfaces to sheen.

Punch List Items shall not include but shall be in addition to, any items of
defective workmanship or omissions which are to be corrected at Contractor’s
cost pursuant to Article 10 of this Agreement.
7.15.3 Final Completion Clean Up. Prior to Final Completion pursuant to
Section 12.2 below, Contractor shall complete any Punch List Items described
above which were either not required by Owner at the time of Substantial
Completion or which were not satisfactorily completed and accepted by Owner at
the time of Substantial Completion.
7.15.4 Site Clean Up By Owner. In the event Contractor fails to maintain the
Site as described above in a manner satisfactory to Owner, and fails to complete
appropriate clean up and/or removal activities within twenty-four (24) hours
after receipt of Owner’s written notice to do so, Owner shall have the right to
perform such clean up and removal activities at Contractor’s expense and may
withhold and or deduct such costs from any amounts owed to Contractor.

 

55



--------------------------------------------------------------------------------



 



7.16 Construction Facilities and Temporary Controls. Contractor shall be solely
responsible for the design, transport, erection, inspection and maintenance of
all temporary supports and structures; including, but not limited to,
electricity and lighting, heat, telephone and fax, water, sanitary facilities,
fire protection, hoisting equipment and machinery, staging and scaffolding,
temporary equipment and materials, all shoring and bracing, all cranes, hoists,
derricks and supports, barriers and fencing, water control, field office,
storage facilities and all other types of temporary supports and structures
required for the Work and provided by Contractor or its Subcontractors while
performing the Work. Contractor shall provide and maintain reasonable safety
precautions to protect the public and avoid obstruction or interference with
vehicular or pedestrian traffic in public streets, alleyways or private
rights-of-way. Contractor shall, or shall cause Subcontractors to, leave proper
access to hydrants and other similar places, and shall provide sufficient
lighting during working hours and from twilight of each day until full daylight
of each following day. When work is suspended, Contractor shall, or shall cause
Subcontractors to leave roadways and sidewalks in proper condition and restore
all such to good condition on completion of the Work and in compliance with all
laws. Contractor shall, or shall cause Subcontractors to, maintain and keep in
good repair, shift and alter as conditions may require, all guard rails,
passageways and temporary structures and remove same when the Work is completed
or when the need for their use has ceased.
7.17 Cutting and Patching of Work. Contractor shall be responsible for all
cutting, fitting or patching of the Work that may be required to properly
complete the Work or make its parts fit together properly. Any costs resulting
from improper cutting, fitting and patching to any work performed by Owner or
any other contractors to Owner shall be Contractor’s responsibility. Contractor
shall not damage or endanger a portion of the Work or fully or partially
completed construction of Owner or separate contractors by cutting, patching or
otherwise altering such construction, or by excavation. Contractor shall not cut
or otherwise alter such construction by Owner or a separate contractor except
with consent of Owner and of such separate contractor. Contractor, if required
by Specifications and Drawings, shall make connections to materials or equipment
furnished, set, and/or installed by other contractors. No Work connecting to
such materials or equipment provided by other contractors shall be done without
giving such contractors a reasonable length of time to complete their work or
until permission to proceed has been obtained from Owner. Owner shall secure and
provide to Contractor the Shop Drawings from Owner’s other contractors for such
of their work as is to be built into Contractor’s Work, or to which Contractor
must make connection, and Contractor shall review and advise Owner of any
discrepancy or unsuitability relative to its own Work. Each contractor shall
provide all openings and chases in its own work, necessary for the installation
of process equipment, and shall fill in around the same afterwards, if required.

 

56



--------------------------------------------------------------------------------



 



7.18 Performance and Payment Bond Requirements.
7.18.1 Contractor’s Bond Requirements. Not later than five (5) business days
after Contractor’s receipt of Owner’s Notice to Proceed and in any event prior
to commencement of any Work, Contractor shall furnish a fully executed
Performance and Payment Bond, in a form approved in writing by Owner and Owner’s
Lenders and Contractor’s Surety and naming Owner and Owner’s Lenders (as Owner’s
Lenders may change from time to time) as obligees and beneficiaries, covering
both the Contractor’s faithful performance of this Contract and the payment of
all obligations arising hereunder. The Payment and Performance Bond shall be in
the amount of Guaranteed Maximum Price. Thereafter, such Payment and Performance
Bond shall not be increased or decreased unless Owner grants advance written
approval of such increase or decrease. The Payment and Performance Bond and all
supplements shall be issued by a bonding company having an A.M. Best Co. rating
of A XV or better and licensed in Missouri.
7.18.2 Subcontractor’s Bond Requirements. On a case-by-case basis, Owner may
elect to require that Contractor’s Subcontractors provide a Performance and
Payment Bond as described in Subsection 7.18.1 above using a form approved by
Owner and Owner’s Lenders. The amount of each such Payment and Performance Bond
shall be equivalent to the full value of the relevant subcontract or such lesser
amount as Owner may approve in writing. All costs of each Performance and
Payment Bond for those Subcontractors so designated by Owner shall be quoted
separately to Owner for Owner’s prior written approval before such bond is
obtained. Contractor shall recommend to Owner whether or not to require such
Payment and Performance Bonds as to each respective Subcontractor. Nothing in
this Section 7.18 shall preclude Contractor from requiring a bond from any
Subcontractor and from being reimbursed for same as an Allowable Cost of the
Work.
7.19 Liens.
7.19.1 If at any time Owner receives any stop notice, mechanic’s lien or similar
claim pertaining to unpaid amounts for any labor, goods, materials, equipment or
services provided as part of Contractor’s scope of Work (and provided Owner has
paid all sums then due and owing to Contractor pursuant to and within the time
period set forth in the Contract Documents), Contractor agrees to immediately
cause such notices, liens or claims to be removed, or to file a bond in lieu
thereof in an amount satisfactory to Owner and/or Owner’s Title Company. All
costs incurred by Contractor in effecting the foregoing shall be at Contractor’s
sole expense as a Non-Allowable Cost of the Work, except that should Contractor
be successful in having any filed mechanic’s lien removed of record and
dismissed with prejudice without the necessity of Contractor posting any bond
and without the payment by Contractor to the lien claimant of any monies to
effect the removal and dismissal of said lien, all of Contractor’s reasonable
fees and costs incurred in having the mechanic’s lien removed and dismissed
shall be a Cost of the Work. It is expressly understood that all of Contractor’s
obligations with respect to this Section 7.19 begin immediately at the outset of
any notice or filing of a claim, either by correspondence or court proceeding,
and without regard to any showing of fault on the Contractor’s part.
Contractor’s failure to cause such notices or liens to be removed or to be
bonded against in accordance with the terms of this Agreement, shall constitute
a material breach of this Contract entitling Owner to exercise all of its rights
and remedies provided hereunder and at law.

 

57



--------------------------------------------------------------------------------



 



7.20 Royalties and Patents. Contractor shall pay as a Cost of the Work in
accordance with Section 3.2.11 hereof all royalties and license fees relating to
the Work. Contractor shall defend suits or claims for infringement of patent
rights and shall indemnify and hold Owner harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents. However, if Contractor has reason to believe that the
required design, process or product is an infringement of a patent, Contractor
shall be responsible for such loss unless such information is promptly furnished
to Owner.
7.21 Training. Prior to and as a condition to payment of the Final Payment,
Contractor shall orient and instruct the responsible maintenance personnel
designated by Owner in the operations of all equipment and shall provide the
maintenance personnel with pertinent literature and operational manuals for all
equipment designated by Owner.
7.22 Construction Photographs. Contractor shall submit color construction
photographs to Owner, Owner’s Lenders and the Architect with each month’s
Application for Payment during the Work. Each month, such photographs shall
consist of four (4) views of the building from ground-view points as directed by
Owner or the Architect.
7.23 Statement of Unpaid Claims. Whenever requested by Owner, Contractor shall
certify to Owner in writing (in a form satisfactory to Owner) the amounts then
claimed by and/or due and owing from Contractor to any person(s) for labor and
services performed and materials and supplies furnished relating to the Work,
setting forth the names of the persons whose charges or claims for materials,
supplies, labor, or services have been paid and whose charges or claims are
unpaid or in dispute, and the amount due to or claimed by each respectively.

 

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
ARCHITECT
8.1 Architect’s Administration of the Contract.
8.1.1 The term Architect includes the Architect and the Architect’s authorized
representatives. Architect shall act in its professional capacity as an advisor
to Owner during the course of the Work.
8.1.2 Owner shall cause the Architect to provide Contractor with three (3) sets
of Drawings and/or Specifications which have been approved for use during
construction and all revisions thereto. It shall be Contractor’s responsibility
to arrange and pay for as a Cost of the Work in accordance with Section 3.2
hereof, reproductions as may be needed by Contractor to perform its Work.
8.1.3 The Architect shall at all times have access to the Work wherever it is in
preparation or being performed.
8.1.4 The Architect shall have authority to require additional inspection or
testing of the Work, whether or not such Work is fabricated, installed or
completed, by giving reasonable advance notice in writing to both Owner and
Contractor. However, only Owner shall have authority to reject any Work which
does not conform to the Contract Documents.
8.1.5 The Architect shall review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, for the limited purposes of checking for conformance with the
Specifications and related design intent expressed in the Contract Documents.
The Architect shall provide its response to all such submittals in a timely
manner to avoid delays in the Work, and in any event not later than fourteen
(14) calendar days after receipt thereof by Architect thereof.

 

59



--------------------------------------------------------------------------------



 



ARTICLE IX
SUBCONTRACTORS AND VENDORS
9.1 Subcontractors and Vendors. Contractor shall be responsible for the
performance of Subcontractors and Vendors of every tier to the same extent as if
performed by Contractor on a direct basis, including coordination of those
portions of the Work performed by Subcontractors and Vendors.
9.2 Consent To Use Proposed Subcontractors and Vendors.
9.2.1 To the extent practicable, Contractor shall propose a minimum of three
(3) qualified lump-sum or cost of the work plus a fee bidders for each element
of the Work to be performed by Subcontractors and Vendors (including those who
are to furnish materials or equipment fabricated to a special design). Owner
shall, within five (5) calendar days after receipt thereof, reply to Contractor
stating whether or not Owner has a reasonable objection to any such proposed
person or entity. Owner’s failure to reply in writing to Contractor’s proposed
list within five (5) calendar days after the receipt thereof shall constitute
Owner’s acceptance of such list. Owner’s consent with respect to any
Subcontractor or Vendor pursuant to this Article 9 shall not in any way relieve
the Contractor from its obligations to fully manage, administer and assure that
the Subcontractor complies with the requirements of the Contract Documents,
including all dates identified in the Project Schedule.
9.2.2 Contractor shall analyze all of the bids for each element of the Work and
shall make a recommendation to the Owner as to which bid should be selected.
Owner shall then make the selection with assistance from the Contractor. In the
event the Subcontractor chosen by Owner is different than the Subcontractor
recommended by Contractor, and the bid amount from the Subcontractor chosen by
Owner exceeds the bid amount from the Subcontractor recommended by Contractor,
such bid difference shall be cause for an increase in the Guaranteed Maximum
Price provided that the bid recommended by Contractor was in full compliance
with the requirements of the Contract Documents.
9.2.3 The Contractor shall be allowed to subcontract particular scopes of work
to its subsidiaries, affiliates, or divisions on a lump sum basis with a
separate profit for such scope of work so long as the subsidiaries, affiliates,
or divisions comply with the same requirements as all other subcontractors and
are the low bidder.
9.3 Form of Subcontracts and Purchase Orders. Contractor shall furnish Owner and
Owner’s Lenders with a copy of Contractor’s proposed forms for use as
subcontracts and purchase orders (which includes professional services
agreements) for Owner’s review and approval prior to Contractor’s use thereof,
and Contractor shall only enter into those subcontracts approved by Owner in
writing, without material modification; provided, however, subcontracts and
purchase orders which do not subject Contractor to liability in excess of
$250,000 individually, and otherwise are in accordance with the Contract
Documents, shall not require Owner’s prior written approval. Contractor shall
furnish

 

60



--------------------------------------------------------------------------------



 



to Owner a copy of each subcontract and purchase order it enters into in
connection with the Work within ten (10) calendar days after execution of such
subcontract or purchase order. All subcontracts and purchase orders shall
require all Subcontractors and Vendors to assume toward Contractor the same
legal obligations and responsibilities which Contractor assumes toward Owner in
this Contract, including requiring the indemnitee(s) provided in Article 14
hereof, except as specifically provided otherwise in the Contract Documents or
waived by Owner in writing. All subcontracts and purchase orders shall require
that the subcontract may not be assigned by Subcontractor but permit the
assignment of the subcontract by Contractor to Owner or a third party designated
by Owner, including Owner’s Lenders, as provided in Section 9.8 and Article 21
of this Agreement. All subcontract agreements and purchase orders shall conform
to the requirements of the Contract Documents. All subcontracts and purchase
orders shall also provide that any warranties contained or referenced therein
shall run to the benefit of and be enforceable by Owner and Owner’s Lenders.
Contractor shall not waive or fail to exercise any material or significant right
or remedy under any subcontract or waive any material or significant default
under any subcontract without Owner’s prior written approval.
9.4 Subcontractors and Vendors Designated By Owner. Contractor shall not be
required to contract at its own risk with a Subcontractor or Vendor when
Contractor has a reasonable objection, provided that the reason for such
objection is identified to Owner in writing with five (5) calendar days of
Owner’s designation objected to by Contractor.
9.5 Payments to Subcontractors from the Contractor. Contractor agrees to pay
each Subcontractor and Vendor within five working (5) days of receipt of each
progress payment from Owner an amount equal to the percentage of completion
allowed to the Contractor on account of the Work of such Subcontractor or Vendor
but not more than amount set forth for such respective Subcontractor and Vendor
in the applicable Application for Progress Payment, less the percentage retained
and amounts withheld from payments to the Contractor. Contractor further agrees
to require each Subcontractor to make similar payments to its Subcontractors and
Vendors. The obligation of Contractor to pay Subcontractors and Vendors (and
their obligation to pay their Subcontractors and Vendors) is an independent
obligation from the obligation of Owner to make payment to Contractor. Owner
shall have no obligation to pay or to see to the payment of any monies to any
Subcontractor or Vendor.
9.6 Subcontractor and Vendor Replacements. Contractor shall not replace any
Subcontractor or Vendor who has been approved by Owner, unless Owner gives prior
written approval to the replacement.
9.7 Communications with Subcontractors and Vendors. In cooperation with, and
upon notice to Contractor, Owner and Owner’s Lenders shall have the right at any
time and from time to time to contact Contractor’s Subcontractors and Vendors to
discuss the progress of their portion of the Work. Contractor shall have the
right to be present at the time of any such direct communications, excepting
only if Contractor is in default under the Contract or unreasonably refuses to
attend meetings after Owner has given Contractor reasonable advance notice and
opportunity to be present. Notwithstanding the exercise of any of Owner’s and
Owner’s Lenders’ rights of direct communication in the subcontracting process or
the process of managing subcontracts, Contractor shall be responsible and liable
to Owner for all acts or omissions of Subcontractors and Vendors and their
respective agents and employees and any other person performing any of the Work
under an agreement with Contractor or any Subcontractor or Vendor.

 

61



--------------------------------------------------------------------------------



 



9.8 Assignment. Contractor hereby assigns to Owner all its interest in all
subcontract agreements and purchase orders now existing or hereafter entered
into by Contractor for performance of any part of the Work, which assignment
will be effective only upon acceptance by Owner in writing and only as to those
subcontract agreements and purchase orders that Owner designates in said
writing. Such assignment may not be withdrawn by Contractor prior to expiration
of the Warranty Period, and Owner may accept said assignment at any time during
the course of construction prior to expiration of the Warranty Period. Upon such
acceptance by Owner: (a) Contractor shall promptly furnish to Owner the
originals or copies of the designated subcontract agreements and purchase
orders, and (b) Owner shall only be required to compensate the designated
Subcontractor(s) or Vendor(s) for compensation accruing to same for Work done or
materials delivered from and after the date as of which Owner accepts assignment
of the subcontract agreement(s) or purchase order(s) in writing. All sums due
and owing by Contractor to the designated Subcontractor(s) or Vendor(s) for Work
performed or material supplied prior to the date as of which Owner accepts in
writing the subcontract agreement(s) or purchase order(s), and all other
obligations of Contractor accruing prior to Owner’s written acceptance of such
assignment, shall constitute a debt and an obligation solely between such
Subcontractor(s) or Vendor(s) and Contractor, and Owner shall have no liability
with respect such sums or any other obligations of Contractor. It is further
agreed that all subcontract agreements and purchase orders shall provide that
they are freely assignable by Contractor to Owner and Owner’s assigns (including
Owner’s Lenders) under the terms and conditions stated in this Section and that
all such Subcontractors and Vendors shall continue to perform their Work for
Owner (or Owner’s Lenders as the case are) pursuant to the terms of the
respective subcontract or purchase order. Owner agrees not to accept such
assignment solely for the purpose of intentionally causing Contractor harm and
in bad faith.
ARTICLE X
WARRANTY OBLIGATIONS
10.1 Contractor’s Warranty. Contractor guarantees and warrants to Owner that
(a) the Work, whether performed by Contractor’s own personnel or by any
Subcontractors or Vendors, shall be first class in quality, free from all
defects whatsoever (including, without limitation, patent, latent or developed
defects or inherent vice (except inherent vice or developed defects resulting
solely due to material specified by the Contract Documents unless Contractor
knows or should reasonably have known through the exercise of their obligations
and due care that such specified items are subject to inherent vice or developed
defects), and in strict conformance with the Contract Documents, the highest
standard for construction practices and quality applicable to first class
projects associated with luxury resorts, and (b) all materials, appliances,
mechanical devices, equipment and supplies incorporated into the Work shall be
new and of such quality to strictly meet or exceed the Specifications and
requirements of the Contract Documents. If requested by Owner at any time and
from time to time, Contractor will furnish satisfactory evidence to Owner as to
the kind and quality of materials, appliances, mechanical devices, equipment and
supplies. All Work not conforming to the requirements of this Section
(including, without limitation, substitutions or deviations not properly
approved and authorized by Owner in writing), shall be considered defective.

 

62



--------------------------------------------------------------------------------



 



10.2 Contractor’s Warranty Period. While Contractor, Subcontractors and Vendors
shall be responsible for strict compliance with the requirements of Section 10.1
above throughout the course of the Work, the “Warranty Period” shall commence
upon the issuance of a Certificate of Substantial Completion for the Work as a
whole pursuant to Section 12.1 of this Agreement and shall extend for a period
of twelve (12) months from the date of issuance of such Certificate or for such
longer period as set forth in an applicable manufacturer’s warranty or as may be
required by applicable Laws. Nothing contained in this Article 10 shall be
construed to establish a period of limitation with respect to other obligations
which Contractor might have under the Contract Documents or under applicable
law, in equity or otherwise, or reduce the period of any other similar warranty
or guaranty that may apply at law or otherwise to the Work.
10.3 Compliance with Contract Documents. Upon receipt of Owner’s written notice
at any time during the course of the Work or during the Warranty Period, and
during any longer period of time as are prescribed by any applicable Laws or
other applicable terms, Contractor (at no cost to Owner) shall at Contractor’s
sole cost promptly perform all corrective services (including, without
limitation, furnishing all labor, materials, equipment and other services at the
Site and elsewhere) to Owner’s satisfaction as may be necessary to remedy any
defective workmanship or omissions in the Contractor’s Work, including without
limitation, promptly correct or replace any Work rejected by Owner or which is
incomplete, defective or fails to conform to the Contract Documents, whether
observed before or after Final Completion of the Work and whether or not
fabricated, installed, or completed. Contractor’s compliance with its
obligations as stated in this Article 10, and Owner’s acceptance of such
corrective services, shall at all times be determined by ascertaining whether
Contractor has achieved strict compliance to Owner’s reasonable satisfaction
with both the written and inferable requirements contained in the Contract
Documents.
10.4 Warranty Costs. All costs incurred by Contractor in fulfilling Contractor’s
remedial warranty obligations as set forth on this Article 10 shall be
Non-Allowable Costs of the Work and shall be solely Contractor’s responsibility
which Contractor shall pay, including, without limitation, additional testing
and inspections and compensation for the services of any professional or
consultant made necessary thereby. Contractor shall also, as part of
Contractor’s

 

63



--------------------------------------------------------------------------------



 



warranty and guarantee at Contractor’s own expense, repair or replace any other
damaged components, material, finishes, furnishings and other Work or portions
of the Project or other property damaged, affected or otherwise made necessary
by or resulting from such defective, non-conforming or incomplete Work, to
return the same to their original condition. In addition, and notwithstanding
anything to the contrary in this Agreement, if within one (1) year after
Substantial Completion any portion of the Work (including, without limitation,
any roof and any walls) is not watertight and leak proof, due to the
Contractor’s failure to comply with the Contract Documents, at every point and
in every area (except where leaks can be attributed to damage to the Work
proximately caused by extraordinary, external forces beyond Contractor’s control
and which Contractor could not reasonably have anticipated), Contractor shall,
immediately upon notification by Owner of water penetration, determine the
source of water penetration and, at Contractor’s own expense, do any work
necessary to make the Work watertight.
10.5 Timeliness of Corrective Services. Contractor shall use all best efforts to
fully perform all warranty and corrective services to Owner’s satisfaction
within five (5) calendar days of the receipt of Owner’s written notice of
defective workmanship. If the corrective services require more than five
(5) calendar days for completion, Contractor shall submit, within five
(5) calendar days of receipt of Owner’s written notice, a comprehensive written
proposal itemizing all corrective actions necessary which Contractor is prepared
to and shall immediately undertake and diligently pursue to enable the Work to
achieve strict compliance with the Contract Documents, including the latest
Drawings and Specifications. In performing such corrective Work, Contractor
shall perform its Work so as to cause the least inconvenience and disruption to
Owner’s business which may require performance of Work at hours when Owner’s
business is least active. Contractor shall not be entitled to the extra costs,
if any, incurred in connection with performing corrective Work at non-business
hours. Additionally, the provisions of Section 7.6 and 7.7 of this Agreement
relating to cooperation with Owner, access, avoidance of disruption and related
matters as set forth therein shall also apply to the performance of any warranty
related work.
10.6 Warranty Survival. Contractor’s warranty obligations set forth in this
Article 10 shall apply to Work done by Subcontractors or Vendors, as well as to
Work done by direct employees of Contractor, and such provisions shall survive
acceptance of the Work and survive any termination of the Contract and
Contractor shall be responsible to fully indemnify and hold Owner harmless from
any and all liens, claims, lawsuits, costs and expenses which may arise out of
the failure of the Contractor to fulfill its warranty obligations pursuant to
this Contract.

 

64



--------------------------------------------------------------------------------



 



10.7 Owner’s Right to Correct. In the event Contractor fails to timely correct
incomplete, nonconforming or defective Work following Owner’s written notice
described in Section 10.5 above, Owner shall have the right to correct or
arrange for the correction of any defects or omissions in the Work at the
Contractor’s sole cost and expense and not as Costs of the Work. Contractor
shall bear all costs incurred by Owner in correcting such defective Work,
including, but not limited to, additional costs for redesigns by the Architect
and other design consultants, replacement contractors, materials, equipment and
all services provided by Owner’s personnel. Owner shall be entitled to withhold
and offset all costs incurred during any such corrective work against any funds
which are otherwise due or which may become payable to the Contractor. If
payments then or thereafter due Contractor are not sufficient to cover such
amount, Contractor shall immediately upon demand pay the difference to Owner.
10.8 Owner’s Right to Supplement Work of Contractor. If the Contractor violates
or breaches any of the terms, conditions or covenants of the Contract, then
Owner may, without prejudice to any other remedy it may have and following the
expiration of any applicable cure periods, provide such reasonable labor and
materials as are reasonably necessary to remedy such deficiency including the
right to hire another contractor to supplement the Work of the Contractor and
deduct all costs thereof from any money due or thereafter becoming due to the
Contractor and reduce the Guaranteed Maximum Price by all such amounts.
10.9 Acceptance of Non-Conforming Work. Owner may, in its sole discretion, elect
to accept a part of the Work which is not in accordance with the requirements of
the Contract Documents. In such case, the Guaranteed Maximum Price shall be
reduced as appropriate and equitable. Owner’s acceptance of any non-conforming
Work shall not waive or otherwise affect Owner’s right to demand that Contractor
correct any other defects or areas of non-conforming Work.
10.10 Warranty Exclusions. Contractor’s warranty obligations shall not apply to
defects caused by ordinary wear and tear, insufficient maintenance or improper
operation or use by Owner.
10.11 Written Guaranty. All guarantees and warranties specified in the Contract,
including Contractor’s general warranty in this Article 10, shall be executed in
writing by Contractor and each Subcontractor on their respective letterhead,
signed jointly by Contractor and Subcontractor, and furnished to Owner upon
commencement of the respective term of each such guarantee and warranty and as a
condition to Final Payment. Owner shall, in addition to the guarantee and
warranty provided in this Article 10, also have the benefit of, and Contractor
shall assign to Owner in form and substance satisfactory to Owner, all
warranties, service life policies, indemnitee(s) and guarantees with respect to
any and all materials, appliances, mechanical devices, supplies and equipment
incorporated into the Work and given by the manufacturer, retailer, or other
supplier, which shall be supplied and assigned to Owner promptly after such is
received by or becomes available to Contractor and as a condition to Final
Payment. Further, at Owner’s request, Contractor shall assist Owner in enforcing
all such warranties, guarantees, policies and indemnitee(s).

 

65



--------------------------------------------------------------------------------



 



ARTICLE XI
SCHEDULING, DELAYS AND ACCELERATION
11.1 Owner’s Right to Modify. Notwithstanding the Project Schedule, Owner has
the right to modify or otherwise change the sequence of the Work and Contractor
shall comply therewith and adjust schedules accordingly. If Contractor believes
such modification or change causes a delay or acceleration in the completion of
the Work, Contractor shall provide written notice to Owner in accordance with
Sections 11.6 and/or 11.8 below. Any such modifications or changes in sequence
applies only to scheduling and shall not be construed to mean a change in the
method or means employed by Contractor for the execution of the Work.
11.2 Project Schedule. Contractor has furnished a detailed “Project Schedule”
describing the activities to be accomplished and their dependency relationships.
The Project Schedule includes an agreed upon Design and Permit Schedule setting
forth time periods for Owner to provide Drawings and Major Permits to
Contractors, and an agreed upon construction schedule setting forth Interim
Milestone Dates for Contractor to achieve certain construction completion
milestones. Contractor’s and Owner’s performance will be measured against the
Project Schedule. The Project Schedule (and any revisions thereto) shall be
updated and revised at appropriate intervals as required by Owner or the current
and projected conditions of the Work and Project, shall designate those items on
the critical path of the Work, shall be related to the entire Project to the
extent required by the Contract Documents, shall indicate dates necessary to
vacate various work areas, and shall provide for expeditious and practicable
execution of the Work. The Project Schedule and all subsequent updates and
revisions shall be printed in a tabular bar chart format. Contractor shall
provide Owner with a diskette containing an electronic copy of the Project
Schedule as submitted, including all logic diagram formats.
11.3 Schedule Updates. Contractor shall submit a “Schedule Update” along with
each monthly Application For Progress Payment for comparison to the Project
Schedule. The First Schedule Update shall be dated and identified as
“Schedule Update No. 1” and shall identify the then current status of all major
Work activities identified in the Project Schedule. All Schedule Updates shall
include a comprehensive narrative setting forth (i) actual activity completion
dates, (ii) the effect on the Project Schedule of any delays in any activities
in progress and/or the impact of known or suspected delays which are expected to
effect future Work, (iii) the effect of Contract Modifications on the Project
Schedule, (iv) all actual and potential variances between latest Schedule Update
and probable actual completion dates; (v) all Work activities not started or
completed in accordance with the Project Schedule, and (vi) recommends specific
Recovery Plans to Owner which may be necessary to achieve the Contract Time
and/or relevant Interim Milestone Dates. All subsequent revisions shall be dated
and numbered sequentially. In addition, each Schedule Update shall be clearly
labeled to state the effective date of the current status information contained
therein. Contractor’s failure to provide Schedule Updates as required in this
Section 11.3, or as otherwise mutually agreed in writing, shall be a material
breach of this Contract.

 

66



--------------------------------------------------------------------------------



 



11.4 Force Majeure Delay. All delays due to fire, labor disputes affecting the
general St. Louis, Missouri area and not limited to the Project (and not a
jurisdictional dispute), adverse weather conditions not reasonably
anticipatable, unavoidable casualties or other causes which, based on
Contractor’s extensive experience in constructing projects of similar scope and
complexity in the same location and Contractor’s representations contained in
the Contract Documents, are unforeseeable and beyond the Contractor’s reasonable
control shall be a “Force Majeure Delay.” Owner shall be excused from
performance of its obligations to the extent of any Force Majeure events
affecting Owner, but solely to the extent the failure to perform such
obligations by Owner is attributable to that Force Majeure event.
11.5 Owner Delay. Any delays in Contractor’s Work that are caused in whole or in
part by Owner, its agents, consultants or separate contractors, and are not the
fault of Contractor or any Subcontractor or any party for which either is
responsible or liable at law or under the Contract Documents, shall be an “Owner
Delay.”
11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay.
11.6.1 To the extent the Contractor or any Subcontractor is delayed at any time
in the progress of the Work by an Owner Delay, Force Majeure Delay, or by other
causes which Owner and Contractor agree may justify delay, then the Contract
Time shall be reasonably extended by Change Order, and the Guaranteed Maximum
Price increased, if at all, in accordance with the procedures described this
Section 11.6 and in Article 18 below.
11.6.2 Notwithstanding any other provision of the Contract Documents, any item
that cannot be demonstrated as being on or affecting the critical path of the
Work shall not result in an extension of time to perform the Work. The
Contractor may be entitled to an increase in the Guaranteed Maximum Price in the
event of a non-critical path delay item provided it provides notice in
accordance with this Agreement. Further, to the extent any Owner Delay or Force
Majeure Delay could have been prevented or reduced if Contractor had, consistent
with the terms of the Contract Documents, performed its duties and
responsibilities under the Contract Documents, such delay will not entitle
Contractor to an extension of the Contract Time (except for that portion, if
any, of such Owner Delay or Force Majeure Delay which could not have been
reduced consistent with the foregoing and subject to the other requirements of
the Contract Documents, including this Section 11.6) or increase in the
Guaranteed Maximum Price.

 

67



--------------------------------------------------------------------------------



 



11.6.3 Extensions of the Contract Time for the Work or an increase in the
Guaranteed Maximum Price will be authorized by Owner only if (a) Contractor has
been necessarily delayed in meeting such Guaranteed Date of Substantial
Completion by a cause which constitutes an Owner Delay or Force Majeure Delay,
or a change to the Work initiated by the Owner; (b) the completion of the Work
by the applicable interim Milestone Date or the total Work by the Guaranteed
Date of Substantial Completion is actually and necessarily delayed by such
cause; (c) the effect of such cause cannot be avoided or mitigated by the
exercise of all reasonable precautions, efforts and measures, including
planning, scheduling and rescheduling, whether before or after the occurrence of
the cause of delay, and (d) Contractor has met any notice requirements set forth
in the Contract Documents for it to be entitled to any extension of time or
increased costs. All extensions of time and/or increases in the Guaranteed
Maximum Price to which Contractor is entitled hereunder will be acknowledged by
Change Order.
11.6.4 The period of any extension of time for delay shall be only that which is
necessary to make up the time actually lost for a Work item or items
identifiable on the Project Schedule as being on or affecting the critical path
at the time in which the delay occurs.
11.6.5 The amount of increase, if any, in the Guaranteed Maximum Price due to a
delay shall be equal to the additional cost actually, reasonably and necessarily
incurred by Contractor in Cost of the Work items (a) as a result of continuing
to maintain dedicated personnel, materials and equipment at the Site at Owner’s
request during such delay and (b) other reasonable and unavoidable Costs of the
Work, if any, which are directly related to such delay, and to the extent such
actions are necessary, if at all, to be performed by Contractor to maintain the
extended Contract Time and Project Schedule after taking into account any
extension of time as provided for in this Section 11.6.
11.6.6 Contractor shall not be entitled to receive a separate extension of time
or an increase in the Guaranteed Maximum Price for each of several causes of
delay operating concurrently but only for the actual period of delay in
completion of the Work irrespective of the number of causes contributing to
produce such delay. If one of several causes of delay operating concurrently
results from any act, fault or omission of Contractor or Subcontractor or for
which Contractor or Subcontractor is responsible, and would of itself,
irrespective of the concurrent causes, have delayed the Work, no extension of
time or an increase in the Guaranteed Maximum Price will be allowed for the
period of delay resulting from such act, fault or omission; provided, however,
the Contractor shall be entitled to extension of time and an increase in the
Guaranteed Maximum Price for such concurrent delay after thirty (30) cumulative
days of concurrent delay have been experienced. Further all such extensions and
increases shall be netted out with any reductions in Contract Time or Guaranteed
Maximum Price, before implementing any such extension or increase.

 

68



--------------------------------------------------------------------------------



 



11.6.7 As a condition precedent to the granting of an extension of time or an
increase in the Guaranteed Maximum Price, Contractor shall give written notice
to Owner within ten (10) calendar days after the time when Contractor knows of
any cause which might result in delay, for which it may claim an extension of
time or an increase in the Guaranteed Maximum Price, including those causes of
which Owner has knowledge, specifically stating in such notice that an extension
or an increase in the Guaranteed Maximum Price is or may be claimed, and
identifying such cause and describing, as fully as practicable, at that time,
the nature and expected duration of the delay and its effect on the completion
of that part of the Work identified in the notice. Contractor shall not be
entitled to an extension of time or an increase in the Guaranteed Maximum Price
to the extent such would not be necessary, but for Contractor’s failure to
strictly comply with this Section 11.6.
11.6.8 Since the possible necessity for an extension of time or an increase in
the Guaranteed Maximum Price may materially alter the scheduling plans, and
other actions of Owner and since, with sufficient notice, Owner may, if it
should so elect, attempt to mitigate the effect of a delay for which an
extension of time or an increase in the Guaranteed Maximum Price might be
claimed, the giving of written notice as required above is of the essence of
Contractor’s obligations hereunder and failure of Contractor to give written
notice as required above shall be a conclusive waiver of an extension of time
and/or an increase in the Guaranteed Maximum Price for the cause of delay in
question.
11.6.9 It shall in all cases be presumed that no extension, or further
extension, of time and no increase in the Guaranteed Maximum Price is due unless
Contractor shall affirmatively demonstrate the extent thereof to the reasonable
satisfaction of Owner. Contractor shall maintain adequate records supporting any
claim for an extension of time or increase in the Guaranteed Maximum Price.
11.7 Limitations. Contractor agrees for itself and for its Subcontractors, and
will cause each Subcontractor to agree, that it will make no claim or claims
against the Site, Project, Owner (or any party affiliated or associated with
Owner or any assets of Owner), or Owner’s Lenders for damages or losses incurred
as a result of or arising out of delays in the Work, including but not limited
to any Owner Delay or Force Majeure Delay except as set forth in this Agreement
and any such delay in the Work, if claimed by or through Contractor, solely and
completely will be compensated and balanced by (a) an extension of the Contract
Time, and (b) an increase in the Guaranteed Maximum Price, strictly in
accordance with Section 11.6 above, and such extension and increase shall be the
sole and exclusive remedy for Contractor and all Subcontractors and Vendors for
all delays. Contractor and each Subcontractor who performs any portion of the
Work agree to accept such extensions at no additional cost (except as provided
in this Section) to Owner, and waive and relinquish any right to payments of any
kind for any delays (except as provided in this Section). Further, the
limitations in Section 17.4 hereof shall also apply to any delay.

 

69



--------------------------------------------------------------------------------



 



11.8 Recovery Plans. The Guaranteed Maximum Price is based on Contractor working
as many hours as necessary to properly perform the Work and achieve the Project
Schedule requirements. In the event it is necessary for Contractor or any
Subcontractor to work additional overtime in order to maintain the Project
Schedule, for reasons caused by or attributable to the Contractor, Contractor
shall be responsible for all costs relating to such overtime, though Contractor
shall have the right to use the Construction Contingency in accordance with
Section 3.1.6 hereof. “Recovery Plan” means a detailed narrative explanation
clearly stating the scope and extent of any and all resource loading, activity
re-sequencing and other acceleration activities required for all affected
elements of the Work to enable Contractor to either: (a) complete the respective
Interim Milestones by the respective Interim Milestone Dates; or (b) obtain
Substantial Completion of the Work in its entirety within the Contract Time.
11.8.1 If Owner determines at any time based on reasonable evidence that
Contractor is behind schedule or is otherwise in jeopardy of failing to complete
any Interim Milestone by the applicable Interim Milestone Date or the Work
within the Contract Time, for reasons caused by or attributable to the
Contractor, Owner shall issue a written notice to Contractor identifying areas
of concern and requiring that Contractor provide a Recovery Plan to Owner.
11.8.2 Upon receipt of Owner’s notice, Contractor shall immediately undertake
all commercially reasonable steps to overcome or mitigate against the adverse
effects of all delays identified by Owner. Contractor’s failure to undertake all
available steps to mitigate the effects of such delays shall constitute a waiver
of Contractor’s right to claim relief for any schedule extensions and/or
additional compensation to the extent that Contractor’s failure to act timely
contributed to such delays.
11.8.3 Contractor shall, within seven (7) calendar days after receipt of Owner’s
notice, provide its Recovery Plan to Owner notwithstanding whether or not
Contractor disputes responsibility for the cause(s) of such delays.
11.8.4 Within seven (7) calendar days after submission of the Recovery Plan by
Contractor, Owner shall advise Contractor in writing whether or not to proceed
with the Recovery Plan as submitted, or in accordance with commercially
reasonable revisions thereto established by Owner. Any such notice to proceed
shall be by a Construction Change Directive. Additional costs incurred due to
such overtime work and other actions which are the result of the Recovery Plan
shall not result in any adjustment to the Guaranteed Maximum Price.

 

70



--------------------------------------------------------------------------------



 



11.8.5 Contractor’s failure after written notice to provide a Recovery Plan
within the time requirements and to the extent required in this Section 11.8, or
to immediately implement a Recovery Plan upon receipt of a Construction Change
Directive to do so, shall be material breaches of this Contract.
11.9 Accelerations for Owner’s Convenience.
11.9.1 In the event Owner desires to accelerate the Project Schedule for reasons
other than delays caused by or attributable to the Contractor, Owner shall so
notify Contractor in writing.
11.9.2 Upon receipt of such written instruction, Contractor shall require its
personnel and its Subcontractors and Vendors to work such overtime hours and/or
to increase their respective work forces as are reasonably necessary to meet
Owner’s acceleration goals.
11.9.3 In the event such an acceleration is ordered by Owner, Contractor shall
be entitled to an adjustment in the Guaranteed Maximum Price determined in
accordance with Article 18 of this Agreement.
11.10 Schedule Coordination.
11.10.1 Contractor shall schedule and coordinate the performance of the Work by
Contractor’s personnel, and Subcontractors and Vendors of any tier, in a manner
that will enable Contractor to achieve Interim Milestones by the respective
Interim Milestone Dates and completion within the Contract Time. Contractor
acknowledges that at least a portion of the Work will be performed under joint
occupancy conditions at the Site.
11.10.2 Contractor shall cooperate with Owner and Owner’s other contractors so
that both the Contractor’s Work and the work of others will progress smoothly
with a minimum of disruptions and interference to any party.
11.10.3 Contractor shall schedule its Work and Project delivery of materials to
comply with all reasonable requests and suggestions of Owner in order to
maintain the Project Schedule within the limitations of all existing Site
conditions and business operations of Owner.

 

71



--------------------------------------------------------------------------------



 



11.10.4 Contractor shall use all best efforts to not utilize any labor,
materials or means whose employment or utilization during the course of this
Contract may tend to or in any way cause or result in strikes, work stoppages,
delays, suspension of Work or similar trouble by workman employed by its
Subcontractors, or by any of the trades working in or about the Project and Site
where Work is being performed under this Contract, or by other contractors or
their subcontractors pursuant to other contracts, or on any other project and
project site or premises owned or operated by Owner. Any violation by Contractor
of this requirement may be considered as proper and sufficient cause for
declaring Contractor to be in default, and for Owner to take action against
Contractor as set forth in the Contract Documents.
11.10.5 In case of disagreements or disputes regarding the schedule of Work by
other contractors or unnecessary interference to the Work caused by lack of
cooperation between other contractors and Contractor, Contractor shall fully
cooperate to resolve any disputes with or between other contractors. In case of
disagreements or disputes between two or more contractors, Owner shall be
consulted and Owner’s decisions as to proper methods for coordinating the Work
shall be final.
11.11 Flow-Down Provisions
11.11.1 Contractor shall include the requirements of this Article 11 in all of
its subcontracts and purchase orders and shall use its best efforts to require
Subcontractors and Vendors to include the same provisions in all sub-tier
subcontracts and sub-tier purchase orders.
11.11.2 Contractor shall be responsible to fully indemnify and hold Owner
harmless from any and all liens, claims, lawsuits, costs and expenses, including
attorneys’ fees, which may arise out of either the failure of the Contractor to
fulfill its obligations pursuant to this Article 11 and/or the Contractor’s
failure to enforce the flow-down provisions as stated above.
11.12 Partial Occupancy or Use. Owner may occupy or use any completed or
partially completed portion of the Work at any stage, including opening portions
of the Project to the public. Notwithstanding any other provision of the
Contract, any such partial occupancy or use shall not: (a) constitute final
acceptance of any Work, or (b) relieve Contractor of responsibility for loss or
damage because of or arising out of defects in, or malfunctioning of, any Work,
material, or equipment, or from any other unfulfilled obligations or
responsibilities under the Contract Documents; provided, however, Contractor
shall not be liable for ordinary wear and tear resulting from such partial
occupancy and use by Owner. Contractor shall cooperate fully with Owner, as
Owner may request, in all aspects of Owner’s partial use and occupancy of the
Work and Project, including, without limitation, scheduling, allocation of
utilities, access and storage, and all other arrangements. Unless and until
Owner issues a Certificate of Substantial Completion pursuant to Section 12.1
below for such portion of the Work partially occupied or used by Owner, Owner
shall not be obligated to pay (but may in its sole discretion elect to pay)
Contractor Retainage relating to such portion of the Work at that time partially
used or occupied by Owner.

 

72



--------------------------------------------------------------------------------



 



11.13 Other. Subject to Owner making payment to Contractor of all amounts then
due and owing to Contractor under and subject to the Contract Documents,
Contractor agrees to prosecute the Work and to require all trade contractors to
prosecute the Work in a timely and proper method and manner so as to meet the
dates reflected on the Project Schedule, including the Guaranteed Date of
Substantial Completion.
ARTICLE XII
SUBSTANTIAL AND FINAL COMPLETION
12.1 Substantial Completion Procedures and Requirements.
12.1.1 Notice of Substantial Completion. “Substantial Completion” means the
stage in the progress of the Work when (a) the Work in its entirety, or a
designated portion thereof which Owner agrees to accept separately, is
sufficiently complete in accordance with the Contract Documents and all
applicable Laws to enable Owner to obtain a temporary Certificate of Occupancy
for the Work, or such designated portion thereof, or if the Owner can utilize
the Work for its intended use, whichever is earlier. In general, the only
remaining Work shall be minor in nature, so that Owner could occupy the
building(s) comprising the Project and fully utilize such building(s) on that
date, and all elements are fully functionable and operable as provided in the
Contract, and the Final Completion of the Work by Contractor would not
materially interfere with, disrupt or hamper Owner’s use, occupancy or enjoyment
of the Project, including the intended normal business operations of the
Project, or detract from the aesthetic appearance of the Project. Contractor
shall request an inspection for purposes of Substantial Completion in writing
when the Contractor considers that the Work in its entirety, or a designated
portion thereof which Owner has previously agreed in writing to accept
separately, is substantially complete in accordance with all requirements in the
Contract Documents.
12.1.2 Procedures for Substantial Completion. Procedures to be utilized to
determine Substantial Completion of the Work in its entirety, or a designated
portion thereof, shall be as follows:
12.1.2.1 Either party may initiate procedures for Substantial Completion of the
Work in its entirety or a designated portion thereof, but Owner shall not be
required to make a determination and accept partial Substantial Completion
unless: (a) specific areas or phases of the Work are designated for partial
Substantial Completion by Owner; or (b) Owner assumes physical possession of a
portion of the Work solely for purposes of Owner’s full use and occupancy. The
use or occupancy of a portion of the Work by Owner or its other contractors to
inspect and/or correct defective workmanship pursuant to Article 10 of this
Agreement or install FF&E or other work shall not be considered as use and
occupancy.

 

73



--------------------------------------------------------------------------------



 



12.1.2.2 Unless waived by Owner in writing, Substantial Completion of either the
Work in its entirety or a designated portion thereof shall not occur earlier
than the date of all designated or required governmental certificates of
occupancy and other permits, inspections and certifications for the Project or
such portion thereof as the case may be, have been achieved and issued to Owner
by the relevant governmental authority, and posted for the Project or such
portion thereof, by the relevant governmental authority (provided that a
temporary certificate of occupancy (“TCO”) rather than a permanent certificate
of occupancy may have been achieved and issued to Owner, and posted, so long as
the obtaining of a temporary, rather than a permanent, certificate of occupancy
does not prevent any aspect of the Project from being open to the general
public).
12.1.2.3 If Owner or Owner’s Lenders disagree that Substantial Completion has
been achieved, Owner shall provide the Contractor with an advisory opinion of
the items which should be completed or corrected for purposes of Substantial
Completion. Owner’s failure to advise Contractor of any items specified in the
Contract Documents shall not alter the Contractor’s responsibility to complete
all Work necessary for Substantial Completion in accordance with the Contract
Documents.
12.1.2.4 Upon receipt of Owner’s advisory opinion, Contractor shall complete
and/or correct all listed items. Contractor shall then submit its request to
Owner for another inspection to determine Substantial Completion. Such
subsequent inspection or re-inspections to determine if the Work is acceptable
for purposes of Substantial Completion shall be made jointly by Owner and
Contractor.
12.1.2.5 Prior to the issuance of a Certificate of Substantial Completion by
Owner, the parties shall develop a final punch list which must be completed
prior to Final Completion. The final punch list shall include the Contractor’s
Punch List Items and other incomplete or missing items which Owner elected in
its discretion to waive for purposes of Substantial Completion.

 

74



--------------------------------------------------------------------------------



 



12.1.2.6 Immediately prior to the issuance of a Certificate of Substantial
Completion, Owner and Contractor shall jointly inspect and document the
condition of the Work, or designated portion thereof, at the time of Owner’s
initial possession to determine and record its condition. Such inspection and
acceptance by Owner shall not, however, alter the Contractor’s responsibility to
complete all Work necessary for Final Completion in accordance with the Contract
Documents, including items discovered by Owner after Substantial Completion.
12.1.2.7 Owner shall have the final decision as to whether or not Contractor has
achieved Substantial Completion. When Owner determines that the Work in its
entirety, or a designated portion thereof, is substantially complete and a TCO
has been obtained therefor, Owner shall prepare and issue a “Certificate of
Substantial Completion,” which shall certify the date of Substantial Completion.
12.1.3 Limitations. Notwithstanding any provisions in the Contract Documents
which may indicate otherwise, Owner’s acceptance of partial Substantial
Completion and the possession, use and occupancy of any portion of the Work
prior to Substantial Completion of the Work in its entirety, shall not in any
manner constitute a waiver by Owner of any of the provisions or requirements of
the Contract Documents, including, but not limited to, Contractor’s warranty
obligations set forth in Article 10 of this Agreement and Contractor’s
obligations to achieve the Contract Time set forth in Article 4 of this
Agreement.
12.2 Final Completion Procedures and Requirements.
12.2.1 Contractor’s Notice of Final Completion. “Final Completion” means that
stage in the progress of the Work when Owner and Owner’s Lenders determine that
the Work has been properly completed and equipped by Contractor in accordance
with the Contract Documents, including (a) completion of all punch list items
(including Contractor’s Punch List Items), (b) the submittal to Owner of all
documentation as described in the Contract Documents, (c) completion in
compliance with all applicable Laws, and (d) all obligations of Contractor under
the Contract Documents (except for those obligations which are intended to be
satisfied after Final Completion) are fully satisfied, and the Work is otherwise
satisfactory to Owner and Owner’s Lenders. When Contractor considers that the
Work is finally complete, Contractor shall so notify Owner in writing requesting
a Certificate of Final Completion. Such notice shall be accompanied by, and it
shall be a condition to Final Payment and Final Completion that Contractor
deliver to Owner, the following:
12.2.1.1 An affidavit that all payrolls (including all union dues, health,
welfare, pension plan and other labor associated contributions), invoices for
all labor, materials and equipment and all other indebtedness connected with the
Work for which Owner or its property might in any way be responsible, and for
which Owner has paid the Contractor, have been paid or otherwise satisfied.

 

75



--------------------------------------------------------------------------------



 



12.2.1.2 Unconditional Final Lien Waivers from Contractor and all Subcontractors
and Vendors and all other persons providing any services, labor or materials in
relation to the Work, in the form of Exhibit N attached hereto, including
certified copies of waivers of all liens filed during the course of the Work and
not previously provided to Owner, and no liens, claims or other encumbrances
have been filed or are outstanding with respect to the whole or any part of or
interest in either the Site or the Work.
12.2.1.3 All final occupancy certificates obtained from any government authority
and all other required approvals and acceptances as necessary or required for
the full use and occupancy of all aspects of the Project by any city, county and
state authorities having jurisdiction and not previously provided to Owner;
12.2.1.4 All written guarantees and warranties under the Contract for Contractor
and Subcontractors and Vendors, all required operation and maintenance manuals
for major equipment required under the Contract all in form and substance
satisfactory to Owner; and assignment documentation assigning to Owner in form
and substance satisfactory to Owner any remaining warranties and guarantees
pertaining to the Work and not previously provided and assigned to Owner, and
Contractor agrees to assist Owner in the prosecution and enforcement of all such
assigned warranties and guarantees.
12.2.1.5 An affidavit certifying that Contractor has timely paid all federal,
state and local taxes due arising out of the Work in a form satisfactory to
Owner.
12.2.1.6 An affidavit certifying that Contractor shall maintain completed
operations insurance in amounts required by the Contract Documents for a period
of two (2) years after Final Completion and a certificate of the insurer
evidencing that insurance required by the Contract Documents to remain in force
after Final Payment is currently in effect and will not be cancelled or allowed
to expire until at least 60 days’ prior written notice has been given to Owner.
12.2.1.7 All operating, maintenance, servicing and cleaning manuals and
instructions, spare parts, maintenance stocks and spare materials provided by
Subcontractors and Vendors and/or reasonably required by Owner for beneficial
use of the Work for its intended purpose, and if requested by Owner adequate
verbal instructions in the operation of mechanical, electrical, plumbing and
other systems.

 

76



--------------------------------------------------------------------------------



 



12.2.1.8 A complete and accurate set of as-built Drawings pursuant to
Section 7.14 of this Agreement, which clearly delineate any changes made to the
latest approved Drawings and Specifications.
12.2.1.9 An accounting of the credits due Owner for the value of any excess
items paid for by Owner and a complete detailed statement of the Cost of the
Work showing, without limitation, all expenditures for which state or federal
tax credits or deductions may be allowed.
12.2.1.10 Any documents, instruments, releases, affidavits, certificates and
indemnitee(s) reasonably required in order to permit Owner and Owner’s Lenders
to secure endorsements in form and content satisfactory to them to their
respective policies of title insurance for the Site, including without
limitation that no mechanics or materialmen’s liens appear of record, that all
Lender Liens are of first priority (including prior to any unrecorded liens or
other lien rights), and that there are no encroachments or violations of any
recorded covenants, conditions or restrictions affecting the Site.
12.2.1.11 Such documents and other items so that Owner will receive and Owner
does receive a release and complete refund without deduction or offset of all
security, bonds and/or cash amounts provided by or on behalf of Owner and held
by or for the benefit of any administrative or governmental agency.
12.2.1.12 If required by Owner or Owner’s Lenders, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the Contract
or the Work which may then or in the future affect the Project or Site, and to
the extent and in such form as may reasonably be designated by Owner or Owner’s
Lenders (if a Subcontractor or Vendor refuses to furnish a release or waiver
required by Owner, Contractor shall within such time as set forth in
Section 7.19 hereof furnish a bond satisfactory to Owner to indemnify Owner
against such lien and cause it to be paid and released; if such lien remains
unsatisfied after payments are made, Contractor shall immediately refund to
Owner and indemnify Owner against all money that Owner may be compelled to pay
in discharging such lien, including all costs and reasonable attorneys’ fees).
12.2.1.13 Owner and Owner’s Lenders shall have received (at Owner’s expense) an
updated survey of the Site showing the Work “as built.”
12.2.1.14 Master, submaster and special keys with keying schedule.

 

77



--------------------------------------------------------------------------------



 



12.2.1.15 Consent of any surety to Final Payment.
12.2.1.16 An OCIP audit to Owner’s reasonable satisfaction.
12.2.1.17 Such other certificates, instruments and affidavits relating to the
Work as Owner or Owner’s Lenders may reasonably require.
12.2.2 Owner’s Inspection For Final Completion. Upon receipt of Contractor’s
request for a Certificate of Final Completion and all submittals that comply
with Subsection 12.2.1 immediately above, Owner shall promptly make appropriate
evaluations and inspections as follows:
12.2.2.1 If Owner considers that the Work is fully completed in accordance with
the Contract Documents, Owner shall promptly so advise Contractor.
12.2.2.2 In the event that Owner or Owner’s Lenders does not agree that Final
Completion has been achieved, Owner shall promptly so advise the Contractor in
writing of the remaining items to be completed for purposes of Final Completion.
 12.2.2.3  After Contractor satisfies all remaining items necessary for Final
Completion, Contractor may submit a further written notice to Owner stating that
the Work is ready for re-inspection. All re-inspections to determine if the Work
is acceptable for purposes of Final Completion shall be jointly made by Owner
and Contractor.
12.2.2.4 Owner shall have the final decision as to whether Contractor has
achieved Final Completion. When Owner agrees that the Work is finally complete,
which agreement Owner agrees not to unreasonably delay, Owner shall prepare and
issue a “Certificate of Final Completion,” which shall set forth the date of
Final Completion, and Owner may file a Notice of Completion.

 

78



--------------------------------------------------------------------------------



 



ARTICLE XIII
CONCEALED CONDITIONS AND UNCOVERING OF WORK
13.1 Concealed Conditions.
13.1.1 In the event that unknown and concealed conditions are encountered in the
Work which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in the Work, and which cause a
delay in the critical path portion of the Work, and which: (a) are not
identified in the Contract Documents, (b) were not otherwise known to
Contractor, and (c) could not have been discovered by Contractor prior to the
Effective Date through the exercise of due diligence consistent with the terms
of the Contract Documents, then the Guaranteed Maximum Price and the Contract
Time shall be subject to adjustment by Change Order and in accordance with
Section 11.6 hereof; provided, however, that Contractor must demonstrate its
compliance with its representations including those set forth in Section 7.1 of
this Agreement.
13.1.2 Contractor shall notify Owner in writing within five (5) calendar days
after the first observance of conditions described in Subsection 13.1.1
immediately above.
13.1.3 It is understood and agreed that Owner shall not be liable for any costs
arising out of concealed conditions that could have been discovered or
anticipated by a prudent and experienced contractor through the use of due
diligence and consistent with Contractor’s obligations, representations and
warranties in the Contract Documents. This includes, but is not be limited to,
any costs arising out of the existence of obstructions such as utilities,
pipelines, conduits or any easement or right-of-way limitations which are
reasonably shown or inferable from the Contract Documents, or any obstructions
which could have been reasonably discovered during Contractor’s Site inspections
or which are inherent in the Work and could have been reasonably anticipated by
the Contractor (Contractor may utilize the Construction Contingency to cover
costs relating to such items as provided in Section 3.1.6 hereof).
13.2 Covering of Work.
13.2.1 Contractor shall enable Owner to inspect all portions of the Work before
they are covered.
13.2.2 If a portion of the Work is covered without providing Owner with adequate
advance notice, or contrary to the request or direction of Owner or the
provisions of the Contract Documents, Contractor shall, if required in writing
by Owner, uncover the Work for observation. Such Work shall be replaced at
Contractor’s expense without change in the Contract Time.
13.2.3 If a portion of the Work has been properly covered in accordance with the
Contract Documents and after sufficient advance notice to Owner, Owner may
subsequently request to see such Work and it shall be uncovered by Contractor.
If such Work is in accordance with the Contract Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be paid by Owner. If such
Work is not in accordance with the Contract Documents, Contractor shall be
responsible for all costs and expenses of uncovering and replacement.

 

79



--------------------------------------------------------------------------------



 



ARTICLE XIV
INDEMNIFICATION
14.1 Indemnitee.
14.1.1 To the fullest extent permitted by law, Contractor hereby indemnifies and
agrees to protect, defend, and hold Owner, Architect, Pinnacle Entertainment,
Inc. and Owner’s Lenders, and their respective subsidiaries, affiliates, parent
companies and their respective members, officers, directors, managers,
employees, agents, shareholders, successors and assigns, heirs, administrators,
and personal representatives (collectively, “Owner Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable attorneys’ fees and costs (whether or
not suit is filed) (collectively “Actions”), any Owner Indemnitee(s) may suffer
or incur or be threatened with and whether based upon statutory, contractual,
tort or other theory, that are: (i) imposed by law, or (ii) arise by reason of
or relating directly or indirectly to (a) the death of or bodily injury to any
person or persons, including, without limitation, employees of Contractor,
(b) injury to property (including loss of use and the Work itself and including
all costs for repair or replacement of work, materials, supplies or equipment
(whether on or off Site or in transit), including whether lost, stolen, damaged
or destroyed), equipment or material, including, without limitation, any of the
same resulting or arising out of the performance of the Work performed by
Contractor or any Subcontractor, or Vendor, (c) violation of or failure to
comply with or abide by any Laws, or variations from the Contract Documents in
the actual construction of the Work, (d) any infringement of the rights of any
third party, including, without limitation, copyright and patent rights (in
connection with which Contractor shall pay all royalties and license fees),
(e) any stop notices, mechanic’s liens or similar claims relating to any labor,
services, materials, goods or equipment whether provided by Contractor,
Subcontractor or any Vendor and relating to the Work, and (f) any breach or
alleged breach of Contractor’s warranties, representations, obligations,
covenants or agreements set forth in the Contract, and (iii) relate to or arise
out of or result from, directly or indirectly, the performance of the Work, or
from any act or omission of Contractor, or any Subcontractor, or Vendor, anyone
directly or indirectly employed by them, or anyone for whose acts any of them
are liable or responsible at law or under the Contract Documents, to the extent
caused by Contractor or anyone under its control.

 

80



--------------------------------------------------------------------------------



 



14.1.2 To the fullest extent permitted by law, Owner hereby indemnifies and
agrees to protect, defend, and hold Contractor, and its subsidiaries,
affiliates, parent companies and their respective members, officers, directors,
employees, agents, shareholders, successors and assigns, heirs, administrators,
personal representatives (collectively, “Contractor Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable attorneys’ fees and costs (whether or
not suit is filed) (collectively “Actions”), any Contractor Indemnitee(s) may
suffer or incur or be threatened with and whether based upon statutory,
contractual, tort or other theory, that are: (i) imposed by law, or (ii) arise
by reason of or relating directly or indirectly to (a) the death of or bodily
injury to any person or persons, including, without limitation, employees of
Owner, (b) injury to property and (c) any breach or alleged breach of Owner’s
warranties, representations, obligations, covenants or agreements set forth in
the Contract, and (iii) relate to or arise out of or result from, directly or
indirectly, any act or omission of Owner, to the extent caused by Owner or
anyone under its control).
14.2 Defense Costs. Subject to the limitations set forth in Section 14.3
immediately below, the indemnification provisions of Section 14.1 above,
including defense costs, shall include all attorneys’ fees, investigation costs,
expert witnesses, court costs, and other costs and expenses incurred by the
Owner Indemnitee(s) and Contractor Indemnitee(s), as the case are, to the extent
their interests appear.
14.3 Hazardous Materials. Contractor, its Subcontractors, and Vendors shall have
no responsibility for the discovery, presence, handling, removal or disposal of
pre-existing hazardous materials discovered on the Site, including asbestos,
asbestos products, poly-chlorinated biphenyl (PCB) or other substances
classified as hazardous by the Environmental Protection Agency of the U.S.
Government or any other federal, state or local government agency, except to the
extent addressed or covered in the Contract Documents or otherwise made known to
or reasonably foreseeable by Contractor. If Contractor discovers the presence of
any hazardous materials at the Site not otherwise called out in the Contract
Documents or otherwise made known to or reasonably foreseeable by Contractor,
Contractor shall promptly report the presence and precise location of any such
materials to Owner and immediately stop Work in the affected area unless
requested otherwise by Owner.
14.4 Other Limitations. In the event of contributory negligence by any Owner
Indemnitee(s) or Contractor Indemnitee, as the case may be, the indemnifying
party shall only be liable for payment of such claims and losses (including
defense costs) in direct proportion to the indemnifying party’s percentage of
fault, if any, as determined by a court of competent jurisdiction, or as may be
mutually agreed upon by Owner and Contractor. The indemnification obligations in
this Article 14 shall not be construed to negate, abridge, or reduce other
rights or obligations of Contractor or Owner, including, but not limited to, any
obligation of indemnitee which would otherwise exist at law or otherwise in
favor of an Owner Indemnitee or Contractor Indemnitee. If any Action occurs or
is threatened,

 

81



--------------------------------------------------------------------------------



 



the indemnifying party shall defend the Owner Indemnitee(s) or Contractor
Indemnitee(s), as the case may be, with counsel reasonably acceptable to such
Indemnitee, at the indemnifying party’s expense, unless such Indemnitee elects
to defend itself, in which case the indemnifying party shall pay for such
Indemnitee(s) reasonable defense costs. The indemnification obligation of
Contractor (or any Subcontractor) and Owner under this Article 14 or otherwise
under the Contract Documents, shall not be limited in any way by any limitation
on the amount or type of insurance coverage’s carried whether pursuant to the
Contract Documents or otherwise, the amount of insurance proceeds available or
paid (except the indemnifying party shall be entitled to an offset against their
indemnitee obligation to the extent of any insurance proceeds actually received
by the indemnitee, without condition or reservation, relating to any Action for
which the indemnitee seeks to be indemnified pursuant to an indemnitee in this
Agreement), or any limitation on the amount or type of damages, compensation or
benefits payable by or for Contractor or any Subcontractor or Owner or other
person or entity under workmen’s compensation acts, disability benefit acts or
other employee benefit acts. Provided, however, the liability limitations of
Section 4.4 hereof shall apply to and limit Contractor’s indemnitee obligations
in this Article 14 solely to the extent relating to damage for delay as set
forth therein, and the liability limitations and releases in favor of Owner set
forth in the Contract Documents, including Sections 11.7, 17.2.2, 17.3.2, 17.4,
and 17.6 of this Agreement, shall be and are express limitations on Owner’s
indemnitee obligations under this Article 14 (and all such indemnitee
obligations are expressly subject to any and all limitations on Owner’s
liability set forth in the Contract Documents).
14.5 Survival of Indemnification Provisions. The Contractor’s indemnitee
obligations set forth in this Article 14 shall apply irrespective of whether or
not any Subcontractors or Vendors obtain or fail to obtain insurance coverage’s
as required herein, shall apply during the performance of any Work, and along
with Owner’s indemnitee obligation in this Article 14 shall survive any
termination of this Contract or the Final Completion of the Work.
14.6 Risk. Except to the extent expressly covered by the OCIP referenced in
Article 15 below or otherwise expressly provided for in the Contract Documents,
all Work (i) covered by the Contract Documents, (ii) done at the Site, (iii) in
preparing or delivering materials or equipment, or (iv) providing services for
the Project, or any or all of them, to or for the Project, shall be at the sole
risk of Contractor.

 

82



--------------------------------------------------------------------------------



 



ARTICLE XV
INSURANCE
15.1 Owner Controlled Insurance Program.
15.1.1 The Owner, at its expense, has implemented an Owner Controlled Insurance
Program (“OCIP”) to furnish certain insurance coverage’s with respect to on-Site
activities. The OCIP will be for the benefit of the Owner and enrolled
Contractor and enrolled Subcontractors of all tiers (unless specifically
excluded) who have on-Site employees. Such coverage applies only to Work
performed under the Contract Documents at the Site. The OCIP shall not include,
and the Owner shall not be responsible for providing, any insurance coverage’s
other than those specifically identified in the OCIP Manual (described in
Section 15.1.2 below). In addition, the first $25,000 of each loss or damage
covered under the Builder’s Risk Insurance policy, or uninsured losses, shall be
paid for by the responsible Contractor or Subcontractor. The Builder’s Risk
insurance provided by Owner also does not cover loss of, or damage to, any
tools, implements, equipment, scaffolds, formwork, machinery, cranes,
consumables, office trailers, tool sheds, temporary structures or anything else
which is not intended to become a permanent part of the finished Project. The
Contractor and eligible Subcontractors must provide their own insurance for
off-Site activities and automobile liability pursuant to the OCIP Manual and the
costs of such insurance for Contractor shall be a Cost of the Work. To the
extent Contractor and or any Subcontractor becomes ineligible for the OCIP or is
no longer covered by the OCIP, Contractor and such Subcontractor shall provide
all required insurance under the OCIP Manual as a Cost of the Work.
15.1.2 Details concerning the OCIP are provided in the OCIP Manual which is
attached hereto as Exhibit P and incorporated herein by this reference, and
which has been made available to Contractor and its Subcontractors, for use in
preparing their bids and estimates and in planning the performance of their
Work. Contractor and each Subcontractor will participate in the OCIP established
for the project in accordance with the OCIP Manual. Participation in the OCIP is
mandatory but not automatic. Contractor shall, and Contractor shall cause all
Subcontractors to, complete all forms, submit the information required and abide
by the mandates established in the OCIP Manual. Any exceptions to this
requirement must be approved by Owner.
15.1.3 The Guaranteed Maximum Price agreed to by the parties under this Contract
does not reflect a credit for the estimated construction cost savings to be
realized as a result of the Owner’s furnishing of the insurance coverage’s
provided under the OCIP. At the end of the Project, prior to Final Payment, the
Guaranteed Maximum Price will be adjusted as a result of any variance between
the actual savings amount and projected savings established by the foregoing
credit amount, pursuant to the OCIP audit. Contractor shall use all best efforts
to carefully review all Subcontractor and pricing information to ensure that
Owner is not required to pay a second time as part of Cost of the Work, for
insurance coverage’s Owner has already purchased under the OCIP. Contractor
shall also ensure that any Change Orders entered into pursuant to this Contract
are priced so as to define all insurance costs to the reasonable satisfaction of
the OCIP Manager.

 

83



--------------------------------------------------------------------------------



 



15.2 Evidence of Coverage.
15.2.1 Carriers Acceptable To Owner. All policies required of Contractor and
Subcontractors pursuant to this Contract shall be maintained with insurance
carriers that are acceptable to Owner and licensed in the State of Missouri.
15.2.2 Failure to Comply. Neither the Contractor nor any of its Subcontractors
shall be entitled to receive payment for any Work performed, or to commence
operations or Work on the Site or elsewhere until such time as they provide
acceptable evidence of compliance with the requirements of this Article 15. Any
additional costs or delays caused by or arising out of any failures to comply
with this Article 15, including the failure to furnish acceptable Certificates
of Insurance prior to date of the Date of Commencement, shall be solely the
responsibility of Contractor and its Subcontractors.
15.3 Deductibles. If any policy required to be purchased pursuant to this
Contract is subject to a deductible, self-insured retention or similar
self-insurance mechanism which limit or otherwise reduces coverage, the
deductible, self-insured retention or similar self-insurance mechanism shall be
subject to Owner’s and Owner’s Lender reasonable approval and the responsibility
of solely the Contractor in the event of any loss arising out of the acts or
omissions of the Contractor, any Subcontractor or Vendor.
15.4 Cooperation by the Parties. Owner and Contractor shall fully cooperate with
each other in connection with the collection of any insurance monies that are
due in the event of a loss. Owner and Contractor shall promptly execute and
deliver such proofs of loss and other instruments which may be required for the
purpose of obtaining recovery of any such insurance monies.
15.5 Duration. All General Liability, Automobile Liability, Worker’s
Compensation and Employer’s Liability insurance required by this Contract shall
be kept in force without interruption until Final Completion of the Work in
accordance with Section 12.2 above. Contractor and its Subcontractors shall
maintain completed operations insurance for a period of two (2) years after
Final Completion of the Work. The Builder’s All-Risk Insurance shall remain in
force until Contractor has achieved Final Completion of the Work in its entirety
in accordance with Section 12.2 above.

 

84



--------------------------------------------------------------------------------



 



15.6 Waivers of Subrogation. The Owner and Contractor waive all rights against
(1) each other and any of their subcontractors, sub-subcontractors, agents and
employees, each of the other, and (2) the Architect, Architect’s consultants,
separate contractors, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
this Article 15 or other property insurance applicable to the Work, except such
rights as they have to proceeds of such insurance held by the Owner as
fiduciary. The Owner or Contractor, as appropriate, shall require of the
Architect, Architect’s consultants, separate contractors described in the
Agreement, if any, and the subcontractors, sub-subcontractors, agents and
employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.
ARTICLE XVI
SAFETY AND COMPLIANCE
16.1 Contractor’s Site Safety Responsibilities. Contractor shall be responsible
for initiating, maintaining and supervising all safety precautions and programs
in connection with the Work, and without limiting the foregoing, shall take all
reasonable precautions for the safety of, and shall provide for all reasonable
protections against loss of production time and prevent injury to, any of its
employees, Subcontractors, Vendors, or their respective employees or any other
persons who may be affected thereby, and all other persons at the Site or
adjacent or nearby to the Site. Contractor shall prepare a site safety plan and
submit such plan to Owner for review and comment prior to the commencement of
Work. Such plan shall identify the location of the fire safety system, alarm
system, fire-fighting apparatus and exit routes. Safety gear shall be provided
for representatives of Owner, Owner’s Lender’s and Architect’s personnel and all
others while on Site. Contractor shall designate a person responsible for job
safety. This person shall be thoroughly familiar with Contractor’s safety manual
and Owner’s Project Construction Safety and Health Guidelines (described below),
and shall require compliance of all applicable provisions of such manual and
Guidelines. Contractor shall keep a copy of such manual and Guidelines on the
Site. Contractor shall familiarize all Subcontractors and Vendors on safety
measures.

 

85



--------------------------------------------------------------------------------



 



16.1.1 Contractor shall, and shall cause Subcontractors and Vendors to, take all
precautionary measures as required by applicable laws to prevent and correct
fire causing conditions, and shall conduct all operations with due regard for
the avoidance of fire hazards. Contractor shall exercise the greatest care to
prevent fires. The following minimum precautions shall be taken by Contractor
and Contractor shall cause each Subcontractor and Vendor to take the following
actions with regard to the Work:
16.1.1.1 Flammable liquids shall be stored in closed, approved, covered metal
containers, and as approved by the fire wardens. All paint and oily rags shall
be stored in approved containers and removed daily.
16.1.1.2 Each gasoline or diesel powered vehicle shall carry a fire extinguisher
of adequate size and type to extinguish a fire emanating from either the vehicle
or its load.
16.1.1.3 Contractor shall maintain a system of prompt detection and correction
of unsafe practices and conditions, and shall furnish and maintain all necessary
first aid equipment in a special location on the Site. Contractor shall
investigate all accidents promptly to determine cause and to take necessary
corrective action, and shall file required reports.
16.1.1.4 No exit, corridor, or stairwell shall be used for storage of materials
of any type.
16.1.1.5 All exits, corridors and stairwells must be accessible and free of
materials of any type except as necessary for the Work. Minimum exit widths as
required by Laws shall be maintained at all times.
16.1.1.6 Hard hat and construction areas shall be identified and posted. All
workmen and personnel in these areas shall wear a hard hat.
16.1.1.7 All electrical equipment and tools shall be of an adequate size to
accomplish the task at hand and shall be properly grounded.
16.1.1.8 Face, eye and respiratory protection shall be available and used when
the situation requires.
16.1.1.9 Provide and maintain suitable protections and enclosures around shafts,
stairs and other openings in floors.

 

86



--------------------------------------------------------------------------------



 



The foregoing requirements are not intended to be exclusive or exhaustive, and
Owner shall not have any liability in any way relating to any of the foregoing
or the absence of other requirements from the foregoing. Contractor shall be
solely responsible to Owner for providing the Site a safe place to work for all
persons. Contractor also agrees to and shall cause all Subcontractors and
Vendors to, abide by Contractor’s Project Construction Safety and Health
Guidelines, attached as Exhibit O to this Agreement. Notwithstanding anything
herein or elsewhere in the Contract Documents, Contractor shall be responsible
for adherence to all OSHA safety regulations for its employees and Owner does
not waive or release any obligations of Contractor for same; however, as between
Contractor and any subcontractor, the subcontractor shall be responsible for the
safety of its employees. This clause in no way affects the Contractor’s
obligation to adhere to OSHA or other applicable safety regulations as it
relates to the Owner.
16.2 Compliance. In addition to the requirements of Section 16.1 immediately
above, Contractor shall give all notices, file all reports and obtain all
permits which are applicable to the Contractor’s operations or performance of
the Work. Upon request, Contractor shall furnish Owner and Owner’s Lenders with
copies of all such notices, statements, reports, certificates or permits
evidencing compliance. Contractor shall also keep Owner informed of any changes
in Laws which may affect Contractor’s performance of the Work or Owner’s use
thereof. Contractor shall indemnify, defend and save harmless Owner and the
other Owner Indemnitee(s) from and against any and all claims, losses,
liabilities, fines or penalties in any manner arising out of Contractor’s
failure to comply with this Article 16.
ARTICLE XVII
TERMINATION OR SUSPENSION OF THE CONTRACT
17.1 Material Default by Contractor. Owner may, following expiration of the
applicable period described in Section 17.1.1 below, and without prejudice to
any other rights or remedies of Owner, terminate this Contract in its entirety,
or may elect to terminate any portion of the Contractor’s Work, for default if
the Contractor, including any Subcontractor or Vendor, fails to perform any of
its material obligations under the Contract Documents, including fails to
perform the Work in a diligent, expeditious, workmanlike and careful manner
strictly in accordance with the Contract, or any breach of its material
obligations in the Contract Documents. Upon such default, Owner may take
possession of the Site and of all materials, tools, equipment and machinery
thereon and may finish the Work by whatever method Owner may in good faith deem
desirable and or expedient (or may elect not to finish the Work).
17.1.1 Notice Of Default By Owner. The Contractor shall promptly correct any
default to Owner’s satisfaction within five (5) calendar days following receipt
of written notice of default from Owner. If correction within said five (5) days
is not possible, Contractor shall commence and diligently continue effective
action to correct such default to Owner’s satisfaction, but not later than sixty
(60) days following receipt of Owner’s notice (except for such longer period as
may otherwise be reasonably approved in writing by Owner and Owner’s Lenders).
In the event that the Contractor fails to take and diligently pursue effective
corrective actions, Owner may hold in abeyance further payments to Contractor
and/or terminate the Contract by written notice specifying the date of
termination and without prejudice to any other remedy Owner may have.

 

87



--------------------------------------------------------------------------------



 



17.1.2 Other Defaults. Owner may also elect to declare Contractor in material
default and may terminate Contractor immediately upon written notice (unless a
longer period is otherwise expressly provided in this Agreement with regard to
the matter in Sections 17.1.2.1 through 17.1.2.5 below, it being agreed that the
cure periods in Section 17.1.1 above do not apply to Sections 17.1.2.1 through
17.1.2.5) and/or take such other action as Owner may be allowed, in the event of
any of the following:
17.1.2.1 The commencement of an action or petition by or against Contractor
under applicable bankruptcy laws, or any general assignment by Contractor for
the benefit of its creditors or the appointment of a receiver or trustee to take
charge of Contractor’s assets;
17.1.2.2 Contractor’s insolvency;
17.1.2.3 The recordation of a mechanics’ or materialmens’ lien on the Site or
the Work by a Subcontractor, Vendor, laborer, materialman, or supplier or any
other party providing services or material engaged by, on behalf of, or acting
under the direction of Contractor or any Subcontractor or Vendor in connection
with the Work, provided that such lien is not removed of record or satisfied by
bond or other security, in an amount and with a bonding company reasonably
satisfactory to Owner and Owner’s Lenders within the time periods set forth in
and pursuant to Section 7.19.2 hereof;
17.1.2.4 Failure of Contractor for five successive days or an aggregate of seven
days in any thirty (30) day period (other than Sundays or national holidays), to
have an adequate number of laborers or Subcontractors at the Site who are
actively and productively working on the Project, unless a Force Majeure Delay
or Owner Delay exists for such absence, unless within five (5) days after
written notice from Owner Contractor has and thereafter maintains an adequate
number of laborers and Subcontractors on Site actively and productively working
on the Project;
17.1.2.5 Failure of Contractor after five days following request from Owner to
provide Owner with satisfactory evidence of funds available to make up any
overage with regard to the Guaranteed Maximum Price as required under
Section 3.1.3 of this Agreement; or

 

88



--------------------------------------------------------------------------------



 



17.1.3 Stop Work Orders. In the event of any material breach or default of this
Contract, and in lieu of declaring termination for default, Owner may elect to
stop, delay, reduce or interrupt any operations of Contractor or any affected
Subcontractors or Vendors until such default or failure is remedied to Owner’s
satisfaction. No part of the time lost due to stop work orders or delay,
reduction or interruption by Owner arising out of such material breaches shall
be made the subject of a claim for extension of time or for increased costs or
damages by Contractor. No increase or upward adjustment shall be made in the
Guaranteed Maximum Price or Contractor’s Fee for, and in no event shall Owner be
liable for, or Contractor or any Subcontractor or any other party performing any
Work on the Site be entitled to, any lost opportunity, lost profit or
consequential damages claimed or alleged by Contractor, any Subcontractor or any
other party performing any Work on the Site and relating to any such stoppage,
reduction, suspension, delay or interruption. The issuance of a stop work order
or delay, reduction or interruption by Owner shall not prejudice Owner’s right
to subsequently terminate for default.
17.1.4 Owner’s Rights upon Termination for Default. If all or a portion of the
Contractor’s Work is terminated pursuant to this Section 17.1, Contractor shall
not be entitled to receive any payment until after Final Completion by others
and after Owner has assessed its additional costs and damages arising out of
such termination, including, but not limited to, Owner’s additional costs for
completing all or the relevant portion of the Work. Upon such termination,
Contractor shall immediately undertake all necessary steps to mitigate against
Owner’s damages, and shall:
17.1.4.1 Cease operations and vacate the Site to the extent specified in the
notice of default;
17.1.4.2 Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;
17.1.4.3 Upon Owner’s request, terminate all subcontracts and purchase orders
which relate to the terminated Work;
17.1.4.4 Upon request and as directed by Owner, assign (and/or Owner may accept
the assignments made in this Agreement, as the case are) all of Contractor’s
right, title and interest to all subcontracts, purchase orders, rental
agreements, materials, supplies and equipment using forms satisfactory to Owner
and otherwise assist Owner in the orderly and expeditious transfer of such
rights;
17.1.4.5 Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases on diskettes; all Drawings,
Specifications and other construction documents; all as-built drawings,
calculations and such other Work-related documents and all items and things for
whose cost Contractor requests or has requested reimbursement or payment;

 

89



--------------------------------------------------------------------------------



 



17.1.4.6 Proceed to complete the performance of all Work not terminated;
17.1.4.7 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work;
17.1.4.8 Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the terminated
Work and furnish Owner copies thereof;
17.1.4.9 Remove all of its property from the Site and Owner’s premises. Any
property not so removed may be removed by Owner at Contractor’s expense; and
17.1.4.10 Allow Owner to take possession of all materials of any kind that have
been paid for, that are to be incorporated into the Work, or to which Owner has
any ownership rights or interest, and finish the Work and provide the materials
therefor or contract with others to do so by whatever method Owner deems
expedient and execute and do all such assurances, acts and things as Owner may
consider expedient to facilitate Owner’s taking of possession of the Site and
materials, equipment, machinery and tools thereon, and shall give all notices,
orders and directions which Owner may think expedient for the purposes hereof.
17.1.5 Payment to Contractor.
17.1.5.1 If Owner terminates the Contract for Contractor’s breach or default,
Contractor shall thereafter only be entitled to reimbursement (subject to
Section 17.1.5.3 hereof) only of such amount (if any), by which:

  (a)   the (i) Cost of the Work actually and properly completed by Contractor
in accordance with the Contract Documents up to the date of such termination
(and not cancelable or refundable), plus (ii) the pro rata portion of
Contractor’s Fee thereon (subject to satisfaction of the conditions applicable
to progress and Final Payment contained in the Contract Documents as the case
may be), but the foregoing amounts shall not exceed the portion of the
Guaranteed Maximum Price (including Contractor’s Fee) fairly allocable to the
Work so completed, exceeds

 

90



--------------------------------------------------------------------------------



 



  (b)   the total of (i) all payments theretofore made to Contractor under the
Contract Documents, and (ii) all damages and other costs and expenses incurred
by Owner directly or indirectly, arising out of or as a result of, Contractor’s
breach or default, including, without limitation, the cost of any additional
consultants’ services, or managerial and administrative services required
thereby, any additional costs incurred in retaining another contractor or other
Subcontractors, any additional financing, interest or fees and other costs that
Owner must pay by reason of a delay in completion of the Work, Owner’s
termination of Contractor and the finishing of the Work by another method after
such termination, attorneys’ fees and expenses, and any other damages, costs,
and expenses Owner may incur in completing the Work as a result of Contractor’s
breach or default including if Owner elects to complete the Project after such
termination, the amount by which the actual cost of completing the Project
(including components of the Project that are not part of the Work) is greater
than what such actual cost (including the actual cost of components of the
Project that are not part of the Work) would have been if Contractor had
fulfilled its obligations under the Contract Documents, and if Owner elects to
not complete the Project after such termination Contractor hereby acknowledges
that Owner has the right to so elect without Owner waiving Contractor’s
liability for damages arising out of the breach by Contractor that led to its
termination, all damages suffered by Owner arising out of Contractor’s breach of
this Agreement.

17.1.5.2 If the amount referred to in Section 17.1.5.1.(b) hereinabove exceeds
the amount referred to in Section 17.1.5.1.(a) hereinabove, Contractor shall pay
the difference to Owner immediately upon Owner’s demand.
17.1.5.3 Any reimbursements or payments made to Contractor under this
Section 17.1.5 are conditioned on (a) Contractor previously having delivered to
Owner possession and unfettered access to the Work and Site and all materials,
equipment, tools and the like (undamaged and in good condition) which Owner has
paid for and/or been billed for, (b) all the applicable items listed in, and
performance of all the applicable obligations described in Section 12.2.1 of
this Agreement have been satisfied, and (c) Contractor complies with such other
obligations under the Contract Documents as Owner or Owner’s Lenders reasonably
requires.
17.2 Termination for Convenience. The parties’ rights and remedies in the event
of termination by Owner of all or a portion of the Work for Convenience shall be
as follows:
17.2.1 Notice of Termination For Convenience. Owner may cancel this Contract in
its entirety, or may elect to terminate any portion of the Contractor’s Work,
and take possession of the Site and all materials, tools, equipment and
machinery thereon and finish or not finish the Work by whatever method Owner may
desire, at any time upon written notice to Contractor solely for Owner’s
convenience and without regard to any fault or failure to perform by Contractor
or any other party. Upon receipt of such notice of termination, Contractor shall
immediately and in accordance with instructions from Owner proceed as follows:
17.2.1.1 Cease operations to the extent specified in the notice;
17.2.1.2 Place no further purchase orders and enter into no further subcontracts
for materials, labor, services or facilities that relate to the terminated Work;

 

91



--------------------------------------------------------------------------------



 



17.2.1.3 Cancel all subcontracts and orders that relate to the terminated Work;
17.2.1.4 Proceed to complete the performance of all Work not terminated;
17.2.1.5 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work; and
17.2.1.6 Take such action, including those actions in Section 17.1.4 hereof, as
owner may direct.
17.2.2 Payment upon Termination for Convenience. In the event of termination for
convenience, Contractor shall be paid as follows: Owner’s sole obligation and
liability to Contractor shall be (i) to reimburse Contractor (and Contractor’s
exclusive remedy shall be to receive reimbursement) for the Cost of the Work
incurred (and not cancelable or refundable) by Contractor for Work properly
performed and completed by Contractor up to the date of termination and approved
by Owner in accordance with the Contract, plus (ii) reasonable demobilization
costs, and (iii) that pro-rata portion of Contractor’s Fee applicable to such
completed Work (and subject to satisfaction of the conditions applicable to
payments to Contractor set forth in the Contract Documents, including for
progress payments, and Final Payment as applicable) less all payments previously
made to Contractor under the Contract and any amounts owed by Contractor to
Owner under the Contract.
17.3 Suspensions by Owner
17.3.1 Owner’s Right to Suspend for Convenience. Owner may at any time, with or
without cause, suspend, delay, reduce or interrupt performance of all or any
portion of the Work for such period or periods as Owner elects by giving
Contractor written notice specifying which portion of the Work is to be
suspended and the effective date of such suspension. Such suspension, delay or
interruption shall continue until Owner terminates such suspension, delay or
interruption by written notice to Contractor. No such suspension, delay,
interruption or reduction by Owner shall constitute a breach or default by Owner
under the Contract Documents. Contractor shall continue to diligently perform
any remaining Work that is not suspended, delayed, reduced or interrupted and
shall take all actions necessary to maintain and safeguard all materials,
equipment, supplies and Work in progress affected by the suspension, delay,
reduction or interruption.

 

92



--------------------------------------------------------------------------------



 



17.3.2 Payment upon Suspension for Convenience. In the event of suspension,
delay, reduction or interruption for convenience by Owner, Owner shall pay
Contractor and the Guaranteed Maximum Price shall be increased by such amounts
(subject to the payment and related requirements of the Contract Documents) as
follows:
17.3.2.1 Additional Costs of the Work, if any, which are incurred by Contractor,
Subcontractors and Vendors as a result of continuing to maintain dedicated
personnel, materials and equipment at the Site at Owner’s request during any
suspension, delay or interruption period, including for the purpose of
safeguarding all material, equipment, supplies and Contractor’s Work in progress
caused solely by such suspension, delay or interruption ordered by Owner for
convenience,; and
17.3.2.2 Other reasonable and unavoidable Costs of the Work, if any, which are
directly related to any subsequent re-mobilization of the suspended, delayed or
interrupted Contractor’s Work caused solely by such suspension, delay or
interruption ordered by Owner for convenience.
17.3.2.3 Provided, however, that no adjustment shall be made to the extent that
performance was otherwise subject to suspension, delay or interruption by
another cause for which Contractor is responsible.
17.4 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes, but is not limited to:

  1.   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

  2.   damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except for
Contractor’s Fee due and payable for Work previously performed

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 17. Nothing
contained in this Section 17.4 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.

 

93



--------------------------------------------------------------------------------



 



17.5 Other Rights and Remedies. Other rights and remedies available to Owner in
the event of a default or material breach by Contractor which is not timely
cured in accordance with Section 17.1.1 hereof, shall include, but not be
limited to, the following, and all such rights and remedies of Contractor in
this Article 17 shall be non-exclusive, and shall be in addition to all other
rights and remedies available to Owner under the Contract, at law or otherwise:
17.5.1 A waiver by Owner of a default by Contractor shall not be considered to
be a waiver of any subsequent default by Contractor, nor be deemed to amend or
modify the terms of this Contract.
17.5.2 In the event of termination for cause, disputes as to whether a material
breach of contract occurred within the provisions of the Contract Documents
shall be subject to resolution pursuant to Article 22 of this Agreement. If
Owner terminates this Contract in whole or in part for default and a court of
competent jurisdiction later determines that such termination was improper or
wrongful, then that portion of the improper or wrongful termination shall
automatically convert into a termination for convenience, and such termination
shall be treated as a termination for Owner’s convenience pursuant to
Section 17.2 of this Agreement.
17.5.3 Owner shall have the right and is authorized to cure such defaults and
offset against and deduct from amounts otherwise payable to Contractor any such
costs, damages, attorneys’ fees and any other expenses suffered by Owner and
arising out of such default including any cure or attempted cure by Owner, and
all consultants and professionals additional services.
17.5.4 Any termination pursuant to this Article 17 shall be without prejudice to
any other right or remedy of Owner pursuant to the terms of the Contract
Documents or at law.
17.6 Contractor’s Remedies.
17.6.1 If payment from Owner for an Application for Progress Payment (exclusive
of amounts properly retained or withheld under the Contract), approved by Owner
and Owner’s Lenders in accordance with Sections 5.2 and 5.3 of this Agreement,
has not been received by Contractor within ten (10) days of the date payment is
due pursuant to Section 5.3 of this Agreement, interest shall thereafter
commence to accrue (from the original due date of payment pursuant to
Section 5.3 hereof) on such delinquent amounts at then existing prime rate of
Bank of America N.A. plus one percent (1%) as announced in the Wall Street
Journal, until paid, and Contractor may upon written notice to Owner cease Work
until such payment has been received, in which case the Guaranteed Date of
Substantial Completion will be extended by the number of days of the cessation
of Work and the Guaranteed Maximum Price will be increased, subject to the
provisions of Section 11.6 hereof. If payment of undisputed amounts to which
Contractor is otherwise then entitled pursuant to the terms of this Agreement
are not paid by Owner to Contractor within fourteen (14) days after the
expiration of the ten (10) day period hereinabove and written notice by
Contractor that the same are past due, Contractor may terminate this Agreement
upon an additional five (5) business days’ written notice to Owner.

 

94



--------------------------------------------------------------------------------



 



17.6.2 If Contractor terminates this Agreement with cause in accordance with
this Agreement and such termination is accepted by Owner or challenged by Owner
but upheld by a court of competent jurisdiction, Contractor shall be entitled,
as its exclusive remedy (but including Section 24.7 hereof), to the recovery of
the amounts (if any) to which Contractor would have been entitled had Owner,
pursuant to Section 17.2 of this Agreement, terminated this Agreement for
convenience effective as of the date this Agreement is so terminated by
Contractor. Contractor, notwithstanding any provision of this Agreement or
otherwise, shall in no event be entitled to or seek recovery of any other
amounts (including, without limitation, consequential damages, lost profits,
overhead, or similar amounts) in the event of any termination, including but not
limited to under this Section 17.6.
ARTICLE XVIII
CHANGE IN THE WORK
18.1 Change. A “Change” in the Work means an increase, decrease, variation,
modification or change in Contractor’s Work from that indicated in the Contract
Documents, or modification to the Project Schedule. Suspensions and terminations
for convenience shall be governed by Article 17 of this Agreement and shall not
be considered a Change except to the extent provided therein. A Change can only
be implemented by a Change Order or by Construction Change Directive.
Accordingly, no course of conduct or dealings between the parties, nor express
or implied acceptance of alterations or additions to the Work, and no claim that
Owner has been unjustly enriched by any alteration or addition to the Work,
whether or not there is in fact any such unjust enrichment, shall be the basis
for any claim to an increase in the Guaranteed Maximum Price or extension of the
Contract Time. Changes in the Work shall be performed under applicable
provisions of the Contract Documents, and Contractor shall proceed promptly,
unless otherwise provided in the Change Order or Construction Change Directive.
18.2 Change Order. A “Change Order” is a written instrument prepared by
Contractor and signed by Owner and Contractor, stating their agreement upon all
of the following:

  (a)   a Change in the Work including a full description of such Change;    
(b)   the amount of the adjustment, if any, in the Guaranteed Maximum Price;
and/or     (c)   the extent of the adjustment, if any, in the Contract Time.

Methods used in determining adjustments to the Guaranteed Maximum Price or
Contractor’s Fee may include those listed in Section 18.4.3 hereof.

 

95



--------------------------------------------------------------------------------



 



18.3 Change Proposal Request. At any time and from time to time prior to Final
Completion of the Work, Owner may request Contractor to make Changes in the
Work. If Owner desires a Change in the Work Owner may, in its sole and absolute
discretion and in writing, request a Change Proposal from Contractor (“Change
Proposal Request”). A Change Proposal Request shall set out, in reasonable
detail, the Changes in the Work requested by Owner. Within ten (10) days
following its receipt of a Change Proposal Request, Contractor shall issue a
Change Proposal (as defined in Section 18.3.1 below). Contractor shall also
issue a Change Proposal: (i) when Contractor reasonably believes that a Change
in the Work is necessary or desirable; or (ii) when a Change in the Work is made
necessary by Laws. If Contractor refuses or fails to timely provide a Change
Proposal, or modifies or alters a Change Proposal Request, or if Owner and
Contractor are unable to agree in writing upon the terms of the Change Proposal,
including but not limited to: (i) the amount of increase or decrease in the
Guaranteed Maximum Price, or (ii) the length of extension or advancement, if
any, of the Contract Time, Owner: (a) may issue a Construction Change Directive
pursuant to Section 18.4 hereof, (b) may require Contractor to obtain at least
three bids from qualified subcontractors to perform such Change in the Work, and
Owner may designate the subcontractor from said bidders to perform such Change
in the Work, or (c) may engage other contractors, subcontractors and/or laborers
to perform such Change in the Work, and Contractor shall cooperate fully with
any such persons, and any such hiring by Owner or issuance of a Construction
Change Directive shall not affect this Agreement in any manner (other than to
provide for a reduction in the Guaranteed Maximum Price, equal to the value of
such Work (but not less than the amount budgeted therefor in the Guaranteed
Maximum Price) not being performed by Contractor, and in the Contractor’s Fee
applicable thereto) and shall not be deemed to be a constructive termination.
18.3.1 “Change Proposal” means a written proposal prepared and signed by
Contractor setting forth (i) the Changes in the Work requested by Owner or
proposed by Contractor, (ii) the amount of adjustment, if any, in the Guaranteed
Maximum Price (including pursuant to Section 18.4.3 below) due to such Change,
and (iii) the extent of adjustment, if any, in the Contract Time due to such
Change. A Change Proposal is only a proposal unless and until signed and
accepted by Owner as a Change Order. Contractor shall also submit a Change
Proposal to fix the cost of Allowance Items in the Guaranteed Maximum Price.

 

96



--------------------------------------------------------------------------------



 



18.4 Construction Change Directive.
18.4.1 “Construction Change Directive” means a written order, requested by
Owner, prepared by Owner or Architect, and signed by Owner, and given to
Contractor, directing a Change in the Work and stating a proposed basis for
adjustments, if any, in the Guaranteed Maximum Price or Contract Time, or either
of them or either combination of them.
18.4.2 Owner may, by Construction Change Directive, without invalidating or
breaching the Contract, order a Change in the Work.. Upon receipt of a
Construction Change Directive, Contractor shall promptly proceed with the Change
in the Work involved (including implementing any reductions or accelerations in
the Work) and advise Owner of the Contractor’s agreement (in which case
Contractor shall sign and return the Construction Change Directive) or
disagreement with the method, if any, provided in the Construction Change
Directive for determining the proper adjustment, if any, in the Guaranteed
Maximum Price or Contract Time. Contractor agrees to immediately, when directed
in writing by Owner, perform the Change in Work diligently and without delay.
18.4.3 If the Construction Change Directive provides for an adjustment to the
Guaranteed Maximum Price, the adjustment may be based on one of the following
methods:

  (a)   mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

  (b)   unit prices stated in the Contract Documents or subsequently agreed
upon; or

  (c)   cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee, which cost shall be based upon a
proposal by the appropriate party. Any proposals from Subcontractors shall not
include any amounts for overhead and profit in excess of an aggregate of ten
percent (10%) of the cost of such Subcontractor’s Work, unless approved by
Owner.

18.4.4 A Construction Change Directive signed and unmodified by Contractor
indicates the agreement of Contractor therewith, including the method, if any,
provided in the Construction Change Directive for determining the adjustment, if
any, in the Guaranteed Maximum Price or Contract Time. Upon Contractor’s written
acceptance and delivery thereof to Owner of the unmodified Construction Change
Directive, that Construction Change Directive shall become a Change Order. If
Contractor fails to advise Owner of its agreement or disagreement with the
proposed adjustment in the Guaranteed Maximum Price or Contract Time within
thirty (30) days after the delivery of the Construction Change Directive to
Contractor, then the Construction Change Directive shall be deemed approved and
shall become a Change Order, and Contractor shall have no right to any
adjustment to the Guaranteed Maximum Price or Contract Time in excess of the
adjustments, if any, provided in the Construction Change Directive.

 

97



--------------------------------------------------------------------------------



 



18.4.5 If Contractor disagrees with the method or adjustment in the Guaranteed
Maximum Price or the Scheduled Completion Date within the ten (10) calendar day
time period provided in Subsection 18.4.4 above, and the parties are unable
within a reasonable period of time to reach an agreement, the matter shall be
resolved under Article 22 of this Agreement.
18.5 Determination of Increases in Guaranteed Maximum Price.
18.5.1 Notwithstanding any other provision in the Contract Documents, and
regardless of pricing method for any Change, any increase in the Guaranteed
Maximum Price as a result of net Changes in the Work (including a Construction
Change Directive), shall not exceed the sum of: (a) the aggregate additional
amounts (if any) actually paid by Contractor to its Subcontractors and Vendors
for the applicable Change in the Work, without mark-up or other add-on by
Contractor, and (b) the actual increase (if any) in the Cost of the Work
incurred by Contractor with respect to the applicable Change in the Work to the
extent (if any) such Change performed by Contractor directly plus the
Contractor’s Fee. Any and all amounts or items excluded from the determination
of the Cost of the Work, including all Non-Allowable Costs of the Work, shall
also be excluded from the determination of the cost of any Change in the Work.
18.6 Simultaneous Submittal Requirements. In the event that Contractor considers
that any Change Proposal Request or Construction Change Directive may involve
Changes to both the Guaranteed Maximum Price and the Contract Time, it shall be
the Contractor’s fundamental duty and an essential requirement of this Contract
to make simultaneous submittals of all documents necessary to establish both
such Changes in accordance with this Article 18, and to simultaneously prove
entitlement to both such Changes, and without any reservation of rights for
future consideration.
18.7 Continued Performance. Notwithstanding the status of any proposed, pending
or disputed Change (including any Construction Change Directive) pursuant to
this Article 18 or any Claim pursuant to Article 20 below, or any dispute, and
so long as Owner continues to timely make payment to Contractor of amounts
properly due Contractor under and subject to the terms of the Contract Documents
and not in dispute, Contractor shall not be entitled to and will not suspend any
services under the Contract Documents, but will continue to be bound by the
terms and conditions of the Contract Documents and will continue to perform all
services thereunder and proceed diligently with the performance of its Work in
accordance with the terms hereof, including completing any Work described in any
Construction Change Directive, unless Owner directs in writing otherwise.

 

98



--------------------------------------------------------------------------------



 



18.8 Effect of Change Orders
18.8.1 Execution of a formal Change Order as defined in Subsection 18.1.2 above
shall be the sole procedure for settlement of any and all issues concerning the
Guaranteed Maximum Price and/or Contract Time, including any settlement based on
a Claim pursuant to Article 20 hereof or pursuant to Article 22 hereof.
18.8.2 No Change shall be deemed as settled unless and until the parties sign a
formal Change Order which fully and finally settles all pending issues
pertaining to increases or decreases in the Guaranteed Maximum Price and/or the
Contract Time. In that regard, the parties hereby agree that a signed Change
Order shall be inclusive of any and all direct, indirect, consequential costs,
damages or losses based upon any theory of recovery; including, but not limited
to: actual damages; all time-related costs; total costs; modified total costs;
Eichleay formula or other equitable adjustment theories; full compensation for
general conditions; extended site supervision and administration; all field,
site, branch and/or home office overheads; all general and administrative costs;
and any other similar direct, indirect and/or time-related costs howsoever
derived or formulated.
18.8.3 Any statement added by the Contractor to the face of an otherwise valid
Change Order, or contained in any transmittal or separate correspondence wherein
the Contractor attempts to reserve rights to seek any further increases in the
Contractor’s Fee, Guaranteed Maximum Price and/or Contract Time shall be null
and void.
18.8.4 Once the actual cost of such Change and corresponding extension, if any,
in the Contract Time have been determined, prior to using such actual cost to
make any increase in the Guaranteed Maximum Price, or extension in the Contract
Time, such actual cost and/or extension, as the case may be, shall be reduced
and offset by any and all reductions or Changes in the Work which result in
reduced Costs of the Work and/or advancement of the Contract Time, as the case
may be (i.e., changes in the Work shall be netted out).
18.9 Verbal Instructions and Minor Changes in the Work. Contractor shall not be
entitled to rely upon, and shall not implement any Change based only on, Owner’s
verbal instruction, except in emergency situations and when necessary to prevent
the imminent threat of personal injuries or damage to the Work or Owner’s
existing property, or for minor Changes within Contractor’s scope of Work which
do not involve an adjustment in the Guaranteed Maximum Price or an extension of
the Contract Time (“Minor Changes”). Such Minor Changes may be effected by
written or verbal order at Owner’s election at any time. If the Contractor does
not agree that such order constitutes a Minor Change, Contractor shall submit a
Change Proposal pursuant to Section 18.3.1 above; provided, however, Contractor
shall still promptly perform the Work specified in the instruction or order from
Owner.

 

99



--------------------------------------------------------------------------------



 



18.10 Waiver and Release of Contractor’s Rights. Contractor hereby confirms its
willingness and ability to comply with the requirements of this Article 18.
Contractor’s failure to first comply with the requirements of this Article 18,
including the timely notice requirements, shall constitute a waiver and release
by Contractor of any and all rights to pursue a Claim as defined in Article 20
below.
18.10.1 Surety Waivers. Individual Change Orders or Construction Change
Directives as described in the Contract Documents which when combined do not in
the aggregate exceed ten percent (10%) of the Guaranteed Maximum Price, shall
not be subject to inspection or approval by Contractor’s surety on any
performance or labor and material payment bond, whether or not the Change Orders
(or Construction Change Directives) encompass “substantial” Changes in the scope
of Work undertaken by Contractor. Contractor and/or Owner shall provide notice
to the bonding company or companies which are identified as the issuer(s) of the
Contractor’s Performance and Payment Bond pursuant to Section 7.18.1 hereof (at
the address provided in such Performance and Payment Bond), of the mutual
execution of any Change Order that on a net basis increases the Guaranteed
Maximum Price, and concurrent with such notice Owner shall provide notice to
such bonding companies of the funding sources which Owner intends to utilize for
such Change Orders.
ARTICLE XIX
RECORD KEEPING AND AUDIT RIGHTS
19.1 Required Accounting Records. To facilitate audits by Owner or Owner’s
Lenders, including, without limitation, for any purpose related to Change
Orders, Changes or Change Proposals, Contractor shall at all times implement and
maintain, and require its Subcontractors and Vendors to implement and maintain,
such cost control systems and daily record keeping procedures as may be
necessary to attain proper fiscal management and detailed financial records for
all costs related to the Work and as are otherwise reasonably satisfactory to
Owner and Owner’s Lenders. All cost and pricing data shall include, without
limitation, the identification of any markups, vendor quotations and pricing
methodologies. Records to be maintained by the Contractor, its Subcontractors
and Vendors for purposes of the Contract, including for purposes of all audits
conducted pursuant to this Article 19 shall include, but not be limited to the
following: (a) payroll records and payroll burden costs on actual wages and
salaries (payroll taxes, insurance, benefits, etc.); (b) all correspondence,
minutes of meetings, daily logs including schedule status reports, memoranda and
other similar data; (c) items such as bids, proposals, estimating work sheets,
quotes, cost recaps, tabulations, receipts, submittals, tax returns (except
solely income tax returns), general ledger entries, canceled checks and computer
data relating to the Work and this Contract, and (d) all other data relating to
or arising out of the Work and any other similar supporting documentation
reasonably required by Owner or Owner’s Lenders. It is further agreed that
records subject to audit include Project-related records maintained by parent
companies, affiliates, subsidiaries or other related parties. Contractor’s
failure to cooperate or to provide access as described in this Article 19 shall
be a material breach of this Contract.

 

100



--------------------------------------------------------------------------------



 



19.2 Purpose and Extent of Record Access. Owner and Owner’s Lenders, and their
respective authorized representatives, shall have the right to fully and
completely audit, copy, investigate and review, and shall be afforded useful
access to all of the records described in Section 19.1 above at all reasonable
times (both during performance of the Work and after Final Completion) for
purposes of inspection, audit, review and copying to the full extent as Owner or
Owner’s Lenders may require relating to the Work or the Contract. All such
Contractor’s records and records of all Subcontractors and Vendors shall also be
made available to Owner for purposes related to compliance with Owner’s business
ethics policies. Upon request, Contractor shall also fully cooperate in
arranging interviews with Contractor’s employees and shall require all
Subcontractors and Vendors to likewise fully cooperate pursuant to this
Article 19. All audits will be at the Owner’s expense.
19.3 Record Keeping Formats. Contractor may elect to maintain part of the
records described in Section 19.1 above in an electronic format. Contractor
agrees that, if any Project-related information is maintained in an electronic
format, such information will be made available to Owner and Owner’s Lenders in
a readily useable format within three (3) business days after a written request
by Owner.
19.4 Certifications. Upon request, Contractor shall be required to certify that,
to the best of its knowledge and belief, all data subject to audit pursuant to
this Article 19 is accurate, complete and current. Such certifications shall be
made by Contractor to Owner and Owner’s Lenders in the case of this Contract,
and by Subcontractors and Vendors to Contractor in the case of subcontracts and
purchase orders.
19.5 Flow Down Provisions. Contractor shall require all Subcontractors and
Vendors to comply with the provisions of this Article 19, by insertion of this
“Right to Audit” clause (Sections 19.1 through 19.9 inclusive) into each
respective related subcontract and purchase order of all tiers relating to the
Work. Owner shall have the right (but not obligation) to act as Contractor’s
authorized representative for the purpose of conducting audits in accordance
with this Article 19 of all accounting and Project-related records in the
possession of all Subcontractors and Vendors. It is specifically understood,
however, that Owner has no contractual relationship with any Subcontractor or
Vendor of any tier. Likewise, it shall remain the Contractor’s financial and
contractual responsibility to resolve all such issues with its Subcontractors or
Vendors. No such audit or activity by Owner or Owner’s Lenders shall release
Contractor or any Subcontractor from, or waive, any of Contractor’s or any
Subcontractor’s obligations under the Contract Documents. Notwithstanding the
provisions of this Article 19, Owner’s and Owner’s Lenders’ right to audit as to
Subcontractors with subcontracts on a lump sum basis shall be limited solely to
those instances there is an allegation of fraud or similar misconduct involving
such Subcontractor.

 

101



--------------------------------------------------------------------------------



 



19.6 Remedies. Certification of information pursuant to Section 19.4 above, and
subsequent approval by Owner of invoices, billings and Change Orders, shall not
preclude a post-approval adjustment, including based upon a later Contract
compliance or pricing audit. Specifically, Owner shall have the right to reduce
any payments to Contractor or any Subcontractor or Vendor by any amounts
attributable to incorrect or otherwise defective cost data. Contractor’s
submission shall be considered defective when the cost or pricing data, as
certified in accordance with provisions of Section 19.4, above, is not accurate,
complete or current. If an audit inspection or examination, conducted in
accordance with this Article 19, discloses overcharges by Contractor (or any
Subcontractor or Vendor) of any nature in excess of $100,000.00 (including
interest as provided in Section 17.6.1) hereof, Contractor shall reimburse or
cause such Subcontractor or Vendor to reimburse, Owner for the total actual cost
of Owner’s audit associated with such overcharge, including but not limited to
the actual costs of outside auditors and/or the use of Owner’s internal auditor
at internal billing rates.
19.7 Record Retention. Contractor shall preserve and make available to Owner and
Owner’s Lenders at Contractor’s principal office in Biloxi, Mississippi, all
such records and other data covered by this Article 19, for a minimum period of
six (6) months after Final Payment is made or for such longer period as may be
required by any Laws.
ARTICLE XX
CLAIMS
20.1 Definition. A “Claim” is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between Owner and Contractor arising out of or relating to the
Contract. Claims must be made by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
20.2 Notice. Claims by Contractor must be made within thirty (30) days after
occurrence of the event giving rise to such Claim. Claims must be made by
written notice. An additional Claim made after the initial Claim has been
implemented by Change Order will not be considered unless (a) based upon
different facts from those giving rise to the initial Claim, and (b) submitted
in a timely manner.

 

102



--------------------------------------------------------------------------------



 



20.3 Pending Resolution. Notwithstanding any other provision of this Contract or
the other Contract Documents to the Contrary, during the pendency of any
dispute, action or proceeding between Contractor and Owner, so long as Owner
continues to pay all undisputed amounts hereunder, Contractor shall continue to
perform the Work diligently and in accordance with this Contract so as to
complete the Work on or before the Guaranteed Date of Substantial Completion.
Notwithstanding any provision to the contrary herein or in the other Contract
Documents, Contractor shall not be relieved of any of its obligations hereunder
unless and to the extent of a final judgment resolving any such dispute, action
or proceeding. Contractor recognizes and acknowledges that the provisions of
this Section and the completion of the Work on a timely basis notwithstanding
any dispute, action or proceeding are fundamental to the contractual
relationship established pursuant to this Contract, shall be specifically
enforceable, and that Owner would not have entered into this Contract but for
Contractor’s agreement set forth herein. Contractor acknowledges that it
understands and has duly considered and consulted with counsel concerning the
significance of this provision.
20.4 Final Settlement of Claims. No Claim involving resolution of issues
pertaining to the Guaranteed Maximum Price and/or Contract Time shall be deemed
final until both parties sign a final and unconditional Change Order, or a court
of competent jurisdiction makes a binding determination as described in
Section 20.5 and Article 22 below. With respect to non-judicial settlements,
final and unconditional Change Orders signed by both parties shall be a
condition precedent to Owner’s duty to make payments or adjust the Guaranteed
Maximum Price or Contract Time.
20.5 Unresolved Claims. Any Claims or disputes arising out of this Contract
which are not resolved by the parties after a reasonable period, may be pursued
in accordance with Article 22 hereof. Contractor shall identify in Contractor’s
Applications for Progress Payment and Application For Final Payment any such
Claims which remain unresolved.
ARTICLE XXI
OWNER’S LENDERS
21.1 Owner’s Lenders. Contractor acknowledges and agrees that Owner has provided
notice to Contractor, and Contractor shall before entering into any subcontract
or purchase contract provide notice to every Subcontractor and Vendor, that
Owner’s funds for construction of the Project, including payment of the
Guaranteed Maximum Price, may be borrowed and or derived substantially from one
or more lenders providing financing for the Project from time to time (“Owner’s
Lenders”), and Owner’s ability to obtain such funds may be subject to one or
more loan documents and conditions precedent to advances thereunder. The term
“Owner’s Lenders” shall also mean and include any and all trustees,
intercreditor agents, disbursement agents, administrative agents, consultants,
architects, inspectors, construction managers, auditors and engineers appointed
or retained directly or indirectly by or on behalf of any of Owner’s Lenders.

 

103



--------------------------------------------------------------------------------



 



21.2 Assignment and Default. Owner shall have the right to assign the Contract
to any one or more Owner’s Lenders. If an event of default by Owner has occurred
under any loan documents relating to Owner’s Lenders, Contractor agrees that
Owner’s Lenders may at anytime thereafter upon written notice to Contractor
(“Lender’s Notification”), require Contractor to continue to perform Work under
the Contract, and in such Lender’s Notification, Owner’s Lenders may elect
either to (a) not assume any of Owner’s rights or obligations under the
Contract, or (b) assume Owner’s rights and obligations arising under the
Contract from and after the date of Lender’s Notification. Upon receipt of
Lender’s Notification, and notwithstanding any event of default by Owner under
any such loan documents and whether Owner’s Lenders elect clause (a) or (b),
Contractor shall thereafter continue to properly perform the Work and its
obligations under the Contract in accordance with the terms of the Contract, so
long as Contractor continues to be paid, by either Owner or Owner’s Lenders in
accordance with the terms of this Agreement, for all Work not in dispute and
properly performed in accordance with the terms of the Contract from and after
the date of Lender’s Notification.
21.3 Owner’s Lenders Election. Notwithstanding any provision of the Contract
which may give Contractor the right to terminate the Contract or suspend or
discontinue performance thereunder, Contractor agrees not to terminate the
Contract or suspend or discontinue performance thereunder without first
providing Owner and Owner’s Lenders with fourteen (14) days prior written
notice, and during such fourteen (14) days Owner’s Lenders may elect whether to
(a) terminate the Contract and not cure any defaults of Owner and not assume any
of Owner’s obligations under the Contract, or (b) require Contractor to continue
Contractor’s performance under the Contract, but not assume any of Owner’s
obligations under the Contract, or (c) assume Owner’s obligations arising under
the Contract from and after the date of Owner’s Lenders’ election, and require
Contractor to continue Contractor’s performance under the Contract. If Owner’s
Lenders shall timely elect to proceed under either clause (b) or (c) herein,
Contractor agrees not to terminate the Contract or suspend or discontinue its
performance thereunder, and to continue to properly perform all Work and
obligations under the Contract in accordance with the terms of the Contract and
accept payment and/or performance from Owner or Owner’s Lenders, so long as
Contractor continues to be paid in accordance with the terms of this Agreement,
for all Work not in dispute and properly performed in accordance with the terms
of the Contract after Owner’s Lenders’ election under clause (b) or (c).

 

104



--------------------------------------------------------------------------------



 



21.4 Payment and Work Continuation. Notwithstanding any other provision of the
Contract or otherwise, including anything in this Article 21, and unless Owner’s
Lenders elect to assume the Contract, Owner’s Lenders shall have no obligation
to reimburse or pay Contractor for (a) any Work which has been the subject of a
prior advance of loan funds by Owner’s Lenders to Owner and paid to Contractor,
and/or (b) any Work which is the subject of a dispute by Owner’s Lenders as to
its proper quality, scope or compliance with the Contract. Owner’s Lenders shall
have the benefit of all claims, defenses to payment and setoffs available to
Owner under the Contract as to amounts that Contractor contends are due for Work
under the Contract. Notwithstanding any terms of the Contract to the contrary,
Contractor will diligently continue to perform the Work and its obligations
under the Contract notwithstanding any dispute arising with Owner, Owner’s
Lenders or any other person or entity, so long as Contractor continues to be
paid in accordance with the terms of this Agreement for all Work not in dispute
and properly performed in accordance with the terms of the Contract and not
subject to a right to withhold as provided in the Contract. Except to the extent
expressly provided in Section 21.3 hereof, nothing in this Contract, or
otherwise, shall cause or impose any obligation on Owner’s Lenders to fund any
amounts, including any loan advance, to Contractor. Owner’s Lenders may enforce
the obligations of the Contract with the same force and effect as if enforced by
Owner, and may (but need not) perform the obligations of Owner (unless Owner’s
Lenders elect to perform such obligations pursuant to this Article 21), and
Contractor will accept any such performance in lieu of performance by Owner in
satisfaction of Owner’s obligations hereunder. Subject to the foregoing
limitations on assignment and delegations, all of the terms and provisions of
the Contract shall be binding upon and shall inure to the benefit of the parties
to this Agreement, and their respective permitted transferees, successors,
assigns and legal representatives.
21.5 Payments. Owner’s Lenders shall have the right at any time and from time to
time to make payment directly to Contractor and/or by joint payee check to
Contractor and any Subcontractor or Vendor, for Work performed under the
Contract.
21.6 Audit Rights. Owner’s Lenders shall have and be entitled to all of the same
audit and inspection rights, as Owner has under Article 19 of this Agreement.
21.7 Access. Owner’s Lenders shall have and be entitled to all of the same
rights to access and inspect the Site and Work, wherever located, as Owner has
under the Contract documents, at reasonable times and upon reasonable notice and
subject to reasonable safety precautions.
21.8 [Intentionally Omitted]
21.9 General Cooperation. Contractor agrees to cooperate fully with all such
Owner’s Lenders, including Contractor agrees to (a) provide written notice to
Owner’s Lenders of any Change in the Work, material Change in the manner or
amounts paid to Contractor, extension or acceleration of Contract Time, or
material Change in the Drawings or Specifications, (b) authorize Subcontractors
and Vendors to communicate directly with Owner’s Lenders regarding the progress
of the Work, (c) provide Owner’s Lenders with reasonable working space and
access to telephone, copying and telecopying equipment, (d) communicate with
Owner’s Lenders and, on request to execute, provide and/or deliver as the case
may be, such documents, certificates, consents, invoices and instruments, and
other information, as Owner’s Lenders may reasonably request with respect to the
Work, the Project and/or payment of the cost thereof, (e) enter into such
amendments to the Contract as Owner’s Lenders may reasonably request so long as
such amendments do not materially or substantially alter Contractor’s rights,
duties or obligations under the Contract Documents, (f) enter into a consent to
assignment in favor of Owner’s Lenders consenting to the collateral assignment
of the Contract to Owner’s Lenders and (g) otherwise facilitate Owner’s Lenders
review of the construction of the Project.

 

105



--------------------------------------------------------------------------------



 



ARTICLE XXII
DISPUTE RESOLUTION AND GOVERNING LAW
22.1 Judicial Determination. All Claims and disputes and other matters in
question arising out of or relating to the Contract or the breach thereof, shall
be decided by a court of competent jurisdiction in the State or Federal Courts
in the City of St. Louis or County of St. Louis, Missouri. The existence of any
claim, dispute or legal proceeding shall not relieve Contractor from its
obligation to properly perform its Work as set forth in the Contract Documents.
22.2 Waiver of Jury Trial. The Parties agree to waive their right to a jury
trial to resolve all Claims and disputes arising out of relating to the
Contract.
22.3 Governing Law. The Contract Documents and any Judicial Determination
instituted by the parties pursuant to this Contract shall be governed by the
laws of the State of Missouri.
22.4 Non-Waiver. In resolving disputes arising out of this Contract, it is
expressly agreed that no action or failure to act by Owner, Contractor or any
agent, representative, employee or officer of either of them (including Owner’s
Project Representative and Contractor’s Site manager) shall constitute a waiver
of any right or duty afforded to either party in the Contract Documents. It is
likewise expressly agreed that any action or failure to act by either party
shall not constitute approval of or acquiescence in any breach of this Contract,
except as are specifically agreed to in writing by the parties’ corporate
officers.
22.5 Severability. The invalidity of any one of the covenants, agreements,
conditions or provisions of the Contract Documents, or any portion thereof,
shall not affect the remaining portions and the Contract Documents shall be
construed as if such invalid covenant, agreement, condition or provision had not
been included herein.

 

106



--------------------------------------------------------------------------------



 



ARTICLE XXIII
PROPRIETARY INFORMATION AND USE OF OWNER’S NAME
23.1 Proprietary Information. Owner considers all information (regardless of
form) pertaining to the Project to be confidential and proprietary, including
information which is prepared or developed by or through Contractor, Owner or
Owner’s other contractors, unless otherwise stated to Contractor in writing.
Contractor shall not disclose any such information without Owner’s prior
consent. Contractor shall take reasonable steps to insure that Subcontractors
and Vendors do not disclose any such information without Owner’s prior written
consent. Contractor shall obtain similar written agreements from each and every
Subcontractor and Vendor as Owner may reasonably request.
23.2 Advertising and Use of Owner’s Name. Contractor shall not issue any news
releases or any other advertising pertaining to the Work or the Project,
including advertising its participation in the Project, without obtaining
Owner’s prior written approval. Contractor hereby agrees not to use the name of
Owner’s premises, or any variation thereof, or any logos used by Owner, in
connection with any of Contractor’s business promotion activities or operations
without Owner’s prior written approval. Contractor shall require its
Subcontractors and Vendors to comply with the requirements imposed upon
Contractor by this Article 23, including obtaining Owner’s prior written consent
to the form and content of any promotional or advertising publications or
materials which depict or refer to their respective roles in providing Work for
the Project.
23.3 Use of Drawings. All plans, Drawings, Specifications and other documents
furnished to Contractor, including, but not limited to, the Contract Documents,
are the property of Owner and are for use solely with respect to the Work and
are not to be used by Contractor or any Subcontractor on any other projects or
for any other purpose.

 

107



--------------------------------------------------------------------------------



 



ARTICLE XXIV
MISCELLANEOUS PROVISIONS
24.1 Assignment. Because of the special experience Contractor has represented it
has and unique nature of the services to be rendered by Contractor under the
Contract Documents, Contractor shall not assign its interest in the Contract or
delegate its obligations thereunder without the prior written consent of Owner.
Any purported assignment by Contractor without such consent shall be null and
void. Owner may at any time and from time to time, upon notice to but without
consent of Contractor, assign the Contract or delegate its obligations to an
affiliate or subsidiary of Owner, or to an entity which acquires all or
substantially all of Owner’s interest in the Project or all or substantially all
of the assets or member interests of Owner, and/or change its name from time to
time. So long as Owner’s assignee assumes in writing Owner’s obligations and
liabilities under the Contract, and Owner represents in writing at the time of
assignment that the assignee has at least the same financial status as Owner
does at the time of the assignment, Owner shall thereafter be released from its
obligations and liabilities under the Contract.
24.2 Subordination. Notwithstanding any other provision of the Contract
Documents, Contractor agrees for itself and for every Subcontractor and Vendor
and every other person performing any services or providing any materials
relating to the Work, that any and all liens and lien rights and benefits
(including enforcement rights) Contractor and or any of the other foregoing
parties may or do have under applicable law, shall at all times be subordinate
and junior to any and all liens, security interests, mortgages, deeds of trust
and other encumbrances of any kind (on the Site and otherwise) in favor of any
of Owner’s Lenders (“Lender Liens”), notwithstanding that Work may be or is
commenced or done on, and materials may be or are furnished to, the Site prior
to any Lender Liens being imposed upon or recorded against the Site or any of
Owner’s assets and before expiration of the time fixed under applicable law for
filing of mechanics and materialmen’s liens. Contractor shall, and Contractor
shall cause every Subcontractor and Vendor at every tier, and any other person
performing services or providing materials relating to the Work to, sign and
deliver to Owner and Owner’s Lenders from time to time upon request by Owner or
any of Owner’s Lenders: (a) written and recordable acknowledgments and
restatements of the provisions of this Section 24.2 and the subordination
described herein, and (b) such affidavits, certificates, releases, indemnitees,
waivers and instruments (and in form and content) as Owner’s or Owner’s Lender’s
title insurer shall require to allow such insurer to issue such title
endorsements as Owner or Owner’s Lenders require (including insuring first
priority of Lender Liens). Contractor’s or any Subcontractor’s or Vendor’s,
failure, or the failure of any party for whom the foregoing are responsible or
liable at law or under the Contract Documents, to provide the items required in
clauses (a) and (b) hereinabove upon request, or Owner’s or Owner’s Lender’s
inability to obtain at any time endorsements to Owner’s Lender’s title policies
(or issuance of initial title policies) insuring first priority of Lender Liens,
including without limitation senior to any mechanics’ or materialmen’s lien or
lien rights, shall constitute a material default and breach of the Contract
Documents and failure of a condition to any payment by Owner owed to Contractor
under the Contract or otherwise.
24.3 No Third-Party Beneficiaries. Except as may be expressly provided otherwise
in this Contract, this Contract and the obligations of the parties are intended
for the sole benefit of the parties and shall not create any rights in any other
person or entity whatsoever except Owner and the Contractor.

 

108



--------------------------------------------------------------------------------



 



24.4 Enforceability. In the event that any provision in the Contract Documents
or any portion thereof is determined to be invalid, unenforceable or void, the
remainder of the Contract Documents shall be fully binding with the same force
and effect as though the invalid, unenforceable or void provision had been
omitted.
24.5 Headings. Section and other headings are not to be considered part of this
Agreement, have been included solely for the convenience of the parties, and are
not intended to be full or accurate descriptions of the contents.
24.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
24.7 Legal Fees. The losing party shall promptly pay to the prevailing party as
determined by a court of competent jurisdiction all costs, disbursements and
reasonable attorneys’ fees incurred in connection with any legal action,
including mediation, in whole or in part, based on a breach of the Contract or
other dispute arising out of or in connection with the Contract, including any
Claim, or to enforce its rights under the Contract.
24.8 Waiver. No modifications of the Contract shall be binding unless executed
in writing by the parties to this Agreement. No waiver of any of the provisions
of the Contract shall be binding unless executed in writing by the waiving
party, and any such waiver shall not constitute a waiver of any other provision
of the Contract, nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
24.9 Intent of the Parties. Contractor and Owner acknowledge that applicable
Missouri Revised Statutes in certain circumstances, among others (i) may
regulate the process by which an owner can withhold payment(s) to a contractor
or subcontractor, including the amount(s) that can be withheld, and (ii) may
regulate when and how an owner or a contractor can terminate a construction
contract and the available remedies upon such termination. It is the express
intent of the parties that Contractor completely and unconditionally waive to
the full extent allowable each and all of those Missouri Revised Statutes that
are in conflict with the provisions of this Agreement, including those with
regard to the matters described in the foregoing clauses (i) and (ii) provided,
however, Owner and Contractor acknowledge that some applicable provisions of the
Missouri Revised Statutes cannot be waived. Accordingly, to the extent the
foregoing waiver by Contractor is expressly prohibited by applicable Missouri
Revised Statutes as to certain provisions thereof, Contractor’s foregoing waiver
shall not be deemed to extend to those non-waivable provisions of the Missouri
Revised Statutes. In such circumstances, if any, where one or more provisions of
this Agreement are in conflict with provisions of the Missouri Revised Statutes
that cannot be waived, the offending portions of the provision in this Agreement
shall be interpreted so as to be consistent with the non-waivable sections of
the Missouri Revised Statutes. To the extent such interpretation renders any
portions of this Agreement ineffective, it is the intent of the parties that
only such offending portion shall be so deemed, and the remainder of the
provision in this Agreement shall be of full force and effect.

 

109



--------------------------------------------------------------------------------



 



24.10 Survival. Subject to the provisions of Section 5.8.7 hereof, the
provisions of this Agreement, including Contractor’s covenants, representations,
guaranties, releases, warranties and indemnitees and the benefit thereof, shall
survive as valid and enforceable obligations notwithstanding any termination,
cancellation or expiration of the Contract, acceptance of the Work, Final
Completion of the Work or Project, or any combination of them. Establishment of
the time periods as described in Article 10 hereof relates only to the specific
obligations of Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents are
sought to be enforced, nor to the time within which proceedings are commenced to
establish Contractor’s liability with respect to Contractor’s obligations other
than specifically to correct the Work.
24.11 Independent Contractor. While Contractor is required to perform the Work
in strict accordance with the Contract Documents, Contractor shall at all times
be an independent contractor and responsible for and have control over all
construction means, methods, techniques, sequences and procedures for
constructing, coordinating and scheduling all portions of the Work to achieve
the requirements of the Contract Documents. Nothing in the Contract Documents
shall be deemed to imply or represent or be construed to (a) make Contractor,
its supervisors, employees, its Subcontractors or Vendors of any tier the
agents, representatives or employees of Owner, or (b) create any partnership,
joint venture, or other association or relationship between Owner and Contractor
or any Subcontractor, nor shall anything contained in the Contract Documents be
deemed to give any third party any claim or right of action against Owner or
Contractor which does not otherwise exist without regard to the Contract
Documents. Any approval, review, inspection, supervision direction or
instruction by Owner or any party on behalf of Owner, including any of Owner’s
Lenders, in respect to the Work or services of Contractor shall relate to the
results Owner desires to obtain from the Work, and shall in no way affect
Contractor’s independent contractor status or obligation to perform the Work in
accordance with the Contract Documents.
24.12 Privileged Business. Contractor acknowledges that Pinnacle Entertainment,
Inc. and its subsidiaries and other affiliated companies, are now and/or will be
involved in the ownership and control of Owner, and the foregoing entities own
and operate businesses that are subject to and exist because of privileged
licenses issued by governmental authorities. If requested, Contractor shall, and
Contractor shall cause all Subcontractors and Vendors to, timely provide Owner
with such documentation and information to substantiate the fact that it has
recent experience working in the resort casino industry and if required shall
timely obtain any qualification or clearance required by any regulatory
authority having jurisdiction over Owner or any of the foregoing entities or
subsidiary or affiliate thereof. If Contractor or any Subcontractor or Vendor
fails to satisfy such requirements or if Owner or any of the foregoing entities
or any other affiliated company thereof is directed to cease doing business with
Contractor or any Subcontractor or Vendor then such event shall be deemed a
material breach of the Contract by Contractor and Owner shall have the right to
terminate the Contract and/or any subcontract or purchase order, among all other
remedies available to Owner.

 

110



--------------------------------------------------------------------------------



 



24.13 Pinnacle Entertainment’s Compliance Committee. Contractor, upon written
request of Owner, shall promptly provide Owner with any information required by
Owner or the compliance committee of Owner (“Compliance Committee”) with respect
to Contractor or its affiliates (including their respective officers, directors
and shareholders) financial condition, litigation, indictments, criminal
proceedings, and the like in which they are or may have been involved, if any,
(“Requested Information”) in order for the Compliance Committee to determine
that the Requested Information does not disclose any fact which might adversely
affect, in any manner, any gaming license or permits held by Owner or the
current stature Owner with any gaming commission, board or similar regulatory
agency. In the event that Contractor shall fail to provide the Requested
Information promptly, or if information with respect to Contractor or its
respective affiliates (whether provided by Consultant or its respective
affiliates), in the opinion of the Compliance Committee, might adversely affect
any gaming licenses or permits held by Owner or the current stature of Owner
with any gaming commission, board or similar governmental or regulatory agency,
then Owner shall have the right to terminate the Agreement immediately upon
written notice to Contractor, and the parties shall have no further obligation
or liability hereunder.
24.14 M/W/DBE and Missouri Businesses. It is the policy of Pinnacle
Entertainment, Inc. and each of its component institutions, subsidiaries and/or
sister companies (“Pinnacle”) to promote and encourage contracting and
subcontracting opportunities for Minority and Women Business Enterprises as well
as locally owned and operated businesses in the states in which Pinnacle
conducts business. In mutual cooperation with the St Louis County Economic
Council, Owner is seeking to meet the goal of having a total of 19% M/W/DBE
participation for all construction related work. Accordingly, the Owner requires
Contractor to use its reasonable best efforts to engage M/W/DBE and locally
owned and operated businesses for subconsultants on the Project. Certification
of firms will be in accordance with the previously established standards
recognized by the St Louis County Economic Council.
24.15 Joint and Several Liability. W.G.Yates & Sons Construction Company and
Paric Corporation agree that they will be jointly and severally liable for all
obligations set forth in the Contract Documents.
24.16 Entire Agreement. The Contract Documents, as defined in Section 1.5 above,
set forth the full and complete understanding of the parties as of the Effective
Date of this Contract and supersede any and all agreements, understandings and
representations made or dated prior thereto. Unless specifically enumerated or
incorporated herein, the Contract Documents do not include any other documents,
any qualifications to the Guaranteed Maximum Price or Contract Time contained in
Contractor’s bid or any correspondence or other proposals by either party dated
prior to the Effective Date. No modifications of the Contract shall be binding
unless executed in writing by the parties to this Agreement. Each and all of the
Exhibits A through and including R referenced in this Agreement are hereby
expressly incorporated herein by this reference.

 

111



--------------------------------------------------------------------------------



 



ARTICLE XXV
NOTICES
25.1 Notice Procedures. All notices, demands, requests, instructions and other
communications relating to the Contract Documents (collectively, “Notices”),
shall be in writing and effective upon actual receipt by the parties at the
addresses listed below, whether sent by facsimile transmission (so long as
received during normal business hours), regular mail or certified mail. Any
notices sent by certified mail shall be effective not later than the date of
delivery designated by the U.S. Postal Service.
25.2 Notices to Owner. All Notices to Owner (except requests for information,
Shop Drawing submittals, instructions and similar notices) shall be sufficient
when sent in accordance with Section 25.1 above and addressed as follows:
Cliff Kortman
President, Pinnacle Design & Construction
Pinnacle Entertainment, Inc.
3800 Howard Hughes Parkway
Suite 1800
Las Vegas, NV 89169
Contractor shall concurrently with delivery to Owner provide to Owner’s Lenders
copies of all Notices (except requests for information, Shop Drawing submittals,
instructions and similar notices) at an address or addresses to be provided,
with copies to:
25.3 Notices to Contractor. All Notices to Contractor shall be sufficient when
sent as set forth in Section 25.1 above and addressed as follows:
William G. Yates, III, President
W.G. Yates & Sons Construction Company
115 Main Street
Biloxi, MS 39530
Phone: (228) 386-4387
Fax (228) 374-0380

 

112



--------------------------------------------------------------------------------



 



25.4 Change of Address. Either party may, from time to time, designate in
accordance with this Article 25 a different individual and/or address to which
Notices are to be delivered.
IN WITNESS WHEREOF, The parties hereby execute this Agreement by signature of
their respective duly authorized representatives as of the Effective Date
hereof.

     
OWNER:
  CONTRACTOR:
 
   
CASINO ONE CORPORATION
  W. G & YATES SONS
 
  CONSTRUCTION COMPANY
 
   
BY: /s/ Daniel R. Lee
  BY: /s/ William G. Yates
 
   
ITS: Chairman/CEO
  ITS: President & C.E.O.
 
   
 
  PARIC CORPORATION
 
   
 
  BY: /s/ P. Joseph McKee
 
   
 
  ITS: President & CEO

 

113



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF REAL PROPERTY

 

 



--------------------------------------------------------------------------------



 



The project sits on 56 acres of real property that is located within the legal
description attached hereto. A survey is being prepared to show the exact
location of the 56 acres. Such survey and corresponding legal description will
be provided to Contractor once it is prepared.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Parcel No. 1:
Part of Blocks 1 and 2 of ALLEN’S SUBDIVISION in the CHOUQUETTE TRACT in U.S.
Survey 904, Township 44 North, Range 7 East, St. Louis County, Missouri and
being more particularly described as follows:
Beginning at the Southwest corner of property described as Tract No. 3, in deed
to the National Lead Company, recorded in Book 2269, Page 137, St. Louis County
Recorder’s office, being in the Eastern line of the Missouri Pacific Railroad
Company, right-of-way, 80 feet wide; thence North 1 degree 15 minutes East
796.50 feet along the Western line of said National Lead Company property, and
along the Eastern line of said Missouri Pacific Railroad Company, right-of-way,
to the Northwestern corner of said National Lead Company property, in the
Southern line of East Arlee Avenue, 30 feet wide; thence North 89 degrees 59
minutes East 136.04 feet along the Northern line of said National Lead Company
property, and along the Southern line of said East Arlee Avenue, to the
Northeastern line of said National Lead Company property; thence South 37
degrees 49 minutes East 14.83 feet along the Northeastern line of said National
Lead Company property, to the Western line of property described as Tract No. 1,
in said deed to the National Lead Company, recorded in said Book 2269, Page 137;
thence North 22 degrees 11 minutes East 437.86 feet, North 29 degrees 07 minutes
East 453.32 feet, and North 41 degrees 11 minutes East 475.93 feet along the
Western line of said property described as Tract No. 1 in said deed to the
National Lead Company, to its Northwestern corner, being also the Southwestern
corner of property described in deed to the National Lead Company, recorded in
Book 2667, Page 190, St. Louis County Recorder’s Office; thence North 28 degrees
45 minutes East 547.99 feet along the Western line of said property described in
deed to the National Lead Company, recorded in said Book 2667, Page 190, to its
intersection with the Western line of property described in deed to the National
Lead Company, recorded in Book 3727, Page 1, St. Louis County Recorder’s Office;
thence North 7 degrees 41 minutes East 270.57 feet, North 33 degrees 14 minutes
East 412.29 feet, and North 45 degrees 39 minutes East 308.34 feet along the
Western line of said property described in deed to the National Lead Company,
recorded in said Book 3727, Page 1, to its most Northern corner, being also the
Northwestern corner of property described in deed to the National Lead Company,
recorded in Book 1672, Page 509, and re-recorded in the Deed of Correction, in
Book 1701, Page 501, St. Louis County Recorder’s Office; thence South 58 degrees
00 minutes East 67.16 feet along the Northern line of said National Lead Company
property, described in deed re-recorded in said Book 1701, Page 501, to its
Northeastern corner, being in the Western line of property described in deed to
National Pigments & Chemical Company, recorded in Book 1238, Page 99, St. Louis
County Recorder’s Office; thence North 32 degrees 00 minutes East 346.52 feet,
and North 40 degrees 59 minutes East 69.47 feet along the Western line of said
National Pigments & Chemical Company property, to its Northwestern corner in the
Southern line of the River Des Peres Drainage Works, right-of-way, 280 feet
wide; thence South 50 degrees 01 minutes 30 seconds East 675 feet, more or less,
along the Northern line of said National Pigments & Chemical Company property,
and along the Southern line of said River Des Peres Drainage Works,
right-of-way, to the Mississippi River; thence Southwardly 3800 feet, more or
less, along the Mississippi river, to the Southern line of said property
described as Tract No. 3 in deed to the National Lead Company, recorded in said
Book 2269, Page 137; thence North 67 degrees 49 minutes West 735 feet, more or
less, and North 90 degrees 00 minutes West 112.19 feet along the Southern line
of said property described as Tract No. 3, to its Southwestern corner in the
Eastern line of said Missouri Pacific Railroad Company, right-of way, and the
point of beginning, according to survey executed by Pitzman’s Co. Surveyors &
Engineers during the month of June 1987.

 

 



--------------------------------------------------------------------------------



 



Parcel No. 2:
Easement for ingress and egress for the benefit of the land described herein as
Parcel No. 1 as created and established by General Warranty Deed and Agreement,
dated July 19, 1923, executed by and between Casper P. De Lore and Amalia De
Lore, his wife, and Titanium Pigment Company, Inc., recorded July 26, 1923 in
Book 607 Page 98, as confirmed and affected by instrument recorded August 16,
1933 in Book 1238 Page 99.
Parcel No. 3:
Easement for ingress and egress for the benefit of the land described herein as
Parcel No. 1 as created and established by City of St. Louis Ordinance
No. 40034, approved April 12, 1933 and Grant of Easements, dated as of August 1,
1933, executed by and between Casper P. De Lore, otherwise known and designated
as C. P. De Lore and Amalia De Lore, his wife and National Pigments & Chemical
Company, recorded August 16, 1933 in Book 1255 Page 96.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PROJECT SCHEDULE

 

 



--------------------------------------------------------------------------------



 



(PRELIMINARY DRAFT) [c74880c7488001.gif]

River City Casino Preliminary Draft

High Level Preliminary Draft

Activity ID ;: . Activity Name

A1000 ! Notice to proceed A1010 Mobilize on site

A1020 Procurement of Long lead items

A1040 Detailed Planning A1030 Develop Subcontracts

0 8-1-08 10 8-1-08

90 8-1-08 30 8-1-08 90 8-15-08

8-14-08

“12-4-08

9-11-08

12-18-OS

Notice to proceed Mobilize:on site

Procurement of Long lead items Detailed Planning

Develop Subcontracts

A1050 Sitework/Prep A1270 Central Plant Equipment Areas  _____  C,B, D, A & G
A1080 Grade Beams Area C,B,D, A, & G A1100 Slab on Grade Areas C,B,D,A,& G A1120
Steel Erection Areas C,B,D,A, & G A1150 Exterior Framing Areas C,B,D,A, & G
A1170 Exterior Facade Finishes Areas C,B,D,A, & G A1180 Roofing Areas C,B,D,A,&
G A1160 Interior Framing/Parti on Walls A1190 WIEP Rough ins A1200 Drywall

161 8-15-08

30 8-15-08

60 1-9-09

341 8-26-08

30 8-26-08

60 9-16-08

85 9-36-08

90 11-4-08

220 12-16-08

90 1-9-09

60 2-6-09

120 2-20-09

SO 5-15-09

4-2-09

9-25-08

4-2-09

12-24-09 10-6-08 12-8-08

1-8-09

3-9-09

10-19-09

5-14-09 4-30-09 8-6-09 9-17-09

Sitework/Prep

Central Plant Equipment ..::.’•

Grade E

earns Area C,B,D, A, &G^ : : : : : : • ‘.

Slab on Grade Areas:C,B:,D,A,&G ‘:’:’•’,’,’.’•

Steel Erection Areas C,B,D,A, & G : : •  _____  . Exterior Framing Areas
C,B,D,A, & G ;

Exterior; Facade Finishes /
Roofing Areas C;B,D,A,&:G : : : :

Interior Frarning/Partion Walls :: MEP Rough ins : : Drywall : : :

 

 



--------------------------------------------------------------------------------



 



(PRELIMINARY DRAFT) [c74880c7488002.gif]

Aditfity;tD.:::w Activity-Name^^y:... ••^. -;-•:;:•::.; .v:::-::- ; :\; ^ ••:•:
Wi ±MiE~M^MM ^’ ;^’s:-:^ -••-•-..•: •’:. Original :Start :::^: ::.v; Finish sa;
‘•••’:•:•• ‘i-’-W-i—:M ;;::^’:7.^l<::;::^ iburatibh $;^:i$£$. •&Z&t2: —
Wjjjjjij£ii[jjj^ — A1280 Ceilings 100 6-12-09 10-29-09 A1290 \ :^ ^ “^^T
Millwork 1 00 : 7-10-09 Tf-26-09 — A1300 Flooring 80 8-21-09 12-10-09

A1310 Trim Out 90 ; 8-2 1-09 ‘” 1 2-24-09 ~” — : A1490 FFE install 25 11-20-09
12-24-09 : ,  _____  , . : ^»*f:FE install.  _____  . : ; ^^“Clean/Punch : . : •
‘::::’• H*turn over to Owr ^^m Grade Beams Areas U, V, &W ••••’!.;.• — ; A1330
Clean/Punch 15 12-4-09 12-24-09

— ; A1500 Turn over to Owner 1 12-24-09 12-24-09

— Areas U, V, & W 303 1°-7~08 : 12-1 1-09 — : A1090 Grade Beams Areas U,V, &W .
2510-7-08 i 11-10-08 — A1110 Slab on Grade Areas U, V, & W : 4510-28-08 12-29-08
^*-^^^S Slab o;n Grade Areas U, V, ‘&W : : : *^M Steel Erection Areas :U, V, &W
: : : : \: ^^»^^^»^ Exterior Framing Areas U,V,&W :

— A1 1 30 Steel Erection Areas U , V, & W 3012-9-08 1-14-09

— A1210 Exterior Framing Areas U.V.&W 90 1-5-09 5-8-09

^*-f|PPp^^^ Ronfing Arpas U V, A W :

A1230 Roofing Areas U, V, & W 75 1-15-09 4-29-09

A 1 220 Exterior Facade Finishes Areas U . V. & W 2002-16-09 11-20-09

— A1340 Interior F ram ing/Pa rtion Walis 60 4-20-09 7-10-09 : : Interior
Framing/Psrtion \NMK : — ; ‘ : : • ; ; ; MEP Rough ins ; : A1350 MEP Rough ins
90 5-4-09 9-4-09

— A1360 Drywall 1006-1-09 10-16-09

: : ‘. : ; : rpilim, • : ; A1370 Ceilings 100 6-29-09 11-13-09

: : | ; :^^^^-M^ ; ; ; A1380 Millwork 90 7-27-09 11-27-09

— A1390 Flooring 90 8-10-09 12-11-09 ; ^ : ^ ‘ : : ! — A1400 Trim Out 90 8-10-09
: 12-1 1-09 :’:;::::,;: : ;  _____  ^W;iean/Puncn .’:’.’•’. : : : : : : *^ FFE
Install ; : : : ; return. over to owner A1510 Clean/Punch 20 11-16-09 12-11-09

— A1530 FFE Install 2011-16-09 12-11-09

— A1520 Turn over to owner 1 12-11-09 12-11-09

— New Gaming Space 367 8-22-08 1-30-10

— 2

—

 

 



--------------------------------------------------------------------------------



 



(PRELIMINARY DRAFT) [c74880c7488003.gif]

Activity ID .;:;;;::’; ‘Activity -Nairns ^^:-y^:;:^>^: Starts- • -;:;;-::-
^SB:::;P.*M%:y::S- ^’^^•••M.ff/K:^- :/prtginal  _____  finish j^?>. — ‘/.••’ ; :
••-.’•• .’-. •: :• ;’ v:;:.-:.:- "-!K’/^’-:- ^ •imrn^f-: :®:.y^x|;
^^^^^^^j^i^j^^^^^^^^j^^^^j^jj^^ •:.:•••:••• ::• -:•: [f ;v ‘:-.:f :•£’.: ‘
•^•’••-.•’•, ;•••:’•’ ••.:

•;.’.^:K:^ A-’: ;v;: .’••• .•.Duration —— —— —

A1060 Basin Walls/ Columns 45 8-22-08 10-23-08 . Basin Walls/ Columns •
•...........................................................................................................................................
j™~: ::::::: : :::;-;::

—— —— —

A1070 Barge Construction 120 9-12-08 2-26-09 Kargc(;on<;tnjrTinn — A1140 Steel
Erection Areas H, J, P, & Q 45 1-16-09 3-9-09 \ . ‘. : Steel Erection Areas H,
J,P, &Q ‘.’.’... —— —

A1240 Exterior Framing Areas H,J, P, & O 35 3-10-09 4-27-09 • • *ym^m. Exterior
Framing Areas. H,J, P, & Q . —— —— —

A1260 Roofing Areas H, J, P, & Q 75 3-10-09 6-22-09 Roofing Areas H, .1, P, ^ O
— A1410 Interior Framing/Partion Walls 30 4-14-09 : 5-25-09 : • ‘ ‘ : ‘-fc^fc
interior Framing/Parlion Wails ‘ ‘ j . : ::::.. —— —— —

A1250 Exterior Facade Finishes Areas H, J,P,& Q. 120 4-21-09 : 10-5-09 •
Exterior Facade Finishes Ar —— —

A1420 MEP Rough ins 120 4-21-09 ; 10-5-09 ;.:.::;:.: I :::,::; —— —— —

A1430 Drywall 90 6-23-09 10-26-09 Drywslt — r ...,:=. ,  _____  , ^5 ,..,,,.. ,
.

— A1440 Ceilings 100 7-7-09 11-23-09 i . , . . r,pi?ings — i :::...:::: f . 1 .
. : : : .

— : A1450 Millwork 7-21-09 12-7-09 i Millwork • 100 — A1460 Flooring 90 8-4-09
12-7-09 SSKW-ssHnorinq — A1470 Trim Out 100 8-18-09 1-4-10 ::;.::::::: Trim Out
:

— J i ‘ • — A1480 SlotSases 60 10-6-09 12-28-09

— A1 580 Install slots/Gamming Commission activities 65 11-2-09 1-29-10
^^^^^^^^tnstairslots/1 — : A1540 Test and Balance Systems 11-10-09 1-11-10 ; : :
; : : : : : : • tekiand:

: 45 Balar —— —

A1550 Install/Terminate A/V systems 45 11-10-09 1-11-10 i :;:!:•::::: : ;
Inslall/Tarmins —— —

A1560 Clean/Punch 25 A 1570 1-5-10 .1-29-10 1-30-10 j ; ::::: : ::::::;:
^-rf^Clean/PuncI Turn over to Owner 1 1-30-10 • z3 ^"urn °ver^c —— —

: ‘ : ‘ : • ‘ ‘ ‘ ‘ : 1-31-10 1-31-10 1-31-10 i . • ‘ . : j . ‘ ; i .:
‘:::::’::::

0 A1320 Final Completion 1 1-31-10 “*H Final Comp —— —— —

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTRACTOR’S PERSONNEL

 

 



--------------------------------------------------------------------------------



 



Exhibit “C”
Pre-Approved Reimbursable Contractor’s Personnel On Site
Shane DeVille
Anthony Costa
Mike Rallo
Assistant Project Managers and Project Engineers as needed (TBD)
Marvin Chapmen
David Parisotto
Mike Deutschmann
Superintendents and Assistant Superintendents as needed (TBD)
Project Controls/Accountant
Safety Personnel as needed
Project Scheduler
Pre-Approved Contractor’s Off Site Personnel:
Frank McCormick and Staff
Dan DuBose
Scott Davis and Staff
Paul Bauer
Dina Fountain and Staff
Doug Mayhew
Shannon Niles
Site Safety and QC Inspection Personnel
Mark Wolk and Staff
Personnel may be added or deleted subject to Owner’s approval, such approval
shall not be unreasonably withheld.

      *   Rates to be provide to Owner by separate document

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CONTRACTOR OWNED EQUIPMENT

 

 



--------------------------------------------------------------------------------



 



8/11/2008 

              Monthly       Rental Rate       based on 50       hrs /Week for  
    Yates/Paric       Owned   Equipment   Equipment  
Forklifts
       
Wharehouse Forklift 8000#
  $ 1,179.52  
Forklift 11,000 lbs TH580B
  $ 5,623.15  
Forklift 6,000 lbs TH330B
  $ 4,023.21  
Lull 10,000# 1044-C-54
  $ 5,897.60  
Lull 6,000# 644E-42
  $ 4,747.27  
Skytrak 6042 6000#
  $ 4,513.71  
Skytrak 10042 10000#
  $ 5,319.52  
Backhoe/Loaders
       
Backhoe 4wd 416E cat
  $ 2,840.28  
Backhoe 2wd 416D cat
  $ 2,671.89  
Backhoe 2wd Case 580M
  $ 3,003.07  
Backhoe 4wd Case 580M
  $ 3,132.17  
Backhoe 2wd John Deere 310G
  $ 2,784.15  
Backhoe 4wd John Deere 310G
  $ 3,003.07  
Tower Cranes SK415/405
  $ 17,713.07  
Personnel Hoists Alimak 650Dual
  $ 10,994.32  
Trucks
       
Pickup Trucks 1/2 ton
  $ 735.00  
Pickup Trucks 3/4 ton
  $ 825.00  
Pickup truck 1/2 ton 4x4
  $ 768.49  
Water Tanker 3,000 gal
  $ 2,496.15  
Hwy Truck Tractors 6x4 50,000#
  $ 3,906.01  
On Highway rer dump 6x4 8-10CY
  $ 3,865.57  
Excavators (Large)
       
Cat 312
  $ 6,352.08  
Cat 320
  $ 8,492.45  
Cat 330
  $ 13,952.71  
Cat 345
  $ 22,111.44  
JD120C
  $ 6,599.49  
JD200LC
  $ 8,573.00  
JD330C
  $ 12,807.72  
JD450LC
  $ 18,532.65  
Komatsu PC120
  $ 5,935.51  
Komatsu PC200
  $ 7,681.18  
Excavators (Mini)
       
Bobcat 335
  $ 2,186.40  
Bobcat 430
  $ 1,933.24  
Komatsu PC35
  $ 1,783.64  
Komatsu PC50
  $ 2,686.97  
Bulldozers
       
Cat D4
  $ 4,872.27  
Cat D5
  $ 5,444.81  
Cat D6R
  $ 7,993.21  

Rates are straight rates without operators or operating cost.

1



--------------------------------------------------------------------------------



 



8/11/2008 

              Monthly       Rental Rate       based on 50       hrs /Week for  
    Yates/Paric       Owned   Equipment   Equipment  
Skidsteer
       
Cat 247B
  $ 2,699.95  
Cat 257B
  $ 2,924.48  
Cat 277B
  $ 3,525.10  
Wheel Loader
       
Cat 914G
  $ 2,907.64  
Cat 924G
  $ 3,856.28  
Cat 928GZ
  $ 4,518.63  
Cat 930G
  $ 4,872.27  
Cat 950H
  $ 7,521.70  
Cat 966H
  $ 9,929.77  
Manlifts
       
Genie-S40
  $ 3,693.87  
Genie-S45
  $ 4,315.27  
Genie-S60
  $ 5,466.01  
Genie-S80
  $ 8,072.43  
JLG400S
  $ 3,636.33  
JLG600S
  $ 5,575.33  
JLG800S
  $ 7,859.54  
Genie Z-30
  $ 2,295.72  
Genie Z-45
  $ 2,583.41  
Scissor lifts
       
21' to 30'
  $ 978.13  
31' & up
  $ 1,478.70  
to 20'
  $ 678.94  
Air Compressors
       
185CFM diesel
  $ 772.94  
Light Towers
       
portable diesel 20'
  $ 916.19  
portable diesel 30'
  $ 1,398.72  
Broce Broom
       
RC-350
  $ 1,744.54  
Georgia Buggies
       
10cu ft walk behind
  $ 685.92  
14cu ft walk behind
  $ 786.30  
16cu ft ride on
  $ 1,042.82  
33 cu ft ride on
  $ 2,275.24  
Smooth Drum Roller
       
433 Cat
  $ 4,062.77  
563 Cat
  $ 6,170.01  
433 Cat Sheepsfoot
  $ 3,972.86  
563 Cat Sheepsfoot
  $ 5,619.32  
Mule/ATV
  $ 439.77  
Welding Machine
       

Rates are straight rates without operators or operating cost.

2



--------------------------------------------------------------------------------



 



8/11/2008 

              Monthly       Rental Rate       based on 50       hrs /Week for  
    Yates/Paric       Owned   Equipment   Equipment  
300 amp skid mounted
  $ 322.84  
500 amp trailer mounted
  $ 493.06  
Storage Containers/Trailers
       
8x32 conex type
  $ 201.13  
40' float trailer
  $ 1,190.50  
16' utility trailers
  $ 282.68  
gooseneck 20t
  $ 701.25  
12x60 office trailer
  $ 450.00  
Pumps
       
3" trash pumps
  $ 791.88  
4" trash pumps
  $ 1,005.91  
6" trash pumps
  $ 1,455.35  
Marine
       
Work barges 20x10
  $ 717.71  
Work barges 40x10
  $ 1,132.63  
140' Barge
  $ 16,557.77  
160' Barge
  $ 18,963.22  
200' Barge
  $ 30,384.89  
16' runabouts
  $ 633.60  
14' tenders
  $ 2,467.13  

Rates are straight rates without operators or operating cost.

3



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF DRAWINGS

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                                      1     F           SHEET  
      ISSUED FOR     ISSUED FOR           NUMBER     SHEET TITLES   CONSTRUCTION
    PLAN CHECK   REVISION   SHEET #  
SHEET TITLES
  16-Jun-08   15-Jun-08                
ARCHITECTURAL SHEETS
    279       279                  
CIVIL SHEETS
    69       69                  
STRUCTURAL SHEETS
    134       134                  
MECHANICAL SHEETS
    32       32                  
PLUMBING SHEETS
    33       33                  
ELECTRICAL SHEETS
    88       88                  
LIGHTING SHEETS
    42       42                  
LOW VOLTAGE SHEETS
    69       69                  
FOOD SERVICE SHEETS
    102       102                  
INTERIOR DESIGN SHEETS
    196       196                  
LANDSCAPE SHEETS
    111       111                  
NAVAL ARCHITECT SHEETS
    30       30                  
 
                           
 
                               
TOTAL ALL SHEETS
    1185       1185                  
 
           

          SUMMARY   1 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A0.0.0  
COVER SHEET
  X   X          
 
              A0.1.1  
SHEET INDEX 1ST SHEET
  X   X       A0.1.2  
SHEET INDEX 2ND SHEET
  X   X          
 
              A0.2.1  
PROJECT DATA, GEN NOTES, SYMBOL LEGEND & ABBREV
  X   X          
 
              A0.3.1  
ADA INFORMATION
  X   X       A0.3.2  
ADA INFORMATION
  X   X       A0.3.3  
ADA INFORMATION
  X   X       A0.3.4  
ADA INFORMATION
  X   X       A0.3.5  
ADA INFORMATION
  X   X       A0.3.6  
ADA INFORMATION
  X   X          
 
              A1.1.1  
SITE PLAN
  X   X       A1.1.11A  
LIFE SAFETY PLAN CASINO LEVEL
  X   X       A1.1.11B  
LIFE SAFETY PLAN CASINO LEVEL
  X   X       A1.1.12  
LIFE SAFETY PLAN SECOND LEVEL
  X   X          
 
              A1.2.0  
MASTER PLAN — BASIN LEVEL
  X   X       A1.2.1  
MASTER PLAN — CASINO LEVEL
  X   X       A1.2.2  
MASTER PLAN — SECOND LEVEL
  X   X       A1.3.1  
MASTER PLAN — ROOF LEVEL
  X   X          
 
              A2.1.1A  
CASINO LEVEL PLAN — AREA A
  X   X       A2.1.1B  
CASINO LEVEL PLAN — AREA B
  X   X       A2.1.1C  
CASINO LEVEL PLAN — AREA C
  X   X       A2.1.1D  
CASINO LEVEL PLAN — AREA D
  X   X       A2.1.1G  
CASINO LEVEL PLAN — AREA G
  X   X       A2.1.1H  
CASINO LEVEL PLAN — AREA H
  X   X  

          ARCHITECTURAL   2 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK  
ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A2.1.1J  
CASINO LEVEL PLAN — AREA J
  X   X       A2.1.1P  
CASINO LEVEL PLAN — AREA P
  X   X       A2.1.1Q  
CASINO LEVEL PLAN — AREA Q
  X   X       A2.1.1U  
CASINO LEVEL PLAN — AREA U
  X   X       A2.1.1V  
CASINO LEVEL PLAN — AREA V
  X   X       A2.1.1W  
CASINO LEVEL PLAN — AREA W
  X   X          
 
              A2.1.2A  
SECOND LEVEL PLAN — AREA A
  X   X       A2.1.2B  
SECOND LEVEL PLAN — AREA B
  X   X       A2.1.2C  
SECOND LEVEL PLAN — AREA C
  X   X       A2.1.2D  
SECOND LEVEL PLAN — AREA D
  X   X          
 
              A2.5.1  
ROOF PLAN — AREA R1
  X   X       A2.5.2  
ROOF PLAN — AREA R2
  X   X       A2.5.3  
ROOF PLAN — AREA R3
  X   X       A2.5.4  
ROOF PLAN — AREA R4
  X   X          
 
              A2.6.1.1  
CASINO LEVEL — SLAB PLAN — AREA S1
  X   X       A2.6.1.2  
CASINO LEVEL — SLAB PLAN — AREA S2
  X   X       A2.6.1.3  
CASINO LEVEL — SLAB PLAN — AREA S3
  X   X       A2.6.1.4  
CASINO LEVEL — SLAB PLAN — AREA S4
  X   X       A2.6.2.1  
SECOND LEVEL — SLAB PLAN — AREA S1
  X   X       A2.6.2.2  
SECOND LEVEL — SLAB PLAN — AREA S2
  X   X       A2.6.3.1  
MAIN ROOF LEVEL SLAB PLAN AREA S1
  X   X       A2.6.3.2  
MAIN ROOF LEVEL SLAB PLAN AREA S2
  X   X       A2.6.3.3  
MAIN ROOF LEVEL SLAB PLAN AREA S3
  X   X       A2.6.3.4  
MAIN ROOF LEVEL SLAB PLAN AREA S4
  X   X       A2.6.4.1  
HIGH ROOF LEVEL SLAB PLANS
  X   X       A2.6.5.1  
CASINO LEVEL — SLAB PLAN — AREA S4
  X   X       A2.6.5.2  
CASINO LEVEL — SLAB PLAN — AREA S1
  X   X  

          ARCHITECTURAL   3 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
                 
 
              A3.1.1  
OVERALL EXTERIOR ELEVATIONS
  X   X          
 
              A3.2.1  
EXTERIOR ELEVATION — NORTH
  X   X       A3.2.2  
EXTERIOR ELEVATION — EAST
  X   X       A3.2.3  
EXTERIOR ELEVATION — SOUTH
  X   X       A3.2.4  
EXTERIOR ELEVATION — WEST
  X   X       A3.2.5  
EXTERIOR ELEVATIONS
  X   X       A3.2.6  
EXTERIOR ELEVATIONS
  X   X          
 
              A3.3.1.1  
FACADE ELEVATION — F.D. KITCHEN
  X   X       A3.3.1.2  
FACADE ELEVATIONS — F.D. KITCHEN
  X   X       A3.3.1.3  
FACADE ELEVATIONS — F.D. KITCHEN
  X   X       A3.3.1.11  
FACADE PLANS — F.D. KITCHEN
  X   X       A3.3.1.12  
FACADE PLANS — F.D. KITCHEN
  X   X       A3.3.1.21  
WALL SECTIONS
  X   X       A3.3.1.22  
WALL SECTIONS
  X   X          
 
              A3.3.2.1  
FACADE ELEVATIONS — FINE DINING
  X   X       A3.3.2.2  
FACADE ELEVATION — FINE DINING
  X   X       A3.3.2.3  
FACADE ELEVATIONS — FINE DINING
  X   X       A3.3.2.4  
FACADE ELEVATIONS — FINE DINING
  X   X       A3.3.2.5  
FACADE ELEVATIONS — FINE DINING
  X   X       A3.3.2.11  
FACADE PLAN — FINE DINING
  X   X       A3.3.2.12  
FACADE PLAN — FINE DINING
  X   X       A3.3.2.13  
FACADE PLAN — FINE DINING
  X   X       A3.3.2.14  
FACADE PLAN — FINE DINING
  X   X       A3.3.2.21  
WALL SECTIONS
  X   X       A3.3.2.22  
WALL SECTIONS
  X   X       A3.3.2.23  
WALL SECTIONS
  X   X  

          ARCHITECTURAL   4 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A3.3.2.24  
WALL SECTIONS
  X   X       A3.3.2.25  
WALL SECTIONS
  X   X          
 
              A3.3.3.1  
FACADE ELEVATION — NORTH ENTRANCE EAST SIDE
  X   X       A3.3.3.11  
FACADE PLANS — NORTH ENTRANCE
EAST SIDE
  X   X       A3.3.3.21  
WALL SECTIONS
  X   X          
 
              A3.3.4.1  
FACADE ELEVATIONS — NORTH ENTRANCE
  X   X       A3.3.4.2  
FACADE ELEVATIONS — NORTH ENTRANCE
  X   X       A3.3.4.11  
FACADE PLANS — NORTH ENTRANCE
  X   X       A3.3.4.21  
WALL SECTIONS
  X   X       A3.3.4.22  
WALL SECTIONS
  X   X          
 
              A3.3.5.1  
FACADE ELEVATION — NORTH ENTRANCE WEST SIDE
  X   X       A3.3.5.11  
FACADE PLANS — NORTH ENTRANCE
WEST SIDE
  X   X       A3.3.5.21  
WALL SECTIONS
  X   X          
 
              A3.3.7.1  
FACADE ELEVATIONS — BUFFET
  X   X       A3.3.7.2  
FACADE ELEVATIONS — BUFFET
  X   X       A3.3.7.3  
FACADE ELEVATION — BUFFET
  X   X       A3.3.7.4  
FACADE ELEVATION — BUFFET
  X   X       A3.3.7.5  
FACADE ELEVATION — BUFFET
  X   X       A3.3.7.11  
FACADE PLANS — BUFFET
  X   X       A3.3.7.12  
FACADE PLANS — BUFFET
  X   X       A3.3.7.13  
FACADE PLANS — BUFFET
  X   X       A3.3.7.14  
FACADE PLANS — BUFFET
  X   X       A3.3.7.21  
WALL SECTIONS
  X   X       A3.3.7.22  
WALL SECTIONS
  X   X          
 
              A3.3.8.1  
FACADE ELEVATION — BUFFET KITCHEN
  X   X  

          ARCHITECTURAL   5 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A3.3.8.2  
FACADE ELEVATION — BUFFET
  X   X       A3.3.8.3  
FACADE ELEVATION — EDR
  X   X       A3.3.8.11  
FACADE PLANS — BUFFET KITCHEN
  X   X       A3.3.8.12  
FACADE PLANS — BUFFET KITCHEN
  X   X       A3.3.8.13  
FACADE PLANS — EDR
  X   X       A3.3.8.21  
WALL SECTIONS
  X   X          
 
              A3.3.10  
FACADE ELEVATION — WINDOW TYPES — NORTH
  X   X       A3.3.11  
FACADE ELEVATION — WINDOW TYPES — NORTH
  X   X       A3.3.20  
FACADE ELEVATION — DETAILS — NORTH
  X   X       A3.3.21  
FACADE ELEVATION — DETAILS — NORTH
  X   X       A3.3.22  
FACADE ELEVATION — DETAILS — NORTH
  X   X          
 
              A3.4.1.1  
FACADE ELEVATION — PROMENADE
  X   X       A3.4.1.2  
FACADE ELEVATION — PROMENADE
  X   X       A3.4.1.11  
FACADE PLANS — PROMENADE
  X   X       A3.4.1.12  
FACADE PLANS — PROMENADE
  X   X       A3.4.1.13  
FACADE PLANS — PROMENADE
  X   X       A3.4.1.21  
WALL SECTIONS
  X   X       A3.4.1.22  
WALL SECTIONS
  X   X          
 
              A3.4.2.1  
FACADE ELEVATION — CASINO
  X   X       A3.4.2.2  
FACADE ELEVATION — CASINO
  X   X       A3.4.2. 3  
FACADE ELEVATION — CASINO
  X   X       A3.4.2.11  
FACADE PLANS — CASINO
  X   X       A3.4.2.12  
FACADE PLANS — CASINO
  X   X       A3.4.2.13  
FACADE PLANS — CASINO
  X   X       A3.4.2.14  
FACADE PLANS — CASINO
  X   X       A3.4.2.15  
FACADE PLANS — CASINO
  X   X       A3.4.2.16  
FACADE PLANS — CASINO
  X   X  

          ARCHITECTURAL   6 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A3.4.2.17  
FACADE PLANS — CASINO
  X   X       A3.4.2.21  
WALL SECTIONS
  X   X          
 
              A3.4.3.1  
FACADE ELEVATION — LOBBY
  X   X       A3.4.3.2  
FACADE ELEVATION — LOBBY
  X   X       A3.4.3.11  
FACADE PLANS — LOBBY
  X   X       A3.4.3.12  
FACADE PLANS — LOBBY
  X   X       A3.4.3.21  
WALL SECTIONS
  X   X       A3.4.3.22  
WALL SECTIONS
  X   X       A3.4.3.23  
WALL SECTIONS
  X   X          
 
              A3.4.4.1  
FACADE ELEVATION — PORTE COCHERE
  X   X       A3.4.4.2  
FACADE ELEVATION — PORTE COCHERE
  X   X       A3.4.4.3  
FACADE ELEVATION — PORTE COCHERE
  X   X       A3.4.4.4  
FACADE ELEVATION — PORTE COCHERE
  X   X       A3.4.4.5  
FACADE ELEVATIONS — PORTE COCHERE
  X   X       A3.4.4.6  
FACADE PARTIAL SECTIONS — PORTE COCHERE
  X   X       A3.4.4.11  
FACADE PLANS — PORTE COCHERE
  X   X       A3.4.4.12  
FACADE PLANS — PORTE COCHERE
  X   X       A3.4.4.13  
FACADE PLANS — PORTE COCHERE
  X   X       A3.4.4.14  
FACADE PLANS — PORTE COCHERE
  X   X       A3.4.4.15  
FACADE PLANS — PORTE COCHERE
  X   X       A3.4.4.16  
FACADE PLANS — PORTE COCHERE
  X   X          
 
              A3.4.10  
FACADE ELEVATION — WINDOW TYPES — EAST
  X   X       A3.4.11  
FACADE ELEVATION — WINDOW TYPES — EAST
  X   X       A3.4.20  
FACADE ELEVATION — DETAILS — EAST
  X   X       A3.4.21  
FACADE ELEVATION — DETAILS — EAST
  X   X          
 
              A3.5.1.1  
FACADE ELEVATION — EMPLOYEE ENTRANCE
  X   X  

          ARCHITECTURAL   7 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A3.5.1.11  
FACADE PLANS — EMPLOYEE ENTRANCE
  X   X       A3.5.1.21  
WALL SECTIONS
  X   X       A3.5.1.22  
WALL SECTIONS
  X   X          
 
              A3.5.2.1  
FACADE ELEVATION — EMPLOYEE ENTRANCE
  X   X       A3.5.2.2  
FACADE ELEVATIONS — SOUTH ENTRANCE
  X   X       A3.5.2.11  
FACADE PLANS — EMPLOYEE ENTRANCE
  X   X       A3.5.2.21  
WALL SECTIONS
  X   X       A3.5.2.22  
WALL SECTIONS
  X   X          
 
              A3.5.3.1  
FACADE ELEVATION — SOUTH ENTRANCE
  X   X       A3.5.3.2  
FACADE ELEVATION — SOUTH ENTRANCE
  X   X       A3.5.3.11  
FACADE PLANS — SOUTH ENTRANCE
  X   X       A3.5.3.12  
FACADE PLANS — SOUTH ENTRANCE
  X   X       A3.5.3.21  
WALL SECTIONS
  X   X       A3.5.3.22  
WALL SECTIONS
  X   X          
 
              A3.5.10  
FACADE ELEVATION — WINDOW TYPES — SOUTH
  X   X       A3.5.20  
FACADE ELEVATION — DETAILS — SOUTH
  X   X       A3.5.21  
FACADE ELEVATION — DETAILS — SOUTH
  X   X          
 
              A3.6.1.1  
FACADE ELEVATION — CP/DOCK
  X   X       A3.6.1.2  
FACADE ELEVATION — CP/DOCK
  X   X       A3.6.1.3  
FACADE ELEVATION — CP/DOCK
  X   X       A3.6.1.4  
FACADE ELEVATION — CP/DOCK
  X   X       A3.6.1.21  
WALL SECTIONS
  X   X       A3.6.1.22  
WALL SECTIONS
  X   X       A3.6.1.23  
WALL SECTIONS
  X   X          
 
              A3.6.2.1  
FACADE ELEVATION — WEST SIDE
  X   X  

          ARCHITECTURAL   8 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A3.6.2.2  
FACADE ELEVATION — WEST SIDE
  X   X       A3.6.2.21  
WALL SECTIONS
  X   X          
 
              A3.6.3.1  
FACADE ELEVATION — WEST SIDE
  X   X       A3.6.3.21  
WALL SECTIONS
  X   X          
 
              A3.6.4.1  
FACADE ELEVATION — WEST SIDE
  X   X       A3.6.4.2  
FACADE ELEVATION — WEST SIDE
  X   X       A3.6.4.21  
WALL SECTIONS
  X   X          
 
              A3.6.20  
FACADE ELEVATION — DETAILS — WEST
  X   X          
 
              A4.1.1  
BUILDING SECTIONS — A & B
  X   X       A4.1.2  
BUILDING SECTIONS — C & D
  X   X       A4.1.3  
BUILDING SECTIONS — E & F
  X   X       A4.1.4  
BUILDING SECTIONS — G & K
  X   X       A4.1.5  
BUILDING SECTIONS — M
  X   X       A4.1.6  
BUILDING SECTIONS — L, N, P & Q
  X   X       A4.1.7  
BUILDING SECTIONS — R, S & T
  X   X          
 
              A4.2.1  
PARTIAL BUILDING SECTIONS
  X   X          
 
              A5.0.1  
MASTER RCP — CASINO LEVEL
  X   X       A5.0.2  
MASTER RCP — SECOND LEVEL
  X   X          
 
              A5.1.1A  
CASINO LEVEL RCP — AREA A
  X   X       A5.1.1B  
CASINO LEVEL RCP — AREA B
  X   X       A5.1.1C  
CASINO LEVEL RCP — AREA C
  X   X       A5.1.1D  
CASINO LEVEL RCP — AREA D
  X   X       A5.1.1G  
CASINO LEVEL RCP — AREA G
  X   X  

          ARCHITECTURAL   9 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A5.1.1H  
CASINO LEVEL RCP — AREA H
  X   X       A5.1.1J  
CASINO LEVEL RCP — AREA J
  X   X       A5.1.1P  
CASINO LEVEL RCP — AREA P
  X   X       A5.1.1Q  
CASINO LEVEL RCP — AREA Q
  X   X       A5.1.1U  
CASINO LEVEL RCP — AREA U
  X   X       A5.1.1V  
CASINO LEVEL RCP — AREA V
  X   X       A5.1.1W  
CASINO LEVEL RCP — AREA W
  X   X          
 
              A5.1.2A  
SECOND LEVEL RCP — AREA A
  X   X       A5.1.2B  
SECOND LEVEL RCP — AREA B
  X   X       A5.1.2C  
SECOND LEVEL RCP — AREA C
  X   X          
 
              A6.2.1  
ELEVATOR PLANS & SECTIONS
  X   X          
 
              A6.3.1  
ELEVATOR DETAILS
  X   X          
 
              A6.4.1  
STAIR PLANS & SECTIONS
  X   X       A6.4.2  
STAIR PLANS & SECTIONS
  X   X       A6.4.3  
STAIR PLANS & SECTIONS
  X   X       A6.4.4  
STAIR PLANS & SECTIONS
  X   X       A6.4.5  
STAIR PLANS & SECTIONS
  X   X          
 
              A6.7.1  
STAIR DETAILS
  X   X       A6.7.2  
STAIR DETAILS
  X   X          
 
              A7.1.0  
TOILET ACCESSORY & FIXTURE MOUNTING HEIGHTS
  X   X          
 
              A7.1.1A  
TOILET PLAN, RCP & ELEV — LOUNGE
  X   X       A7.1.1B  
TOILET PLAN, RCP & ELEV — LOUNGE
  X   X       A7.1.1C  
TOILET PLAN, RCP & ELEV — LOUNGE
  X   X  

          ARCHITECTURAL   10 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A7.1.2A  
TOILET PLAN, RCP & ELEV — CASINO
  X   X       A7.1.2B  
TOILET PLAN, RCP & ELEV — CASINO
  X   X       A7.1.2C  
TOILET PLAN, RCP & ELEV — CASINO
  X   X       A7.1.3A  
TOILET PLAN, RCP & ELEV — PROMENADE
  X   X       A7.1.3B  
TOILET PLAN, RCP & ELEV — PROMENADE
  X   X       A7.1.3C  
TOILET PLAN, RCP & ELEV — PROMENADE
  X   X       A7.1.4A  
TOILET PLAN, RCP & ELEV — LOBBY
  X   X       A7.1.4B  
TOILET PLAN, RCP & ELEV — LOBBY
  X   X       A7.1.5A  
TOILET PLAN, RCP & ELEV — BUFFET
  X   X       A7.1.5B  
TOILET PLAN, RCP & ELEV — BUFFET
  X   X       A7.1.6A  
TOILET PLAN, RCP & ELEV — STAFF
  X   X       A7.1.6B  
TOILET PLAN, RCP & ELEV — STAFF
  X   X       A7.1.7A  
TOILET PLAN, RCP & ELEV — UNIFORM
  X   X       A7.1.7B  
TOILET PLAN, RCP & ELEV — UNIFORM
  X   X       A7.1.8A  
TOILET PLAN, RCP & ELEV — F.D. KITCHEN & HL
  X   X       A7.1.9A  
TOILET PLAN, RCP & ELEV — UNISEX
  X   X       A7.1.10A  
TOILET PLAN, RCP & ELEV — UNISEX
  X   X       A7.1.11A  
TOILET PLAN, RCP & ELEV — VIP & OFFICES
  X   X       A7.1.11B  
TOILET PLAN, RCP & ELEV — OFFICES
  X   X          
 
              A8.1.1  
EXTERIOR WALL DETAILS
  X   X          
 
              A8.3.1  
SITE & LOADING DOCK DETAILS
  X   X          
 
              A8.5.1  
ROOF DETAILS
  X   X       A8.5.2  
ROOF DETAILS
  X   X          
 
              A9.1.1  
DOOR TYPES, LEGEND & NOTES
  X   X       A9.1.11  
DOOR SCHEDULE
  X   X       A9.1.12  
DOOR SCHEDULE
  X   X  

          ARCHITECTURAL   11 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              A9.1.21  
DOOR DETAILS
  X   X       A9.1.31  
DOOR THRESHOLD DETAILS
  X   X          
 
              A9.2.1  
WINDOW AND LOUVER TYPES, LEGEND & NOTES
  X   X       A9.2.11  
WINDOW DETAILS
  X   X          
 
              A9.4.1  
FINISH SCHEDULE — BACK-OF-HOUSE
  X   X       A9.4.2  
FINISH SCHEDULE
  X   X          
 
              A9.5.1  
PARTITION TYPE DETAILS
  X   X       A9.5.2  
PARTITION TYPE DETAILS
  X   X          
 
              A9.6.1  
PARTITION FRAMING DETAILS
  X   X       A9.6.2  
PARTITION FRAMING DETAILS
  X   X          
 
              A9.7.1  
MISCELLANEOUS DETAILS
  X   X       A9.7.2  
MISCELLANEOUS DETAILS
  X   X       A9.7.3  
COLUMN/BEAM DETAILS
  X   X         A9.8.1  
CEILING DETAILS
  X   X       A9.8.2  
CEILING DETAILS
  X   X         A10.1.1  
MILLWORK ELEVATIONS
  X   X       A10.1.2  
MILLWORK ELEVATIONS
  X   X       A10.1.3  
MILLWORK ELEVATIONS
  X   X       A10.1.4  
MILLWORK ELEVATIONS
  X   X       A10.1.5  
MILLWORK ELEVATIONS
  X   X       A10.1.6  
MILLWORK ELEVATIONS
  X   X       A10.1.7  
MILLWORK ELEVATIONS
  X   X       A10.1.8  
MILLWORK ELEVATIONS
  X   X  

          ARCHITECTURAL   12 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                        1   F       SHEET       ISSUED FOR  
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK  
ARCHITECTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
                      A10.2.1  
MILLWORK DETAILS
      X       X     A10.2.2  
MILLWORK DETAILS
      X       X       A10.2.3  
MILLWORK DETAILS
      X       X       A10.2.4  
MILLWORK DETAILS
      X       X          
 
                   
TOTAL ARCHITECTURAL SHEETS
      279       279          
 
         

          ARCHITECTURAL   13 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   CIVIL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              C0.1  
COVER SHEET
  X   X       C0.2  
GENERAL NOTES
  X   X          
 
              C1.1  
TYPICAL SECTIONS
  X   X       C1.2  
TYPICAL SECTIONS
  X   X       C1.3  
TYPICAL SECTIONS & DETAILS
  X   X          
 
              C2.1  
OVERALL SITE PLAN & SHEET INDEX
  X   X       C2.2  
EXISTING PROPERTY INFORMATION
  X   X       C2.3  
EXISTING PROPERTY INFORMATION
  X   X       C2.4  
EXISTING PROPERTY INFORMATION
  X   X          
 
              C3.1  
SITE PLAN
  X   X       C3.2  
SITE PLAN
  X   X       C3.3  
SITE PLAN
  X   X       C3.4  
SITE PLAN
  X   X       C3.5  
SITE PLAN
  X   X       C3.6  
SITE PLAN
  X   X       C3.7  
SITE PLAN
  X   X       C3.8  
SITE PLAN
  X   X       C3.9  
SITE PLAN
  X   X       C3.10  
SITE PLAN
  X   X       C3.11  
SITE PLAN
  X   X       C3.12  
SITE PLAN
  X   X       C3.13  
SITE PLAN
  X   X       C3.14  
SITE PLAN
  X   X  

          CIVIL   14 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   CIVIL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              C4.1  
GRADING PLAN
  X   X       C4.2  
GRADING PLAN
  X   X       C4.3  
GRADING PLAN
  X   X       C4.4  
GRADING PLAN
  X   X       C4.5  
GRADING PLAN
  X   X       C4.6  
GRADING PLAN
  X   X       C4.7  
GRADING PLAN
  X   X       C4.8  
GRADING PLAN
  X   X       C4.9  
GRADING PLAN
  X   X       C4.10  
GRADING PLAN
  X   X       C4.11  
GRADING PLAN
  X   X       C4.12  
GRADING PLAN
  X   X       C4.13  
GRADING PLAN
  X   X       C4.14  
GRADING PLAN
  X   X          
 
              C5.1  
ACCESS ROAD PROFILE
  X   X       C5.2  
ACCESS ROAD PROFILE
  X   X       C5.3  
SERVICE ROAD PROFILE
  X   X       C5.4  
SERVICE ROAD PROFILE
  X   X       C5.5  
SOUTH PARKING LOT ROAD & HOFFMEISTER CONNECTION PROFILES
  X   X       C5.6  
NORTH PARKING LOT ROADS PROFILES
  X   X       C5.7  
BIKE TRAIL PROFILE
  X   X       C5.8  
BIKE TRAIL PROFILE
  X   X          
 
              C6.1  
WALL A PROFILE
  X   X       C6.2  
WALL A & B PROFILES & DETAILS
  X   X       C6.3  
WALL C, D & E PROFILES & DETAILS
  X   X  

          CIVIL   15 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                        1   F       SHEET       ISSUED FOR  
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   CIVIL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
                      C6.4  
WALL F & G PROFILES
    X     X          
 
                      C7.1  
SANITARY SEWER PROFILES
    X     X       C7.2  
SANITARY LIFT STATION DETAILS
    X     X       C7.3  
SANITARY SEWER DETAILS
    X     X       C7.4  
SANITARY SEWER DETAILS
    X     X          
 
                      C8.1  
STORM SEWER PROFILES — SYSTEM 1
    X     X       C8.2  
STORM SEWER PROFILES — SYSTEM 1
    X     X       C8.3  
STORM SEWER PROFILES — SYSTEM 1
    X     X       C8.4  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.5  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.6  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.7  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.8  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.9  
STORM SEWER PROFILES — SYSTEM 2
    X     X       C8.10  
STORM SEWER PROFILES — SYSTEM 2 & 3
    X     X       C8.11  
STORM SEWER DETAILS
    X     X       C8.12  
STORM SEWER DETAILS
    X     X          
 
                      C9.1  
UTILITY DETAILS
    X     X       C9.2  
UTILITY DETAILS
    X     X          
 
                      C10.1  
STRIPIING AND SIGNING PLAN
    X     X       C10.2  
STRIPIING AND SIGNING PLAN
    X     X                                
TOTAL CIVIL SHEETS
    69     69                      

          CIVIL   16 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   STRUCTURAL
  16-Jun-08   15-Jun-08   REVISION   SHEET #  
SHEET TITLES
              S0.01  
COVER SHEET
  X   X       S0.02  
GENERAL NOTES
  X   X       S0.03  
GENERAL NOTES
  X   X       S0.04  
GENERAL NOTES
  X   X          
 
              S0.1.0A  
SNOW LOADS PLAN — AREA A
  X   X       S0.1.0B  
SNOW LOADS PLAN — AREA B
  X   X       S0.1.0C  
SNOW LOADS PLAN — AREA C
  X   X       S0.1.0D  
SNOW LOADS PLAN — AREA D
  X   X       S0.1.0G  
SNOW LOADS PLAN — AREA G
  X   X       S0.1.0H  
SNOW LOADS PLAN — AREA H
  X   X       S0.1.0J  
SNOW LOADS PLAN — AREA J
  X   X       S0.1.0P  
SNOW LOADS PLAN — AREA P
  X   X       S0.1.0Q  
SNOW LOADS PLAN — AREA Q
  X   X       S0.1.0U  
SNOW LOADS PLAN — AREA U
  X   X       S0.1.0V  
SNOW LOADS PLAN — AREA V
  X   X       S0.1.0W  
SNOW LOADS PLAN — AREA W
  X   X          
 
              S0.1.1A  
WIND UPLIFT PLAN — AREA A
  X   X       S0.1.1B  
WIND UPLIFT PLAN — AREA B
  X   X       S0.1.1C  
WIND UPLIFT PLAN — AREA C
  X   X       S0.1.1D  
WIND UPLIFT PLAN — AREA D
  X   X       S0.1.1G  
WIND UPLIFT PLAN — AREA G
  X   X       S0.1.1H  
WIND UPLIFT PLAN — AREA H
  X   X       S0.1.1J  
WIND UPLIFT PLAN — AREA J
  X   X       S0.1.1P  
WIND UPLIFT PLAN — AREA P
  X   X       S0.1.1Q  
WIND UPLIFT PLAN — AREA Q
  X   X       S0.1.1U  
WIND UPLIFT PLAN — AREA U
  X   X  

          STRUCTURAL   17 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
STRUCTURAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  S0.1.1V   WIND UPLIFT PLAN — AREA V     X       X  
 
  S0.1.1W   WIND UPLIFT PLAN — AREA W     X       X  
 
                       
 
  S0.1.1   BASIN CONSTRUCTION JOINT PLAN     X       X  
 
                       
 
  S2.00   PILE CAPACITY PLAN     X       X  
 
                       
 
  S2.1.0A   FOUNDATION PLAN — AREA A     X       X  
 
  S2.1.0B   FOUNDATION PLAN — AREA B     X       X  
 
  S2.1.0C   FOUNDATION PLAN — AREA C     X       X  
 
  S2.1.0D   FOUNDATION PLAN — AREA D     X       X  
 
  S2.1.0G   FOUNDATION PLAN — AREA G     X       X  
 
  S2.1.0H   FOUNDATION PLAN — AREA H     X       X  
 
  S2.1.0J   FOUNDATION PLAN — AREA J     X       X  
 
  S2.1.0P   FOUNDATION PLAN — AREA P     X       X  
 
  S2.1.0Q   FOUNDATION PLAN — AREA Q     X       X  
 
  S2.1.0U   FOUNDATION PLAN — AREA U     X       X  
 
  S2.1.0V   FOUNDATION PLAN — AREA V     X       X  
 
  S2.1.0W   FOUNDATION PLAN — AREA W     X       X  
 
                       
 
  S2.1.1A   CASINO LEVEL FRAMING PLAN — AREA A     X       X  
 
  S2.1.1B   CASINO LEVEL FRAMING PLAN — AREA B     X       X  
 
  S2.1.1C   CASINO LEVEL FRAMING PLAN — AREA C     X       X  
 
  S2.1.1D   CASINO LEVEL FRAMING PLAN — AREA D     X       X  
 
  S2.1.1G   CASINO LEVEL FRAMING PLAN — AREA G     X       X  
 
  S2.1.1H   CASINO LEVEL FRAMING PLAN — AREA H     X       X  
 
  S2.1.1J   CASINO LEVEL FRAMING PLAN — AREA J     X       X  
 
  S2.1.1P   CASINO LEVEL FRAMING PLAN — AREA P     X       X  

          STRUCTURAL   18 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
STRUCTURAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  S2.1.1Q   CASINO LEVEL FRAMING PLAN — AREA Q     X       X  
 
  S2.1.1U   CASINO LEVEL FRAMING PLAN — AREA U     X       X  
 
  S2.1.1V   CASINO LEVEL FRAMING PLAN — AREA V     X       X  
 
  S2.1.1W   CASINO LEVEL FRAMING PLAN — AREA W     X       X  
 
                       
 
  S2.1.2A   SECOND LEVEL FRAMING PLAN — AREA A     X       X  
 
  S2.1.2B   SECOND LEVEL FRAMING PLAN — AREA B     X       X  
 
  S2.1.2C   SECOND LEVEL FRAMING PLAN — AREA C     X       X  
 
  S2.1.2D   SECOND LEVEL FRAMING PLAN — AREA D     X       X  
 
  S2.1.2G   SECOND LEVEL FRAMING PLAN — AREA G     X       X  
 
  S2.1.2H   SECOND LEVEL FRAMING PLAN — AREA H     X       X  
 
  S2.1.2J   SECOND LEVEL FRAMING PLAN — AREA J     X       X  
 
  S2.1.2P   SECOND LEVEL FRAMING PLAN — AREA P     X       X  
 
  S2.1.2Q   SECOND LEVEL FRAMING PLAN — AREA Q     X       X  
 
  S2.1.2U   SECOND LEVEL FRAMING PLAN — AREA U     X       X  
 
  S2.1.2V   SECOND LEVEL FRAMING PLAN — AREA V     X       X  
 
  S2.1.2W   SECOND LEVEL FRAMING PLAN — AREA W     X       X  
 
                       
 
  S2.1.3A   ROOF LEVEL FRAMING PLAN — AREA A     X       X  
 
  S2.1.3B   ROOF LEVEL FRAMING PLAN — AREA B     X       X  
 
  S2.1.3C   ROOF LEVEL FRAMING PLAN — AREA C     X       X  
 
  S2.1.3D   ROOF LEVEL FRAMING PLAN — AREA D     X       X  
 
  S2.1.3G   ROOF LEVEL FRAMING PLAN — AREA G     X       X  
 
  S2.1.3H   ROOF LEVEL FRAMING PLAN — AREA H     X       X  
 
  S2.1.3J   ROOF LEVEL FRAMING PLAN — AREA J     X       X  
 
  S2.1.3P   ROOF LEVEL FRAMING PLAN — AREA P     X       X  
 
  S2.1.3Q   ROOF LEVEL FRAMING PLAN — AREA Q     X       X  
 
  S2.1.3U   ROOF LEVEL FRAMING PLAN — AREA U     X       X  

          STRUCTURAL   19 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
STRUCTURAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  S2.1.3V   ROOF LEVEL AND CURB FRAMING PLANS — AREA V     X       X  
 
  S2.1.3W   ROOF LEVEL FRAMING PLAN — AREA W     X       X  
 
                       
 
  S2.1.4V   TOWER ROOF FRAMING PLAN — AREA V     X       X  
 
  S2.1.4W   TOWER ROOF FRAMING PLAN — AREA W     X       X  
 
                       
 
  S3.11   BEAM ELEVATIONS     X       X  
 
  S3.12   BEAM ELEVATIONS     X       X  
 
  S3.13   BEAM ELEVATIONS     X       X  
 
  S3.14   BEAM ELEVATIONS     X       X  
 
  S3.15   BEAM ELEVATIONS     X       X  
 
  S3.16   BEAM ELEVATIONS     X       X  
 
  S3.17   BEAM ELEVATIONS     X       X  
 
  S3.18   BEAM ELEVATIONS     X       X  
 
  S3.19   BEAM ELEVATIONS     X       X  
 
  S3.20   BEAM ELEVATIONS     X       X  
 
  S3.21   BEAM ELEVATIONS     X       X  
 
  S3.22   BEAM ELEVATIONS     X       X  
 
                       
 
  S3.31   BRACE ELEVATIONS     X       X  
 
  S3.32   BRACE ELEVATIONS     X       X  
 
  S3.33   BRACE ELEVATIONS     X       X  
 
  S3.34   BRACE ELEVATIONS     X       X  
 
  S3.35   BRACE ELEVATIONS     X       X  
 
  S3.36   BRACE ELEVATIONS     X       X  
 
  S3.37   BRACE ELEVATIONS     X       X  
 
                       
 
  S3.41   SIGN ELEVATIONS     X       X  

          STRUCTURAL   20 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
STRUCTURAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
                       
 
  S3.51   WALL ELEVATIONS     X       X        
 
  S4.21   BEAM SECTIONS     X       X  
 
  S4.22   BEAM SECTIONS     X       X  
 
  S4.23   BEAM SECTIONS     X       X  
 
                       
 
  S5.01   FOUNDATION SECTIONS     X       X  
 
  S5.02   FOUNDATION SECTIONS     X       X  
 
  S5.03   FOUNDATION SECTIONS     X       X  
 
  S5.04   FOUNDATION SECTIONS     X       X  
 
  S5.05   FOUNDATION SECTIONS     X       X  
 
  S5.06   FOUNDATION SECTIONS     X       X  
 
  S5.07   FOUNDATION SECTIONS     X       X  
 
  S5.08   FOUNDATION SECTIONS     X       X  
 
  S5.09   FOUNDATION SECTIONS     X       X  
 
  S5.10   FOUNDATION SECTIONS     X       X  
 
                       
 
  S5.11   CONCRETE SECTIONS     X       X  
 
  S5.12   CONCRETE SECTIONS     X       X  
 
  S5.13   CONCRETE SECTIONS     X       X  
 
                       
 
  S5.31   MASONRY WALL SECTIONS     X       X  
 
  S5.32   MASONRY WALL SECTIONS     X       X  
 
                       
 
  S5.41   MISCELLANEOUS SECTIONS     X       X  
 
                       
 
  S5.51   STEEL SECTIONS     X       X  

          STRUCTURAL   21 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
STRUCTURAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  S5.52   STEEL SECTIONS     X       X  
 
  S5.53   STEEL SECTIONS     X       X  
 
  S5.54   STEEL SECTIONS     X       X  
 
  S5.55   STEEL SECTIONS     X       X  
 
  S5.56   STEEL SECTIONS     X       X  
 
  S5.57   STEEL SECTIONS     X       X  
 
  S5.58   STEEL SECTIONS     X       X  
 
  S5.59   STEEL SECTIONS     X       X  
 
  S5.510   STEEL SECTIONS     X       X  
 
  S5.511   STEEL SECTIONS     X       X  
 
  S5.512   STEEL SECTIONS     X       X  
 
                       
 
  S7.11   PILE CAP PLANS     X       X  
 
  S7.12   PILE CAP PLANS     X       X  
 
                   
 
                       
 
    TOTAL STRUCTURAL SHEETS     134       134  
 
                   

          STRUCTURAL   22 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
MECHANICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  M1.0.1   MECHANICAL NOTE AND SCHEDULES     X       X  
 
  M1.0.2   MECHANICAL OUTSIDE AIR CALCULATIONS     X       X  
 
                       
 
  M2.1.1A   CASINO LEVEL MECHANICAL PLAN AREA A     X       X  
 
  M2.1.1B   CASINO LEVEL MECHANICAL PLAN AREA B     X       X  
 
  M2.1.1C   CASINO LEVEL MECHANICAL PLAN AREA C     X       X  
 
  M2.1.1D   CASINO LEVEL MECHANICAL PLAN AREA D     X       X  
 
  M2.1.1G   CASINO LEVEL MECHANICAL PLAN AREA G     X       X  
 
  M2.1.1H   CASINO LEVEL MECHANICAL PLAN AREA H     X       X  
 
  M2.1.1J   CASINO LEVEL MECHANICAL PLAN AREA J     X       X  
 
  M2.1.1P   CASINO LEVEL MECHANICAL PLAN AREA P     X       X  
 
  M2.1.1Q   CASINO LEVEL MECHANICAL PLAN AREA Q     X       X  
 
  M2.1.1U   CASINO LEVEL MECHANICAL PLAN AREA U     X       X  
 
  M2.1.1V   CASINO LEVEL MECHANICAL PLAN AREA V     X       X  
 
  M2.1.1W   CASINO LEVEL MECHANICAL PLAN AREA W     X       X  
 
                       
 
  M2.1.2A   SECOND LEVEL MECHANICAL PLAN AREA A     X       X  
 
  M2.1.2B   SECOND LEVEL MECHANICAL PLAN AREA B     X       X  
 
  M2.1.2C   SECOND LEVEL MECHANICAL PLAN AREA C     X       X  
 
  M2.1.2D   SECOND LEVEL MECHANICAL PLAN AREA D     X       X  
 
  M2.1.2H   SECOND LEVEL MECHANICAL PLAN AREA H     X       X  
 
  M2.1.2P   SECOND LEVEL MECHANICAL PLAN AREA P     X       X  
 
                       
 
  M2.1.3   MECHANICAL PLAN ROOF     X       X  
 
                       
 
  M8.1.1   MECHANICAL ENLARGED PACKAGED CHILLED WATER PLANT     X       X  
 
  M8.1.2   MECHANICAL ENLARGED HEATING PLANT     X       X  

          MECHANICAL   23 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
MECHANICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  M9.1.1   MECHANICAL PIPING SCHEMATICS     X       X  
 
  M9.1.2   MECHANICAL PIPING SCHEMATICS     X       X  
 
  M9.1.3   MECHANICAL PIPING SCHEMATICS     X       X  
 
                       
 
  M10.1.1   MECHANICAL DETAILS     X       X  
 
  M10.1.2   MECHANICAL DETAILS     X       X  
 
  M10.1.3   MECHANICAL DETAILS     X       X  
 
                       
 
  M11.1.1   MECHANICAL SCHEDULES     X       X  
 
  M11.1.2   MECHANICAL SCHEDULES     X       X  
 
  M11.1.3   MECHANICAL SCHEDULES     X       X  
 
                   
 
                       
 
      TOTAL MECHANICAL SHEETS     32       32  
 
                   

          MECHANICAL   24 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
PLUMBING

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  P2.1.1A   CASINO LEVEL PLUMBING PLAN AREA A     X       X  
 
  P2.1.1B   CASINO LEVEL PLUMBING PLAN AREA B     X       X  
 
  P2.1.1C   CASINO LEVEL PLUMBING PLAN AREA C     X       X  
 
  P2.1.1D   CASINO LEVEL PLUMBING PLAN AREA D     X       X  
 
  P2.1.1G   CASINO LEVEL PLUMBING PLAN AREA G     X       X  
 
  P2.1.1H   CASINO LEVEL PLUMBING PLAN AREA H     X       X  
 
  P2.1.1J   CASINO LEVEL PLUMBING PLAN AREA J     X       X  
 
  P2.1.1P   CASINO LEVEL PLUMBING PLAN AREA P     X       X  
 
  P2.1.1Q   CASINO LEVEL PLUMBING PLAN AREA Q     X       X  
 
  P2.1.1U   CASINO LEVEL PLUMBING PLAN AREA U     X       X  
 
  P2.1.1V   CASINO LEVEL PLUMBING PLAN AREA V     X       X  
 
  P2.1.1W   CASINO LEVEL PLUMBING PLAN AREA W     X       X  
 
                       
 
  P2.1.2A   SECOND LEVEL PLUMBING PLAN AREA A     X       X  
 
  P2.1.2B   SECOND LEVEL PLUMBING PLAN AREA B     X       X  
 
  P2.1.2C   SECOND LEVEL PLUMBING PLAN AREA C     X       X  
 
                       
 
  P2.1.3   ROOF LEVEL PLAN     X       X  
 
                       
 
  P3.1.1   CASINO LEVEL FIRE PROTECTION PLAN     X       X  
 
  P3.1.2   SECOND LEVEL FIRE PROTECTION PLAN     X       X  
 
                       
 
  P5.1.1   PLUMBING RISER DIAGRAMS     X       X  
 
                       
 
  P10.1.1   PLUMBING DETAILS SCHEDULES AND LEGENDS     X       X  
 
  P10.1.2   PLUMBING DETAILS SCHEDULES AND LEGENDS     X       X  

          PLUMBING   25 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
PLUMBING

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  PFS-1.0   CASINO LEVEL WAREHOUSE PLUMBING PLAN     X       X  
 
  PFS-2.0   CASINO LEVEL MAIN KITCHEN PLUMBING PLAN     X       X  
 
  PFS-3.0   CASINO LEVEL BUFFET PLUMBING PLAN     X       X  
 
  PFS-4.0   CASINO LEVEL EMPLOYEE DINING ROOM PLUMBING PLAN     X       X  
 
  PFS-5.0   CASINO LEVEL FINE DINING PLUMBING PLAN     X       X  
 
  PFS-6.0   CASINO LEVEL 24 HOUR RESTAURANT PLUMBING PLAN     X       X  
 
  PFS-7.0   CASINO LEVEL ENTERTAINMENT BAR PLUMBING PLAN     X       X  
 
  PFS-8.0   CASINO LEVEL CASINO BARS PLUMBING PLAN     X       X  
 
  PFS-9.0   CASINO LEVEL BEER HALL PLUMBING PLAN     X       X  
 
  PFS-10.0   CASINO LEVEL BEER GARDEN KITCHEN PLUMBING PLAN     X       X  
 
  PFS-11.0   CASINO LEVEL HIGH LIMIT SERVICE BAR PLUMBING PLAN     X       X  
 
  PFS-12.0   CASINO LEVEL SOUTHEAST SERVICE BAR PLUMBING PLAN     X       X  
 
                   
 
                       
 
      TOTAL PLUMBING SHEETS     33       33  
 
                   

          PLUMBING   26 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
ELECTRICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  E1.0.1   ELECTRICAL NOTES, SYMBOLS AND SCHEDULES     X       X  
 
  E1.3.2   ELECTRICAL SITE PLAN     X       X  
 
  E1.4.1   ELECTRICAL SITE LIGHTING PLAN     X       X  
 
  E1.4.2   ELECTRICAL SITE LIGHTING PLAN     X       X  
 
  E2.1.1A   CASINO LEVEL ELECTRICAL PLAN AREA A     X       X  
 
  E2.1.1B   CASINO LEVEL ELECTRICAL PLAN AREA B     X       X  
 
  E2.1.1C   CASINO LEVEL ELECTRICAL PLAN AREA C     X       X  
 
  E2.1.1D   CASINO LEVEL ELECTRICAL PLAN AREA D     X       X  
 
  E2.1.1G   CASINO LEVEL ELECTRICAL PLAN AREA G     X       X  
 
  E2.1.1H   CASINO LEVEL ELECTRICAL PLAN AREA H     X       X  
 
  E2.1.1J   CASINO LEVEL ELECTRICAL PLAN AREA J     X       X  
 
  E2.1.1P   CASINO LEVEL ELECTRICAL PLAN AREA P     X       X  
 
  E2.1.1Q   CASINO LEVEL ELECTRICAL PLAN AREA Q     X       X  
 
  E2.1.1U   CASINO LEVEL ELECTRICAL PLAN AREA U     X       X  
 
  E2.1.1V   CASINO LEVEL ELECTRICAL PLAN AREA V     X       X  
 
  E2.1.1W   CASINO LEVEL ELECTRICAL PLAN AREA W     X       X  
 
  E2.1.2A   SECOND LEVEL ELECTRICAL PLAN AREA A     X       X  
 
  E2.1.2B   SECOND LEVEL ELECTRICAL PLAN AREA B     X       X  
 
  E2.1.2C   SECOND LEVEL ELECTRICAL PLAN AREA C     X       X  
 
                       
 
  E2.4.1   ELECTRICAL PLAN ROOF LEVEL     X       X  
 
  E2.5.1   ELECTRICAL GROUNDING PLAN     X       X  
 
                       
 
  E5.1.1A   CASINO LEVEL LIGHTING PLAN AREA A     X       X  
 
  E5.1.1B   CASINO LEVEL LIGHTING PLAN AREA B     X       X  
 
  E5.1.1C   CASINO LEVEL LIGHTING PLAN AREA C     X       X  
 
  E5.1.1D   CASINO LEVEL LIGHTING PLAN AREA D     X       X  

          ELECTRICAL   27 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
ELECTRICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  E5.1.1G   CASINO LEVEL LIGHTING PLAN AREA G     X       X  
 
  E5.1.1H   CASINO LEVEL LIGHTING PLAN AREA H     X       X  
 
  E5.1.1J   CASINO LEVEL LIGHTING PLAN AREA J     X       X  
 
  E5.1.1P   CASINO LEVEL LIGHTING PLAN AREA P     X       X  
 
  E5.1.1Q   CASINO LEVEL LIGHTING PLAN AREA Q     X       X  
 
  E5.1.1U   CASINO LEVEL LIGHTING PLAN AREA U     X       X  
 
  E5.1.1V   CASINO LEVEL LIGHTING PLAN AREA V     X       X  
 
  E5.1.1W   CASINO LEVEL LIGHTING PLAN AREA W     X       X  
 
                       
 
  E5.1.2A   SECOND LEVEL LIGHTING PLAN AREA A     X       X  
 
  E5.1.2B   SECOND LEVEL LIGHTING PLAN AREA B     X       X  
 
  E5.1.2C   SECOND LEVEL LIGHTING PLAN AREA C     X       X  
 
  E5.1.2D   SECOND LEVEL LIGHTING PLAN AREA D     X       X  
 
  E5.1.2J   SECOND LEVEL LIGHTING PLAN AREA J     X       X  
 
  E5.1.2Q   SECOND LEVEL LIGHTING PLAN AREA Q     X       X  
 
  E5.1.2U   SECOND LEVEL LIGHTING PLAN AREA U     X       X  
 
  E5.1.2V   SECOND LEVEL LIGHTING PLAN AREA V     X       X  
 
  E5.1.2W   SECOND LEVEL LIGHTING PLAN AREA W     X       X  
 
                       
 
  E8.1.1   ONE-LINE DIAGRAMS NORMAL POWER MSA/MSB     X       X  
 
  E8.1.2   ONE-LINE DIAGRAMS EMERGENCY POWER EMSA/EMSB     X       X  
 
                       
 
  E9.1.1   ELECTRICAL RISER DIAGRAM NORMAL POWER MSA/MSB     X       X  
 
  E9.1.2   ELECTRICAL RISER DIAGRAMS EMERGENCY POWER EMSA/EMSB     X       X  
 
  E9.1.3   FIRE ALARM DIAGRAMS AND FIRE ALARM MATRIX     X       X  
 
                       
 
  E10.1.1   ELECTRICAL PANEL SCHEDULES MSA     X       X  

          ELECTRICAL   28 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
ELECTRICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  E10.1.2   ELECTRICAL PANEL SCHEDULES MSA     X       X  
 
  E10.1.3   ELECTRICAL PANEL SCHEDULES MSB     X       X  
 
  E10.1.4   ELECTRICAL PANEL SCHEDULES MSB     X       X  
 
  E10.1.5   ELECTRICAL PANEL SCHEDULES EMSA     X       X  
 
  E10.1.6   ELECTRICAL PANEL SCHEDULES EMSA     X       X  
 
  E10.1.7   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
  E10.1.8   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
  E10.1.9   ELECTRICAL PANEL SCHEDULES EMSB     X       x  
 
  E10.1.10   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
  E10.1.11   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
  E10.1.12   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
  E10.1.13   ELECTRICAL PANEL SCHEDULES EMSB     X       X  
 
                       
 
  E10.2.1   ELECTRICAL RELAY SCHEDULES     X       X  
 
  E10.2.2   ELECTRICAL RELAY SCHEDULES     X       X  
 
                       
 
  E10.3.1   ELECTRICAL DIMMER SCHEDULES     X       X  
 
  E10.3.2   ELECTRICAL DIMMER SCHEDULES     X       X  
 
  E10.3.3   ELECTRICAL DIMMER SCHEDULES     X       X  
 
  E10.3.4   ELECTRICAL DIMMER SCHEDULES     X       X  
 
                       
 
  E11.1.1   ELECTRICAL CALCULATIONS     X       X  
 
                       
 
  EFS-1.0   CASINO LEVEL WAREHOUSE ELECTRICAL PLAN AND SCHEDULE     X       X  
 
  EFS-2.0   CASINO LEVEL MAIN KITCHEN ELECTRICAL PLAN     X       X  
 
  EFS-2.01   CASINO LEVEL MAIN KITCHEN ELECTRICAL FOOD SERVICE EQUIP.     X    
  X  
 
  EFS-3.0   CASINO LEVEL BUFFET ELECTRICAL PLANS AND SCHEDULE     X       X  

          ELECTRICAL   29 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                      1     F       SHEET       ISSUED FOR    
ISSUED FOR       NUMBER   SHEET TITLES   CONSTRUCTION     PLAN CHECK  
ELECTRICAL

  16-Jun-08     15-Jun-08  
REVISION
  SHEET #   SHEET TITLES                
 
  EFS-3.01   CASINO LEVEL BUFFET ELECTRICAL FOOD SERVICE EQUIP. SCHEDULE     X  
    X  
 
  EFS-4.0   CASINO LEVEL EMPLOYEE DINING ROOM ELECTRICAL PLAN AND SCHEDULE     X
      X  
 
  EFS-5.0   CASINO LEVEL FINE DINING ELECTRICAL PLAN     X       X  
 
  EFS-5.01   CASINO LEVEL FINE DINING ELECTRICAL FOOD SERVICE EQUIP. SCHEDULE  
  X       X  
 
  EFS-5.02   CASINO LEVEL FINE DINING ELECTRICAL FOOD SERVICE EQUIP. SCHEDULE  
  X       X  
 
  EFS-6.0   CASINO LEVEL 24 HOUR RESTAURANT ELECTRICAL PLAN     X       X  
 
  EFS-6.01   CASINO LEVEL 24 HOUR RESTAURANT ELECTRICAL FOOD- SERVICE     X    
  X  
 
  EFS-7.0   CASINO LEVEL ENTERTAINMENT BAR ELECTRICAL PLAN     X       X  
 
  EFS-7.01   CASINO LEVEL ENTERTAINMENT LOUNGE ELECTRICAL FOOD- SERVICE     X  
    X  
 
  EFS-8.0   CASINO LEVEL CASINO BAR ELECTRICAL PLAN     X       X  
 
  EFS-8.01   CASINO LEVEL CASINO BAR ELECTRICAL FOOD- SERVICE EQUIPMENT     X  
    X  
 
  EFS-9.0   CASINO LEVEL BEER HALL ELECTRICAL PLAN AND SCHEDULE     X       X  
 
  EFS-10.0   CASINO LEVEL BEER GARDEN KITCHEN ELECTRICAL PLAN AND SCHEDULE     X
      X  
 
  EFS-11.0   CASINO LEVEL SERVICE BAR ELECTRICAL PLAN AND SCHEDULE     X       X
 
 
  EFS-12.0   CASINO LEVEL SERVICE BAR ELECTRICAL PLAN AND SCHEDULE     X       X
 
 
  EFS-13.0   SECOND LEVEL VIP BAR ELECTRICAL PLAN AND SCHEDULE     X       X  
 
  EFS-14.0   CASINO LEVEL SOUTHWEST COFFEE BAR ELECTRICAL PLAN AND     X       X
 
 
                   
 
                       
 
      TOTAL ELECTRICAL SHEETS     88       88  
 
                   

          ELECTRICAL   30 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LIGHTING
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  SL1.1.1   SITE LIGHTING PLAN   X   X  
 
                 
 
  SL1.2.1   MASTER PLAN CASINO LEVEL LIGHTING   X   X  
 
  SL1.2.2   MASTER PLAN SECOND LEVEL LIGHTING   X   X  
 
  SL1.3.1   MASTER PLAN ROOF LEVEL LIGHTING   X   X  
 
                 
 
  SL2.1.1G   CASINO LEVEL LIGHTING PLAN AREA G   X   X  
 
  SL2.1.1H   CASINO LEVEL PLAN LIGHTING AREA H   X   X  
 
  SL2.1.1J   CASINO LEVEL PLAN LIGHTING AREA J   X   X  
 
  SL2.1.1P   CASINO LEVEL PLAN LIGHTING AREA P   X   X  
 
  SL2.1.1Q   CASINO LEVEL PLAN LIGHTING AREA Q   X   X  
 
  SL2.1.1U   CASINO LEVEL PLAN LIGHTING AREA U   X   X  
 
  SL2.1.1V   CASINO LEVEL PLAN LIGHTING AREA V   X   X  
 
  SL2.1.2D   SECOND LEVEL PLAN LIGHTING AREA D   X   X  
 
                 
 
  SL3.1.1   OVERALL LIGHTING EXT. ELEVATIONS   X   X  
 
                 
 
  SL3.2.1   EXTERIOR ELEVATION NORTH — LIGHTING   X   X  
 
  SL3.2.2   EXTERIOR ELEVATION EAST — LIGHTING   X   X  
 
  SL3.2.3   EXTERIOR ELEVATION SOUTH — LIGHTING   X   X  
 
  SL3.2.4   EXTERIOR ELEVATION WEST — LIGHTING   X   X  
 
  SL3.2.5   EXTERIOR ELEVATION — LIGHTING   X   X  
 
                 
 
  SL5.0.1   MASTER LIGHTING RCP CASINO LEVEL   X   X  
 
  SL5.0.2   MASTER LIGHTING RCP SECOND LEVEL   X   X  
 
                 
 
  SL5.1.1C   CASINO LEVEL LIGHTING RCP AREA C   X   X  

     
LIGHTING
31 of 54  6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LIGHTING
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  SL5.1.1DA   CASINO LEVEL LIGHTING RCP AREA D   X   X  
 
  SL5.1.1DB   CASINO LEVEL LIGHTING WALL AREA D   X   X  
 
  SL5.1.1GA   CASINO LEVEL LIGHTING RCP AREA G   X   X  
 
  SL5.1.1GB   CASINO LEVEL LIGHTING WALL AREA G   X   X  
 
  SL5.1.1HA   CASINO LEVEL LIGHTING RCP AREA H   X   X  
 
  SL5.1.1HB   CASINO LEVEL LIGHTING WALL AREA H   X   X  
 
  SL5.1.1JA   CASINO LEVEL LIGHTING RCP AREA J   X   X  
 
  SL5.1.1JB   CASINO LEVEL LIGHTING WALL AREA J   X   X  
 
  SL5.1.1PA   CASINO LEVEL LIGHTING RCP AREA P   X   X  
 
  SL5.1.1PB   CASINO LEVEL LIGHTING WALL AREA P   X   X  
 
  SL5.1.1QA   CASINO LEVEL LIGHTING RCP AREA Q   X   X  
 
  SL5.1.1QB   CASINO LEVEL LIGHTING WALL AREA Q   X   X  
 
  SL5.1.1UA   CASINO LEVEL LIGHTING RCP AREA U   X   X  
 
  SL5.1.1UB   CASINO LEVEL LIGHTING WALL AREA U   X   X  
 
  SL5.1.1VA   CASINO LEVEL LIGHTING RCP AREA V   X   X  
 
  SL5.1.1VB   CASINO LEVEL LIGHTING WALL AREA V   X   X  
 
  SL5.1.1WA   CASINO LEVEL LIGHTING RCP AREA W   X   X  
 
  SL5.1.1WB   CASINO LEVEL LIGHTING WALL AREA W   X   X  
 
                 
 
  SL5.1.2C   SECOND LEVEL LIGHTING RCP AREA C   X   X  
 
  SL5.1.2DA   SECOND LEVEL LIGHTING RCP AREA D   X   X  
 
  SL5.1.2DB   SECOND LEVEL LIGHTING WALL AREA D   X   X  
 
                 
 
                 
 
      TOTAL LIGHTING SHEETS   42   42  

     
LIGHTING
32 of 54  6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LOW VOLTAGE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  VD.00.000   NOTES AND SYMBOLS   X   X  
 
  VD.00.001   SECTION 27 00 00 GENERAL CONDITIONS   X   X  
 
  VD.00.002   SECTION 27 00 00 GENERAL CONDITIONS   X   X  
 
  VD.00.003   SECTION 27 10 00 COMMUNICATIONS CABLING   X   X  
 
  VD.00.004   SECTION 27 10 00 COMMUNICATIONS CABLING   X   X  
 
  VD.00.005   SECTION 27 10 00 COMMUNICATIONS CABLING   X   X  
 
  VD.00.100   DEVICE LEGEND   X   X  
 
  VD.00.101   LVL 1 WIRE TRAY LAYOUT   X   X  
 
  VD.00.102A   SYSTEM RISER DIAGRAMS   X   X  
 
  VD.00.102B   SYSTEM RISER SCHEDULES   X   X  
 
  VD.00.103   TELECOM GROUNDING SYSTEM   X   X  
 
  VD.01.001   IDF-1A & IDF-1B OUTLET LOCATIONS   X   X  
 
  VD.01.002   IDF-1C OUTLET LOCATIONS   X   X  
 
  VD.01.003   IDF-1D, IDF-1E, & IDF-1F OUTLET LOCATIONS   X   X  
 
  VD.01.004   IDF-1G & IDF-1H LVL 1 OUTLET LOCATIONS   X   X  
 
  VD.01.005   IDF-1H LVL1 FLOOR OUTLET LOCATIONS   X   X  
 
  VD.01.006   MDF-2 LVL1 OUTLET LOCATIONS   X   X  
 
  VD.01.101   IDF-1A BUILD OUT   X   X  
 
  VD.01.102   IDF-1B BUILD OUT   X   X  
 
  VD.01.103   IDF-1C BUILD OUT   X   X  
 
  VD.01.104   IDF-1D BUILD OUT   X   X  
 
  VD.01.105   IDF-1E BUILD OUT   X   X  
 
  VD.01.106   IDF-1F BUILD OUT   X   X  
 
  VD.01.107   IDF-1G BUILD OUT   X   X  
 
  VD 01.108   IDF-1H BUILD OUT   X   X  
 
  VD.02.007   IDF-2A & MDF-2 LVL 2 OUTLET LOCATIONS   X   X  
 
  VD.02.109A   MDF-2 BUILD OUT   X   X  

     
LOW VOLTAGE
33 of 54  6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LOW VOLTAGE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  VD.02.109B   SPOT POLLING ROOM   X   X  
 
  VD.02.110   IDF-2A BUILD OUT   X   X  
 
  AV.00.000   SECTION 27 41 00 AUDIO-VIDEO SYSTEMS   X   X  
 
  AV.00.001   SECTION 27 41 00 AUDIO-VIDEO SYSTEMS   X   X  
 
  AV.00.101   AUDIO BACKBONE LINE DIAGRAM   X   X  
 
  AV.01.001   IDF-1A & IDF-1B A/V DEVICES   X   X  
 
  AV.01.002   IDF-1C A/V DEVICES   X   X  
 
  AV.01.003   CASINO FLOOR SOUTH AV DEVICES   X   X  
 
  AV.01.004   CASINO FLOOR NORTH AV DEVICES   X   X  
 
  AV.01.005   IDF-1H NON-CASINO LVL 1 AV DEVICES   X   X  
 
  AV.01.006   MDF-2 LVL1 AV DEVICES   X   X  
 
  AV.01.008   LVL 1 SPEAKER ZONES   X   X  
 
  AV.01.101   IDF-1D AV LINE DIAGRAM   X   X  
 
  AV.01.102   IDF-1F AV LINE DIAGRAM   X   X  
 
  AV.01.103   IDF-1H AV LINE DIAGRAM   X   X  
 
  AV.02.007   IDF-2A & MDF-2 LVL 2 AV DEVICES   X   X  
 
  AV.02.009   LVL 2 SPEAKER ZONES   X   X  
 
  AV.02.101   AV HEAD END BUILD OUT   X   X  
 
  AV.02.102   AV HE AUDIO LINE DIAGRAM   X   X  
 
  AV.02.103   AV HE CONTROL LINE DIAGRAM   X   X  
 
  AV.02.104   IDF-2A AV LINE DIAGRAM   X   X  
 
  AV.02.105   LVL 2 CONF ROOMS LINE DIAGRAM   X   X  
 
  SC.00.000   SECTION 28 00 00 SECURITY SYSTEMS   X   X  
 
  SC.00.001   SECTION 28 00 00 SECURITY SYSTEMS   X   X  
 
  SC.00.002   SECTION 28 00 00 SECURITY SYSTEMS   X   X  
 
  SC.01.001A   IDF-1A & IDF-1B AREA CAMERAS   X   X  
 
  SC.01.001B   IDF-1A & IDF-1B AREA SECURITY DEVICES   X   X  

     
LOW VOLTAGE
34 of 54  6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LOW VOLTAGE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  SC.01.002A   IDF-1C AREA CAMERAS   X   X  
 
  SC.01.002B   IDF-1C AREA SECURITY DEVICES   X   X  
 
  SC.01.003A   IDF-1F-SOUTH CAMERA LOCATIONS   X   X  
 
  SC.01.003B   IDF-1F-SOUTH SECURITY DEVICES   X   X  
 
  SC.01.004A   IDF-1G IDF-1H LVL 1 CAMERA LOCATIONS   X   X  
 
  SC.01.004B   IDF-1G & IDF-1H LVL 1 SECURITY DEVICES   X   X  
 
  SC.01.005A   IDF-1H NON-CASINO LVL 1 CAMERA LOCATIONS   X   X  
 
  SC.01.005B   IDF-1H NON-CASINO LVL 1 SECURITY DEVICES   X   X  
 
  SC.01.006A   MDF-2 LVL 1 CAMERA LOCATIONS   X   X  
 
  SC.01.006B   MDF-2 LVL 1 SECURITY DEVICES   X   X  
 
  SC.01.102   CASINO ENTRANCE TURNSTILES   X   X  
 
  SC.01.103   ACCESS CONTROLLED DOOR DETAIL   X   X  
 
  SC.02.007A   LVL 2 SECURITY DEVICE LOCATIONS   X   X  
 
  SC.02.007B   LVL 2 SECURITY DEVICE LOCATIONS   X   X  
 
  SC.02.101   SURVEILLANCE ROOM LAYOUT   X   X  
 
                 
 
                 
 
      TOTAL LOW VOLTAGE SHEETS   69   69  

     
LOW VOLTAGE
35 of 54  6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   FOOD SERVICE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  FS-1.0M   CASINO LEVEL MASTER PLAN   X   X  
 
  FS-1.0   CASINO LEVEL WAREHOUSE EQUIPMENT PLAN   X   X  
 
  FS-1.1   CASINO LEVEL WAREHOUSE ELECTRICAL PLAN   X   X  
 
  FS-1.2   CASINO LEVEL WAREHOUSE PLUMBING PLAN   X   X  
 
  FS-1.3   CASINO LEVEL WAREHOUSE MECHANICAL PLAN   X   X  
 
  FS-1.4   CASINO LEVEL WAREHOUSE BLDG. WORKS PLAN   X   X  
 
  FS-1.5   CASINO LEVEL WAREHOUSE BEER CONDUIT PLAN   X   X  
 
  FS-1.6   CASINO LEVEL WAREHOUSE SODA CONDUIT PLAN   X   X  
 
  FS-1.7   CASINO LEVEL WAREHOUSE LIQUOR CONDUIT PLAN   X   X  
 
  FS-2.0   CASINO LEVEL MAIN KITCHEN EQUIPMENT PLAN   X   X  
 
  FS-2.S   CASINO LEVEL MAIN KITCHEN EQUIPMENT SCHEDULE   X   X  
 
  FS-2.1   CASINO LEVEL MAIN KITCHEN ELECTRICAL PLAN   X   X  
 
  FS-2.2   CASINO LEVEL MAIN KITCHEN ELECTRICAL SCHEDULE   X   X  
 
  FS-2.3   CASINO LEVEL MAIN KITCHEN PLUMBING PLAN   X   X  
 
  FS-2.4   CASINO LEVEL MAIN KITCHEN FLOOR SINK PLAN   X   X  
 
  FS-2.5   CASINO LEVEL MAIN KITCHEN PLUMBING SCHEDULE   X   X  
 
  FS-2.6   CASINO LEVEL MAIN KITCHEN MECHANICAL PLAN   X   X  
 
  FS-2.7   CASINO LEVEL MAIN KITCHEN BUILDING WORKS PLAN   X   X  
 
  FS-2.8   CASINO LEVEL MAIN KITCHEN ELEVATIONS   X   X  
 
  FS-2.9   CASINO LEVEL MAIN KITCHEN ELEVATIONS   X   X  
 
  FS-2.10   CASINO LEVEL MAIN KITCHEN HOOD DETAILS   X   X  
 
  FS-3.0   CASINO LEVEL BUFFET EQUIPMENT PLAN   X   X  
 
  FS-3.0S   CASINO LEVEL BUFFET EQUIPMENT SCHEDULE   X   X  
 
  FS-3.1   CASINO LEVEL BUFFET ELECTRICAL PLAN   X   X  
 
  FS-3.2   CASINO LEVEL BUFFET ELECTRICAL SCHEDULE   X   X  
 
  FS-3.3   CASINO LEVEL BUFFET PLUMBING PLAN   X   X  
 
  FS-3.4   CASINO LEVEL BUFFET FLOOR SINK PLAN   X   X  

         
FOOD SERVICE
  36 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   FOOD SERVICE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  FS-3.5   CASINO LEVEL BUFFET PLUMBING SCHEDULE   X   X  
 
  FS-3.6   CASINO LEVEL BUFFET MECHANICAL PLAN   X   X  
 
  FS-3.7   CASINO LEVEL BUFFET BUILDING WORKS PLAN   X   X  
 
  FS-3.8   CASINO LEVEL BUFFET ELEVATIONS   X   X  
 
  FS-3.9   CASINO LEVEL BUFFET ELEVATIONS   X   X  
 
  FS-3.10   CASINO LEVEL BUFFET ELEVATIONS   X   X  
 
  FS-3.11   CASINO LEVEL BUFFET HOOD DETAILS   X   X  
 
  FS-3.12   CASINO LEVEL BUFFET HOOD DETAILS   X   X  
 
  FS-4.0   CASINO LEVEL EMPLOYEE DINING ROOM EQUIPMENT PLAN   X   X  
 
  FS-4.1   CASINO LEVEL EMPLOYEE DINING ROOM ELECTRICAL PLAN   X   X  
 
  FS-4.2   CASINO LEVEL EMPLOYEE DINING ROOM PLUMBING PLAN   X   X  
 
  FS-4.3   CASINO LEVEL EMPLOYEE DINING ROOM BLDG. WORKS PLAN   X   X  
 
  FS-4.4   CASINO LEVEL EMPLOYEE DINING ROOM ELEVATIONS   X   X  
 
  FS-4.5   CASINO LEVEL EMPLOYEE DINING ROOM HOOD DETAILS   X   X  
 
                 
 
  FS-5.0   CASINO LEVEL FINE DINING — EQUIPMENT PLAN   X   X  
 
  FS-5.S   CASINO LEVEL FINE DINING EQUIPMENT SCHEDULE   X   X  
 
  FS-5.1   CASINO LEVEL FINE DINING ELECTRICAL PLAN   X   X  
 
  FS-5.2   CASINO LEVEL FINE DINING ELECTRICAL SCHEDULE   X   X  
 
  FS-5.3   CASINO LEVEL FINE DINING PLUMBING PLAN   X   X  
 
  FS-5.4   CASINO LEVEL FINE DINING FLOOR SINK PLAN   X   X  
 
  FS-5.5   CASINO LEVEL FINE DINING PLUMBING SCHEDULE   X   X  
 
  FS-5.6   CASINO LEVEL FINE DINING MECHANICAL PLAN   X   X  
 
  FS-5.7   CASINO LEVEL FINE DINING BUILDING WORKS PLAN   X   X  
 
  FS-5.8   CASINO LEVEL FINE DINING ELEVATIONS   X   X  
 
  FS-5.9   CASINO LEVEL FINE DINING ELEVATIONS   X   X  
 
  FS-5.10   CASINO LEVEL FINE DINING KITCHEN HOOD DETAILS   X   X  

         
FOOD SERVICE
  37 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   FOOD SERVICE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  FS-6.0   CASINO LEVEL 24 HOUR RESTAURANT EQUIPMENT PLAN   X   X  
 
  FS-6.1   CASINO LEVEL 24 HOUR RESTAURANT ELECTRICAL PLAN   X   X  
 
  FS-6.2   CASINO LEVEL 24 HOUR RESTAURANT PLUMBING PLAN   X   X  
 
  FS-6.3   CASINO LEVEL 24 HOUR RESTAURANT MECHANICAL PLAN   X   X  
 
  FS-6.4   CASINO LEVEL 24 HOUR RESTAURANT BLDG WORKS PLAN   X   X  
 
  FS-6.5   CASINO LEVEL 24 HOUR RESTAURANT ELEVATIONS 1   X   X  
 
  FS-6.6   CASINO LEVEL 24 HOUR RESTAURANT ELEVATIONS 2   X   X  
 
  FS-6.7   CASINO LEVEL 24 HOUR RESTAURANT HOOD DETAILS   X   X  
 
  FS-7.0   CASINO LEVEL ENTERTAINMENT BAR — EQUIP. PLAN   X   X  
 
  FS-7.S   CASINO LEVEL ENTERTAINMENT BAR SCHEDULE   X   X  
 
  FS-7.1   CASINO LEVEL ENTERTAINMENT BAR — ELECT. PLAN   X   X  
 
  FS-7.2   CASINO LEVEL ENTERTAINMENT BAR — PLUMB. PLAN   X   X  
 
  FS-7.3   CASINO LEVEL ENTERTAINMENT BAR — FLOOR SINK PLAN   X   X  
 
  FS-7.4   CASINO LEVEL ENTERTAINMENT BAR — UTILITY SCHEDULE   X   X  
 
  FS-7.5   CASINO LEVEL ENTERTAINMENT BAR — MECH. PLAN   X   X  
 
  FS-7.6   CASINO LEVEL ENTERTAINMENT BAR — BUILDING WORKS PLAN          
 
  FS-7.7   CASINO LEVEL ENTERTAINMENT BAR ELEVATIONS   X   X  
 
  FS-8.0   CASINO LEVEL CASINO BARS EQUIPMENT PLAN   X   X  
 
  FS-8.S   CASINO LEVEL CASINO BARS SCHEDULE   X   X  
 
  FS-8.1   CASINO LEVEL CASINO BARS ELECTRICAL PLAN   X   X  
 
  FS-8.2   CASINO LEVEL CASINO BARS PLUMBING PLAN   X   X  
 
  FS-8.3   CASINO LEVEL CASINO BARS FLOOR SINK PLAN   X   X  
 
  FS-8.4   CASINO LEVEL CASINO BARS UTILITY SCHEDULE   X   X  
 
  FS-8.5   CASINO LEVEL CASINO BARS MECHANICAL PLAN   X   X  
 
  FS-8.6   CASINO LEVEL CASINO BARS BUILDING WORKS PLAN   X   X  
 
  FS-8.7   CASINO LEVEL CASINO BARS ELEVATIONS   X   X  

         
FOOD SERVICE
  38 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   FOOD SERVICE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  FS-9.0   CASINO LEVEL BEER HALL EQUIPMENT PLAN   X   X  
 
  FS-9.1   CASINO LEVEL BEER HALL ELECTRICAL PLAN   X   X  
 
  FS-9.2   CASINO LEVEL BEER HALL PLUMBING PLAN   X   X  
 
  FS-9.3   CASINO LEVEL BEER HALL CONDUIT & FL. SINK PLAN   X   X  
 
  FS-9.4   CASINO LEVEL BEER HALL MECHANICAL & BLDG WORKS PLAN   X   X  
 
  FS-9.5   CASINO LEVEL BEER HALL ELEVATIONS   X   X  
 
  FS-10.0   CASINO LEVEL BEER GARDEN KITCHEN EQUIPMENT PLAN   X   X  
 
  FS-10.1   CASINO LEVEL BEER GARDEN KITCHEN ELECTRICAL PLAN   X   X  
 
  FS-10.2   CASINO LEVEL BEER GARDEN KITCHEN PLUMBING PLAN   X   X  
 
  FS-10.3   CASINO LEVEL BEER GARDEN KITCHEN MECHANICAL PLAN   X   X  
 
  FS-10.4   CASINO LEVEL BEER GARDEN KITCHEN BLDG. WORKS PLAN   X   X  
 
  FS-10.5   CASINO LEVEL BEER GARDEN KITCHEN ELEVATIONS   X   X  
 
  FS-10.6   CASINO LEVEL BEER GARDEN KITCHEN HOOD DETAILS   X   X  
 
  FS-11.0   CASINO LEVEL HIGH LIMIT/ BEVARAGE COUNTER EQUIPMENT PLAN   X   X  
 
  FS-11.1   CASINO LEVEL HIGH LIMIT/ BEVERAGE COUNTER ELECTRICAL PLAN   X   X  
 
  FS-11.2   CASINO LEVEL HIGH LIMIT/ BEVERAGE COUNTER PLUMBING PLAN   X   X  
 
  FS-11.3   CASINO LEVEL HIGH LIMIT/ BEVERAGE COUNTER BLDG WORKS PLAN   X   X  
 
  FS-11.4   CASINO LEVEL HIGH LIMIT/ BEVERAGE COUNTER ELEVATIONS   X   X  
 
  FS-12.0   CASINO LEVEL SOUTHEAST SERVICE BAR EQUIPMENT PLAN   X   X  
 
  FS-12.1   CASINO LEVEL SOUTHEAST SERVICE BAR ELECTRICAL PLAN   X   X  
 
  FS-12.2   CASINO LEVEL SOUTHEAST SERVICE BAR PLUMBING PLAN   X   X  
 
  FS-12.3   CASINO LEVEL SOUTHEAST SERVICE BAR BLDG WORKS PLAN   X   X  
 
  FS-12.4   CASINO LEVEL SOUTHEAST SERVICE BAR ELEVATIONS   X   X  
 
                 
 
      TOTAL FOOD SERVICE SHEETS   102   102  

         
FOOD SERVICE
  39 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  10.1.0   COVER SHEET   X   X  
 
  10.1.1   GENERAL NOTES, SYMBOL LEGENDS & ABBREVIATIONS   X   X  
 
  10.1.2   SHEET INDEX   X   X  
 
  10.2.1   FINISH & MATERIALS LIST — GRAND COURT   X   X  
 
  10.2.2   FINISH & MATERIALS LIST — 24 DINER   X   X  
 
  10.2.3   FINISH & MATERIALS LIST — BIERHAUS   X   X  
 
  10.2.4   FINISH & MATERIALS LIST — VIP   X   X  
 
  10.2.5   FINISH & MATERIALS LIST — CASINO   X   X  
 
  10.2.5A   FINISH & MATERIALS LIST — CASINO   X   X  
 
  10.2.5B   FINISH & MATERIALS LIST — CASINO   X   X  
 
  10.2.6   FINISH & MATERIALS LIST — BUFFET   X   X  
 
  10.2.7   FINISH & MATERIALS LIST — PROMENADE   X   X  
 
  10.2.8   FINISH & MATERIALS LIST — PUBLIC RESTROOMS   X   X  
 
  10.2.9   FINISH & MATERIALS LIST — COFFE SHOP   X   X  
 
  11.1.1   OVERALL MASTER LOCATION PLAN — CASINO LEVEL   X   X  
 
  11.1.2   OVERALL MASTER LOCATION PLAN — SECOND LEVEL   X   X  
 
                 
 
  1.1.100   REFERENCE PLAN — GRAND COURT   X   X  
 
  1.1.200   REFLECTED CEILING PLAN — GRAND COURT   X   X  
 
  1.2.201   REFLECTED CEILING PLAN — GRAND COURT   X   X  
 
  1.1.300   POWER PLAN — GRAND COURT   X   X  
 
  1.1.400   FLOOR FINISH PLAN — GRAND COURT   X   X  
 
  1.1.500   FF & A PLAN — GRAND COURT   X   X  
 
  1.1.600   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.601   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.602   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.603   INTERIOR ELEVATIONS — GRAND COURT   X   X  

         
FOOD SERVICE
  40 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.1.604   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.605   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.606   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.607   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.608   INTERIOR ELEVATIONS — GRAND COURT   X   X  
 
  1.1.800   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.801   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.802   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.803   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.804   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.805   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.806   INTERIOR ARCHITECTURE DETAILS — GRAND COURT   X   X  
 
  1.1.900   MILLWORK DETAILS — GRAND COURT   X   X  
 
  1.1.901   MILLWORK DETAILS — GRAND COURT   X   X  
 
  1.1.902   MILLWORK DETAILS — GRAND COURT   X   X  
 
  1.2.100   REFERENCE PLAN — 24 DINER   X   X  
 
  1.2.200   REFLECTED CEILING PLAN — 24 DINER   X   X  
 
  1.2.300   POWER PLAN — 24 DINER   X   X  
 
  1.2.400   FLOOR FINISH PLAN — 24 DINER   X   X  
 
  1.2.500   FF&A PLAN — 24 DINER   X   X  
 
  1.2.600   INTERIOR ELEVATIONS — 24 DINER   X   X  
 
  1.2.800   INTERIOR ARCHITECTURE DETAILS — 24 DINER   X   X  
 
  1.2.801   INTERIOR ARCHITECTURE DETAILS — 24 DINER   X   X  
 
  1.2.802   INTERIOR ARCHITECTURE DETAILS — 24 DINER   X   X  
 
  1.2.803   INTERIOR ARCHITECTURE DETAILS — 24 DINER   X   X  
 
  1.2.900   MILLWORK DETAILS — 24 DINER   X   X  
 
  1.3.100   REFERENCE PLAN — BIERHAUS   X   X  

     
INTERIOR DESIGN
41 of 54 6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

     
 
  BULLETIN F: 15-JUN-08
RIVER CITY CASINO, St. Louis, Missouri • Project No. 141005
  ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK       INTERIOR DESIGN  
16-Jun-08   15-Jun-08
REVISION
  SHEET #   SHEET TITLES          
 
  1.3.200   REFLECTED CEILING PLAN — BIERHAUS   X   X  
 
  1.3.300   POWER PLAN — BIERHAUS   X   X  
 
  1.3.400   FLOOR FINISH PLAN — BIERHAUS   X   X  
 
  1.3.500   FF&A PLAN — BIERHAUS   X   X  
 
  1.3.600   INTERIOR ELEVATIONS — BIERHAUS   X   X  
 
  1.3.601   INTERIOR ELEVATIONS — BIERHAUS   X   X  
 
  1.3.800   INTERIOR ARCHITECTURE DETAILS — BIERHAUS   X   X  
 
  1.3.801   INTERIOR ARCHITECTURE DETAILS — BIERHAUS   X   X  
 
  1.3.900   MILLWORK DETAILS — BIERHAUS   X   X  
 
  1.4.100   REFERENCE PLAN — VIP   X   X  
 
  1.4.100A   REFERENCE PLAN — VIP   X   X  
 
  1.4.200   REFLECTED CEILING PLAN — VIP   X   X  
 
  1.4.300   POWER PLAN — VIP   X   X  
 
  1.4.400   FLOOR FINISH PLAN — VIP   X   X  
 
  1.4.500   FF&A PLAN — VIP   X   X  
 
  1.4.600   INTERIOR ELEVATIONS — VIP   X   X  
 
  1.4.601   INTERIOR ELEVATIONS — VIP   X   X  
 
  1.4.800   INTERIOR ARCHITECTURE DETAILS — VIP   X   X  
 
  1.4.801   INTERIOR ARCHITECTURE DETAILS — VIP   X   X  
 
  1.4.900   MILLWORK DETAILS — VIP   X   X  
 
  1.5.1   CASINO ZONING PLAN   X   X  
 
  1.5.2   CASINO ZONING REFLECTED CEILING PLAN   X   X  
 
  1.5.100   REFERENCE PLAN — CASINO A   X   X  
 
  1.5.101   REFERENCE PLAN — CASINO B   X   X  
 
  1.5.102   REFERENCE PLAN — CASINO C   X   X  
 
  1.5.103   REFERENCE PLAN — CASINO D   X   X  
 
  1.5.104   REFERENCE PLAN — CASINO E   X   X  

     
INTERIOR DESIGN
42 of 54 6/19/2008 10:14 AM

 





--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK        INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.5.200   REFLECTED CEILING PLAN — CASINO A   X   X  
 
  1.5.201   REFLECTED CEILING PLAN — CASINO B   X   X  
 
  1.5.202   REFLECTED CEILING PLAN — CASINO C   X   X  
 
  1.5.203   REFLECTED CEILING PLAN — CASINO D   X   X  
 
  1.5.204   REFLECTED CEILING PLAN — CASINO E   X   X  
 
  1.5.400   FLOOR FINISH PLAN — CASINO A   X   X  
 
  1.5.401   FLOOR FINISH PLAN — CASINO B   X   X  
 
  1.5.402   FLOOR FINISH PLAN — CASINO C   X   X  
 
  1.5.403   FLOOR FINISH PLAN — CASINO D   X   X  
 
  1.5.404   FLOOR FINISH PLAN — CASINO E   X   X  
 
  1.5.500   FF&A PLAN — CASINO A   X   X  
 
  1.5.501   FF&A PLAN — CASINO B   X   X  
 
  1.5.502   FF&A PLAN — CASINO C   X   X  
 
  1.5.503   FF&A PLAN — CASINO D   X   X  
 
  1.5.504   FF&A PLAN — CASINO E   X   X  
 
  1.5.600   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.601   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.602   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.603   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.603-A   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.604   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.605   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.606   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.607   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.608   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.609   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.610   INTERIOR ELEVATIONS — CASINO   X   X  

          INTERIOR DESIGN   43 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.5.611   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.612   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.613   INTERIOR ELEVATIONS — CASINO   X   X  
 
  1.5.614   ELEVATIONS — CASINO   X   X  
 
  1.5.700   ENLARGED HIGH LIMIT RESTROOMS — CASINO   X   X  
 
  1.5.800   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.801   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.802   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.803   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.804   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.805   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.806   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.807   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.808   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.809   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.810   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.811   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.812   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.813   INTERIOR ARCHITECTURE DETAILS — CASINO   X   X  
 
  1.5.900   MILLWORK DETAILS — CASINO   X   X  
 
  1.5.901   MILLWORK DETAILS — CASINO   X   X  
 
  1.5.902   MILLWORK DETAILS — CASINO   X   X  
 
  1.5.903   MILLWORK DETAILS — CASINO   X   X  
 
  1.5.904   MILLWORK DETAILS — CASINO   X   X  
 
  1.5.906   MILLWORK DETAILS — CASINO   X   X  
 
                 
 
  1.6.100   REFERENCE PLAN — BUFFET   X   X  

          INTERIOR DESIGN   44 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.6.200   REFLECTED CEILING PLAN — BUFFET   X   X  
 
  1.6.300   POWER PLAN — BUFFET   X   X  
 
  1.6.400   FLOOR FINISH PLAN — BUFFET   X   X  
 
  1.6.500   FF&A PLAN — BUFFET   X   X  
 
  1.6.600   INTERIOR ELEVATIONS — BUFFET   X   X  
 
  1.6.601   INTERIOR ELEVATIONS — BUFFET   X   X  
 
  1.6.602   INTERIOR ELEVATIONS — BUFFET   X   X  
 
  1.6.603   INTERIOR ELEVATIONS — BUFFET   X   X  
 
  1.6.800   INTERIOR ARCHITECTURE DETAILS — BUFFET   X   X  
 
  1.6.900   MILLWORK DETAILS — BUFFET   X   X  
 
  1.6.901   MILLWORK DETAILS — BUFFET   X   X  
 
  1.6.902   MILLWORK DETAILS — BUFFET   X   X  
 
  1.6.903   MILLWORK DETAILS — BUFFET   X   X  
 
  1.7.100   REFERENCE PLAN — PROMENADE   X   X  
 
  1.7.200   REFLECTED CEILING PLAN — PROMENADE   X   X  
 
  1.7.300   POWER PLAN — PROM FLOOR FINISH PLAN — PROMENADE   X   X  
 
  1.7.400   FF&A PLAN — PROMENADE   X   X  
 
  1.7.600   INTERIOR ELEVATIONS — PROMENADE   X   X  
 
  1.7.601   INTERIOR ELEVATIONS — PROMENADE   X   X  
 
  1.8.100   REFERENCE PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.100A   PLUMBING FIXTURE REF. PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.101   REFERENCE PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.101A   PLUMBING REF. PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.200   REFLECTED CEILING PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.201   REFLECTED CEILING PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.300   POWER PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.301   POWER PLAN — PUBLIC RESTROOMS   X   X  

          INTERIOR DESIGN   45 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.8.400   FLOOR FINISH PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.401   FLOOR FINISH PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.500   FF&A PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.501   FF&A PLAN — PUBLIC RESTROOMS   X   X  
 
  1.8.600   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.601   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.602   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.603   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.604   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.605   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.606   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.607   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.608   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.609   INTERIOR ELEVATIONS — PUBLIC RESTROOMS   X   X  
 
  1.8.800   INTERIOR ARCHITECTURE DETAILS   X   X  
 
  1.8.900   MILLWORK DETAILS   X   X  
 
  1.8.901   MILLWORK DETAILS   X   X  
 
  1.8.902   MILLWORK DETAILS   X   X  
 
  1.9.100   REFERENCE PLAN & RCP — COFFEE SHOP   X   X  
 
  1.9.200   POWER, FLOOR FIN & FF& A PLAN — COFFEE SHOP   X   X  
 
  1.9.600   INTERIOR ELEVATIONS — COFFEE SHOP   X   X  
 
  1.9.800   INTERIOR ARCHITECTURE DETAILS — COFFEE HOUSE   X   X  
 
  1.9.801   INTERIOR ARCHITECTURE DETAILS — COFFEE HOUSE   X   X  
 
  1.9.900   MILLWORK DETAILS — COFFEE SHOP   X   X  
 
  1.9.901   MILLWORK DETAILS — COFFEE SHOP   X   X  
 
  1.9.902   MILLWORK DETAILS — COFFEE SHOP   X   X  
 
  1.12.1   PLUMBING SCHEDULE   X   X  

          INTERIOR DESIGN   46 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   INTERIOR DESIGN
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  1.12.2   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.3   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.4   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.5   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.6   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.7   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.8   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.9   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
  1.12.10   PLUMBING & SPECIAL EQUIPMENT SCHEDULE   X   X  
 
 
 
             
 
                 
 
 
 
  TOTAL INTERIOR DESIGN SHEETS   196   196  
 
 
 
             

          INTERIOR DESIGN   47 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LANDSCAPE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  L-0.01   COVER SHEET   X   X  
 
  L-0.02   SHEET INDEX   X   X  
 
  L-0.03   SITE ORIENTATION/ SHEET LAYOUT   X   X  
 
  L-0.04   GENERAL CONSTRUCTION NOTES & LEGENDS   X   X  
 
  L-1.00   FINISH SCHEDULE   X   X  
 
  L-2.01   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.02   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.03   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.04   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.05   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.06   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.07   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.08   GRADING & DRAINAGE CONCEPT PLAN   X   X  
 
  L-2.09   GRADING & DRAINAGE CONCEPT PLAN — INTERIOR GRAND COURT   X   X  
 
  L-3.01   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.02   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.03   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.04   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.05   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.06   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.07   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.08   CONSTRUCTION PLAN CALLOUT   X   X  
 
  L-3.09   CONSTRUCTION PLAN CALLOUT — INTERIOR   X   X  
 
  L-4.01   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.02   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.03   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.04   CONSTRUCTION PLAN LAYOUT   X   X  

          LANDSCAPE   48 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LANDSCAPE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  L-4.05   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.06   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.07   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.08   CONSTRUCTION PLAN LAYOUT   X   X  
 
  L-4.09   CONSTRUCTION PLAN LAYOUT — INTERIOR   X   X  
 
  L-5.01   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.02   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.03   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.04   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.05   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.06   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.07   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-5.08   CONSTRUCTION PLAN PAVING & TILE   X   X  
 
  L-6.01   CONSTRUCTION DETAILS   X   X  
 
  L-6.02   CONSTRUCTION DETAILS   X   X  
 
  L-6.03   CONSTRUCTION DETAILS   X   X  
 
  L-6.04   CONSTRUCTION DETAILS   X   X  
 
  L-6.05   CONSTRUCTION DETAILS   X   X  
 
  L-7.00   IRRIGATION LEGEND AND NOTES   X   X  
 
  L-7.01   IRRIGATION PLAN TREES   X   X  
 
  L-7.02   IRRIGATION PLAN TREES   X   X  
 
  L-7.03   IRRIGATION PLAN TREES   X   X  
 
  L-7.04   IRRIGATION PLAN TREES   X   X  
 
  L-7.05   IRRIGATION PLAN TREES   X   X  
 
  L-7.06   IRRIGATION PLAN TREES   X   X  
 
  L-7.07   IRRIGATION PLAN TREES   X   X  
 
  L-7.08   IRRIGATION PLAN TREES   X   X  

          LANDSCAPE   49 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LANDSCAPE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  L-7.09   IRRIGATION PLAN TREES   X   X  
 
  L-7.10   IRRIGATION PLAN TREES   X   X  
 
  L-7.11   IRRIGATION PLAN TREES   X   X  
 
  L-7.12   IRRIGATION PLAN TREES   X   X  
 
  L-7.13   IRRIGATION PLAN TREES   X   X  
 
  L-7.14   IRRIGATION PLAN TREES   X   X  
 
  L-7.15   IRRIGATION PLAN TREES — INTERIOR   X   X  
 
  L-7.16   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.17   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.18   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.19   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.20   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.21   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.22   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.23   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.24   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.25   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.26   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.27   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.28   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.29   IRRIGATION PLAN SHRUBS   X   X  
 
  L-7.30   IRRIGATION PLAN SHRUBS   X   X  
 
  L-8.01   IRRIGATION DETAILS   X   X  
 
  L-8.02   IRRIGATION DETAILS   X   X  
 
  L-8.03   IRRIGATION DETAIL   X   X  
 
  L-9.01   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.02   PLANTING PLAN (TREES & G.C.)   X   X  

          LANDSCAPE   50 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LANDSCAPE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  L-9.03   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.04   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.05   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.06   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.07   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.08   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.09   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.10   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.11   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.12   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.13   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.14   PLANTING PLAN (TREES & G.C.)   X   X  
 
  L-9.15   PLANTING PLAN (TREES & G.C.) — INTERIOR GRAND COURT   X   X  
 
  L-10.01   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.02   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.03   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.04   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.05   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.06   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.07   PLANTING PLAN (SHRUBS&VINES)   X      
 
  L-10.08   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.09   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.10   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.11   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.12   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.13   PLANTING PLAN (SHRUBS&VINES)   X   X  
 
  L-10.14   PLANTING PLAN (SHRUBS&VINES)   X   X  

          LANDSCAPE   51 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   LANDSCAPE
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  L-10.15   PLANTING PLAN (SHRUBS&VINES) — INTERIOR GRAND COURT   X   X  
 
  L-11.01   PLANTING DETAILS   X   X  
 
  L-11.02   PLANTING DETAILS   X   X  
 
                 
 
                 
 
 
 
  TOTAL LANDSCAPE SHEETS   111   111  
 
                 

          LANDSCAPE   52 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   NAVAL ARCHITECT
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  NA-W40   DRAWING INDEX   X   X  
 
  NA-A11   HOLD ARRANGEMENT   X   X  
 
  NA-A12   MAIN DECK ARRANGEMENT   X   X  
 
  NA-A15   TYPICAL SECTIONS   X   X  
 
  NA-A16   PILASTER DETAILS   X   X  
 
  NA-A24   MAIN DECK STRUCTURAL SLAB   X   X  
 
  NA-A25   BARGE BOTTOM KEEL SLAB ARRANGEMENT   X   X  
 
  NA-A35   TANK CAPACITY PLAN   X   X  
 
  NA-A36.0   WIREMOLD FLOORING ARRANGEMENT & DETAILS   X   X  
 
  NA-A36.1   WIREMOLD FLOORING INSTALLATION & DETAILS   X   X  
 
  NA-A36.2   WIREMOLD FLOORING INSTALLATION & DETAILS   X   X  
 
  NA-A37.0   PRECAST PANEL SCHEDULE   X   X  
 
  NA-A37.1   PRECAST BULKHEAD DETAILS   X   X  
 
  NA-A37.2   PRECAST BULKHEAD DETAILS   X   X  
 
  NA-A37.3   PRECAST BULKHEAD DETAILS   X   X  
 
  NA-A37.4   PRECAST BULKHEAD DETAILS   X   X  
 
  NA-A38   TANK ACCESS PLAN   X   X  
 
  NA-F30.0   RAMP ARRANGEMENT & DETAILS   X   X  
 
  NA-F30.1   RAMP ARRANGEMENT & DETAILS   X   X  
 
  NA-F30.2   RAMP ARRANGEMENT & DETAILS   X   X  
 
  NA-F31   RUBRAIL & ACCESS PLAN   X   X  
 
  NA-P10.0   BILGE AND BALLAST DIAGRAM   X   X  
 
  NA-P10.1   BILGE AND BALLAST DIAGRAM   X   X  
 
  NA-P38   TANK VENTS DIAGRAM   X   X  
 
  NA-P44.0   SEWAGE PIPING DIAGRAM   X   X  
 
  NA-P44.1   SEWAGE PIPING DIAGRAM   X   X  
 
  NA-P44.2   SEWAGE PIPING DIAGRAM   X   X  

          NAVAL   53 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



Bergman, Walls & Associates, Ltd.
ARCHITECTS • PLANNERS
2965 S. Jones Blvd., Ste C • Las Vegas, NV 89146
TEL 702.940.0000 • FAX 702.940.0001

          BULLETIN F: 15-JUN-08 RIVER CITY CASINO, St. Louis, Missouri • Project
No. 141005   ADDENDUM 1: 16-JUN-08

                                1   F       SHEET       ISSUED FOR   ISSUED FOR
      NUMBER   SHEET TITLES   CONSTRUCTION   PLAN CHECK   NAVAL ARCHITECT
  16-Jun-08   15-Jun-08  
REVISION
  SHEET #   SHEET TITLES          
 
  NA-P44.3   SEWAGE PIPING DIAGRAM   X   X  
 
  NA-P44.4   SEWAGE PIPING DIAGRAM   X   X  
 
  NA-E25   HOLD LIGHTING PLAN   X   X  
 
                 
 
 
   
TOTAL NAVAL ARCHITECT SHEETS   30   30  

          NAVAL   54 of 54   6/19/2008 10:14 AM

 

 



--------------------------------------------------------------------------------



 



( YATES LOGO) [c74880c7488004.gif]

          DWG. NO.   DRAWING TITLE   DRAWING DATE
SPECIFICATIONS
       
CS
  COVER SHEET   06-15-2008
00 01 10
  TABLE OF CONTENTS   06-15-2008
 
  DIVISION 00    
00 63 13
  REQUESTS FOR INFORMATION/INTERPRETATION   06-15-2008
00 63 25
  SUBSTITUTION REQUEST (AFTER THE BIDDING PHASE)   06-15-2008
 
  DIVISION 01    
01 11 00
  SUMMARY OF WORK   06-15-2008
01 22 00
  UNIT PRICES   06-15-2008
01 23 00
  ALTERNATES   06-15-2008
01 26 13
  CONTRACTOR’S REQUEST FOR INFORMATION/ INTERPRETATION   06-15-2008
01 33 00
  SUBMITTALS   06-15-2008
01 42 00
  REFERENCE STANDARDS   06-15-2008
01 45 00
  QUALITY CONTROL   06-15-2008
01 50 00
  CONSTRUCTION FACILITIES AND TEMPORARY CONTROLS   06-15-2008
01 60 00
  MATERIAL AND EQUIPMENT   06-15-2008
01 73 00
  EXECUTION REQUIREMENTS   06-15-2008
01 73 29
  CUTTING AND PATCHING   06-15-2008
01 77 00
  CONTRACT CLOSEOUT   06-15-2008
 
  DIVISION 2    
02810
  LANDSCAPE IRRIGATION SYSTEM   06-15-2008
02905
  LANDSCAPE PLANTING   06-15-2008
 
  DIVISION 3    
03 05 05
  FLY ASH   06-15-2008
03 10 00
  CONCRETE FORMWORK   06-15-2008
03 20 00
  CONCRETE REINFORCEMENT   06-15-2008
03 30 00
  CAST-IN-PLACE CONCRETE   06-15-2008
03 35 33
  SPECIAL CONCRETE FINISHES   06-15-2008
03 49 00
  GLASS-FIBER REINFORCED CONCRETE (GFRC)   06-15-2008
 
  DIVISION 4    
04 01 20.52
  UNIT MASONRY CLEANING   06-15-2008
04 05 15
  MORTAR AND MASONRY GROUT   06-15-2008
04 05 23
  MASONRY ACCESSORIES   06-15-2008
04 21 13
  BRICK UNIT MASONRY   06-15-2008
04 21 13.13
  THIN BRICK VENEER   06-15-2008
04 22 00
  CONCRETE MASONRY UNITS   06-15-2008
04 43 13
  STONE MASONRY VENEER   06-15-2008
04 73 16
  SIMULATED STONE VENEER   06-15-2008
 
  DIVISION 5    
05 10 00
  STRUCTURAL STEEL FRAMING   06-15-2008
05 21 19
  OPEN-WEB STEEL JOISTS   06-15-2008
05 31 00
  STEEL DECK   06-15-2008
05 36 00
  STEEL COMPOSITE DECK   06-15-2008
05 41 00
  STRUCTURAL METAL STUD FRAMING   06-15-2008

 

 



--------------------------------------------------------------------------------



 



          DWG. NO.   DRAWING TITLE   DRAWING DATE
05 50 00
  METAL FABRICATIONS   06-15-2008
05 51 00
  METAL STAIRS   06-15-2008
05 52 00
  METAL RAILINGS   06-15-2008
05 70 00
  DECORATIVE METAL   06-15-2008
05 73 00
  ORNAMENTAL RAILINGS   06-15-2008
 
  DIVISION 06    
06 10 53
  MISCELLANEOUS CARPENTRY   06-15-2008
06 20 00
  FINISH CARPENTRY   06-15-2008
06 40 00
  ARCHITECTURAL WOODWORK   06-15-2008
06 60 00
  COATED POLYSTYRENE FABRICATIONS   06-15-2008
06 82 00
  GLASS-FIBER REINFORCED PLASTIC FABRICATIONS   06-15-2008
 
  DIVISION 07    
07 13 13
  BITUMINOUS SHEET MEMBRANE WATERPROOFING   06-15-2008
07 18 13
  PEDESTRIAN TRAFFIC COATING   06-15-2008
07 19 00
  WATER REPELLENTS   06-15-2008
07 21 00
  BUILDING INSULATION   06-15-2008
07 24 19
  WATER MANAGED EXTERIOR INSULATION AND FINISH SYSTEM   06-15-2008
07 26 00
  WEATHER RESISTIVE BARRIERS   06-15-2008
07 31 26
  SLATE SHINGLES   06-15-2008
07 32 16
  CONCRETE ROOFING TILES   06-15-2008
07 43 13
  METAL ROOF AND WALL PANELS   06-15-2008
07 54 23
  THERMOPLASTIC-POLYOLEFIN ROOFING   06-15-2008
07 60 00
  FLASHING AND SHEET METAL   06-15-2008
07 72 00
  ROOF ACCESSORIES   06-15-2008
07 81 00
  SPRAY-APPLIED FIRE RESISTIVE MATERIALS   06-15-2008
07 84 00
  FIRESTOPPING   06-15-2008
07 88 00
  FIRE BARRIER DUCT WRAP   06-15-2008
07 92 00
  JOINT SEALERS   06-15-2008
07 92 19
  ACOUSTICAL SEALANTS   06-15-2008
07 92 23
  FACADE SEALANTS   06-15-2008
07 95 13
  EXPANSION JOINT COVER ASSEMBLIES   06-15-2008
 
  DIVISION 08    
08 11 13
  STEEL DOORS AND FRAMES   06-15-2008
08 14 00
  WOOD DOORS   06-15-2008
08 31 13
  ACCESS DOORS AND FRAMES   06-15-2008
08 33 00
  COILING DOORS AND GRILLES   06-15-2008
08 41 13
  ALUMINUM ENTRANCES AND STOREFRONTS   06-15-2008
08 41 26
  INTERIOR ALUMINUM ENTRANCES AND STOREFRONTS   06-15-2008
08 42 26
  ALL GLASS ENTRANCES   06-15-2008
08 42 29.33
  LOW-ENERGY SWING ENTRANCE AUTOMATIC DOOR OPERATORS   06-15-2008
08 42 33
  REVOLVING ENTRANCE DOORS   06-15-2008
08 51 13.13
  ALUMINUM WINDOWS   06-15-2008
08 63 00
  METAL-FRAMED SKYLIGHTS   06-15-2008
08 71 00
  DOOR HARDWARE   06-15-2008
08 80 00
  GLAZING   06-15-2008
08 83 00
  MIRROR GLASS   06-15-2008
08 91 00
  LOUVERS   06-15-2008
 
  DIVISION 09    
09 21 19
  SHAFT WALL ASSEMBLIES   06-15-2008
09 22 16
  NON-STRUCTURAL METAL FRAMING   06-15-2008
09 24 00
  PORTLAND CEMENT PLASTER (STUCCO)   06-15-2008
09 26 13
  VENETIAN PLASTER   06-15-2008
09 27 13
  GLASS FIBER REINFORCED GYPSUM (GFRG)   06-15-2008
09 29 00
  GYPSUM BOARD   06-15-2008

 

 



--------------------------------------------------------------------------------



 



          DWG. NO.   DRAWING TITLE   DRAWING DATE
09 29 13
  EXTERIOR GYPSUM SHEATHING   06-15-2008
09 30 00
  TILE   06-15-2008
09 30 16
  QUARRY TILE   06-15-2008
09 30 33
  NATURAL STONE TILE   06-15-2008
09 51 00
  ACOUSTICAL AND SPECIALTY CEILINGS   06-15-2008
09 54 26
  LINEAR WOOD CEILING SYSTEM   06-15-2008
09 64 00
  WOOD FLOORING   06-15-2008
09 65 16.13
  LINOLEUM SHEET FLOORING   06-15-2008
09 65 19
  RESILIENT TILE FLOORING   06-15-2008
09 68 00
  CARPET   06-15-2008
09 69 00
  ACCESS FLOORING   06-15-2008
09 72 00
  WALL COVERINGS   06-15-2008
09 75 00
  INTERIOR STONE FACINGS   06-15-2008
09 77 33
  FRP WALL PANELS   06-15-2008
09 81 00
  ACOUSTICAL INSULATION   06-15-2008
09 84 00
  ACOUSTICAL WALL PANELS   06-15-2008
09 91 00
  PAINTING   06-15-2008
09 94 13
  TEXTURED ACRYLIC COATING   06-15-2008
 
  DIVISION 10    
10 14 00
  SIGNAGE   06-15-2008
10 21 13.16
  PLASTIC LAMINATE TOILET COMPARTMENTS   06-15-2008
10 21 13.40
  STONE TOILET COMPARTMENTS   06-15-2008
10 22 26
  OPERABLE PARTITIONS   06-15-2008
10 26 00
  CORNER GUARDS   06-15-2008
10 28 13
  TOILET ACCESSORIES   06-15-2008
10 44 00
  FIRE PROTECTION SPECIALTIES   06-15-2008
10 51 00
  LOCKERS   06-15-2008
10 73 13
  FABRIC AWNINGS   06-15-2008
 
  DIVISION 11    
11 12 00
  PARKING CONTROL EQUIPMENT   06-15-2008
11 13 00
  LOADING DOCK EQUIPMENT   06-15-2008
11 23 43
  UNIFORM CONVEYOR SYSTEM   06-15-2008
11 52 00
  AUDIO FISUAL MOUNTING SYSTEMS   06-15-2008
11 82 26
  WASTE HANDLING EQUIPMENT   06-15-2008
 
  DIVISION 12    
12 26 40
  STONE COUNTERTOPS   06-15-2008
 
  DIVISION 14    
14 21 00
  ELECTRIC TRACTION ELEVATORS   06-15-2008
14 42 00
  WHEELCHAIR LIFT   06-15-2008
 
  DIVISION 21    
21 00 00
  FIRE PROTECTION SYSTEMS   06-15-2008
21 12 00
  FIRE SUPPRESSION STAND PIPES   06-15-2008
21 13 00
  FIRE SUPPRESSION SPRINKLER SYSTEMS   06-15-2008
21 40 00
  FIRE SUPPRESSION HF C227 EA SYSTEMS   06-15-2008
 
  DIVISION 22    
22 01 00
  GENERAL INSTRUCTIONS, MECHANICAL   06-15-2008
22 02 00
  PLUMBING, MISCELLANEOUS   06-15-2008
22 03 00
  TESTING AND ADJUSTING   06-15-2008
22 05 00
  PLUMBING PIPING BASIC REQUIREMENTS   06-15-2008
22 06 00
  PLUMBING DRAINS & SPECIALTIES   06-15-2008
22 07 00
  PLUMBING PIPE INSULATION   06-15-2008
22 11 00
  DOMESTIC WATER PIPING SYSTEM   06-15-2008
22 11 13
  FACILITY WATER DISTRIBUTION PIPING   06-15-2008
22 13 00
  SANITARY PIPING SYSTEM   06-15-2008

 

 



--------------------------------------------------------------------------------



 



          DWG. NO.   DRAWING TITLE   DRAWING DATE
22 13 13
  FACILITY SANITARY SEWERS   06-15-2008
22 13 43
  FACILITY PACKAGED SEWAGE PUMPING STATIONS   06-15-2008
22 14 00
  STORM PIPING SYSTEM   06-15-2008
22 15 00
  GAS PIPING SYSTEM   06-15-2008
22 17 00
  FUEL OIL   06-15-2008
22 30 00
  PLUMBING EQUIPMENT   06-15-2008
22 40 00
  PLUMBING FIXTURES   06-15-2008
 
  DIVISION 23    
23 05 01
  GENERAL INSTRUCTIONS, MECHANICAL   06-15-2008
23 05 02
  MECHANICAL, MISCELLANEOUS   06-15-2008
23 05 13
  MOTORS   06-15-2008
23 05 14
  VARIABLE SPEED MOTOR DRIVES (PWM)   06-15-2008
23 05 48
  SEISMIC AND VIBRATION CONTROL   06-15-2008
23 05 93
  TESTING AND ADJUSTING   06-15-2008
23 07 13
  DUCT INSULATION   06-15-2008
23 07 16
  MECHANICAL EQUIPMENT INSULATION   06-15-2008
23 07 19
  MECHANICAL PIPE INSULATION   06-15-2008
23 09 23
  AIR CONDITIONING CONTROLS (DDC)   06-15-2008
23 21 13
  HVAC PIPING BASIC REQUIREMENTS   06-15-2008
23 21 14
  HVAC WATER PIPING SYSTEM   06-15-2008
23 21 23
  PUMPS, VERTICAL INLINE SPLIT COUPLED   06-15-2008
23 21 24
  PUMPS, PIPE MOUNTED   06-15-2008
23 23 20
  REFRIGERANT DETECTION MONITORING SYSTEM   06-15-2008
23 25 13
  WATER TREATMENT   06-15-2008
23 31 00
  AIR CONDITIONING SHEET METAL WORK   06-15-2008
23 33 19
  SOUND ATTENUATORS   06-15-2008
23 34 16
  FANS   06-15-2008
23 36 16
  VAV TERMINAL BOX   06-15-2008
23 36 17
  VAV SIDE PICKET FAN TERMINAL BOX   06-15-2008
23 37 13
  AIR DEVICES   06-15-2008
23 37 23
  ROOF AIR INTAKES & RELIEFS   06-15-2008
23 52 16
  GAS FIRED (FORCE DRAFT)-CONDENSING BOILER   06-15-2008
23 55 23
  GAS FIRED INFRA-RED UNIT HEATERS   06-15-2008
23 57 19
  HEAT EXCHANGER- PLATE AND FRAME TYPE   06-15-2008
23 64 16
  CENTRIFUGAL WATER CHILLERS   06-15-2008
23 65 13
  COOLING TOWER-FACTORY FABRICATED   06-15-2008
23 72 13
  ENERGY RECOVERY WRAP-AROUND HEAT PIPES   06-15-2008
23 74 33
  ROOF TOP HEAT RECOVERY AIR HANDLING UNITS   06-15-2008
23 74 34
  HEAT RECOVERY WHEEL   06-15-2008
23 75 13
  PACKAGED OUTDOOR ROOF TOP CENTRAL   06-15-2008
 
  STATION AIR HANDLING UNIT   06-15-2008
23 81 23
  PACKAGED COMPUTER ROOM UNITS   06-15-2008
23 82 16
  HYDRONIC DUCT COILS   06-15-2008
23 82 19
  HORIZONTAL FAN COIL (UNITS LESS THAN 2200 CFM)   06-15-2008
23 82 39
  HYDRONIC CABINET UNIT HEATERS   06-15-2008
23 90 00
  PACKAGED CENTRAL ENERGY PLAN (PCEP)   06-15-2008
 
  DIVISION 26    
26 05 00
  COMMON WORK RESULTS FOR ELECTRICAL   06-15-2008
26 05 05
  FIRESTOPPING FOR ELECTRICAL PENETRATIONS   06-15-2008
26 05 19
  ELECTRICAL WIRING   06-15-2008
26 05 26
  GROUNDING   06-15-2008
26 05 27
  WATER FEATURES ELECTRICAL SYSTEMS   06-15-2008
26 05 33
  RACEWAY SYSTEMS   06-15-2008
26 05 34
  SURFACE METAL RACEWAY   06-15-2008

 

 



--------------------------------------------------------------------------------



 



          DWG. NO.   DRAWING TITLE   DRAWING DATE
26 05 36
  CABLE TRAY SYSTEM   06-15-2008
26 05 43
  UNDERGROUND DUCT SYSTEM   06-15-2008
26 05 43
  AMERENUE UNDERGROUND DUCTS AND STRUCTURES   06-15-2008
26 08 10
  SPECIAL TESTING   06-15-2008
26 09 15
  ELECTRICAL CONTROL SYSTEMS   06-15-2008
26 09 23
  CONTACT DEVICES   06-15-2008
26 09 33
  ARCHITECTURAL DIMMING CONTROL SYSTEMES   06-15-2008
26 09 43
  RELAY LIGHTING CONTROL SYSTEM   06-15-2008
26 24 05
  ELECTRIC SERVICE ENTRANCES   06-15-2008
26 27 00
  ELECTRICAL DISTRIBUTION EQUIPMENT   06-15-2008
26 27 26
  WIRING DEVICES   06-15-2008
26 32 00
  PACKAGED ENGINE-GENERATOR SYSTEMS   06-15-2008
26 33 53
  UNINTERRUPTIBLE POWER SYSTEMS (UPS)   06-15-2008
26 35 33
  AUTOMATIC POWER FACTOR CONTROLLERS   06-15-2008
26 41 13
  LIGHTNING PROTECTION SYSTEM   06-15-2008
26 43 13
  SURGE PROTECTIVE DEVICES   06-15-2008
26 50 00
  LIGHTING   06-15-2008
26 55 00
  SPECIALTY LIGHTING   06-15-2008
 
  DIVISION 27    
27 00 00
  GENERAL CONDITIONS COMMUNICATIONS SYSTEM   06-15-2008
27 05 28
  TELECOMMUNICATIONS PATHWAYS SYSTEM   06-15-2008
27 10 00
  COMMUNICATIONS CABLING SYSTEM   06-15-2008
27 41 00
  AUDIO VISUAL SYSTEMS   06-15-2008
 
  DIVISION 28    
28 00 00
  SECURITY SYSTEMS   06-15-2008
28 31 00
  FIRE ALARM SYSTEM   06-15-2008
 
  DIVISION 31    
31 10 00
  SITE CLEARING   06-15-2008
31 20 00
  EARTH MOVING   06-15-2008
31 23 19
  DEWATERING   06-15-2008
31 50 00
  EXCAVATION SUPPORT AND PROTECTION   06-15-2008
31 63 16
  AUGERED CAST-IN-PLACE PILES   06-15-2008
 
  DIVISION 32    
32 12 16
  ASPHALT PAVING   06-15-2008
32 13 13
  CONCRETE PAVING   06-15-2008
32 41 00
  SEGMENTAL RETAINING WALLS   06-15-2008
32 42 00
  STONE STRONG RETAINING WALLS   06-15-2008
32 92 00
  TURF AND GRASSES   06-15-2008
 
  DIVISION 33    
33 41 00
  STORM UTILITY DRAINAGE PIPING   06-15-2008
 
  DIVISION 35    
35 00 00
  MARINE CONSTRUCTION   06-15-2008

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
GMP, GMP CLARIFICATIONS AND ADJUSTMENTS

 

 



--------------------------------------------------------------------------------



 



                 
Estimate Summary
              Bid date: 8/7/2008
Standard Construction Project
               
Management Computer Controls, Inc.
    0.3          
5350 Poplar Avenue, Suite 600
              sqft
Memphis
               
TN
               

                                                                              %
    Labor     Material     Equipment     Subcontract     Temp Material     Equip
Rental     Other     Totals  
Direct costs
                                                                       
Base labor
          $ 4,590,442     $ 2,572,983     $ 673,880     $ 126,552,425     $ 0  
  $ 0     $ 0     $ 134,389,730  
Labor burden
    30.00 %   $ 1,377,133                                                     $
1,377,133  
Labor fringes
          $ 0                                                     $ 0  
Labor manhours
            73,508                                                          
Material sales tax
    6.08 %           $ 156,309                                             $
156,309  
Equipment Surcharge
    6.08 %                   $ 40,938                                     $
40,938    
Temporary material markup
    6.08 %                                   $ 0                     $ 0  
Equipment rental markup
    6.08 %                                           $ 0             $ 0  
Other markup
    0.00 %                                                   $ 0     $ 0  
 
                                                       
Gross cost
          $ 5,967,575     $ 2,729,292     $ 714,818     $ 126,552,425     $ 0  
  $ 0     $ 0     $ 135,964,110  
 
                                                       
Building Permits/Plan Review Fees
    0.00 %   by owner                                                   $ 0  
Builder’s risk insurance
    0.00 %   by owner                                                   $ 0  
 
  Overall                                                                  
Overhead
    0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    
0.00 %        
 
  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
Profit
    4.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    
0.00 %        
 
  $ 5,518,237     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $
5,518,237  
Subcontract bond
    0.00 %                                                           $ 0  
Performance bond
    1.25 %                                                           $ 1,784,125
 
GL
    0.93 %                                                           $ 1,264,466
 
Contractor Controlled Contingency
                                                                  $ 4,300,000  
 
                                                                     
 
                                                                       
Total
                                                                  $ 148,830,937
 
 
                                                                     
Cut/Add
                                                                  $ 0  
 
                                                                     
Project total
                                                                  $ 148,830,937
 
 
                                                                     

 

Page 1



--------------------------------------------------------------------------------



 



Construction Management — RIVER CITY CASINO — 100% CD / GMP ESTIMATE CONTRACT
EXHIBIT F

     
Recap — Without Taxes and Insurance
  Group 1: Divisions
 
  Group 2: Major ItemCode Groups
Estimator : SGD
   
Project Size : 0
   

                                  Description   Quantity UM     Tot. Unit Cost  
  Total Cost     $/????  
 
                               
ALLOWANCE
                               
ALLOWANCE
                    1,970,000.00          
* Total ALLOWANCE
                    1,970,000.00          
 
                               
General requirements
                               
GENERAL REQUIREMENTS
                    7,133,226.00          
MISCELLANEOUS OVERHEAD
                    290,000.00          
* Total General requirements
                    7,423,226.00          
 
                               
Sitework
                               
EXCAVATION, GRADING & BACKFILL
                               
PILING & CAISSONS
                               
SITE DRAINAGE & UTILITIES
                               
ROADS & WALKS
                    485,731.00          
SITE IMPROVEMENTS
                    56,435.00          
LAWNS & PLANTING
                    3,301,875.00          
* Total Sitework
                    3,844,041.00          
 
                               
Concrete
                               
CONCRETE FINISHING
                               
FORMWORK
                    12,182,250.00          
REINFORCING STEEL
                               
CAST IN PLACE CONCRETE
                               
GROUT
                               
* Total Concrete
                    12,182,250.00          
 
                               
Masonry
                               
MASONRY
                    1,511,090.00          
STONE
                               
* Total Masonry
                    1,511,090.00          
 
                               
Metals
                               
STRUCTURAL METALS
                    7,550,365.00          
MISCELLANEOUS & ORNAMENTAL METALS
                    184,078.00          
* Total Metals
                    7,734,443.00          
 
                               
Wood and plastics
                               
ROUGH CARPENTRY
                    633,700.00          
FINISH CARPENTRY
                    15,650,000.00          
LAMINATED WOOD
                               
* Total Wood and plastics
                    16,283,700.00          
 
                               
Thermal and moisture
                               
FIREPROOFING
                    750,000.00          
PREFORMED ROOFING & SIDING
                    33,750.00          
ROOFING, SHEETMETAL & ACCESSORIES
                    2,525,000.00          
CAULKING, SEALANTS & FASTENERS
                    425,000.00          
* Total Thermal and moisture
                    3,733,750.00          

              Page 1   8/6/2008 12:55 PM

 

 



--------------------------------------------------------------------------------



 



Construction Management — RIVER CITY CASINO — 100% CD / GMP ESTIMATE CONTRACT
EXHIBIT F

     
Recap — Without Taxes and Insurance
  Group 1: Divisions
 
  Group 2: Major ItemCode Groups
Estimator : SGD
   
Project Size : 0
   

                                  Description   Quantity UM     Tot. Unit Cost  
  Total Cost     $/????  
 
                               
Doors and windows
                               
METAL DOORS & FRAMES
                    844,100.00          
SPECIAL DOORS
                    53,500.00          
METAL WINDOWS
                               
GLASS & GLAZING
                    2,743,457.00          
* Total Doors and windows
                    3,641,057.00          
 
                               
Finishes
                               
DRYWALL
                    20,000,000.00          
TILE & TERRAZZO
                    1,900,000.00          
ACOUSTICAL TREATMENT
                               
FLOORING
                               
SPECIAL FINISHES
                    254,200.00          
PAINTING & WALL COVERING
                    1,228,013.00          
* Total Finishes
                    23,382,213.00          
 
                               
Specialties
                               
SPECIALTIES
                    480,476.00          
* Total Specialties
                    480,476.00          
 
                               
Equipment
                               
EQUIPMENT
                    7,289,115.00          
* Total Equipment
                    7,289,115.00          
 
                               
Conveying systems
                               
CONVEYING SYSTEMS
                    490,069.00          
* Total Conveying systems
                    490,069.00          
 
                               
Mechanical
                               
PLUMBING SYSTEMS & EQUIPMENT
                    5,640,000.00          
FIRE PROTECTION SYSTEMS & EQUIPMENT
                    1,542,300.00          
HVAC SYSTEMS & EQUIPMENT
                    15,210,000.00          
* Total Mechanical
                    22,392,300.00          
 
                               
Electrical
                               
ELECTRICAL SYSTEMS & EQUIPMENT
                    22,032,000.00          
* Total Electrical
                    22,032,000.00          
 
                               
BUILDING AUTOMATION SYSTEM
                               
BUILDING AUTOMATION SYSTEM
                               
* Total BUILDING AUTOMATION SYSTEM
                               
Total Estimate
                    134,389,730.00          

              Page 2   6/06/2008 12:55 PM

 

 



--------------------------------------------------------------------------------



 



RIVER CITY CASINO
ST. LOUIS, MO
BASIS OF ESTIMATE CRITERIA
This document shall establish the basis of the GMP. Clarifications/Assumptions
for this project are based on the attached drawing and specification log
included as an attachment to the contract.
CLARIFICATIONS
GENERAL CONDITIONS
Temporary power and water consumption cost for Contractors’ job trailers and
jobsite are by Owner.
Water for the basin fill shall be furnished by owner.
Project duration is included as an 18 month project schedule. Contractor’s
schedule is based on existing Owner Direct Contracts being completed as per
updated schedule furnished to YatesParic and included as an attachment to the
Contract. Schedule is based on the 15 lost days due to bad weather per year. All
float in the construction schedule belongs to the contractor.
FFE work is included as indicated on the Responsibility Matrix shown as an
attachment to the contract.
No tap or impact fees are included in the budget, all deposits are excluded.
No Utility Service Fees, Utility Service Deposits, Hook Up Fees, or Assessments
are included.
Building Permit and Plan Review fees are excluded.
All testing laboratory costs, including but not limited to, water intrusion,
concrete, soils and steel testing, are excluded.
No insurance coverage for Adjacent Property is included other than general
liability if contractor is determined to be at fault.
All agreed upon allowances as listed, are net numbers and include material,
installation, components associated with the allowance, subcontractor bonds and
taxes. General Contractor does not represent that Owner established allowances
are adequate for Design, Owner or Cost Intent.
Contractor is not responsible for any portion of the design and associated
engineering, except for fire protection which will be the responsibility of the
fire protection subcontractor.
Subcontractor values used in the budget include bond cost. Contractor makes no
representation that all subcontractor bonds will be provided.

 

 



--------------------------------------------------------------------------------



 



Contractors Burden Rate is included at a rate of 30%, to be verified at audit.
Owner specified Allowance for removal and replacement of unsuitable soil is
excluded. This scope of work has been awarded to Fred Weber under a separate
contract and is excluded from our scope of work.
Owner specified Allowance for obstruction removal for site utility and storm
drainage is excluded. This scope of work has been awarded to Fred Weber under a
separate contract and is excluded from our scope of work.
DIVISION 02
Site import to include place and fill to top of pile caps +/- 1/10th of an inch
is excluded. This scope of work has been awarded to Fred Weber under a separate
contract and is excluded from our scope of work.
Structural fill from top of pile cap to underslab elevation is included.
Storm water management plan and measures are excluded for the duration of the
project. This scope of work has been awarded to Fred Weber under a separate
contract and is excluded from our scope of work.
Maintenance of existing silt fence and erosion control is excluded. This scope
of work has been awarded to Fred Weber under a separate contract and is excluded
from our scope of work.
We exclude all work associated with augercast piles. This is an owner direct
contract.
We exclude all work with the MSD outfall pipe and storm drainage. This is an
owner direct contract.
Storm drainage is excluded. This scope of work has been awarded to Fred Weber
under a separate Contract and is excluded from our scope of work.
Site water is excluded. This scope of work has been awarded to Fred Weber under
a separate Contract and is excluded from our scope of work.
Site sewer is excluded. This scope of work has been awarded to Fred Weber under
a separate Contract and is excluded from our scope of work.
Asphalt paving, stone base and fine grading are excluded. This scope of work has
been awarded to Fred Weber under a separate Contract and is excluded from our
scope of work.
Parking lot striping, signage and wheelstops are excluded. This scope of work
has been awarded to Fred Weber under a separate Contract and is excluded from
our scope of work.

             
W.G. Yates & Sons Construction Company
  2       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



Concrete paving, stone base and fine grading are included only at areas adjacent
to building as shown on paving drawing included as a Contract attachment. All
other concrete paving, stone base and fine grading are excluded and have been
awarded to Fred Weber under a separate contract.
Site retaining walls are excluded. Retaining walls at loading dock and Fine
Dining area are included as shown on paving drawing included as a Contract
attachment. All other retaining walls are excluded and have been awarded to Fred
Weber under separate contract.
Landscaping is included.
Irrigation is included. Sleeves for irrigation is to be furnished and installed
by Fred Weber under separate contract and is excluded from our scope of work.
Maintenance of existing jobsite access roads is included until substantial
completion.
We exclude all by-pass pumping for existing utilities and drainage not shown on
drawings. All site drainage and site utilities have been awarded to Fred Weber
under separate contract and are excluded from our scope of work.
We exclude all unsuitable subgrade removal and replacement. All subgrade work
has been awarded to Fred Weber under separate contract and is excluded from our
scope of work.
We exclude all utility relocations not shown on drawings. All site utilities
have been awarded to Fred Weber under separate contract and are excluded from
our scope of work.
We exclude all utility crossings. All site utilities have been awarded to Fred
Weber under separate contract and are excluded from our scope of work.
We exclude all boring and tunneling. All boring and tunneling for site utilities
and site drainage have been awarded to Fred Weber under separate contract and is
excluded from our scope of work.
We exclude any removal or abandonment of existing storm drainage or utilities.
All work for site utilities and site drainage has been awarded to Fred Weber
under separate contract and is excluded from our scope of work.
Site electric is included.
Utilities and drainage to 5’ outside of building, including final connections,
are included.
We exclude all field engineering and layout for work under owner direct
contracts.

             
W.G. Yates & Sons Construction Company
  3       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



DIVISION 03
Concrete scope of work at barge is from keel slab up. Basin slab, piles and pile
caps are under direct contract with owner and excluded from our scope of work.
Concrete scope for work at lowrise is from top of pile cap. Piles and pile caps
are under direct contract with owner.
We exclude all soil remediation associated with fill dirt put in place by work
under separate contract.
Backfill of basin walls is included.
Snow removal and dewatering of basin are included.
Basin slab will be accepted upon receipt of survey provided by owner’s third
party inspector.
DIVISION 04
CMU work at interior is included as shown unless modified below.
Design change to use steel framing in lieu of load bearing CMU in Area A is
included.
All exterior masonry is included as full brick at areas shown on exterior skin
drawing included as an attachment to the Contract.
DIVISION 05
All structural steel to be prepared per SSPC-SP3 or SSP-SP6.
All interior steel to remain unpainted if fireproofed, otherwise prime.
AISC Code of Standard Practice shall apply without exception or modification.
Provisions for seismic conditions are included as shown on 100% CD drawings.
DIVISION 06
Rough carpentry is included.
Unloading and setting of slot bases by union carpenters is included.
Millwork is included as shown on 100% CD drawings. All buildout cost associated
with Fine Dining and Coffee Shop/Retail area will be provided as a breakout
value to be used in an Allowance for owner’s use in final design considerations.
We exclude fire rated material in millwork.

             
W.G. Yates & Sons Construction Company
  4       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



DIVISION 07
Waterproofing is included at elevator pits, interior planter areas at Grand
Court, interior basin walls and exterior barge walls.
Traffic coating is excluded.
Firestopping at rated partitions and ceilings is included per code requirements.
Spray applied fireproofing is included in accordance with pre-contract RFI #33.
Fireproofing is included as building type lB per IBC 2003 with unrestrained
assembly ratings.
Exterior cladding design input will be a joint effort between owner, designers,
Yates/Paric and selected subcontractor to work within budget amount in GMP. All
design responsibility remains the responsibility of the project architect.
Thermoplastic Polyolefin Roofing is included. System to follow FMI-90 and
roofing manufacturer’s written guidelines. Tapered insulation is included as
shown on drawings. Roofing manufacturers 20 year warranty and subcontractors
2 year warranty is included.
Simulated slate roofing is included with manufacturer’s standard warranty, if
available.

Copper roof at dome is included with manufacturer’s standard warranty, if
available.

Roof hatches are included.
DIVISION 08
All wood doors included in Allowance are assumed to be pre-finished.

Ceiling access doors and frames are included separate from door allowance.

Coiling doors and grilles are included separate from door allowance.

Aluminum entrances and storefront are included with standard hardware.
Aluminum storefronts are included as 2 x 4 1/2” framing, radius tops where
required. Muntins to be interior of glass with no true muntins on the windows.
Windows are included as storefront windows to achieve appearance shown in
exterior elevations.

Revolving doors are included as Stanley tourinex revolvers 16’ x 7’ with 12 high
canopies.
Glazing is included per specifications, unless noted as otherwise. Insulated
units to have internal muntins where shown.
Skylights are included as Naturalite or equal.
Glass & Glazing is included with the allowable rating of Q4 as defined by ASTM
International Standard Specification for Flat Glass C-1036-01.

             
W.G. Yates & Sons Construction Company
  5       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



DIVISION 09
Tape, float and finish of gypsum board are included. We have included a level 4
finish at all drywall walls and level 5 finishes at casino drywall ceilings.
We exclude Venetian plaster. Not indicated on drawings.
Acoustical and specialty ceilings are included as 2’x4’ & 2’x2’ USG Radar #2310
(or equal) square edge lay in tile with matching 15/16” grid system, 2’x4’ &
2’x2’ USG Clean Room #56091 (or equal) square edge lay in tile with matching
15/16” grid system, 15/16” standard grid system 3’x3’ pattern at casino
specialty ceiling with 2’x2’ medium grade pad above coffers.
Seismic bracing for acoustical ceilings is included per 2003 IBC category D
requirements.
DIVISION 11
Waste handling equipment is excluded. We include furnishing and installing
tracks to receive owner furnished waste handling equipment.
Uniform retrieval equipment is included as shown. (CFCI) Excludes software and
PC.
DIVISION 14
Elevators are included as two (2) Otis Gen2 series. Service elevator #1 is OFCI.
Passenger elevator #1 is included as follows:

  •   3500 lbs/200 feet per minute     •   20’ rise     •   Two stops     •  
Two front openings only     •   8’-6“x7’ -10” deep hoistway     •   6’-8” wide x
5’-5” deep clear car inside dimensions     •   17’-1” clear overhead     •  
5’-6” clear pit depth     •   Cab enclosure is Series 5 front return, header and
satin bronze cab door, Otis round handrail, Otis hands free phone, Otis DC-22
ceiling with suspended aluminum frame and lay in panels, fluorescent lighting,
7’ high cab doors and 7’-4 1/2” clear under ceiling height.     •   12 month
warranty

Wheelchair lifts are included as two (2) Lift-U Model VMH AccesStair Convertible
Stairway/Wheelchair lift with 5 risers.

             
W.G. Yates & Sons Construction Company
  6       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



DIVISION 15
Plumbing
The Plumbing system is included in accordance with the Plumbing plans and
specifications unless otherwise noted below.
We have included storm piping and roof drains to 5’ outside the building.
Domestic water is included to 5’ outside of the building.
We have included pipe insulation.
Seismic/vibration controls are included.
Unity water softener package is included.
We have included hook up to kitchen equipment.
We include four (4) 5,000 gallon concrete grease traps.
HVAC
The HVAC system is included in accordance with HVAC plans and specifications
unless otherwise noted below.
We have included the final hook up of the Owner furnished Chiller Plant. Our
pricing is based on Contractor unloading, assembling and hoisting in place for
final hook up by Contractor.
Temporary cooling utilizing base building HVAC system and controls for summer of
09 is included. Owner is responsible for extended warranty, if required.
One year warranty is included.
Division 25 — Integrated Automation is excluded.
We include seismic bracing, supports and engineering.
Fire Protection
Fire water line included to 5’ outside the building.
We have included a backflow preventer with 2 tamper switches.
Two (2) fire department connections to be located at each end of the building as
required by the Lemay Fire Department are included.

             
W.G. Yates & Sons Construction Company
  7       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



A dry-pipe system for the loading dock area, Porte Cochere, and the unfinished
attic space on the 2nd floor is included, using brass upright sprinklers.
Each system will have its own shut-off valve with tamper switch, flow switch or
pressure switch, drain and inspector’s test connection.
Spare head cabinets with spare sprinklers as required by NFPA standards are
included.
We include HFC227E gas systems for the Slot Polling Room, A/V Head End Room, MDF
Room, and Surveillance Headend Room.
Detection and wiring for systems and the alarm panels are included.
Tie-in to the building alarm system or the power to the control panel is
included.
All systems will be furnished, designed, installed and tested in accordance with
the requirements of the local fire district (Lemay Fire District) and the
governmental authority having jurisdiction (St. Louis County).
All systems and drawings will be designed, laid out, hydraulically calculated,
and sealed by a professional engineer recognized by the State of Missouri.
We exclude fire protection for areas above finished ceilings as allowed by code.

We exclude fire protection under the casino floor in the barge area.

We exclude all standpipe systems, unless required by code.

We exclude pre-action systems.
We exclude sprinkler water curtains for glass doors, glass partitions, atriums
or exposure protection.
We exclude fire protection in plenums, unless required by code.
We exclude fire protection for cooling towers.
We exclude secondary or backup water storage reservoir.

             
W.G. Yates & Sons Construction Company
  8       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



DIVISION 16
Electrical
The Electrical system is included in accordance with Electrical plans and
specifications unless otherwise noted below.
Incoming service based on drawings C3.4, C3.7, C3.9 and C3.11, which show the
AmerenUE primary ductbank from the power pole of the northwest edge of the
property to the outdoor pad mount transformers. AmerenUE shall furnish and
install the transformers.
AT&T will furnish and install their required ductbank to the last manhole. AT&T
will provide all manholes for their scope of work. Ductbank from last AT&T
manhole to building is included.
Fixtures as per the fixture schedule included in addendum #2 dated July 8, 2008
are included.
All “back of the house” and associated type areas are figured using fixture
schedule as shown on electrical notes, symbols and schedules on drawing E1.01.
Fixtures for lighting of the site per quantities shown on E-series drawings
E1.4.1 and E1.4.2 are included.
Pole base receptacles are excluded. Not indicated on drawings.
Slot machine power wiring based on a 4-gaming station outlet is included.
We have included 900 activation points for power for slot connections.
We base power connections of slots to be by cord and plug.
Total quantity of slots figured at 3,000.
Final hook up of Owner furnished generators is included. Pricing is based on
Contractor unloading, assembling and hoisting in place for final connection by
Contractor. Load bank testing and fuel consumed for testing is included.
All systems are based on wiring being run “open” in suspended ceiling areas as
allowed by code.
A separate fire alarm control panel in the Chiller Building, networked to the
main fire alarm system is included.
One banana peel type cable, as specified, to each card access door shown on the
drawings is included. All cabling will be home run to the security closet.
One banana peel type cable, as specified, to each camera shown on the drawings
is included. Camera cable to be run to closest data closet and then cross
connected to 100 pair cables feeding to the security server room.
Programming of DVR and CCTV matrix is excluded.
We have included cable in each room that has audio/visual equipment shown.
Cabling to include installation of cable from a projector to a wall plate for
input device connection.

             
W.G. Yates & Sons Construction Company
  9       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



Cabling to each paging speaker is included. Each speaker zone will be home run
back to the main equipment cabinet.
4 pair Systimax CAT .6 twisted pair cable from the Telecom Room to floor outlet
locations is included.
Changes made on Low Voltage Matrix dated July 9, 2008 are included.

Type MC cable and modular wiring shall be used where allowed by code.
Installation of 6 Owner provided patch cords per slot machine in order to loop
between slot machines within each slot bank is included.

             
W.G. Yates & Sons Construction Company
  10       River City Casino
Gulf Coast Division — Confidential
          St. Louis, MO

 

 



--------------------------------------------------------------------------------



 



     
RIVER CITY CASINO — YATES / PARIC
   
GMP ADJUSTMENT INFORMATION
  August 7, 2008

         
GMP — RECAP
       
Construction Cost (With Bond)
  $ 144,530,937  
Contingency
  $ 4,300,000  
 
       
TOTAL
  $ 148,830,937  
 
         
Potential Adds to GMP:
       
1 Month Acceleration to Schedule
  $ 3,672,133  
Porte Cochere Revisions
  TBD  
VIP Balcony
  TBD  

Source Document: Yates Paric GMP of 7-30-2008 & Various Data collected thru the
GMP Pricing Process.
Reviewed during August 5th & 6th Meetings with Pinnacle, Yates / Paric, & All
Design Consultants

                                                      Carried as            
Carried in GMP as     Carried in GMP as     ADD to the         GMP Comments,
Qualifications & Allowances:   Fixed Price     Allowance Value     GMP    
Comments  
Changing load bearing masonry in Area “A” to steel framing with [ILLEGIBLE]
non-loadbearing infill
  $ (80,000 )   $ —     $ —     In GMP  
Changing VIP stair to front of house type finish
  $ 30,000     $ —     $ —     In GMP  
Design information on approximately 450 sqft of decorative metal panels @
building facade.
  $ 33,750     $ —     $ —     In GMP  

          GMP ALLW-COST LIST (CONTRACT)    Confidential   Page 1

 

 



--------------------------------------------------------------------------------



 



                                                  Carried as           Carried
in GMP as     Carried in GMP as     ADD to the       GMP Comments,
Qualifications & Allowances:   Fixed Price     Allowance Value     GMP    
Comments
Discuss exterior windows needing to be storefront in lieu of punch windows due
to radius and manufacturers comments about not being able to provide the
product.
  Need   Need   Need   In GMP
Discuss exterior cladding and design assist input from cladding subcontractor to
maintain budget.
  $ 20,000,000     $ —     $ —     Includes Exterior Cladding & Interior
Drywall. Breakout Value being established.
Design information needed for VIP area and 2nd floor balcony.
  $ —     $ —     $ 261,000     Carried as Add to GMP (R.O.M. Value)
Design information needed for Porte Cochere revisions.
  $ —     $ —     Need   Carried as Add to GMP (R.O.M. Value) Need to discuss
with Design Team to Finalize ROM.
Coffee shop currently included as designed. Discuss how to set up allowance to
track drawing revisions as final design develops.
  $ 221,700     $ —     $ —     Carried in GMP as Build Out Value. ROM Value
established for Coffee Shop Conversion.
Per 8-5-08 discussion this item will be Retail Only.
Fine Dining currently included as designed. Discuss how to set up allowance to
track drawing revisions as final design develops.
  Need Break-Out Value Established   $ —     $ —     Currently in GMP as Fixed
Price but in several subcontractor values.
Food service equipment currently included per schedule in 100% CD drawings. Need
final food service equipment cut sheets and data.
  $ 6,961,785     $ —     $ —     Food Service Value only. Does not Include MEPS
Costs
Design information of glass canopies.
  $ 187,500     $ —     $ —     In GMP
Precon Costs from Allowance to Lump Sum included in GMP
  $ 50,000     $ —     $ —     In GMP
Casework — Original Proposal stipulated unspecified stone to be class B.
Requested evaluation to go to similar specified stone. Carried in GMP as per CD
Documents
  $ —     $ —     $ —     In GMP

          GMP ALLW-COST LIST (CONTRACT)   Confidential   Page 2          

 

 



--------------------------------------------------------------------------------



 



                                                  Carried as           Carried
in GMP as     Carried in GMP as     ADD to the       GMP Comments,
Qualifications & Allowances:   Fixed Price     Allowance Value     GMP    
Comments
Exterior skin travel cost for 2 trips to Las Vegas 5 people.
  $ —     $ —     $ —     To be bought in Drywall / Cladding Subcontract
SWPPP Maintenance Allowance. Note regarding North Lot was mistake. This value is
a Lump Sum
  $ —     $ —     $ —     In Fred Weber Inc Contract
OFCI Lighting systems. Added quantities as per RFI 112. The add is for the
fixture support & installation.
  $ —     $ —     $ —     In GMP as per REVISION # 2 dated 7-09-2008
Drywall revisions for Hard Count security items
  $ —     $ —     $ —     To be bought in Drywall / Cladding Subcontract
Add painting of Mech / Elec items in Casino Area
  $ —     $ —     $ —     In GMP
Revisions to plumbing fixture package for hard wired ILO battery flush valves
  $ —     $ —     $ —     Included in GMP as Hard Wired
Heat tracing budget increase for FS Drains
  $ 12,000     $ —     $ —     In GMP
Verification that all wire mold accessories were included
  $ —     $ —     $ —     In GMP
LOW VOLTAGE MATRIX ADJUSTMENTS per CD Addendum # 1 dated 07/09/08:
  $ —     $ —     $ —     In GMP
Verify expansion joint costs for decorative finish in F.O.H.
  $ —     $ —     $ —     In GMP
Gas Piping Outside Ruby’s Seating Area
  $ —     $ —     $ —     In GMP
Basin Water Test
  $ 250,000     $ —     $ —     In GMP
Delete basin wall admixtures and sheet waterproofing on exterior side of basin
wall end add liquid applied product to interior side of basin wall
  $ —     $ —     $ —     In GMP
Eliminate FT Lumber requirement for millwork as per CCI
  $ —     $ —     $ —     In GMP
Provide gas piping encasement
  $ —     $ —     $ —     In GMP
Add 3 air curtains at Loading Dock
  $ —     $ —     $ —     In GMP
Provide pre action / FM systems and add HFC227EA system to 4 rooms
  $ —     $ —     $ —     In GMP
Add FP System to 16,000 sf Attic Space
  $ —     $ —     $ —     In GMP
Add for centering of heads in Fire Protection Scope (Stipulated as Allowance)
  $ —     $ —     $ —     In GMP  
Cover Plate Finish on FP Devices
  $ —     $ —     $ —     In GMP
Coffee Shop Food Service Equipment
  $ —     $ —     $ —     In GMP Food Service Equipment per CD Schedule
Add 6 Infrared heaters at Porte Cochere
  $ —     $ —     $ —     In GMP
Water Softener change from Culligan to Unity
  $ 80,000     $ —     $ —     In GMP
Sleeves for Irrigation System to facilitate Sitework
  $ —     $ —     $ —     In FWI Contract
Uniform Retrieval Equipment
  $ 292,555     $ —     $ —     In GMP

          GMP ALLW-COST LIST (CONTRACT)   Confidential   Page 3          

 

 



--------------------------------------------------------------------------------



 



                                                  Carried as           Carried
in GMP as     Carried in GMP as     ADD to the       GMP Comments,
Qualifications & Allowances:   Fixed Price     Allowance Value     GMP    
Comments
ALLOWANCES:
                             
Design information needed on added millwork scope from Scope Review &
Clarification Items dated July 15, 2008. (Millwork locations are: Stands at 24
Hr Restaurant, Bierhaus, Valet, Buffet, VIP Hostess, Casino Host Cash Machine
Millwork at 7 group/5 machine ATM’s, 1 Group/4 Machine ATM’s, Card Swipe &
Security Podiums 2 each Casino Entrance Locations)
  $ —     $ 250,000     $ —     In GMP
Discuss $1,800/leaf Allowance for doors, frames, hardware and installation.
  $ —     $ 844,100     $ —     In GMP
Discuss $100,000 Allowance for glass door pulls. Allowance is for Fabrication &
Installation of Pulls Only
  $ —     $ 100,000     $ —     In GMP
Design information needed on MGC Camera & Security Offices/Surveillance.
  $ —     $ 32,500     $ —     In GMP
Design information needed on fireplaces. Allowance is for Two (2) Interior
fireplaces only
  $ —     $ 80,000     $ —     In GMP
Design information needed on secondary framing to support owner furnished
theatrical equipment Allowance is for Fabrication & Installation of Supports
Only
  $ —     $ 100,000     $ —     In GMP
Bilge & Tank Level Indicator to be in GMP. Allowance value for this has been
added
  $ —     $ 100,000     $ —     In GMP
Retail Build Out at $300 / SF. Allowance is for Interior Finishes Costs only
beyond “White Box”
  $ —     $ 221,700     $ —     In GMP
Chiller Plant Scope Gap Allowance
  $ —     $ 150,000     $ —     In GMP
Add Buffet Decorative pie case Allowance. Value carried in Food Service
Equipment Line Item
  $ —     $ 20,000     $ —     In GMP
Include Setting of Gaming Equipment (Stipulated as Allowance)
  $ —     $ —     $ —     In GMP. Need Final Value Established
Boiler Scope Gap Cost
  $ —     $ 30,000     $ —     In GMP
Waterfeatures Allowance is for Exterior Features and includes General, MEPS &
Low Voltage Costs.
  $ —     $ 500,000     $ —     In GMP
Casino Floor Mock — Up as per RFI issued during RFP process.
  $ —     $ 375,000     $ —     In GMP
Misc. Reinforcing Steel for Owner Driven Changes Only
  $ —     $ 20,000     $ —     In GMP
Exterior Wall Mock — Up as per RFI issued during the RFP Process
  $ —     $ 275,000     $ —     In GMP
Misc. Steel Fabrication for Owner Driven Changes Only
  $ —     $ 150,000     $ —     In GMP
Misc. Steel Installation for Owner Driven Changes Only
  $ —     $ 75,000     $ —     In GMP
Metal Stair Re-Work
  $ —     $ 15,000     $ —     In GMP
Misc. Firestopping for Owner Driven Changes
  $ —     $ 20,000     $ —     In GMP
Misc. Joint Sealers for Scope Coverage
  $ —     $ 5,000     $ —     In GMP
Spray Fireproofing Modifications for Owner Driven Changes Only
  $ —     $ 35,000     $ —     In GMP
Signage -(As per RFP, Allowance is for Support/Electric/Data at Interior
wayfinding. Directional, Venue, & Slot Signage)
  $ —     $ 500,000     $ —     In GMP
Design information on approximately 450 sqft of decorative metal panels @
building facade.
  $ —     $ 33,750     $ —     In GMP
Design information to finalize custom color selection of skylight frame.
  $ —     $ 87,000     $ —     In GMP
Design information on glass cab enclosure for VIP elevator.
  $ —     $ 75,000     $ —     In GMP (Total Elevator Budget is $363,096)

          GMP ALLW-COST LIST (CONTRACT)   Confidential   Page 4          

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
OMITTED

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
CONDITIONAL LIEN WAIVER

 

 



--------------------------------------------------------------------------------



 



Payment Application No.                     
Date:                     
CONTRACTOR’S PARTIAL RELEASE AND LIEN WAIVER
(Conditional) (To Be an Attachment With Each Payment Application)

 
The undersigned, being first duly sworn on my oath, certify and state that I
hold the position of                             
                                                                     for
                                                                    
(“Contractor”) and (Title)(Name of Contractor)
that I am the authorized representative for the Contractor named in the contract
by and between the Contractor and Pinnacle Entertainment, Inc. (“Owner”), dated
the  _____  day of                     , 200___, (the “Contract”) for the
project located at                                         .
(Description of Project)

I certify that the Contractor has furnished all materials and performed all work
as identified in Payment Application No.  _____, dated                     ,
200___, in the amount of $                     , and that such materials and
work have been furnished and performed in strict compliance with the Contract on
the above-referenced project and the Contract Documents.
The amount of $                     , represents payment in full, less
retainage, for all labor performed and materials furnished by the undersigned,
its subcontractors, material vendors, suppliers, agents and employees on the
above-referenced project. Further, the Contractor hereby warrants that all
subcontractors, material vendors, suppliers, agents and employees have been paid
in full by the Contractor for all materials and labor which have been furnished
and performed as identified in all prior Payment Applications. The attached
partial lien waivers cover all its material suppliers and subcontractors for
this project for the period ending                     , 200___. The undersigned
understands that Owner or anyone in its behalf may and will act and rely upon
this instrument in releasing any funds due or owing to the Contractor.
Upon receipt of the present progress payment, less retainage, the undersigned
releases all mechanic’s and materialmen’s lien rights, all claims, direct and
indirect, impact claims, and all causes of action to date resulting from labor
and materials, subcontract work, or other work, equipment, rents, services or
supplies heretofore furnished and performed by or for the Contractor under said
Contract. Further, Contractor hereby agrees to indemnify, defend and hold
harmless Owner, its successors and assigns, from any claim or claims hereinafter
made by suppliers of materials to Contractor, by the subcontractors, employees,
servants, agents or assigns therefor, arising out of or connected with the work
performed under the Contract. The Contractor understands that Owner will act and
rely upon this document in releasing any funds due or owing to the Contractor.
Executed this  _____  day of                     , 200___.

     
Signature:
   
 
   

Company/Title:
   
 
   

 

 



--------------------------------------------------------------------------------



 



             
STATE OF
    )       
 
    )  ss  
COUNTY OF
    )       

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this  _____  day of                     , 200___.

     
 
   
 
  Notary Public

     
My Commission Expires:
   
 
   
 
   

 

2



--------------------------------------------------------------------------------



 



Subcontractor Application No.                     
Date:                     
Project Name:                     
SUBCONTRACTOR/SUPPLIER PARTIAL RELEASE
(Conditional) (To Be An Attachment With Each Payment Application)
The undersigned, as authorized representative for
                                         (hereinafter “Subcontractor”), hereby
certifies that all labor materials, services and work as identified in Payment
Application No.  _____, dated                                         , in the
amount of $                            was provided in strict compliance with
the Contract Documents and Subcontract between Subcontractor and
                                         (“General Contractor”) on the
above-referenced project.
The above-referenced amount for this Payment Application, represents payment in
full, with the exception of retainage (if applicable), for all labor performed
and materials furnished by the Subcontractor, its subcontractors, suppliers,
agents and employees on the above-referenced project.
Subcontractor agrees that, upon receipt of said payment, it releases all claims,
direct and indirect, known and unknown, to date and pertaining to the work that
is the subject of this Payment Application. Further, the Subcontractor hereby
warrants that all subcontractors, suppliers, agents, and employees have been
paid in full for all materials and labor, which have been furnished and
performed as identified in all prior Payment Applications. The attached partial
lien waivers cover all its material suppliers and subcontractors for this
project for the period that is the subject of all prior Payment Applications.
The undersigned understands that the General Contractor and the Owner for the
project or anyone on its behalf will rely upon this instrument in releasing any
funds due or owing to the Subcontractor.
Further, the undersigned agrees to save and hold harmless General Contractor and
the Owner (1) from any and all liens and claims for all parties whatsoever
engaged by the undersigned for labor, supervision, withholding taxes, payroll
taxes, workers’ compensation and general liability insurance premiums,
materials, services or any other thing furnished by or through the Subcontractor
in the performance of said work to date and (2) from all actions, suits, and
other proceedings whatsoever arising out of such liens or claims including
attorneys fees and court costs in defending against such.

                    SUBCONTRACTOR
 
 
By:      
 
   
 
Name:    
 
       
 
Title:    
 
       
 
Address:    
 
       
 
       
 
       
 
Date:    
 
       

 

 



--------------------------------------------------------------------------------



 



             
STATE OF
    )       
 
    )  ss  
COUNTY OF
    )       

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this  _____  day of                     , 200___.

     
 
   
 
  Notary Public in for said County and State
 
   
My Commission Expires:
   
 
   
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
UNCONDITIONAL LIEN WAIVER

 

 



--------------------------------------------------------------------------------



 



Date:                     
CONTRACTOR’S PARTIAL RELEASE AND LIEN WAIVER
(Unconditional) (To Be An Attachment With Each Payment Application)

 
The undersigned, being first duly sworn on my oath, certify and state that I
hold the position of                            
                                                                     for
                                                                    
(“Contractor”) and (Title)(Name of Contractor)
that I am the authorized representative for the Contractor named in the contract
by and between the Contractor and Pinnacle Entertainment, Inc. (“Owner”), dated
the  _____  day of                     , 200___, (the “Contract”) for the
project located at                                         .
(Description of Project)

I certify that the Contractor has furnished all materials and performed all work
as identified in Payment Application No.  _____, dated                     ,
200___, in the amount of $                     , and that such materials and
work have been furnished and performed in strict compliance with the Contract on
the above-referenced project and the Contract Documents.
The amount of $                     , the receipt of which is hereby
acknowledged, represents payment in full, less retainage, for all labor
performed and materials furnished by the undersigned, its subcontractors,
material vendors, suppliers, agents and employees on the above-referenced
project. Further, the Contractor hereby warrants that all subcontractors,
material vendors, suppliers, agents and employees have been paid in full by the
Contractor for all materials and labor which have been furnished and performed
as identified in all prior Payment Applications. The attached partial lien
waivers cover all its material suppliers and subcontractors for this project for
the period ending                     , 200___. The undersigned understands that
Owner or anyone in its behalf may and will act and rely upon this instrument in
releasing any funds due or owing to the Contractor.
In consideration of the present progress payment, the Contractor hereby
unconditionally releases all mechanic’s and materialmen’s lien rights, all
claims, direct and indirect, impact claims and all causes of action resulting
from labor and materials, subcontract work, or other work, equipment, rents,
services or supplies heretofore furnished and performed by or for the Contractor
under said Contract, and Contractor hereby agrees to indemnify, defend and hold
harmless Owner, its successors and assigns, from any claim or claims hereinafter
made by suppliers of materials to Contractor, by the subcontractors, employees,
servants, agents or assigns therefor, arising out of or connected with the work
performed under the Contract. The Contractor understands that Owner will act and
rely upon this document in releasing any funds due or owing to the Contractor.
Executed this  _____  day of                     , 200___.

     
Signature:
   
 
   

Name (print):
   
 
   

Company/Title:
   
 
   

 

 



--------------------------------------------------------------------------------



 



             
STATE OF
    )       

    ) 
ss   
COUNTY OF
    )     

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this  _____  day of                     , 200___.

     
 
   
 
  Notary Public
 
   
My Commission Expires:
   
 
   
 
   

 

2



--------------------------------------------------------------------------------



 



Date:                     
Project:                     
SUBCONTRACTOR/SUPPLIER’S PARTIAL LIEN WAIVER
(Unconditional) (To Be An Attachment With Each Payment Application)

 
The undersigned, being first duly sworn on my oath, certify and state that I
hold the position of                             
                                                                     for
                                                                    
(“Contractor”) and (Title)(Name of Subcontractor/Supplier)
that I am the authorized representative for the subcontractor/supplier named in
the subcontract/purchase order by and between the undersigned and the General
Contractor, dated the  _____  day of                     , 200___, for the
project located at                                          .
(Description of Project)

The undersigned, by its execution below, acknowledges the receipt of full
payment for all labor performed and material furnished by the undersigned and
for all labor and materials provided to the Project for the labor and materials
that were the subject of all Applications for Payment that preceded the pending
Application for Payment, dated                                         . In
consideration for such payment, the undersigned hereby unconditionally releases
all mechanic’s and materialmen’s lien rights, all claims, direct and indirect,
impact claims, and all causes of action resulting from labor and materials
furnished and performed by the undersigned under the subcontract/purchase order
or arising from the undersigned’s labor or materials provided to the project.
Executed this  _____  day of                     , 200___.

     
Signature:
   
 
   

Company/Title:
   
 
   

             
STATE OF
    )       

    ) 
ss   
COUNTY OF
    )     

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this  _____  day of                     , 200___.

     
 
   
 
  Notary Public
 
   
My Commission Expires:
   
 
   
 
   

 





--------------------------------------------------------------------------------



 



EXHIBIT J
CONTRACTOR’S CERTIFICATE TO
BE INCLUDED WITH PAY APPLICATION

 

 



--------------------------------------------------------------------------------



 



CONTRACTOR’S CERTIFICATE
TO: CASINO ONE CORPORATION (“Owner”),                                         
(“Lender”), and each of their members, officers, partners, employees and agents
and their respective successors, assigns and personal representatives.
RE: Project: River City Casino Resort
Application For Payment No.                     
Application For Payment period ending:                     
The undersigned                                         , hereby warrants,
certifies, and represents as follows:
1. All Work performed to date is free of any errors, omissions or negligent acts
and has been performed and completed in accordance with the Contract Documents.
2. That all due and payable bills with respect to the Work have been paid to
date or are included in the amount requested in the above-referenced Application
For Payment, and there is no basis for the filing of any mechanics’,
materialmens’, or laborers’ lien or claim or any other lien, privilege, notice
or claim on the Work or any of Owner’s property.
3. That, subject to resolution of the matters and corresponding amounts which
are expressly set out and identified in writing as a Disputed Claims Amount as
set forth below, the amount claimed by the undersigned as owed by Owner as set
forth below (the “Amount Owed”), constitutes the entire value of all Work
performed and services rendered (which includes, without limitation, all labor,
material and equipment furnished and all other services which would entitle any
person to any lien) in value of $                      by, through or under the
undersigned with respect to the Project (and not heretofore paid for) up to and
including the period covered by the above-referenced Application for Payment.
4. The above-referenced Application For Payment includes all Work related to
known disputed claims, if any, timely given to Owner and Lender in writing in
accordance with the Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor dated as of                     , 2008
(“Construction Agreement”), the aggregate amount of which is set forth as the
“Disputed Claims Amount” below and is described in more detail on a separate
sheet attached hereto).
5. That no request has been made for payment of amounts the undersigned does not
intend to promptly pay to a Subcontractor or Vendor because of a dispute or
other reason. That there are no mechanics’, materialmens’, or laborers’ liens,
claims, or any other liens, privilege, notice or claims of any kind (other than
those claims expressly identified as Disputed Claims Amount on the attached
Application For Payment), outstanding or known to exist relating in any way to
the Work or the Project.

 

 



--------------------------------------------------------------------------------



 



6. That, subject only to payment to the undersigned of any Amount Owed pursuant
to the above-referenced Application For Payment attached to this Contractor’s
Certificate, the undersigned has been paid all amounts owed to it under the
Construction Agreement and Subcontractors and Vendors engaged or employed by the
undersigned will have been paid all amount due to them (except for any Disputed
Claim Amounts as noted in this Certificate).
7. All conditions to payment to Contractor for the above-referenced Application
For Payment have been satisfied and no reason for withholding of such payment as
set forth in the Contract exists.
8. That all Work covered by the above-referenced Application For Payment has
been incorporated into the Project and title thereto has passed to Owner, or, in
the case of material and equipment stored at the site of the Project or at some
other location previously agreed to by Owner, title will pass to Owner upon
receipt of the Amount Owed by the undersigned, in each case free and clear of
all liens, claims, security interests or encumbrances (subject only to those
amounts requested as deposits in accordance with the Construction Agreement).
9. That no Work covered by the above-referenced Application For Payment has been
acquired subject to any agreement under which interest therein or an encumbrance
thereon is retained by the seller or any other person.
10. The undersigned is not aware of any errors in the information contained in
the above-referenced Application For Payment.
The foregoing representations, warranties and certifications are true and
correct, are made for the benefit of the Owner and the Lender, and may be relied
upon by the Lender for the purposes of making advances pursuant to the loan
documents between Lender and Owner.
Executed as of this the            day of                     , 20     .

                  Amount Owed as of the end of the period Covered by the
above-referenced Application       Contractor:
For Payment:
      By:         
 
             
 
               
$                     
      Its:        
 
               
 
               
Disputed Claims Amount included
within Amount Owed, if any:
               
 
               
$                     
               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TECHNICAL STUDIES AND REPORTS

 

 



--------------------------------------------------------------------------------



 



Soil Management Plan prepared Environmental Operations, Inc. dated November 1,
2007
Old Land Use Site Plans
Subsurface Explorations Report dated February 7, 2007
Pile Load Testing Report dated February 16, 2007
Retaining Wall Stability report dated February 7, 2007
Global Stability Evaluation Report dated March 10, 2008 and Addendum Number 1
dated March 17, 2008

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
PERMITS, APPROVALS AND ENTITLEMENTS

 

 



--------------------------------------------------------------------------------



 



Major Land Disturbance Permit
Storm Water Pollution Prevention Plan
Footing and Foundation Permit (including basin slab)
Corps of Engineers Permit
Building Permit (applied for)
Parking Lot Permit (applied for)
Retaining Wall Permit (applied for)
Fire Permit from Lemay Fire Protection District (need to apply for)
Certificate of Completion dated July 10, 2008 providing that Missouri Dept of
Natural Resources has determine the Project site to be safe for reasonably
anticipated land use.
Other permits which are required for this type project including:
Electric
Plumbing
Mechanical
Drain Laying
Fire Sprinkler



 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
OMITTED

 

 



--------------------------------------------------------------------------------



 



EXHIBIT N
UNCONDITIONAL FINAL WAIVER

 

 



--------------------------------------------------------------------------------



 



     
Payment Application No.
  FINAL
Date:
   
 
   
Project:
 
 
   

CONTRACTOR’S FINAL RELEASE AND LIEN WAIVER
(Unconditional)

 
The undersigned, being first duly sworn on my oath, certify and state that I
hold the position of                          
                                                                     for
                                                                    
(“Contractor”) and (Title)(Name of Contractor)
that I am the authorized representative for the Contractor named in the contract
by and between the Contractor and Pinnacle Entertainment, Inc. (“Owner”), dated
the            day of                     , 200__, (the “Contract”) for the
project located at                                         .
(Description of Project)

On behalf of the Contractor, I certify that the work provided for in the
Contract has been entirely completed in strict accordance with the terms thereof
and the Contract Documents; that all of the bills for material used in or about
said work, and for all labor employed in connection with the said work have been
fully paid; that all of the work performed under the Contract is free and clear
from all liens for labor or materials and that no claim exists out of which a
lien may grow, and that all of the obligations of Contractor of every kind and
description arising out of or connected with the Contract, including payment of
various taxes imposed by any governmental authority, have been fully satisfied.
Contractor has obtained, and provides herewith, the Final Release and Lien
Waivers executed by all subcontractors and major suppliers.
The amount of $                     , the receipt of which is hereby
acknowledged, represents full and final payment, including retainage, for all
labor performed and materials furnished by the Contractor, its subcontractors,
suppliers, agents and employees on the above-referenced project. In
consideration of such payment, the Contractor hereby unconditionally releases
all mechanic’s and materialmen’s lien rights, all claims, direct and indirect,
impact claims, and all causes of action resulting from labor and materials,
subcontract work, or other work, equipment, rents, services or supplies
furnished and performed by the Contractor under the Contract. The Contractor
further agrees to indemnify, defend and hold harmless the Owner, its successors
and assigns, from any claim or claims hereinafter made by suppliers of materials
or subcontractors, employees, servants, agents or assigns, arising out of or
connected with the work performed under the Contract. The Contractor understands
that the Owner will act and rely upon this document in releasing any funds due
or owing to the Contractor.
Executed this _____ day of                     , 200___.

             
 
Signature:                 
 
Company/Title:      
 
       

 

 



--------------------------------------------------------------------------------



 



     
STATE OF
  ) 
 
  ) ss
COUNTY OF
  ) 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ____ day of ___________________, 200___.

     
 
   
 
   
 
  Notary Public
 
   
My Commission Expires:
   
 
   
 
   

 

2



--------------------------------------------------------------------------------



 



     
Payment Approval
  FINAL
Date:
   
 
   
Project:
 
 
   

SUBCONTRACTOR/SUPPLIER’S FINAL RELEASE AND LIEN WAIVER
(Unconditional)

 
The undersigned, being first duly sworn on my oath, certify and state that I
hold the position of                            
                                                                     for        
                                                                                
         (Title)(Name of Subcontractor/Supplier)
and that I am the authorized representative for the subcontractor/supplier named
in the subcontract/purchase order by and between the undersigned and the General
Contractor, dated the          day of                     , 200__, for the
project located at                                         .
(Description of Project)

The amount of $                     , the receipt of which is hereby
acknowledged, represents full and final payment, including retainage, for all
labor performed and materials furnished by the undersigned for labor and
materials provided to the project in accordance with the subcontract/purchase
order, including all prior progress payments received. In consideration for such
payment, the undersigned hereby releases all mechanic’s and materialmen’s lien
rights, all claims, direct and indirect, impact claims, and all causes of action
resulting from labor and materials furnished and performed by the undersigned
under the subcontract/purchase order or arising from the undersigned’s labor or
materials provided to the project.
Executed this            day of                     , 200     .

             
 
Signature:                 
 
Company/Title:      
 
       

     
STATE OF
  ) 
 
  ) ss
COUNTY OF
  ) 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this       day of                   , 200__.

     
 
   
 
   
 
  Notary Public
 
   
My Commission Expires:
   
 
   
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT O
CONTRACTOR’S PROJECT CONSTRUCTION
SAFETY AND HEALTH GUIDELINES

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c74880c7488005.gif]
River City
Casino & Hotel
YATES/PARIC JOINT VENTURE
SITE SPECIFIC SAFETY PLAN
Job Number 53838
Last Updated
August 7, 2008

 

 



--------------------------------------------------------------------------------



 



Section 1 — Commitment Letter
Company commitment to and philosophy on safety.
General Policy Statement
Yates/Paric is committed to a drug free workplace through training, education
and enforcement.
Yates/Paric is totally committed to safety as the first and foremost
consideration of the company. Yates/Paric believes that an accident and injury
free job site is not only desirable but attainable through safe work practices
and cooperation of all its employees.
Therefore, it is the policy of Yates/Paric that the company’s employees be
provided with a safe work environment in accordance with accepted standards and
practices of the construction industry. The supervisors of Yates/Paric will
direct, motivate and instruct their employees in safe work practices throughout
each work day. The employees shall comply with all safety rules and instructions
of their supervisors and accept personal responsibility for their own protection
and consequences of their actions.
We understand and acknowledge that our employees are our most valuable asset; we
will support and participate in providing light duty and return to work as soon
as possible for any injured employee.
Project Safety Representative’s name: Brent Fisher
Section 2 — Company Disciplinary Policy
The following is a representative, but is not an exclusive list, of the kinds of
conduct that can result in disciplinary action. Violation of any one of the
following offenses shall result in discipline, which may be a written warning,
or may be termination, depending upon a number of factors surrounding the
violation.
a. Failure to call in or report an absence to the foreman or Superintendent the
day the absence begins.
b. Tardiness or absenteeism.
c. Stopping work early or leaving the work area before quitting time without the
Superintendent or foreman’s permission.
d. Low production or poor quality work.
e. Failure to use good housekeeping practices. Employees are not permitted to
create or contribute to unsanitary conditions. Failure to use on-site sanitation
facilities.

f. Abusive, negligent or unauthorized use of any machine or equipment.
Breakdowns and malfunctions must be promptly reported to a Superintendent or
foreman.

 

 



--------------------------------------------------------------------------------



 



Section 3 — Company Drug Policy

  1.   Purpose

      The Purposes of this Policy are as follows:

  a.   To establish and maintain a safe, healthy working environment for all
employees;     b.   To insure the reputation of Yates/Paric and its employees as
good, responsible citizens worthy of the licenses and franchises entrusted to
them;     c.   To reduce absenteeism, tardiness and indifferent job performance;
and     d.   To reduce the incidence of accidental injury to persons or
property.

  2.   Benefits, Insurance, Cooperation         Those employees with drug abuse
problems make up only a small fraction of the work force, and we regret any
inconvenience that may be caused by the problems of the few. It is believed,
however, that the benefits to be derived from the reduction in the number of
accidents, and the greater safety of all employees, will more than make up for
any inconvenience of loss the rest of us must experience. Yates/Paric earnestly
solicits the understanding and cooperation of all employees in implementing the
Policy as set forth herein.     3.   Definitions

  a.   The term “business premises”, as used herein includes all property of any
customer, contractor or subcontractor with whom Yates/Paric is doing business or
at any other location at any time while acting in the course of and scope of
employment.     b.   “Employees” shall be defined as employees of Yates/Paric
and its invitees, and subcontractors and their employees.

  c.   “Reasonable suspicion” is a belief based on objective and articulable
facts sufficient to lead a prudent and reasonable person to suspect that an
employee is using or has used drugs or alcohol and/or is under any degree of
influence of one or both.

  d.   The words, “illegal drugs”, “drugs”, and/or “substances” include at all
times the following.

  (1)   drugs that are not legally obtainable;     (2)   drugs that are legally
obtainable, but have been obtained illegally;     (3)   drugs that are legally
obtained, but are knowingly used for other than prescribed purpose or in other
than prescribed manner;     (4)   so-called “designer drugs” or drug substances
that are not approved for medical or other use by the Food and Drug
Administration and not available in the United States retail markets; and also
includes, for purposes of this Policy, any substance that alters behavior.

 

 



--------------------------------------------------------------------------------



 



  4.   Policy         This is to notify all employees, including employees of
other contractors, subcontractors and invitees that the use, possession,
concealment, transportation, promotion, being on the job under the influence of
or sale of the following items or substances are strictly prohibited from all of
the above-mentioned business premises:

  •   Illegal drugs, controlled substances, (including trace amounts),
look-a-likes, and designer drugs;     •   Drug paraphernalia;     •   All
Prescription drugs, except under the following conditions:

Employees shall inform his/her superintendent or project manager of any
prescribed medications he/she is taking while working for Yates/Paric. The
medication shall be in the original pharmacy or hospital container and shall be
in the employee’s own name.
Each prescription shall be no older than one (1) year.
Employees shall possess only enough medication for the normal work shift.
NOTE: Yates/Paric, at all times, reserves the right to have its physician
determine if a prescription drug or medication produces hazardous effects and
may restrict the use of any such drug or medication accordingly. This may also
include restricting the employee’s work activity. If an employee is taking any
prescription, which may in any way impair his ability to safely perform his job,
he is to inform his Supervisor of all particulars and may be relieved of work if
circumstances dictate.
Any employee whose off-duty use or abuse of drugs and/or substances that result
in excessive absenteeism or tardiness or is, or could be, the cause of or a
contributing factor in accidents or poor work performance will be subject to
disciplinary action up to and including termination of employment.
ANY VIOLATION OF THIS POLICY MAY RESULT IN DISCIPLINARY ACTION, WHICH MAY
INCLUDE DISCHARGE.

  5.   Searches and Inspections         Yates/Paric reserves the right, at all
times, while an employee is on the business premises and properties described
above or at any location at any time while acting in the course of the scope of
employment to have a Supervisor and/or authorized Search and Inspection
Specialist conduct searches and inspections of employees or other persons and
their lockers, business-provided living quarters, baggage, desk, tool boxes,
clothing and vehicles. A search may also be conducted on an employee’s personal
property brought on the job for the purpose of determining if such employees or
other persons are in possession, use, transportation or concealment of any of
the prohibited items and substances subject to this Policy.

 

 



--------------------------------------------------------------------------------



 



NOTE: The employee’s Supervisor and/or designated representative have the right
to conduct an on-the-spot search and inspection of an employee(s) and his/her
personal effects as described above if said supervisor has a “reasonable
suspicion” that an employee is in direct violation of any part of the Policy.
All searches and inspections conducted by outside specialists will be in the
presence of a company supervisor.
A Search and Inspection as defined in this Policy may also warrant requiring
employees to submit to a Urine Drug Screen Test and/or Blood and Plasma Test.
These tests may be utilized under the following circumstances:

  •   Pre-employment testing (testing prior to or within five (5) days of
employment);     •   At any time, upon request by management, as part of an
overall work unit, department or business-wide testing of employees;     •  
When required and/or requested by a customer to comply with their testing
policy;     •   When required to comply with any federal, state, and/or local
law, statute, ordinance, etc.     •   Pre-placement testing;     •   To comply
with contractual agreements with other contractors and/or project owners;     •
  Part of an overall Search and Inspection or an employee’s work area or
location of employment;     •   When an employee’s supervisor has reasonable
suspicion that an employee is using or under any degree of influence of drugs;  
  •   When an employee or person is found in possession of suspected illicit or
unauthorized drugs, or when any of these items are found in any area controlled
or used exclusively by designated employees;     •   Following any work-related
accident, regardless of whether personal injury is sustained, and also following
any incident, which may result in Yates/Paric being charged with any liability
or responsibility.

Searches (including Urine Drug Screening or Blood and Plasma Sampling) and
Inspections by Specialists and/or supervisors may be conducted from time to time
without prior announcement. Searches will be performed with due regard for the
personal privacy of each employee or other individual.

 

 



--------------------------------------------------------------------------------



 



POLICY VIOLATORS
Any employee who refused to consent to a search, urine drug screen, blood and
plasma sampling, inspection, or is found in possession, use, under the influence
or transportation of any illegal substances, and/or any of the above-mentioned,
will be subject to disciplinary action up to and including termination of
employment and/or exclusion from the project/site. Any person having business
with Yates/Paric who refuses to submit to a search, urine drug screen, blood and
plasma sampling, or is found to be in possession of any illegal substance(s), or
any of the above-mentioned will be subject to being asked to leave the premises
and/or excluded from the project/site.
Entry onto Yates/Paric’s business premises, as described above, constitutes
consent to and recognition of the right of Yates/Paric or its authorized
representatives to conduct searches, inspections, urine drug screens and/or
receive a blood plasma sample from the employee and/or other person(s) and
search and inspection of their personal effects, vehicles, tool boxes, desks,
clothing and any other property of employees and/or other persons, while
entering, on, or departing the premises of Yates/Paric.
Any discovery of illegal substances, drugs, or the above mentioned items during
these searches and inspections may result in the proper law enforcement
authorities being notified.
This policy is made for the maximum safety and well-being of all employees and
other personnel. Your assistance and full cooperation for the achievement of
this goal is vitally important and is expected and required as a condition of
continued employment.
CONFIDENTIALITY
The results of all physical examinations and blood and urine tests will be
treated as confidential and distribution limited to those having a “need to
know”.
Section 4 — Site Specific Job Hazard Analysis / Pre Task Planning (Draft)
SAFETY TASK ASSESSMENT (STA)
Purpose:
Safety Task Assessment (STA) pamphlets are filled out before any given task is
performed. It is to be utilized to allow each employee or crewmember a chance to
provide input by the Superintendent or his/her designee soliciting comments or
suggestions from the employee(s). This process also allows the Superintendent or
his/her designee an opportunity to evaluate the crew members for any abnormal
behavior; for example: (not focused on task at hand or impairment from alcohol
or drugs).
Responsibility:
Safety Task Assessment (STA) pamphlets are to be filled out by the
Superintendent or his/her designee who is in charge of a group or crew of other
employees prior to an assigned task being performed.

 

 



--------------------------------------------------------------------------------



 



Date:
The current date that task is performed
Supervisor:
This is the Superintendent or his/her designee in charge of crew performing
task.
Time:
This will be the time that task is performed and is to include the start of
doing the STA.
Work Location:
This would be the exact location that task is to be performed. (Example would be
13th floor, room number 1304)
Job Name:
The actual name of the project is to be used.
(Note: When applicable reference to fall protection below “Job Name” is intended
to remind Superintendent or his/her designee that they are to personally check
each employee’s fall protection prior to task starting).
Supervisor Signature:
This is where the Superintendent or his/her designee in charge of crew would
sign.
Employee signatures at beginning of shift:
This is where each employee signs before each task starts indicating that they
have given their input into STA preparation and that they understand hazards
associated with the performance of task and what type of PPE if any is required
for guarding them against the hazards associated with task performance.
General Safety, PPE Required, Fall Protection, Electrical Ladders/Scaffolds,
Material Handling, Permits, Welding/Burning, and Steel Erection:
Any items that would require a “yes” answer require discussion by the
Superintendent or his/her designee with members of the crew performing task
prior to task being performed. This is to insure that all members of the crew
understand the task to be performed, the hazards involved, the proper personal
protective equipment to be used, and that tools and equipment to be used are all
in safe operable condition.
List the tasks and hazards that are expected today: This space is provided to
list out each task that the crew is to perform during the shift and provides a
means to list out the hazards related to performance of assigned tasks.
How will you eliminate or control hazards?
Now that hazards have been identified by filling out the above section this
space is to be used to prepare a plan of action for controlling hazards or
eliminating them.

 

 



--------------------------------------------------------------------------------



 



POST SAFETY TASK REVIEW
This portion of the Safety Task Assessment is provided for the Superintendent
and his/her designee to review the events of the day as it relates to the tasks
that have been performed. If there have been any near misses reported during the
shift in relation to the task being performed then they need to be described
here so that the “Near Miss Report” can be completed.
Any problems encountered during completion of task are to be noted so that
planning can be done better prior to the task being performed the next time.
Special attention is to given to any safety related problems or unforeseen
hazards.
Was the work area cleaned at the end of the shift? This will reduce the
possibility of hazard exposures being left for other employees who may be
working in the area the next time. Any miscellaneous items should also be noted
for future consideration.
It is required that the Superintendent and his/her designee sign the report in
the spaces provided to insure that each has been given an opportunity review the
report. This also provides for accountability for the completion of the task and
the assessment pamphlet in the event a question arises at a later date.
SELF ASSESSMENT CHECKLIST
Purpose:
The Self Assessment Checklist is intended to provide a tool by which the
individual employee can provide feedback to the Project Management on safety
related concerns and observations concerning his/her work area as well as the
safety process. It is also intended to be used to provide an employee a check
list or guide for them to insure that they have the proper personal protective
equipment necessary for performing an assigned task given to them by the
Superintendent or his/her designee. It takes into account that the individual
employee may be required to perform multiple tasks during the day, hence the AM,
PM, NA check off blocks. It also provides for the Superintendent and his/her
designee an opportunity to receive input from the individual employee about the
safety process and to respond to the information provided.
Responsibility:
It is the responsibility of the individual employee to fill out the Self
Assessment Checklist each day and then insure that it is left with the
Superintendent or his/her designee. It is the responsibility of the
Superintendent or his/her designee to review each checklist in a timely manner
and to respond to the concerns or information given to them by the individual
employee.
Front Page:
The employee must print his/her name in the Employee blank. There is to be a
brief description of the work/task being performed. The blank for the name of
the Superintendent or his/her designee must be completed.

 

 



--------------------------------------------------------------------------------



 



Checklist Personal Protective Equipment:
Any items that are applicable to the task that the employee is performing must
be completed. This is broken down into an AM or PM time frame. This allows for
the employees to indicate PPE used in the morning or the afternoon, as the tasks
being performed may change as the shift progresses.
Work Area Assessment:
The employee is required to initial this section prior to turning it in. This
section allows the employee to relate any concerns that he/she may have as to
the conditions of the area, means to exit in the case of an emergency, and is
there adequate lighting, and does he/she have the tools/equipment necessary to
perform their work safely.
Process Assessment:
This section of the SAC provides the employee the tool to request another Safety
Task Assessment if they feel that work place conditions have changed or they
have been given a new task to perform.
Section 5 — OCIP Project Safety Rules
Yates/Paric management and personnel will be fully committed to a safe and
healthy workplace.
Section 6 — Policies and Procedures Statement
Yates/Paric is totally committed to safety as the first and foremost
consideration. Yates/Paric believes that an accident and injury free job site is
not only desirable but attainable through safe work practices and cooperation of
all its employees. Therefore, it is the policy of Yates/Paric that employees are
provided with a safe work environment in accordance with accepted standards and
practices of the construction industry. The supervisors of Yates/Paric will
direct, motivate and instruct their employees in safe work practices throughout
each work day. The employees shall comply with all safety rules & instructions
of their supervisors and accept personal responsibility for their own protection
and consequences of their actions. Yates/Paric employees will follow all
regulations in accordance to 29 CFR 1926, 29 CFR 1910 and 46 CFR.
Section 7 — Safety Categories
a. Specific Project Requirements
1. Pre Construction Meeting:
Yates/Paric personnel will meet with subcontractor representatives prior to the
beginning of construction activities. Proper guidelines will be followed to
settle any concerns. All personnel will be advised and instructed on proper
safety policies and procedures during the current work phase. Failure to adhere
to these may result in disciplinary actions, possibly leading to termination or
removal from the work site.

 

 



--------------------------------------------------------------------------------



 



2. PPE:
All employees are required to wear proper attire while on this job site.
Personal Protective Equipment (PPE) such as work gloves, eye protection,
lanyards and harnesses, respiratory protection, etc. will be used when the
hazard is warranted. PPE and life saving equipment will be supplied to
Yates/Paric employees. Any damage or replacements will be kept on record
throughout the duration of the project. Subcontractor management will be
responsible for seeing their personnel have appropriate PPE.
This includes the following items:

  a)   Shirt with a 4” sleeve     b)   Proper Work Boots     c)   Hard Hat    
d)   Safety Glasses (tinted outdoors; clear indoors)     e)   Long pants     f)
  High Visibility Vest (Class I or Higher)     •   All items MUST meet OSHA /
ANSI standards (hard hats, eyewear, etc.) Anyone wearing clothing with offensive
logos, wording, etc. will be asked to leave the job site.

Any employees working over or near water must wear a U.S. Coast Guard approved
life vest and have ring buoys with at least 90 feet of line. These buoys must be
spaced out to provide immediate use if needed and must be in accordance with
OSHA standards. These employees must be covered under the Jones Act (Maritime
Insurance). The Site Superintendent and the Site Safety Professional must be
notified of all ongoing work near or above the water.
b. Safe Work Practices
Once per week, on random weekdays, a Yates/Paric Tool Box Safety Meeting will be
held in front of the Safety Trailer for approximately 15 – 20 minutes.
Yates/Paric personnel, as well as subcontractors, are encouraged to ask
questions and give comments about the job site and its activities. All questions
will be answered during this time by Project Managers, Superintendents, Foremen
and the Site Safety Professional. If the answers are not readily available,
proper research will be done within 24 hours to answer pertinent questions.
c. First Aid and Medical Attention
First Aid and basic medical supplies will be made available for employees per
the OSHA standard. All items used from the First Aid Kits will be noted and
inventoried.
In the case of injuries requiring qualified medical attention, employers will
make arrangements for the care of their employees by accompanying the injured
party to the on site Medical Trailer. Yates/Paric employees will not be
responsible for the transportation of Subcontractors.

 

 



--------------------------------------------------------------------------------



 



Others more seriously injured will be transported to the on site Medical Trailer
or the Emergency Room as per the OCIP policy.
A map will be provided and a qualified person will accompany the injured party
to the clinic and/or hospital. This qualified person must have proper knowledge
of where the clinic and/or hospital are located.
d. Housekeeping
All Yates/Paric personnel will be responsible for properly maintaining their
work area. Garbage cans will be placed in convenient locations throughout the
jobsite, and employees will be expected to utilize them. All work related
material will be bundled (when appropriate) or organized in concise manner to
avoid slip, trip or fall hazards. Roadways, walkways, ramps, etc. will be kept
clear for easy and safe passage.
e. Work Zone Safety
All Yates/Paric employees working near heavy equipment or the traveling public
shall donn a high visibility reflective vest. Appropriate barriers, cones,
signage, etc. will be in place to protect workers while on public roadways.
f. Respiratory and Hearing Protection
If a work condition exposes employees to unacceptable noise or environmental
hazards, the contractor must supply hearing and respiratory personal protective
equipment. Respirators and / or hearing protection must meet OSHA / NIOSH
requirements.
g. Fire Protection
Fire extinguishers will be placed throughout the job site, properly tagged and
labeled, and will be routinely inspected by Yates/Paric personnel. A mapping
system, along with a fire extinguisher inspection log will be displayed in the
Safety / HR office for quick reference. All extinguishers will be charged
properly, and repairs will be made if necessary.
Any horseplay involving fire extinguishers will not be tolerated, and may result
in immediate removal from the job site.
h. Compressed Gas Cylinders
Personnel engaging in these types of work activities must strictly adhere to the
Yates permit system and obtain “Hot Work” permits, if applicable, before work
begins. Special attention should be placed on the safety aspect of the
individual work activities, including fire extinguishers and fire watches where
needed. Components of the oxy-fuel system are to be inspected prior to beginning
of work.

 

 



--------------------------------------------------------------------------------



 



Transporting, Moving, and Storing Compressed Gas Cylinders:

  1.   Valve protection caps must be in place and secured.

  2.   When cylinders are hoisted, they will be secured on a cradle, slingboard,
or pallet. They must never be hoisted or transported by means of magnets or
choker slings.

  3.   Cylinders should be moved by tilting and rolling them on their bottom
edges. They must never be intentionally dropped, struck, or permitted to strike
each other violently.

  4.   When cylinders are transported by powered vehicles, they will be secured
in a vertical position.

  5.   Valve protection caps will not be used for lifting cylinders from one
vertical position to another. Bars will not be used under valves or valve
protection caps to pry cylinders loose when frozen. Warm, not boiling, water
must be used to thaw cylinders loose.

  6.   Regulators will be removed and valve protection caps put in place before
cylinders are moved.

  7.   A suitable cylinder truck, chain, or other steadying device will be used
to keep cylinders from being knocked over while in use.

  8.   When work is finished, when cylinders are empty, or when cylinders are
moved at any time, the cylinder valve is to be closed and the valve protection
cap put in place.

  9.   Compressed gas cylinders must be secured in an upright position at all
times.

  10.   Oxygen cylinders in storage will be separated from fuel-gas cylinders or
combustible materials (especially oil or grease), a minimum distance of 20 feet
(6.1m) or by a noncombustible barrier at least 5 feet (1.5m) high having a fire
resistance rating of at least one-half hour.

  11.   Inside of buildings, cylinders must be stored in a well-protected,
well-ventilated, dry location, at least 20 feet (6.1m) from highly combustible
materials such as oil or excelsior. Cylinders should be store in specific
assigned places away from elevators, stairs, or gangways. Assigned storage
places will be located where cylinders will not be knocked over or damaged by
passing or falling objects, or subject to tampering.

  12.   The handling, storage, and utilization of all compressed gases in
cylinders, portable tanks, rail tank cars, or motor vehicle cargo tanks shall be
in accordance with Compressed Gas Association Pamphlet P-1-1965.

  13.   A 10-lb ABC fire extinguisher will be located within 25 feet of storage
and use areas.     14.   “No Smoking” or “Open Flame” signs will be located in
the area.

  15.   Cylinders must not be stored within 40 feet of an occupied
dwelling-i.e.—Office trailer.

 

 



--------------------------------------------------------------------------------



 



Placing Cylinders

  1.   Cylinders must be kept far enough away from the actual welding or cutting
operation so that sparks, hot slag, or flame will not reach them. When this is
impractical, fire-resistant shields must be provided.

  2.   Cylinders will be placed where they cannot become part of an electrical
circuit. Electrodes must never be struck against a cylinder to strike an arc.

  3.   Fuel gas cylinders are to be placed with valve end up whenever they are
in use. They will not be placed in a location where they would be subject to
open flame, hot metal, or other sources of artificial heat.     4.   Cylinders
containing oxygen or acetylene or other fuel gas will not be taken into confined
spaces.

Treatment of Cylinders

  1.   Cylinders, whether full or empty, will not be used as rollers or
supports.

  2.   No person other than the gas supplier will attempt to mix gases in a
cylinder. No one except the owner of the cylinder or person authorized by the
owner shall refill a cylinder. No one is to use a cylinder’s contents for
purposes other than those intended by the supplier. All cylinders used must meet
the Department of Transportation requirements published in 49 CFR Part 178,
Subpart C, Specification for Cylinders.

  3.   No damaged or defective cylinder will be used. NOTE: Damaged cylinders
are to be removed from service and tagged out of service.

i. Material Handling / Storage / Usage

  1.   General

a. All materials stored in tiers shall be stacked, racked, blocked, interlocked,
or otherwise secured to prevent sliding, falling, or collapse.
b. Aisles and passageways shall be kept clear to provide for the free and safe
movement of material handling equipment or employees. Such areas shall be kept
in good repair.

  2.   Material storage

a. Material stored inside buildings under construction shall not be placed
within 6 feet of any hoist way or inside floor openings, nor within 10 feet of
an exterior wall which does not extend above the top of the material stored.
b. Non-compatible materials shall be segregated in storage.
c. Bagged materials shall be stacked by stepping back the layers and
cross-keying the bags at least every 10 bags high.
d. Materials shall not be stored on scaffolds or runways in excess of supplies
needed for immediate operations.
e. Brick stacks shall not be more than 7 feet in height. When a loose brick
stack reaches a height of 4 feet, it shall be tapered back 2 inches in every
foot of height above the 4-foot level.

 

 



--------------------------------------------------------------------------------



 



f. When masonry blocks are stacked higher than 6 feet, the stack shall be
tapered back one-half block per tier above the 6-foot level.
g. Lumber:
1) Used lumber shall have all nails withdrawn before stacking.
2) Lumber shall be stacked on level and solidly supported sills.
3) Lumber shall be so stacked as to be stable and self-supporting.
4) Lumber piles shall not exceed 20 feet in height provided that lumber to be
handled manually shall not be stacked more than 16 feet high.
h. Structural steel, poles, pipe, bar stock, and other cylindrical materials,
unless racked, shall be stacked and blocked so as to prevent spreading or
tilting.
i. Drums, barrels, and kegs must be stacked symmetrically. If stored on their
sides, the bottom tiers must be blocked to keep them from rolling. When stacked
on end, put planks, sheets of plywood dunage, or pallets between each tier to
make a firm, flat, stacking surface. When stacking materials two or more tiers
high, the bottom tier must be checked on each side to prevent shifting in either
direction. All bound material should be stacked, placed on racks, blocked,
interlocked, or otherwise secured to prevent it from sliding, falling, or
collapsing.
j. Tool Safety
All construction heavy equipment (i.e. forklifts, scissor lifts, cranes, etc.)
and tools shall be inspected every morning prior to use by the operators. Any
type of damage will be reported and repaired PRIOR to use each day. Each
competent tool room person will inspect all tools each day and report or repair
any damages. All heavy machinery will be inspected and repaired by a competent
person. Inspection sheets will be turned in daily to the Site Safety
Professional for review. These will be kept on file for the duration of the
project.
k. Welding and Cutting
Oxygen, acetylene, and mixture tanks will be stored in approved areas. Oxygen
cylinders shall be separated from fuel — gas cylinders or combustible materials
a minimum of 20 feet or by a non combustible barrier at least 5 feet high,
having a fire resistance rating of at least one-half hour. All welding and
cutting tanks will have flashback arrestors installed at the torch to prevent
flashback of gases. A fire extinguisher must also be present.
I. Electrical Safety / Assured Grounding Program
The use of GFCI’s is a way to make sure trades people are protected from shorts
and electrical shocks. Ground fault interrupters are commonly installed in wet
environments where there is a possibility of short due to exposure to water.
Thus, the application to the construction sites where exposure to water and over
loading of circuits is common. The ground fault interrupter isolates the short
at the receptacle, so it does not trip the main circuit breaker at the panel.

 

 



--------------------------------------------------------------------------------



 



All duplex receptacles will be Ground Fault Circuit Interrupter (GFCI)
protected. These will be routinely tested to insure that the interrupter is in
tact and working as designed. Exposed circuits and wires will have no power and
will be removed if not being installed immediately.
All extension cords will be inspected daily to insure no cuts, breaks, kinks,
duct tape, aluminum or electrical tape is present. Extension cords must be
properly placed in walkways, stairwells, and elevator shafts to help reduce the
number of damages and tripping hazards. They will be properly elevated and
secured where possible, and correctly tied to a stable structure so that
personnel will not roll over or trip on them. All extension cords must have the
proper 3-prong head with ground plug placed on them.
In accordance with OSHA Standards, temporary breaker boxes will be closed but
shall not be locked at any time. (Personnel must have access in case of an
emergency.) These boxes will have proper identification tags marked on them, and
a map of their location will be posted in the safety office. They will not have
any empty breaker slots or empty knockout holes. They shall be placed in an area
where precipitation is not excessive, or shall be covered extensively with
appropriate waterproofing or protection where it does not create a fire hazard
if precipitation is present.
All power cord connected and plugged to the temporary breaker and receptacle
panels will be consistently inspected for tension relief. This will reduce
damage to the cords, panels, and receptacles. The temporary panels will have the
proper electrical load capacity available to them, and will be adjusted and
serviced as needed.
One of the methods listed by OSHA as part of acceptable record keeping is to
establish a color code for marking cord sets and cord- and plug-connected
equipment. The table below lists a color code that is in wide use by
electricians and contractors. Colored plastic or vinyl electrical tape is placed
on one or both ends of cords and cord- and plug-connected equipment to denote
the month that the tests were performed.
GFCI Color Codes:

         
January — Orange
   
February — Blue
   
March — Red
   
April — Yellow
May — Orange
June — Blue
July — Red
August — Yellow
September — Orange
October — Blue
November — Red
December — Yellow
   

 

 



--------------------------------------------------------------------------------



 



m. Scaffolding
All scaffolds on the River City Casino & Hotel job will be capable of supporting
its own weight and at least four times the maximum intended load applied to it.
Each platform must be fully planked between the front uprights and the guardrail
supports per OSHA 1926.451(b). Each employee exposed to a fall of 6 feet or
greater shall.
Baker Scaffolds
The use of Baker scaffolds is permissible at work not greater than 6’ in height
and a width not greater than 40”. Any work that requires scaffold width greater
than 40” or greater than 6’ in height will require the use of an alternative
means/method (i.e. lightweight scissor lifts).
n. 100% Fall Protection over 6 feet on all work activities
Yates/Paric personnel working six (6) feet or more above any surface where a
temporary guardrail system is not in place, must wear an OSHA / ANSI approved
safety harness and lanyard. All employees must be tied off to an appropriate
anchorage point. Employees using fall arrest systems will inspect it daily
before each use and as required depending upon site conditions. All fall
protection equipment must be inspected on a monthly basis (marked with color
coded tape).
Harnesses and shock absorbing lanyards are required while installing temporary
guardrail systems or safety cable barriers. Any employee working six (6) feet or
less from the leading edge on a surface is required to be tied off with a
retract and/or lanyard to a harness.
Any employee operating aerial and scissor lift equipment shall be tied off
utilizing anchor points provided. Equipment must be secured against movement to
reduce falling hazards.
After each slab is poured, slab grabbers or Safe T-Straps will be installed at
the edge of the slab in order to place temporary guardrails. The top rail shall
be placed at 42”, the mid-rail at 21” and the toe board (flush with the floor).
Handrails will remain in place until the wall is complete or permanent handrails
are installed.
Any holes on the working surface that are 2” or more in width shall be sealed
with a cover. “HOLE — Do Not Remove” shall be written on each cover. If
sufficient space is not available, it will be marked with “Hole” or “Hole
Cover”.

 

 



--------------------------------------------------------------------------------



 



o. Cranes & Rigging — Personal hoists / Manlifts
Lifting equipment is built for safe and economical operation, but it is only as
safe as the operators who operate it.
1. General Requirements

  a.   All cranes, hoists, motor vehicles, elevators, conveyors, and heavy
equipment must be operated and maintained to conform to established standards.  
  b.   Equipment rental companies are required to supply the Safety Department
with a current “inspections Certificate” for each individual crane to work on
the project. A certified inspector, testing laboratory, manufacturer, or
metallurgist will sign off this certificate or facsimile. A copy of the last
annual crane inspection must accompany the rental agreement. Terms and
conditions for rental equipment places the responsibility of lessor to furnish
copy of certifications of annual inspections of various pieces of lifting
equipment and cranes as required by OSHA. The Project Superintendent must ensure
this documentation is in hand and in order prior to placing the equipment in
service.     c.   All cranes, hoists, motor vehicles, elevators, and heavy
equipment must be inspected prior to use on each shift. All deficiencies must be
repaired before the equipment is used.     d.   Operators of such equipment must
keep inspection records required by this procedure.     e.   Rated load capacity
charts, recommended operating speeds, special hazard warnings, and other
essential information will be visible to the operator while they are at their
control station.     f.   Prior to initial use, all new, extensively repaired,
and altered cranes should be tested by or under the direction of an appointed or
authorized person, confirming the load rating of the crane.     g.   Operators
must take signals from only one person; in an emergency, however, a STOP signal
can be given by anyone.     h.   Only standard hand signals will be
acknowledged. A copy of the hand signals must be provided on equipment visible
to employees.     i.   Routine maintenance, fueling, and repairs must not be
performed while the equipment is in use or the power on.     j.   When handling
or recharging batteries or using jumper cables, wear a face shield.

 

 



--------------------------------------------------------------------------------



 



  k.   The starting procedure is as follows:

  1.   Prior to start-up, make a walk-around inspection to check the condition
of the machine and see that everyone is in the clear.     2.   Check the engine
oil and coolant prior to the initial start-up each shift.     3.   Before
working machine, allow sufficient time for a warm-up period after engine is
started.     4.   Prior to attempting to work the machine, the operator should
thoroughly familiarize himself with all controls.     5.   All controls should
be tested by the operator at the start of a new shift. If controls do not
operated properly, they will be adjusted or repaired before working the machine.
Check wheel brakes before moving machine.

  2.   Operators of Material Handling Equipment

  a.   Cranes will be operated only by the following personnel:     b.  
Designated operator — The operator assigned by the employer as being qualified
to perform specific duties.     c.   Learners under the direct supervision of a
designated operator.     d.   Maintenance and test personnel, when it is
necessary in the performance of their duties.

  1.   No one, other than personnel specified, will enter an operator station or
crane cab, with the exception of persons such as helpers and supervisors whose
duties require them to do so, and then only in the performance of their duties
and with the knowledge of the operator or other appointed person.     2.   It
will be the responsibility of the Project Superintendent to assign a competent
person to indoctrinate operators in the operating procedures and OSHA
regulations concerning hoist and crane operation, prior to starting work.

 

 



--------------------------------------------------------------------------------



 



  e.   Each operator for mobile cranes rated 50 tons or larger must be qualified
in accordance with accepted Operator Qualification procedure. This qualification
must be met at the beginning of each project and at least annually thereafter.
If there is any question about physical or mental fitness of any operator, he
may be referred to Project Superintendent for arrangement for doctor
examination.

  f.   The operator will be responsible for those operations under his direct
control. Whenever there is any doubt as to safety, the operator will stop and
refuse to handle the load until safety, such as proper rigging, has been
assured.     g.   While actually engaged in operating the crane, the operator
will not engage in any practice that will divert his attention.     h.   The
operator will familiarize himself with the equipment and its proper care. If
adjustments or repairs are necessary, or any defects are known, he will report
he same promptly to his supervisor and will also notify the next operator of the
defects upon changing shift.     i.   The operator will avoid swinging loads
over employees. The operator will sound the horn when swinging a suspended load.
    j.   The operator will not leave his position at the controls while the load
is suspended. Before leaving his crane unattended, the operator will:

  1)   Land any attached load, bucket, lifting magnet, or other device.     2)  
Disengage clutch.     3)   Set travel, swing, boom brakes, and other locking
devices.     4)   Put controls in the “off” position.     5)   Stop the engine.
    6)   Secure crane against accidental travel.

  k.   Safety latches are required on all hooks on lifting and pulling devices.

 

 



--------------------------------------------------------------------------------



 



  p. Mobile Equipment Operation and Operator Training         Cranes, Derricks,
Hoists, Conveyors, and Aerial Lifts

  A.   General Requirements

Lifting equipment is built for safe and economical operation, but it is only as
safe as the operators who operate it.

  1.   All cranes, hoists, motor vehicles, elevators, conveyors, and heavy
equipment must be operated and maintained to conform to established standards.

  2.   Equipment rental companies are required to supply the Safety Department
with a current “inspections Certificate” for each individual crane to work on
the project. A certified inspector, testing laboratory, manufacturer, or
metallurgist will sign off this certificate or facsimile. A copy of the new
annual crane inspection must accompany the rental agreement. Terms and
conditions for rental equipment places the responsibility of lessor to furnish
copy of certifications of annual inspections of various pieces of lifting
equipment and cranes as required by OSHA. The site management team must ensure
this documentation is in hand and in order prior to placing the equipment in
service.     3.   All cranes, hoists, motor vehicles, elevators, and heavy
equipment must be inspected prior to use on each shift. All deficiencies must be
repaired before the equipment is used.     4.   Operators of such equipment must
keep inspection records required by this procedure.     5.   Rated load capacity
charts, recommended operating speeds, special hazard warnings, and other
essential information will be visible to the operator while they are at their
control station.     6.   Prior to initial use, all new, extensively repaired,
and altered cranes should be tested by or under the direction of an appointed or
authorized person, confirming the load rating of the crane.     7.   Operators
must take signals from only one person; in an emergency, however, a STOP signal
can be given by anyone.     8.   Only standard hand signals will be
acknowledged. A copy of the hand signals must be provided on equipment visible
to employees.     9.   Routine maintenance, fueling, and repairs must not be
performed while the equipment is in use or the power on.     10.   When handling
or recharging batteries or using jumper cables, wear a face shield.

 

 



--------------------------------------------------------------------------------



 



    11.   The starting procedure is as follows:

  a)   Prior to start-up, make a walk-around inspection to check the condition
of the machine and see that everyone is in the clear.     b)   Check the engine
oil and coolant prior to the initial start-up each shift.     c)   Before
working any machine, allow sufficient time for a warm-up period after engine is
started.     d)   Prior to attempting to work the machine, the operator should
thoroughly familiarize himself with all controls.     e)   All controls should
be tested by the operator at the start of a new shift. If controls do not
operated properly, they will be adjusted or repaired before working the machine.
Check wheel brakes before moving machine.

Operators of Material Handling Equipment

  1.   Cranes will be operated only by the following personnel:

  a)   Designated operator — The operator assigned by the employer as being
qualified to perform specific duties.     b)   Learners under the direct
supervision of a designated operator.     c)   Maintenance and test personnel,
when it is necessary in the performance of their duties.

  2.   No one, other than personnel specified, will enter an operator station or
crane cab, with the exception of persons such as helpers and supervisors whose
duties require them to do so, and then only in the performance of their duties
and with the knowledge of the operator or other appointed person.     3.   It
will be the responsibility of the Crane and Equipment Safety Manager or his
designee to indoctrinate operators in the operating procedures and OSHA
regulations concerning hoist and crane operation, prior to starting work.     4.
  Each operator for all equipment must be qualified in accordance with accepted
Operator Qualification procedure. This qualification must be met at the
beginning of each project and as determined thereafter. If there is any question
about physical or mental fitness of any operator, he may be referred to the
Crane and Equipment Safety Manager or his designee for referral to Human
Resources for evaluation.     5.   The operator will be responsible for those
operations under his direct control. Whenever there is any doubt as to safety,
the operator will stop and refuse to handle the load until safety, such as
proper rigging, has been assured.     6.   While actually engaged in operating
the crane, the operator will not engage in any practice that will divert his
attention.

 

 



--------------------------------------------------------------------------------



 



  7.   The operator will familiarize himself with the equipment and its proper
care. If adjustments or repairs are necessary, or any defects are known, he will
report the same promptly to his supervisor and will also notify the next
operator of the defects upon changing shift. If these adjustments, repairs or
defects are such that they may jeopardize the safe operation of the equipment,
the equipment must be removed from service immediately and tagged out of
service.     8.   The operator will avoid swinging loads over employees. The
operator will sound the horn when swinging a suspended load.     9.   The
operator will not leave his position at the controls while the load is
suspended. Before leaving his crane unattended, the operator will:

  a)   Land any attached load, bucket, lifting magnet, or other device.     b)  
Disengage clutch.     c)   Set travel, swing, boom brakes, and other locking
devices.     d)   Put controls in the “off” position.     e)   Stop the engine.
    f)   Secure crane against accidental travel.

  10.   Safety latches are required on all hooks on lifting and pulling devices.

Cranes and Derricks

  a.   No one but the operator will be allowed in or on the machine while it is
operating. (This means NO RIDERS).     b.   NO RIDER signs will be posted in cab
of crane.     c.   Boom angle indicators must be in working order at all times.
Load movement devices or load indicating devices will be installed where
required.     d.   All wire ropes will be in good repair.     e.   All belts,
gears, shafts, pulleys, sprockets, drums, flywheels, or chains will be properly
guarded.     f.   Accessible areas within the swing radius of all cranes must be
barricaded.     g.   The swing radius will be free of outside material such as
water cans, tool boxes, and miscellaneous storage.     h.   All exhaust systems
will be in good repair and guarded.

 

 



--------------------------------------------------------------------------------



 



  i.   All windows will be of safety glass and free of distortion such as
cracks.     j.   Guardrails and hand holds will be appropriately built and
secured and antiskid surfaces placed on walkways and platforms.     k.   There
will be an accessible 10-lb ABC fire extinguisher at all operator stations or
cabs.     l.   The load block, headache ball, and safety hook will be kept in
good repair.     m.   No employee will ride on a cable, ball, chain, sling, or
any other hoisting attachment or on the material being moved by means of a winch
line, crane, or truck.     n.   Backup alarms will be installed and operational
on truck cranes and pickers.     o.   With motor cranes, all four outriggers
should be firmly set for every lift. In case of a rolling lift, the ground area
must be firm and level and outriggers pads set to just clear ground.     p.  
Booms and boom members will be kept in good repair, free of cracks, dents, and
broken parts.     q.   Boom and crane rigging should be inspected at the start
of every shift. At least once a week, lines should be checked thoroughly and
lubricated. Aerosol can-type lubricant seems to be the most generally
acceptable. It must be a lubricant that will penetrate the cables.     r.   A
monthly Crane Inspection Report must be completed and submitted to the Project
Office. In addition, this report must be completed as soon as the piece of
equipment arrives on the job site.     s.   Never repair a damaged boom or any
section thereof. The only safe procedure is to contact the manufacturer giving
crane identification information and following their instructions.     t.   Jibs
will be used only when necessary for inward reach and will be equipped with
positive jib stops when available.     u.   Cranes will not be operated when any
part of the machine can come within 10 feet of a high voltage conductor. For
this purpose, anything over 220 volts will be considered high voltage. When
operating in proximity to a high voltage line, riggers will not pull the load
line at an angle to make a hook up. If it is necessary to operate a crane close
to high voltage lines, make arrangements through management to have the line
de-energized if possible.

 

 



--------------------------------------------------------------------------------



 



  v.   For lines rated over 50 kV, the minimum clearance between the lines and
any part of the crane or load must be 10 feet plus 0.4 inch for each 10 kV over
50 kV.     w.   During transit, with no load and the boom lowered, the minimum
equipment clearance must be 4 feet for 50 kV or less, 10 feet for 50 kV to 345
kV, and 16 feet for voltages up to 750 kV.     x.   A designated employee must
observe clearance of the equipment and give timely warning for all operations
where the operator’s vision is obstructed.     y.   Any overhead line must be
considered energized unless the responsible utility company or client
representative verifies that it is not energized.     z.   Buffers will be
installed at each end of the tracks for stops on rail-mounted cranes.

Pre-Operational Inspection
An internal checklist will be employed to insure complete and thorough crane
inspections. The checklist will include the following elements:

  •   Specific areas recommended by the manufacturer.     •   Proper readable
load chart in Cab.     •   Angle Indicator functions.     •   If two-block
device is not functioning; discussion with Crane and Equipment Safety Manager is
required.     •   Rated 10ABC Fire Extinguisher.     •   Cab maintenance and
cleanliness.     •   Main and side crane windows not blocked with paper.     •  
Out riggers fully extend and support crane weight.     •   Tires inflated
properly.     •   Lattice boom crane — chord — connections inspected.     •  
Note: Chord damage of any level shall have crane rejected.     •   Deformed,
cracked, or corroded members in the crane structure and entire boom.     •  
Loose bolts or rivets.     •   Cracked or worn sheaves and drums.     •   Worn,
cracked or distorted parts such as pins, bearings, shafts, gears, rollers and
locking devices.     •   Excessive wear on brake and clutch system parts,
linings, pawls and ratchets.     •   Load, boom angle, and other indicators over
their full range, for any significant inaccuracies Note: If load indicator is
not functioning or absent discussion with Crane and Equipment Safety Manager is
required.

 

 



--------------------------------------------------------------------------------



 



  •   Excessive wear of chain drive sprockets and excessive chain stretch.     •
  Crane hooks for cracks (visual).     •   Travel steering, braking and locking
devices for malfunction.     •   Excessively worn or damaged tires.

Hydraulic and pneumatic hose, fittings and tubing including:

  a.   Evidence of leakage at the surface of the flexible hose or its junction
with the metal and couplings.     b.   Blistering or deformation of the outer
covering of the hydraulic or pneumatic hose.     c.   Leakage at threaded or
clamped joint that cannot be eliminated by normal tightening or recommended
procedures.     d.   Evidence of excessive abrasion or scrubbing on the outer
surface of a hose, rigid tube or fitting. Means shall be taken to eliminate the
interference of elements in contact or otherwise protect the components.

Hydraulic and pneumatic pumps and motors including:

  a.   Loose bolts or fasteners     b.   Leaks at joints between sections     c.
  Shaft seal leaks     d.   Unusual noises or vibration     e.   Loss of
operating speed     f.   Excessive heating of the fluid     g.   Loss of
pressure

Hydraulic and pneumatic valves including:

  a.   Cracks in valve housing     b.   Improper return of spool to neutral
position     c.   Leaks at spools or joints     d.   Sticking spools     e.  
Failure of relief valves to attain correct pressure setting     f.   Relief
valve pressures as specified by the manufacturer

Hydraulic and pneumatic cylinders including:

  a.   Drifting caused by fluid leaking across the piston     b.   Rod seals
leakage     c.   Leaks at welded joints     d.   Scored, nicked or dented
cylinder rods     e.   Dented case (barrel)

 

 



--------------------------------------------------------------------------------



 



  f.   Loose or deformed rod eyes or connecting joints     g.   Hydraulic
filters for evidence of rubber particles on the filter element that may indicate
hose, “O” ring or other rubber component deterioration. Metal chips or pieces on
the filter may denote failure in pumps, motors or cylinders. Further checking
will be necessary to determine the origin of the problem before corrective
action can be taken.

Hammerhead Tower Cranes
Adequate clearance shall be maintained between moving and rotating structures of
the crane and fixed objects to allow the passage of employees without harm.
Each employee required to perform duties on the horizontal boom of hammerhead
tower cranes shall be protected against falling by guardrails or by a personal
fall arrest system in conformance with subpart M of the OSHA 1926 standard.
Buffers shall be provided at both ends of travel of the trolley.
Cranes mounted on rail tracks shall be equipped with safety switches limiting
the travel of the crane on the track and stops or buffers at each end of the
tracks.
All hammerhead tower cranes in use shall meet the applicable requirements for
design, construction, installation, testing, maintenance, inspection, and
operation as prescribed by the manufacturer.
Hydraulic Cranes
The use of hydraulic cranes as general purpose material handling equipment
presents an operational control problem that all supervision should be aware of
and responsible for. In addition to the applicable rules set down in the
previous sections, the following rules will be adhered to when operating a
hydraulic crane.

  1.   In warm weather, remove and store doors to prevent blind spots or slide
back in the locked position.     2.   Wear seat belts at all times while
traveling the crane.     3.   In addition to filing the Monthly Crane Safety
Report, “a daily check of the following items will be made before starting the
shift:

  a.   All deficiencies on the machine or unsafe conditions are to be reported
to your supervisor promptly.     b.   No modifications or additions that affect
the capacity and operation of the equipment will be made without the
manufacturer’s written approval.     c.   Check wire rope condition and dead end
for wedges and clamps. Keep wire rope lubricated.

 

 



--------------------------------------------------------------------------------



 



    d.   Check hook and block. Make sure hook has an operational safety latch.  
  e.   Check boom pivot pins and pin retainers.     f.   Check mountings for
hydraulic boom cylinders.     g.   Check outriggers, pivot pins and retainers,
and cylinder mountings.     h.   Check for buildup of dirt and rocks under
outrigger cylinders. Check outrigger frames for cracks.     i.   Check all
steering linkage.     j.   Check winch mounting.     k.   Check for any leaks of
the hydraulic, engine oil, and coolant systems.     l.   Test brakes prior to
moving machine.     m.   Make sure hydraulic pump is disengaged before moving
machine if applicable.     n.   Check horn, turn signals, and lights for proper
operation.     o.   Inspect tires for condition and proper inflation.     p.  
Check back-up alarm for proper functioning.

  D.   Outriggers

  1.   The crane must be level with all outriggers down on firm ground or
footing prior to lifting loads or swinging the boom over the side, except as
noted under the “Traveling” heading. Without the outriggers down and even with
no load, it is possible to tip the crane over by simply swinging the boom over
the side.     2.   The transporting of materials on the outriggers is
prohibited.     3.   Use appropriate pads under outriggers when soil conditions
warrant or there is not a firm, stable foundation for the outrigger to be placed
on, especially when making heavy picks or when working near maximum radius.    
4.   When setting up near trenches or excavations, stay a safe distance back
from the hole a minimum of 2 feet or an evaluation must be conducted by a
competent person to determine if the footing is stable to support the machine.

 

 



--------------------------------------------------------------------------------



 



  E.   Hoisting

  1.   Know the weight of the load and the location to which it is being moved.
    2.   No crane is to be loaded beyond its rated capacity.     3.   The
operator will test the machine each time a load approaching the rated load is
handled, by raising it a few inches and holding the load.     4.   Extreme care
should be exercised when a load approaching the rated load capacity is handled.
Whenever possible, this load should be tested keeping it close to the ground and
booming out to the maximum radius required prior to making the actual lift into
place. Be sure actual operating conditions do not exceed test conditions.     5.
  Use extreme caution when extending the boom with loads suspended. As working
radius increases, load capacity decreases and can cause the machine to tip over.
Most hydraulic cranes differ from a friction machine in that a load cannot be
lowered fast enough to overcome a tipping action once the machine becomes
over-balanced.     6.   When the boom is extended, care should be exercised to
avoid “two blocking” sheave block with boom.     7.   During hoisting, swing, or
lowering operations, there will be no sudden acceleration or deceleration of the
moving load.

  F.   Traveling

  1.   When traveling, the boom will be fully retracted and positioned over the
front of the machine in the direction of travel.     2.   Use a signalman when
traveling mobile cranes. The operator’s visibility is very poor towards the rear
of some machines.     3.   The warning signal will be sounded each time before
traveling, and intermittently during travel, particularly when approaching
employees.     4.   Traveling with a load is not encouraged. However, if there
is no alternative means to accomplish the task, follow the manufactures
guidelines when traveling with a load.     5.   Load must be positioned over the
front of the machine in the direction of travel.


 

 



--------------------------------------------------------------------------------



 



  6.   ALL TRAVELED LOADS MUST BE TIED OFF TO THE MACHINE BY A TAG LINE AND NOT
HELD OR BALANCED BY EMPLOYEES WALKING ALONG SIDE OF LOAD.     7.   Some loads
will require the positioning of outriggers close to the ground.     8.   Route
to be traveled will be level, compacted, and free of potholes.     9.   No one
will be permitted to ride on any crane or picker except the operator or driver.

Crane Suspended Work Platform
OSHA prohibits the use of crane suspended personnel platforms “man basket”
unless there is ample cause and justification for their use.
This method will be used only if the work to be performed cannot normally be
reached by scaffolding, aerial work platforms, ladders, etc., and when transport
or constructing of access for personnel to elevations where other means of
access are unsafe or more hazardous because of structural design or work site
conditions.
All additional sections of the management system will apply toward this work
procedure and be fully enforced.
A man basket checklist must be completed before man basket work activities can
commence.

  1.   Suspended work platform will not be permitted if there is another
reasonable method consistent with construction practices to accomplish the task.
    2.   Each suspended work platform brought onto the project must be inspected
and approved for use by the Crane and Equipment Safety Manager or his designee.
    3.   The Crane and Equipment Manager or his designee must specifically
approve each individual use of suspended work platform.     4.   Suspended work
platforms will be constructed in accordance with C.F.R. 1926.550(G)(4)(i)     5.
  E. A critical lift plan must be completed by the Crane and Equipment Safety
Manager or his designee.

 

 



--------------------------------------------------------------------------------



 



Personnel Hoists — Fixed

  1.   The erection and operation of personnel hoists must conform to
established standards.     2.   Hoists must be guarded at ground elevation by
suitable barricades and signs, and, on all elevations, the entrance to the
platform should be barricaded.     3.   Personnel hoists will be enclosed on all
sides and the top, except sides used for entrances and exits, which will have
car gates or doors.     4.   The maximum allowable distance between the floor of
the lifting car and the landing platform is six inches.     5.   Prior to
placing a hoist into service, functions and safety devices must be tested
thoroughly under the supervision of the manufacturer’s representative or other
similarly qualified person in the presence of the Project Superintendent or his
designee.     6.   At least every four months, the manufacturer’s representative
as required by ANSI must make a full inspection and test to include a drop test.
    7.   Records of such inspections and tests must be kept on the job site with
copies to the Safety Department.     8.   Operators of personnel hoists will
receive orientation and training in the safe and proper operation in accordance
with the manufacturer’s instructions.

Aerial Work Platforms — Requirements

  1.   General Requirements:

  a)   The design and operation of all movable personnel hoists will be in
accordance with the manufacturer’s recommended procedures for safe operation.  
  b)   All personnel who operate aerial work platforms will be trained and
qualified in the safe operating procedures, using the manufacturer’s operator
book.     c)   The operator will have, on his person or on the job site, the
documentation issued by the Safety Department stating his competency in
operating the specific model of equipment. Arrangements should be made for
instructor personnel to be periodically trained and upgraded by the
manufacturer’s representative or the vendor.

 

 



--------------------------------------------------------------------------------



 



  d)   At least every three months, the manufacturers must make a full
inspection and test representative. Records of such inspections and tests must
be kept on the job site with copies forwarded to the Safety Department.     e)  
The movable personnel hoist is to be inspected for proper mechanical condition
and is not to be used for lifting personnel unless in proper working order.    
f)   All outriggers must be extended and firmly set before personnel are
elevated.     g)   Never position steps, ladders, or similar items on platforms
to provide additional reach.     h)   Aerial work platform are not designed to
be use as a lifting device for materials. It is designed to safely lift workmen,
small incidental materials and their tools.     i)   If any questionable
situation arises as to the capabilities or use of a movable personnel hoist, the
Safety Department or manufacturer’s representative is to be consulted prior to
use.     j)   All mechanical, hydraulic, and structural parts and systems of the
lift will be inspected before each use. Any defects will be corrected before
use.     k)   The equipment operator must know the equipment’s capacity and
operate within the safe operating limits.

J.L.G. Type Work Platform
NOTE: For use in this section, “J.L.G.” is used to represent all types and
manufactures of mobile manlift machinery.

  1.   Two 10-lb ABC fire extinguishers will be maintained on each J.L.G., one
in the main basket, one on the machine base on the ground.     2.   The
counterweight swing radius is to be barricaded any time the equipment is in
operation. The area directly underneath the J.L.G. must be barricaded if the
work presents a hazard to workers at lower levels.     3.   Lift will be
operated only on level ground with wheels choked unless controls are located in
basket of equipment.

 

 



--------------------------------------------------------------------------------



 



  4.   Steering wheels should not be turned on concrete floors, unless lift is
in motion.     5.   Safety harnesses will be worn in basket with lanyards
secured to anchor point provided in the lift.     6.   Gate on basket will be
kept closed and locked at all times when in use.     7.   No material will be
lifted with J.L.G. lift.     8.   Fuel, motor oil, and hydraulic oil will be
checked before each shift.     9.   Lift will not be used for any purpose other
than to provide a mobile scaffold for workers.     10.   Machine platforms will
be kept a minimum of 10 feet from electrical power lines.     11.   Personnel
cannot stand on handrails for purposes of work. They must remain inside the
basket.     12.   In the event that a person must exit the basket to perform
work, the 100% tie off rule must be followed. The person must be tied off to an
appropriate anchor point outside of the basket prior to unhooking from the
anchor point inside the basket.

Pre-Operational and Daily Inspections
All equipment to be used on the site will be required to meet the minimum OSHA
requirements, including but not limited to lighting, mirror, alarms, etc. Each
piece of equipment will be inspected before it may be used on the site. The
operator will conduct the inspection utilizing a check sheet of pre-determined
requirements.
Inspection periods based on manufacturers recommendations, hours of service,
incident involvement, or other reasons that would require inspection.
After equipment has passed the inspection process, it will be available for use
on the project. Each piece of equipment will be re-inspected by the operator at
the beginning of each shift or anytime there is a change in operators. Equipment
failing inspection will be removed from service and tagged out with a “Do Not
Operate” tag.

 

 



--------------------------------------------------------------------------------



 



Daily Inspection
A Daily Equipment Safety / Maintenance Checklist will be conducted by the
operator before he/she begins operation of the equipment.
Daily inspection will also be conducted to verify that the hoist is free of
mechanical defects and / or safety deficiencies. The first person to operate the
machine must visually inspect the machine prior to its operation. Any
deficiencies observed with the equipment being inspected must be noted on the
inspection form and corrected or repaired prior to operation.
The following will be inspected as a minimum.

  •   Inspections are required when in use other than daily mandated inspection.
    •   Inspect all control mechanisms for maladjustment interfering with proper
operation.     •   Inspect all control mechanisms for excessive wear of
components and contamination by lubricants or other foreign matter.     •  
Inspect all safety devices for malfunction.     •   Inspect all hydraulic hoses,
and particularly those which flex in normal operation of crane functions, should
be visually inspected.     •   Inspect crane hooks for deformations or cracks.
Hooks with cracks, or having more than 15 percent in excess of normal throat
opening, or more than 10-degree twist from the plane of the unbent hook must not
be used.     •   Inspect rope reaving for compliance with crane manufacturer’s
specifications.     •   Inspect electrical apparatus for malfunctioning, signs
of excessive deterioration, dirt and moisture accumulation     •   Inspect tires
for recommended inflation pressure.

Mobile Crane Training and Qualifications
No operator will be allowed to operate mobile cranes without having current
documentation stating their qualifications. An Equipment Operators Card will be
issued internally showing that all documentation has been reviewed and is
current.
Crane operators may only be qualified to operate by the Crane and Equipment
Safety Manager or his designee. Exceptions to operators being trained by a third
party must be approved by the Crane and Equipment Safety Manager.

 

 



--------------------------------------------------------------------------------



 



Mobile Crane Operations and Practices
Equipment rental companies are required to supply the site superintendent with a
current “inspections Certificate” for each individual crane to work on the
project. A certified inspector, testing laboratory, manufacturer, or
metallurgist will sign off this certificate or facsimile. A copy of the last
annual crane inspection must accompany the rental agreement. Terms and
conditions for rental equipment places the responsibility of lessor to furnish
copy of certifications of annual inspections of various pieces of lifting
equipment and cranes as required by OSHA. The superintendent must ensure this
documentation is in hand and in order prior to placing the equipment in service.
The following will outline some basic parameter requirements applying
specifically to the use and daily management of Mobile Crane operations.
Operator / Superintendent Responsibilities

  •   It is the primary responsibility of the operator to see that the equipment
is operated within the designed specifications.     •   The operator will have
the primary responsibility for inspecting and maintaining hoisting equipment.  
  •   All hydraulic booms will be stowed at end of work shift.     •   All
lattice boom cranes will have the boom “dogged off” to an approved location at
end of work shift.     •   The operator must be in position at the controls
before starting a crane and will never attempt to start a crane while standing
on the ground outside the cab.     •   The operator must make sure all other
personnel are clear of the crane before starting and/or moving the crane.     •
  The operator must not leave the controls position while a load is suspended.  
  •   The operator must never climb on or off a crane or equipment while it is
in motion.     •   The operator and the rigger will be responsible to ensure all
systems used with the hoisting equipment are within design capacity. This
includes blocks, slings, ropes, etc.     •   The operator will apply power to
load lines slowly.     •   The operator will receive signals from only one
signal person at a time. The operator will stop the hoist / lift if there is
confusion or uncertainty regarding the movement of the load or crane.

 

 



--------------------------------------------------------------------------------



 



  •   The lift supervisor will be responsible to ensure that proper barricades
are placed around the swing radius of cranes or other lifting equipment.     •  
Personnel operating cranes will be competent to operate such equipment and must
have current certification / qualification card issued by the Crane and
Equipment Safety Manager.     •   The operator will ensure that a fire
extinguisher is on the equipment with a rating of 10ABC or larger and is readily
accessible.     •   When handling or recharging batteries or using jumper
cables, wear a face shield.

Starting Procedures
The starting procedure is as follows:
a) Prior to start-up, make a walk-around inspection to check the condition of
the machine and see that everyone is in the clear.
b) Check the engine oil and coolant prior to the initial start-up each shift.
c) Before working machine, allow sufficient time for a warm-up period after
engine is started.
d) Prior to attempting to work the machine, the operator should thoroughly
familiarize himself with all controls.
e) All controls should be tested by the operator at the start of a new shift. If
controls do not operated properly, they will be adjusted or repaired before
working the machine. Check wheel brakes before moving machine.
Lifting Consideration and Requirements:

  •   A signal person must guide and direct the movement of the rig.     •  
Close cooperation between the operator and signal person must be exercised. The
operator will not make any move unless signals are clearly understood.     •  
Sudden starts and stops are to be avoided.     •   Swing speed must be
controlled so that the load does not swing out beyond the radius at which it can
safely be handled.     •   The operator will avoid hoisting and carrying loads
over personnel.

 

 



--------------------------------------------------------------------------------



 



  •   The bottom tip should always be positioned directly above the load being
hoisted. A crane boom should never be used for dragging loads sideways.     •  
The load should never be allowed to strike the boom, outriggers or crane body,
and the boom should never strike a structure. If a boom strikes any object, the
crane must be remove crane from service for re-inspection.     •   The weight of
the hook, spreader bar, load block and other material to be lifted must be
included when calculating the total weight of a load.     •   All personnel will
stand clear of all lines under strain.     •   All personnel should stand clear
of the bight of a line (i.e., where the line makes a loop or a turn over a
sheave or block).     •   All rigging hardware is to be used per the
manufacturer’s instructions, applicable standards and good practice. Hardware
should never be loaded beyond its safe working load.     •   In the event of a
possible failure where the crane could potentially contact an electrical energy
source, the lift operator shall ensure the crane is grounded through the
superstructure.     •   Rated capacities, special warnings and instructions will
be legibly posted on all equipment so they are visible by the operator.     •  
Tag lines will be used when lifting materials with any cranes or other lifting
device.     •   A rope sling will never be used on material contaminated with
caustic or acids.     •   The use of barricade rope as a hand line is
prohibited.     •   A bar should be used to guide cable or line onto a drum of a
hoist. The employee’s hands or feet should never be used as a cable guide.     •
  Pads or mats will always be used under outriggers when setting up a crane on
unstable ground or in areas where the strength of the slab/roadway is not known
(The operator will be responsible for this action).     •   Weather conditions
and lightning potential must always be considered before handling a load. During
heavy rain and especially during lightening, stop work and find shelter.     •  
Boatswain chair lifts with a crane are prohibited.

 

 



--------------------------------------------------------------------------------



 



Crane Requirements

  •   Load lines will be capable of supporting, without failure, at least seven-
(7) times maximum intended load. Anti-rotation rope will be capable of
supporting ten — (10) times the maximum intended load.

  •   Load and boom hoist brakes, swing brakes, and locking devices will be
engaged when man basket is in a stationary working position.

  •   The load line hoist drum will have controlled load lowering. Free-fall is
prohibited.

  •   The crane will be uniformly level, within one percent (1%) level grade on
firm footing; and outriggers with pads shall be used, if not crawler crane.

  •   Total weight of the loaded platform and rigging will not exceed 50% of the
rated capacity for the radius and configuration of the crane.

  •   Cranes will be equipped with and have in good working order the following:

Boom angle indicator, Boom length indicator (for telescoping booms), Swivel hook
to prevent load spinning Power up / down lever to remain functional for any
system failure.

  •   Cranes having a live boom will not be used.

Man Basket Requirements

  •   A qualified engineer with a Professional Engineer (PE) stamp competent in
structural design will endorse and will design the man basket and suspension
system.

  •   Welded by approved welder and welding inspection report required with
submission.

  •   Man basket will be properly hung so that it will not turn or overturn
while personnel are in inside.

  •   The personnel platform will have a safety factor of five (5) of its
intended capacity.

  •   A minimum of six (6) feet of headroom will be provided where required.

  •   Each platform must have a perimeter protection up from the floor
forty-three (43) inches — (1100mm) minimum, which will be of solid construction
of expanded metal with no greater than one-half inch (1/2) — 12.7mm openings.  
  •   A grab rail will be provided inside the platform.

  •   If a gate is provided, it will swing inward and will be equipped with a
device to prevent accidental opening.

  •   Overhead protection must be provided when workers may be exposed to
falling objects.     •   Signs will be permanently affixed to the man basket
displaying:

Identification number, Safe Work Load, Maximum occupancy, Basket weight

 

 



--------------------------------------------------------------------------------



 



  •   Regulatory requirements where more stringent will supersede and apply.

Use of Man Baskets

  •   Only workers performing the work task will occupy the man basket; 2x men
maximum.

  •   Man basket will be used only to lift workers and their tools and material
to do the job. All work materials well be secured and distributed evenly in the
man basket.

  •   No additional load will be lifted with the crane while man baskets are in
use.

  •   When a wire rope bridle is used to connect the man basket to the load
line, the bridle legs will be connected to a single ring or shackle. Bridles
used as a connection for the personnel platform must not be used for any other
purpose.

  •   Hook throat openings will be closed and locked. “Mousing” (using wire rope
to close the hook opening) is not permitted.

  •   All rigging will have a minimum safety factor of seven (7) of the intended
load.

  •   All eyes in wire rope must be fabricated with thimbles.

Testing and Inspecting

  •   A trial lift with the unoccupied man basket will be made by the crane
operator for each new work location and a new permit issued for the beginning of
each shift to ensure that all controls and safety devices are functioning
properly.

  •   A new work location is any new lift where the radius has changed or
additional weight is required or physical movement of the crane location.

  •   Prior to hoisting workers for the first time at each new set up location,
the crane operator will make a full cycle test of the man basket by lifting the
unoccupied man basket loaded to 125% of the posted rated capacity.

Safe Work Practices

  •   Lifting and lowering of the man basket will be performed in a slow and
controlled manner with no sudden moves.

  •   Workers will keep all parts of their body inside the man basket during
raising, lowering, and positioning.

  •   Traveling the crane will be prohibited while the man basket is occupied.



 

 



--------------------------------------------------------------------------------



 



  •   The crane operator will remain at the controls while the man basket is
occupied.

  •   The use of the man baskets shall be prohibited upon indication of any
dangerous weather conditions.

  •   Workers being hoisted shall remain in continuous sight of or continuous
communication with the operator or signal person.

  •   Workers occupying the man basket must wear a safety harness with lanyard
connected above the load block or fall ball.

  •   No lifts shall be made on another of the crane load lines while personnel
are suspended in a man basket.

  •   A pre-lift meeting prior to hoisting at each new location, shall be held
between the crane operator, persons to be lifted, Crane and Equipment Manager or
his designee, to assure the safeguards mentioned in this procedure are followed
and there is clear understanding of each person’s job scope and requirements.

Appointment and Duties of Specific Personnel
The following information outlines the roles and responsibilities of personnel
involved in man basket work activity:
Crane Operator: This position requires a minimum of five (5) years of crane
operation experience, with all certifications current and documented. The
ultimate role of this person is to safely execute the lift in a controlled and
safe manner as directed by signalman.
Man Basket Review / Approval Package
The Crane and Equipment Manager or his designee will use the Man Basket
Checklist with a separate sign-off document to be completed for all work
involving a man basket.
Critical Lift Form
A Critical Lift Form will be utilized on crane lifts involving; “Tandems or
lifts over the manufacturers assigned load chart / radius” which are considered
critical lifts, will not be allowed or planned without additional procedures in
place.
Completion of the Critical Lift Forms is the responsibility Crane and Equipment
Safety Manager or his designee.

 

 



--------------------------------------------------------------------------------



 



Aerial Lifts, Vehicle-Mounted Work Platforms
The following information outlines basic requirements for safe operation and
protection of personnel engaged in aerial lifts and vehicle-mounted work
platforms usage.
The Contractor will employ personnel that are competent and comply with the
following general requirements list below:

  •   Controls will be clearly marked as to their function.

  •   The design and operation of all movable personnel hoists will be in
accordance with the manufacturer’s recommended procedures for safe operation.

  •   All personnel who operate aerial work platforms will be trained and
certified in the safe operating procedures, using the manufacturer’s operator
book.

  •   The operator will have, a certificate issued by an authorized Yates/Paric
trainer. Verification of training may be accomplished by contacting the Safety
Training Manage.

  •   The movable personnel hoist is to be inspected for proper mechanical
condition and is not to be used for lifting personnel unless in proper working
order.

  •   All outriggers must be extended and firmly set before personnel are
elevated.

  •   While traveling, the basket must always follow behind the boom and must
always be in a down position.

  •   Never position steps, ladders, or similar items on platforms to provide
additional reach.

  •   Never lift any materials with the hoist. It is designed to lift workmen
and their tools safely.

  •   If any questionable situation arises as to the capabilities or use of a
movable personnel hoist, the Safety Department or manufacturer’s representative
is to be consulted prior to use.

  •   All mechanical, hydraulic, and structural parts and systems of the lift
will be inspected before each use. Any defects will be corrected before use.    
•   Know equipment’s capacity and operate within it.

J.L.G. Type Work Platform

  •   Two 10-lb ABC fire extinguishers will be maintained on each J.L.G., one in
the main basket, one on the machine base on the ground.

  •   The counterweight swing radius is to be barricaded any time the equipment
is in operation. Area directly underneath overhead work should also be
barricaded.

  •   Lift will be operated only from level ground with wheels choked unless
controls are located in basket of equipment.

  •   Steering wheels will not be turned on concrete floors, unless lift is in
motion.

 

 



--------------------------------------------------------------------------------



 



  •   Safety harnesses will be worn in basket with lanyards secured to bar
provided.

  •   Gate on basket will be kept closed and locked at all times when in use.  
  •   No material will be lifted with J.L.G. lift.     •   Fuel, motor oil, and
hydraulic oil will be checked before each shift.

  •   Lift will not be used for any purpose other than to provide a mobile
scaffold for workers.

  •   Machine platforms will be kept a minimum of 10 feet from electrical power
lines.

  •   Personnel cannot stand on handrails for purposes of work. They must remain
inside the basket.

Scissors Lift Type Work Platform

  •   A 10-lb ABC fire extinguisher will be mounted and maintained on the inside
of the work platform.

  •   When platform is raised for maintenance of rig; or before working under
the platform, the platform will be positively blocked up to prevent the platform
from falling.

  •   Lower platform fully at end of work operation, and never climb up to
extended platform.

Material Hoists

  •   The erection and operation of hoists must conform to established
standards.

  •   The maximum allowable distance between the floor of the lifting car and
the landing platform is six inches.

  •   A sign stating “No Riders Allowed” must be posted on the car frame.
Employees are prohibited from riding material hoists except for authorized
purposes of inspection and maintenance.

  •   Material hoists will not be operated near ladders, passageways, etc.

 

 



--------------------------------------------------------------------------------



 



Dead Man Control Switch

  •   The Dead Man Control Switch must be operable by the person operating the
equipment and not wired in the “on or open” position.

  •   Equipment will not operate closer than 20 feet to and energized power
lines rated at 50 KV or less unless the aerial device is insulated for the work,
and personnel for such operations perform the work.

  •   Engine must be able to be started from the controls in the basket as well
as from controls on the engine compartment.

  •   A copy of the operator’s manual must be available and read by each
operator, before use.

  •   No employee will be permitted to use or operate lifts or platforms unless
he/she has been instructed, trained and certified by a competent person in the
use and operation of such equipment.

  •   Equipment will not be moved when the boom is elevated in a working
position with employees in the basket or on an elevated platform. Manufacturer’s
specifications and limitations will be observed.

  •   No employee will sit or climb on the guardrail of the basket, with the
lanyard being attached to the boom or basket.

  •   Employees who tamper with controls and/or bypass safety devices, such as
dead-man switches, etc. may be terminated.

Inspection and Operator Test
The operator’s level of competency in crane operation, safety procedures, and
requirements for lifting equipment will be determined through competency and
physical testing. The competency test will be administered prior to employment
and the physical test as part of initial training.
Inspections:
All lift equipment/machinery will be inspected periodically.
Forklift Operations and Practices
The following sections contained the basic instructions for the safe operation
of powered industrial trucks (forklifts) and for the protection of the personnel
working on and around them.
A Forklift, or fork truck, and motorized hand trucks and other specialized
industrial trucks powered by electric motors or internal combustion engines that
are used in the handling or moving of equipment.

 

 



--------------------------------------------------------------------------------



 



Operator Qualifications, Training and Certification Requirements

  •   Lift truck operators should be physically qualified as follows:

  •   No physical or mental condition that would jeopardize the safe operation
of the truck (dizzy spells, medication, bad back, etc.).

  •   Good vision — at least 20/40, corrected if necessary; depth perception at
least 90 percent of normal.     •   Normal hearing, preferably without need of a
hearing aid.     •   Normal reflexes and reaction time.     •   Ability to
understand and read instructions, signs, etc. in English/Spanish.

  •   Only trained and authorized operators will be permitted to operate an
industrial power truck (forklift). Those authorized employees will demonstrate
their ability to operate the forklift and an employee qualification will be
issued.

  •   Upon successfully completing training requirements established by Crane
and Equipment Safety Manager, a record will be established and the matrix of
these record will be maintained by the Safety Training Manager.

  •   The certification will be issued for the forklift on which the operator is
trained and should be renewed yearly by training operations rules, the
manufacturer’s operation’s manual, and by passing a manipulative test.     •  
The person must successfully pass an operational skills test on the forklift.  
  •   The person qualified must read and understand the manufacturer’s
operator’s manual.

Work Practices
Powered Industrial Trucks (PIT)
Rough Terrain Fork Lifts
General Operating Requirements:

  •   P.I.T.’s will be equipped with a 5-lb ABC rated dry chemical type fire
extinguisher, within reach of the operator.     •   P.I.T.’s will be equipped at
all times with approved overhead protection, in addition to roll over
protection.     •   Where possible, P.I.T.’s will be kept off of public roads.  
  •   P.I.T.’s will not be operated on public roads during hours of darkness.  
  •   P.I.T.’s must never exceed 10mph on project.

 

 



--------------------------------------------------------------------------------



 



  •   P.I.T.’s will be equipped with back-up alarms and/or a single amber
flashing or revolving warning light.

  •   P.I.T.’s will be equipped with a 10-inch convex rear view mirror on the
blind side of the machine.

  •   Forklifts will not be used as an elevator for employees unless equipped
with a personnel lift platform designed and approved by the forklift
manufacturer and used according to the OSHA standard.     •   Seat belts will be
worn by operator.

  •   No person will be allowed to stand or pass under the elevated portion of
any truck, whether loaded or empty.

  •   No personnel will be permitted to ride on industrial power trucks or the
load.

  •   The operator will not allow arms or legs to be placed between the uprights
of the mast or outside the running lines of the truck at any time while in
operations.

  •   When an industrial power truck is unattended, load-engaging means will be
fully lowered, controls will be neutralized, power will be shut off and brakes
will be set. Wheels will be blocked if the truck is parked on an incline.

  •   A safe distance will be maintained from the edge of ramps or platforms
while on any elevated dock, or platform. Trucks will not be used for opening or
closing freight doors.

  •   Brakes will be set and wheel blocks will be in place to prevent movement
of trucks, trailers while loading and unloading. Fixed jacks are necessary to
support a semi-trailer during loading or unloading when the trailer is not
coupled to a tractor.     •   The flooring of trucks and trailers will be
checked for breaks and weakness before they are driven on or across by the
forklift.

  •   There will be sufficient headroom under overhead installations, lights,
pipes, sprinkler system, etc.     •   An overhead guard will be used to protect
against falling objects.     •   Fire aisles, access to stairways and fire
equipment will be kept clear.

Note: It should be noted that an overhead guard is intended to offer
protection from the impact of small packages, boxes, bagged material, etc.,
representative of the job application; but not to withstand the impact of a
falling capacity load.

 

 



--------------------------------------------------------------------------------



 



General Operations

  •   Safeguard the pedestrians at all times. Do not drive a truck up to anyone
standing in front of a bench or other fixed object.

  •   Do not allow anyone to stand or pass under the elevated portion of any
truck, whether loaded or empty.

  •   Unauthorized personnel will not be permitted to ride on powered industrial
trucks. A safe place to ride will be provided where riding of trucks is
authorized.

  •   Do not put arms or legs between the uprights of the mast or outside the
running lines of the truck.

  •   When leaving a powered industrial truck unattended, load engaging means
will be fully lowered, controls will be neutralized, power shut off, brakes set,
key or connector plug removed. Block wheels if truck is parked on an incline.

  •   Maintain a safe distance from the edge of ramps or platforms and do not,
while on any elevated dock or platform, push freight cars. Do not use trucks for
opening or closing freight doors.

  •   Be sure of sufficient headroom under overhead installations, lights,
pipes, sprinkler systems, etc.

  •   Use a load backrest extension whenever necessary to minimize the
possibility of the load or part of it from falling rearward.

  •   Report all accidents involving personnel, building structures and
equipment to the site superintendent immediately.

  •   Personnel will not use lift trucks for elevated work platforms.

Vehicle Requirements
All vehicles of any type entering the site will have the following:

  •   Fully licensed and approved under regulatory requirements.     •  
Operator shall have appropriate license for vehicle type.     •   Vehicle and
personal insurance.     •   Vehicles unlicensed for public roads are not allowed
within the site.     •   Vehicles used for the transporting of material will
have a “back-up alarm” wired into the vehicle reverse gear. Back-up alarm will
be fully audible for (20) feet.

 

 



--------------------------------------------------------------------------------



 



Vehicle Practices
The following practices inside and outside the site are required:

  •   When operated offsite all vehicles will be maintained and driven according
to traffic laws and regulations.     •   Inside the site speed limit is maximum
(15/mph).     •   Vehicle backing-up with areas blind to the operator will
require a signal-man.     •   Vehicles will never block a road way at any time.
    •   Vehicle keys should remain inside vehicle at all times.     •   Vehicle
operator will not leave vehicle running and unattended.

  •   Vehicle may be required to be parked in designated parking spaces.     •  
During any emergencies or alarms all vehicle will pull to the side of the road —
turn-off engine and personnel will walk to designated assembly point.

q. Concrete and Masonry Construction
Construction loads must not be placed on a concrete structure or portion of a
concrete structure unless it has been determined based on information received
from a person who is qualified in structural design, that the structure or
portion of the structure is capable of supporting the intended loads.
All protruding reinforcing steel, onto and into which employees could fall, must
be guarded to eliminate the hazard of impalement.
Employees (except those essential to the post-tensioning operations) must not be
permitted to be behind the jack during tensioning operations. Signs and barriers
must be erected to limit employee access to the post -tensioning area during
tensioning operations.
Employees will not be permitted to ride concrete buckets. Employees will not be
permitted to work under concrete buckets while the buckets are being elevated or
lowered into position. To the extent practicable, elevated concrete buckets must
be routed so that no employee or the fewest employees possible are exposed to
the hazards associated with falling concrete buckets.
r. Steel Erection
PURPOSE
This plan sets forth requirements to protect employees from the hazards
associated with steel erection activities involved in the construction,
alteration, and/or repair of single and multi-story buildings, bridges, and
other structures where steel erection occurs. The requirements of this plan
apply to employers engaged in steel erection unless otherwise specified. This
plan does not cover electrical transmission towers, communication and broadcast
towers, or tanks.
Note: Examples of structures where steel erection may occur include but are not
limited to the following: Single and multi-story buildings; systems-engineered
metal buildings; lift slab/tilt-up structures; energy exploration structures;
energy production, transfer and storage structures and facilities; auditoriums;
malls; amphitheaters; stadiums; power plants; mills; chemical process
structures; bridges; trestles;

 

 



--------------------------------------------------------------------------------



 



STEEL ERECTION ACTIVITIES

  1.   Steel erection activities include hoisting, laying out, placing,
connecting, welding, burning, guying, bracing, bolting, plumbing and rigging
structural steel, steel joists and metal buildings; installing metal decking,
curtain walls, window walls, siding systems, miscellaneous metals, ornamental
iron and similar materials; and moving point-to-point while performing these
activities.

  2.   The following activities are covered by this plan when they occur during
and are a part of steel erection activities: rigging, hoisting, laying out,
placing, connecting, guying, bracing, dismantling, burning, welding, bolting,
grinding, sealing, caulking, and all related activities for construction,
alteration and/or repair of materials and assemblies such as structural steel;
ferrous metals and alloys; non-ferrous metals and alloys; glass; plastics and
synthetic composite materials; structural metal framing and related bracing and
assemblies; anchoring devices; structural cabling; cable stays; permanent and
temporary bents and towers; false work for temporary supports of permanent steel
members; stone and other non-precast concrete architectural materials mounted on
steel frames; safety systems for steel erection; steel and metal joists; metal
decking and raceway systems and accessories; metal roofing and accessories;
metal siding; bridge flooring; cold formed steel framing; elevator beams;
grillage; shelf racks; multi-purpose supports; crane rails and accessories;
miscellaneous, architectural and ornamental metals and metal work; ladders;
railings; handrails; fences and gates; gratings; trench covers; floor plates;
castings; sheet metal fabrications; metal panels and panel wall systems;
louvers; column covers; enclosures and pockets; stairs; perforated metals;
ornamental iron work, expansion control including bridge expansion joint
assemblies; slide bearings; hydraulic structures; fascias; soffit panels;
penthouse enclosures; skylights; joint fillers; gaskets; sealants and seals;
doors; windows; hardware; detention/security equipment and doors, windows and
hardware; conveying systems; building specialties; building equipment; machinery
and plant equipment, furnishings and special construction.

CONTROLLING CONTRACTOR
The duties of controlling contractors under this shall include, but are not
limited to, the duties specified in OSHA 1926.752 (a) and (c), 1926.755(b)(2),
1926.759(b), and 1926.760(e).
Definitions
Anchored bridging — means that the steel joist bridging is connected to a
bridging terminus point.
Bolted diagonal bridging — means diagonal bridging that is bolted to a steel
joist or joists.
Bridging clip — means a device that is attached to the steel joist to allow the
bolting of the bridging to the steel joist.

 

 



--------------------------------------------------------------------------------



 



Bridging terminus — point means a wall, a beam, tandem joists (with all bridging
installed and a horizontal truss in the plane of the top chord) or other element
at an end or intermediate point(s) of a line of bridging that provides an anchor
point for the steel joist bridging.
Choker — means a wire rope or synthetic fiber rigging assembly that is used to
attach a load to a hoisting device.
Cold forming — means the process of using press brakes, rolls, or other methods
to shape steel into desired cross sections at room temperature.
Column — means a load-carrying vertical member that is part of the primary
skeletal framing system. Columns do not include posts.
Competent person — (also defined in OSHA 1926.32) means one who is capable of
identifying existing and predictable hazards in the surroundings or working
conditions which are unsanitary, hazardous, or dangerous to employees, and who
has authorization to take prompt corrective measures to eliminate them.
Connector — means an employee who, working with hoisting equipment, is placing
and connecting structural members and/or components.
Constructability — means the ability to erect structural steel members in
accordance with subpart R without having to alter the over-all structural
design.
Construction load (for joist erection) — means any load other than the weight of
the employee(s), the joists and the bridging bundle.
Controlled Decking Zone — (CDZ) means an area in which certain work (for
example, initial installation and placement of metal decking) may take place
without the use of guardrail systems, personal fall arrest systems, fall
restraint systems, or safety net systems and where access to the zone is
controlled.
Controlled load lowering — means lowering a load by means of a mechanical hoist
drum device that allows a hoisted load to be lowered with maximum control using
the gear train or hydraulic components of the hoist mechanism. Controlled load
lowering requires the use of the hoist drive motor, rather than the load hoist
brake, to lower the load.

 

 



--------------------------------------------------------------------------------



 



Controlling contractor — means a prime contractor, general contractor,
construction manager or any other legal entity which has the overall
responsibility for the construction of the project — its planning, quality and
completion.
Critical lift — means a lift that (1) exceeds 75 percent of the rated capacity
of the crane or derrick, or (2) requires the use of more than one crane or
derrick.
Decking hole — means a gap or void more than 2 inches in its least dimension and
less than 12 inches in its greatest dimension in a floor, roof or other
walking/working surface. Pre-engineered holes in cellular decking (for wires,
cables, etc.) are not included in this definition.
Derrick floor — means an elevated floor of a building or structure that has been
designated to receive hoisted pieces of steel prior to final placement.
Double connection — means an attachment method where the connection point is
intended for two pieces of steel which share common bolts on either side of a
central piece.
Double connection seat — means a structural attachment that, during the
installation of a double connection, supports the first member while the second
member is connected.
Erection bridging means — the bolted diagonal bridging that is required to be
installed prior to releasing the hoisting cables from the steel joists.
Fall restraint system — means a fall protection system that prevents the user
from falling any distance. The system is comprised of either a body belt or body
harness, along with an anchorage, connectors and other necessary equipment. The
other components typically include a lanyard, and may also include a lifeline
and other devices.
Final interior perimeter — means the perimeter of a large permanent open space
within a building such as an atrium or courtyard. This does not include openings
for stairways, elevator shafts, etc.
Girt (in systems-engineered metal buildings) — means a “Z” or “C” shaped member
formed from sheet steel spanning between primary framing and supporting wall
material.
Headache ball — means a weighted hook that is used to attach loads to the hoist
load line of the crane.
Hoisting equipment — means commercially manufactured lifting equipment designed
to lift and position a load of known weight to a location at some known
elevation and horizontal distance from the equipment’s center of rotation.
“Hoisting equipment” includes but is not limited to cranes, derricks, tower
cranes, barge-mounted derricks or cranes, gin poles and gantry hoist systems. A
“come-a-long” (a mechanical device, usually consisting of a chain or cable
attached at each end, that is used to facilitate movement of materials through
leverage) is not considered “hoisting equipment.”

 

 



--------------------------------------------------------------------------------



 



Leading edge — means the unprotected side and edge of a floor, roof, or formwork
for a floor or other walking/working surface (such as deck) which changes
location as additional floor, roof, decking or formwork sections are placed,
formed or constructed.
Metal decking — means a commercially manufactured, structural grade, cold rolled
metal panel formed into a series of parallel ribs; for this subpart, this
includes metal floor and roof decks, standing seam metal roofs, other metal roof
systems and other products such as bar gratings, checker plate, expanded metal
panels, and similar products. After installation and proper fastening, these
decking materials serve a combination of functions including, but not limited
to: a structural element designed in combination with the structure to resist,
distribute and transfer loads, stiffen the structure and provide a diaphragm
action; a walking/working surface; a form for concrete slabs; a support for
roofing systems; and a finished floor or roof.
Multiple lift rigging — means a rigging assembly manufactured by wire rope
rigging suppliers that facilitates the attachment of up to five independent
loads to the hoist rigging of a crane.
Opening — means a gap or void 12 inches or more in its least dimension in a
floor, roof or other walking/working surface. For the purposes of this plan,
skylights and smoke domes that do not meet the strength requirements of OSHA
1926.754(e)(3) shall be regarded as openings.
Permanent floor — means a structurally completed floor at any level or elevation
(including slab on grade).
Personal fall arrest system — means a system used to arrest an employee in a
fall from a working level. A personal fall arrest system consists of an
anchorage, connectors, and a body harness and may include a lanyard,
deceleration device, lifeline, or suitable combination of these. The use of a
body belt for fall arrest is prohibited.
Positioning device — system means a body belt or body harness rigged to allow an
employee to be supported on an elevated, vertical surface, such as a wall or
column and work with both hands free while leaning.
Post — means a structural member with a longitudinal axis that is essentially
vertical, that: (1) weighs 300 pounds or less and is axially loaded (a load
presses down on the top end), or (2) is not axially loaded, but is laterally
restrained by the above member. Posts typically support stair landings, wall
framing, mezzanines and other substructures.

 

 



--------------------------------------------------------------------------------



 



Project structural engineer of record — means the registered, licensed
professional responsible for the design of structural steel framing and whose
seal appears on the structural contract documents.
Purlin (in systems-engineered metal buildings) — means a “Z” or “C” shaped
member formed from sheet steel spanning between primary framing and supporting
roof material.
Qualified person — (also defined in OSHA 1926.32) means one who, by possession
of a recognized degree, certificate, or professional standing, or who by
extensive knowledge, training, and experience, has successfully demonstrated the
ability to solve or resolve problems relating to the subject matter, the work,
or the project.
Safety deck attachment — means an initial attachment that is used to secure an
initially placed sheet of decking to keep proper alignment and bearing with
structural support members.
Shear connector — means headed steel studs, steel bars, steel lugs, and similar
devices which are attached to a structural member for the purpose of achieving
composite action with concrete.
Steel erection — means the construction, alteration or repair of steel
buildings, bridges and other structures, including the installation of metal
decking and all planking used during the process of erection.
Steel joist — means an open web, secondary load-carrying member of 144 feet or
less, designed by the manufacturer, used for the support of floors and roofs.
This does not include structural steel trusses or cold-formed joists.
Steel joist girder — means an open web, primary load-carrying member, designed
by the manufacturer, used for the support of floors and roofs. This does not
include structural steel trusses.
Steel truss — means an open web member designed of structural steel components
by the project structural engineer of record. For the purposes of this plan, a
steel truss is considered equivalent to a solid web structural member.
Structural steel — means a steel member, or a member made of a substitute
material (such as, but not limited to, fiberglass, aluminum or composite
members). These members include, but are not limited to, steel joists, joist
girders, purlins, columns, beams, trusses, splices, seats, metal decking, girts,
and all bridging, and cold formed metal framing which is integrated with the
structural steel framing of a building.

 

 



--------------------------------------------------------------------------------



 



Systems-engineered metal building — means a metal, field-assembled building
system consisting of framing, roof and wall coverings. Typically, many of these
components are cold-formed shapes. These individual parts are fabricated in one
or more manufacturing facilities and shipped to the job site for assembly into
the final structure. The engineering design of the system is normally the
responsibility of the systems-engineered metal building manufacturer.
Tank — means a container for holding gases, liquids or solids.
Unprotected sides and edges — means any side or edge (except at entrances to
points of access) of a walking/working surface, for example a, floor, roof, ramp
or runway, where there is no wall or guardrail system at least 39 inches high.
s. Excavation
This procedure applies to all open excavations made in the earth’s surface,
which includes trenches.
A trench is referred to as a narrow excavation made below the surface of the
ground in which the depth is greater than the width-the width not exceeding 15
feet. An excavation is any man-made cut, cavity, trench, or depression in the
earth’s surface formed by earth removal. This can include excavations for
anything from cellars to highways. Be sure to check permit requirements, if
applicable, before starting any work.
Planning for Safety
Before any excavation actually begins, the estimated location of utility
installations, such as sewer, telephone, fuel, electric, water lines, or any
other underground installations, that would normally be expected to be
encountered, shall be determined. Utility companies or owners will be contacted
within established or customary local response times, advised of the proposed
work, and asked to establish the location of the underground installations. When
utility companies or owners cannot respond within 24 hours (unless a longer
period is required by state or local law) or cannot establish exact locations
the employer may proceed with caution provided detection equipment or other
acceptable means of locating the installations are used. While excavations are
open, underground installations will be protected, supported, or removed as
necessary to safeguard employees.
No matter how many trenching, shoring and backfilling jobs have been done in the
past, each job should be approached with the utmost care and preparation.

 

 



--------------------------------------------------------------------------------



 



On-the-Job Evaluation
Yates/Paric policy requires that a competent person inspect, on a daily basis,
excavations and the adjacent areas for possible cave-ins, failures of protective
systems and equipment, hazardous atmosphere, or other hazardous conditions. If
any of these conditions are encountered, exposed employees must be removed from
the hazardous area until the necessary safety precautions have been taken.
Inspections are also required after natural (e.g., heavy rains) or man-made
events such as blasting that may increase the potential for hazards.
Support Systems
Yates/Paric policy requires that in all excavations employees exposed to
potential cave-ins be protected by sloping or benching the sides of the
excavation; supporting the sides of the excavation or placing a shield between
the side of the excavation and the work area.
Yates/Paric procedure provides several different methods and approaches for
designing protective systems that can be used to provide the required level of
protection against cave-ins.
One method of ensuring the safety and health of workers in an excavation is to
slope the sides to an angle not steeper than one and one-half horizontal to one
vertical (34 degrees measured from the horizontal). These slopes must be
excavated to form configurations that are in accordance with those for Type C
soil found in Appendix B to subpart P of the standard. A slope of this gradation
or less is considered safe for any type of soil. All simple slope excavations 20
feet or less in depth shall have a maximum allowable slope of 11/2:1.
A second design method, which can be applied for both sloping and shoring,
involves using tabulated data, such as tables and charts, approved by a
registered professional engineer. This data must be in writing and must include
sufficient explanatory information to enable the user to make a selection,
including the criteria for determining the selection and the limits on the use
of the data.
At least one copy of the information, including the identity of the registered
professional engineer who approved the data, must be kept at the worksite during
construction of the protective system. Upon completion of the system, the data
may be stored away from the job site, but a copy must be made available, upon
request, to the Assistant Secretary of Labor for OSHA.
A trench box or shield may also be used that is either designed or approved by a
registered professional engineer or is based on tabulated data prepared or
approved by a registered professional engineer. Timber, aluminum, or other
suitable materials may also be used. OSHA standards permit the use of a trench
shield (also known as a welder’s hut) as long as the protection it provides is
equal to or greater than the protection that would be provided by the
appropriate shoring system.
The procedure does not require the installation and use of a protective system
when an excavation (1) is made entirely in stable rock, or (2) is less than 4
feet deep and a competent person has examined the ground and found no indication
of a potential cave-in.

 

 



--------------------------------------------------------------------------------



 



Safety Precautions
Employees must be provided with support systems such as shoring, bracing, or
underpinning to ensure the stability of adjacent structures such as buildings,
walls, sidewalks or pavements.
Excavations are prohibited below the level of the base or footing of any
foundation or retaining wall unless (1) a support system such as underpinning is
provided, (2) the excavation is in stable rock, or (3) a registered professional
engineer determines that the structure is sufficiently removed from the
excavation and that excavation will not pose a hazard to employees.
Excavations under sidewalks and pavements are also prohibited unless an
appropriately designed support system is provided or another effective method is
used.
Installation and Removal of Protective Systems
The following procedures are for the protection of employees installing support
systems:

  •   Securely connect members of support systems,     •   Safely install
support systems,     •   Never overload members of support systems, and     •  
Install other structural members to carry loads imposed on the support system
when temporary removal of individual members is necessary.

In addition, the procedure permits excavation of 2 feet or less below the bottom
of the members of a support or shield system of a trench (1) if the system is
designed to resist the forces calculated for the full depth of the trench, and
(2) there are no indications, while the trench is open, of a possible cave-in
below the bottom of the support system. Also, the installation of support
systems must be closely coordinated with the excavation of trenches.
As soon as work is completed, the excavation should be back-filled as the
protective system is dismantled. After the excavation has been cleared, workers
should slowly remove the protective system from the bottom up, taking care to
release members slowly.

 

 



--------------------------------------------------------------------------------



 



Falls and Equipment
In addition to cave-in hazards and secondary hazards related to cave-ins, there
are other hazards from which workers must be protected during excavation-related
work. Additional hazards include exposure to falls, falling loads, and mobile
equipment. To protect employees from these hazards, the following precautions
will be taken:

  •   Keep materials or equipment that might fall or roll into an excavation at
least 2 feet from the edge of excavations, or have retaining devices, or both.

  •   Provide scaling to remove loose rock or soil or install protective
barricades and other equivalent protection to protect employees against falling
rock, soil, or materials.

  •   Prohibit employees from working on faces of sloped or benched excavations
at levels above other employees unless employees at lower levels are adequately
protected from the hazard of falling, rolling, or sliding material or equipment.

  •   Prohibit employees under loads that are handled by lifting or digging
equipment. To avoid being struck by any spillage or falling materials, require
employees to stand away from vehicles being loaded or unloaded.

Water Accumulation
Employees are prohibited from working in excavations where water has accumulated
or is accumulating unless adequate protection has been taken. If water removal
equipment is used to control or prevent water from accumulating, a competent
person to ensure proper use must monitor the equipment and operations of the
equipment.
Diversion ditches, dikes, or other suitable means must be used to prevent
surface water from entering an excavation and to provide adequate drainage of
the area adjacent to the excavation. Also, a competent person must inspect
excavations subject to runoffs from heavy rains.
Hazardous Atmospheres
Where adverse atmospheric conditions may exist or develop in an excavation, the
employer also must provide and ensure that emergency rescue equipment, (e.g.,
breathing apparatus, a safety harness and lifeline, basket stretcher, etc.) is
readily available.
When an employee enters bell-bottom pier holes and similar deep and confined
footing excavations, the employee must wear a harness with a lifeline. The
lifeline must be securely attached to the harness and must be separate from any
line used to handle materials. Also, while the employee wearing the lifeline is
in the excavation, an observer must be present to ensure that the lifeline is
working properly and to maintain communication with the employee.


 

 



--------------------------------------------------------------------------------



 



Access and Egress
Employees must be provided with safe access and egress to and from all
excavations. When employees are required to be in trench excavations 4-feet deep
or more, adequate means of exit, such as ladders, steps, ramps or other safe
means of egress, must be provided and be within 25 feet of lateral travel. If
structural ramps are used, a competent person if used for employee access or
egress must design them, or a competent person qualified in structural design if
used by vehicles. Also, structural members used for ramps or runways must be
uniform in thickness and joined in a manner to prevent tripping displacement.
Walkways or Bridges
Walkways or bridges with standard guardrails must be provided where employees or
equipment are required or permitted to cross over excavations or trenches.
Barricading Trenches and Excavations

  1.   All open trenches and excavations will be barricaded to protect
pedestrians and vehicles.

  2.   When possible, the barricades will be set up prior to excavation so there
will not be a lag time between opening the excavation and erecting the
barricade.

  3.   Excavations requiring wooden barricades constructed with 2” by 4” top
rail at 39” to 45” in height and 2” by 4” mid-rail including 2” by 4” uprights
no further apart than eight feet are:

  a)   Any excavation to be open more than 36 hours.

  b)   Any excavation that cuts an accepted established walkway, sidewalk, or
aisle way.

  4.   Excavations requiring sawhorse-type barricades with flashing lights are:

Any excavation in or cutting an accepted established roadway or temporary
roadway where vehicles may travel.

  5.   All other excavations may be barricaded with pennant flagging or yellow
and black barrier tape.

t. Demolition
Not Applicable to this project.
u. Explosives
Not Applicable to this project.

 

 



--------------------------------------------------------------------------------



 



v. Power Transmission
Objective:
The objective is to prevent accidents and/or injury to Yates/Paric personnel.
Machines can produce only if they are used correctly — and they are used
correctly only when all guards and safeguards are in place.
Guarding:
Whenever possible, manufacturer-built and installed guards are recommended over
those “made on the job”. Incorrectly designed or installed guards often pose a
greater hazard.
Guards shall cover all moving parts in such a manner that no part of the human
body can come into contact with them. The only opening allowed for power
transmission guards are those for lubrication, adjustment, and inspection. These
openings shall have hinges, sliding or bolted cover plates that cannot be
removed (except for service or adjustment). The openings must remain in the
closed position when not in use. Under no circumstances should a Yates/Paric
employee perform work on an energized piece of machinery.
The preferable material for guards under most circumstances is metal. It is not
recommended to have guards made of wood. Downfalls of wood guards include, lack
of durability and strength, higher maintenance costs, and flammability risks. It
also poses a higher risk injury for Yates/Paric employees.
Guarding material should be substantial enough to withstand internal as well as
external impact.
Aside from strengthening machines, guarding also provides a method of noise
control.
w. Confined Space Entry Program
Spaces meeting the OSHA definition of a permit required confined space will be
properly protected. Employees in these areas must be properly trained and
qualified for Confined Space Entry prior to entering the space.
Proper entries, exits, equipment, and tools will be inspected daily for possible
faults and defects. All confined space entry procedures will be presented to the
Project Manager, Superintendents, and Site Safety Professional for approval.
Appropriate permits and PPE will be required when the hazard warrants extra
protection. When using respirators, the employee must be properly fitted and
certified through a qualified medical professional. OSHA guidelines will be
followed during this phase.

 

 



--------------------------------------------------------------------------------



 



x. Ladder, Stairway and Ramp Safety

  1.   Broken or damaged ladders must not be used. Repair or destroy them
immediately. Ladders to be repaired must be tagged “Unsafe, Do Not Use.”     2.
  Ladders will not be spliced together.     3.   Ladders should not be placed
against movable objects.     4.   The areas around the top and base of ladders
must be free of tripping hazards such as loose materials, trash, and electric
cords.     5.   To prevent ladders that project into passageways from being
struck by personnel, moving equipment, or materials being handled, barricades or
guards must protect them.     6.   You must face the ladder at all times when
ascending or descending. Three points of contact must be maintained at all
times.     7.   When ascending or descending a ladder, an employee will have
hands free, grip the sides or rungs with both hands, and face the ladder.     8.
  Under no circumstances will an employee ascend or descend a ladder while
carrying tools or material in their hand. A hand line is recommended when
hoisting or lowering tools and materials.     9.   Be sure that shoes are free
of mud, grease, or other substances that could cause a slip or fall.     10.  
The use of metal ladders is prohibited.     11.   Boxes, crates, chairs, or
equipment should never be used as a substitute for ladders.     12.   Only one
employee will work from a ladder at one time.     13.   A competent person will
inspect ladders frequently and immediately repair or replace ladders when found
defective.     14.   Straight or extension ladders used for access to a floor or
platform must extend a least 3 feet above the landing and must be secured.    
15.   The feet of all ladders will be equipped with “safety shoes”     16.  
Ladder feet will always be placed on a level, substantial base.

 

 



--------------------------------------------------------------------------------



 



  17.   One employee must always hold the base of the ladder stationary whenever
the climber is ascending or descending an unsecured ladder. Ladders shall be
tied off at the top prior to starting work.

  18.   A ladder or any part of a ladder must not be used as a scaffold
platform.

  19.   Extension ladders will be placed one foot out at the horizontal base for
four feet of vertical rise.

  20.   Extension ladders will not be separated in order to create “two”
ladders.

  21.   If three points of contact cannot be accomplished and the working height
is 6 foot or greater, then a full body harness, lanyard and the off point must
be used.

y. Lockout Tagout Procedures
The purpose of the “Lockout/Tagout Policy” is to provide uniform guide lines to
ensure that machines or equipment are isolated from all potentially hazardous
energy, and locked out and tagged out before employees perform any servicing or
maintenance activities where the unexpected energizing, start-up or release of
stored energy could cause injury.
All employees shall be instructed in safety significance of the lockout/tagout
procedure with the superintendent, foremen, or other competent person working
directly with the specific machine or equipment to be locked or tagged out
taking the responsibility of implementing the program.
Make a survey to locate and identify all isolating devices to be certain which
switches or other energy isolating devices apply to the equipment to be locked
and tagged out. More than one energy source may be involved.

  1.   The following procedures will be followed:     a.   Notify all affected
employees that a lockout and tagout system is going to be utilized and the
reason for it. The authorized employee shall know the type and magnitude of
energy that the machine or equipment utilizes and shall understand the hazards
associated with it.     b.   If the machine or equipment is operating, shut it
down by the normal stopping procedure.     c.   Operate the switch or other
isolating device so that the equipment is isolated from its energy source or
sources. Restrain any stored energy, such as springs, elevated parts of
machines, rotating members and air, gas, steam or pressurized water by blocking,
bleeding, repositioning or other effective means.

 

 



--------------------------------------------------------------------------------



 



  d.   Lockout and tagout the energy isolating devices with assigned individual
locks, tags, or other additional safety measures. Lockout locks shall be keyed
individually to insure each lock’s integrity.     e.   After ensuring that no
personnel are exposed, and as a check on having disconnected the energy sources,
operate the normal operating controls to make certain the equipment will not
operate. CAUTION — Return operating controls to “Neutral” or “Off” position
after the test. An individual familiar with the start up of the equipment must
do this test. Also, a qualified electrician must use test equipment to ensure
that electrical parts and circuit elements have been de-energized.     f.   The
equipment is now locked and tagged out.

All equipment shall be locked out and tagged out to protect against accidental
or inadvertent operation of equipment or contact with live electrical parts or
conductors when such operation or contact could cause injury to personnel. Do
not attempt to operate any switch, valve, or other energy-isolating device where
it is locked and tagged out. No person shall remove another lockout device or
tag. Any person who tampers with an energy source isolation device to which
lockout devices and tags are attached, or removes a lockout device or tag
without authorization will be subject to disciplinary action up to and including
immediate discharge. If a lockout device is inadvertently left on, every effort
must be made to locate the individual responsible and to have them remove the
device. If they have left the job site, a call must be made to their home to get
them to return. If this fails the on site Yates/Paric Superintendent will be
responsible for removal of the lockout device. Documentation of this incident
will be required to be kept on file at the job site. The individual responsible
for leaving the lockout device on will be notified of this action upon returning
to the jobsite. Disciplinary action may result.
z. Hazardous Communications Compliance, Hazardous Material Handling
Toxic and hazardous substances will be properly stored and labeled. All
employees will be required to attend Hazard Communication training on this
project.
Every chemical used on this job site will be recorded and placed in the MSDS
(Material Safety Data Sheet) binder in safety trailer and a master list will be
maintained. A competent person is required to review these so proper attention
may be given to personnel if the substance makes contact with an employee. The
substances will be properly listed in the safety office for quick reference in
case of an emergency.

 

 



--------------------------------------------------------------------------------



 



All employees, along with their supervisor, will review the MSDS for substances
they intend to use while performing a task. This will be done prior to the
employee(s) use of the specific chemical. The associated hazards and proper
personal protective equipment will also be reviewed. Under no circumstances
shall an employee enter an area that may contain harmful substances until
directed to do so by their supervisor.
aa. Site Security
Security
Statement of Policy
It is the policy of Yates/Paric through effective planning, implementation, and
execution to provide effective security for the River City Casino.
Purpose and Scope
Our commitment is to assure the care, control, and custody of the personnel and
property of the River City Casino and Hotel and its surrounding community.
Security Program Structure/Formations
The security department will report directly to the project Site Safety
Professional. The functions of the security department will control personnel
and equipment entering and exiting the confines of the project site.
Security Positions Defined
Site Safety Professional: Has overall responsibility for security of the
project.
Security Supervisor: Has responsibility to oversee and direct security offices
and to provide security data to the Site Safety Professional.
Security Officers: To receive and follow direction from the Security Supervisor
in their immediate areas of responsibility and to provide accurate security
information/data/documentation as directed.
Contract Security Force
When feasible, outside or contract security forces may be utilized to provide
security services. If outside security services are utilized, the port
supervisor will still report to and receive direction from the project Site
Safety Professional.

 

 



--------------------------------------------------------------------------------



 



Stand-by resources
If Yates/Paric personnel are utilized to provide project security, an agreement
will be arranged with an outside security service. This outside service will be
utilized to assist the Yates/Paric security staff during unforeseen emergencies
or during times of abnormal personnel or traffic.
Affiliated Resources
The affiliate resources will be determined after the award of the project.
Security Measures
Baseline Physical Security Survey
The Baseline Physical Security Survey will be formulated in conjunction with all
Owner established guidelines as it pertains to the overall security of the
project. Specific details of the survey will be created and approved by the
Owner as the parameters of the project become more clearly defined.
Access Control Procedures
Access and egress of the project will be controlled by gating at each point of
control. Access and egress points will be held to a minimum and will only be
opened /closed by security personnel. Each control point will typically be
staffed by one security person. In events of high personnel or traffic flow,
additional staffing may be required.
Only vehicles/equipment with appropriate and approved site stickers will be
allowed entry thru a control point.
Personnel will be issued proximity badges, identifying the individual by code,
badge number and picture I.D. Only personnel with these badges will be allowed
entry.
This same badge system and badge readers will also be used throughout the
project location to track personnel movement, head count during emergencies,
drills or training attendance documentation.
Vendors/Third Party
Vendors will be required to have an appointment scheduled and security notified
of the appointment date and time.
Vendors will be given a temporary badge. The badge will only be good for the day
it is issued and returned to security at the end of the scheduled appointment.
Vendors will be required to travel only to their appointment location and upon
completion of the appointment, return immediately to security for departure.
In the event that the vendor is required to travel outside the office complex,
he/she must be escorted by their host or his/her designee at all times.

 

 



--------------------------------------------------------------------------------



 



Visitors
Visitors will be considered to be anyone other than employees, owner
representatives, contractors and sub-contractors and vendors. Visitors will not
be allowed on the site without management approval.
Perimeter Security
The perimeter of the project will be secured by a six (6) foot chain link fence
with two or three strands of barbed or razor wire above the chain link.

Gating at security access/egress points will be of the same materials of
construction as the perimeter fencing. Gates will be capable of being secured
and locked.
Fencing
The perimeter of the project will be secured by a six (6) foot chain link fence
with two or three strands of barbed or razor wire above the chain link.
Signs
No Trespassing signs will be posted around the perimeter of the property and
approximately six foot above ground level. The sign will be yellow with black
letters. Size will be approximately twelve (12) inches by eighteen (18) inches
and read as follows:
Roving patrols will be conducted during normal day shift activities to
discourage security breaches. The number and frequency of roving patrols will be
increased after dark. The number and frequency will vary depending on need. If
security breaches are occurring or suspected, the number and frequency will
increase. Security breeched will require the same type of investigation as an
incident involving an injury or property damage.
bb. Evacuation Plan / Crisis Management Plan
A copy of the Emergency Action Plan and Evacuation Route will be filed and
displayed in the safety office, as well as throughout the job site. Topics
included in the Emergency Action Plan include; Injuries and Fire and Emergency
Evacuation. (Note: plan will be inserted here. Location and route TBD.)

 

 



--------------------------------------------------------------------------------



 



cc. Behavioral Based Safety Program
The Behavior Based Safety Program is designed to encourage safe behaviors and
give ownership to field personnel. This program will be implemented on site and
employees are encouraged to participate. Those chosen to be “Safety Observers”
will be easily identifiable by a yellow sticker on their hard hat.
After proper orientation is given by Corporate Safety for the BBSP, a minimum of
three (3) Yates/Paric personnel (excluding management and foremen) will be
required to turn in one (1) review sheet each day of the work week (if seven
days per work week are worked, seven sheets per observer are required). This
will be coordinated by the safety personnel, but the Site Safety Professional
will make no employee observations relating to this program.
NOTE: This plan is subject to change or adjustment as the project progresses. In
the case of revision, proper Yates/Paric management will be briefed on the
updated procedures.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT P
OCIP MANUAL

 

 



--------------------------------------------------------------------------------



 



(PINNACLE ENTERTAINMENT LOGO) [c74880c7488006.gif]
RIVER CITY CASINO & HOTEL
Owner Controlled Insurance Program
INSURANCE MANUAL

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
I. Introduction
    1  
 
       
II. Administration Directory
    2  
 
       
III. Insurance Policy Reference
    4  
 
       
IV. Program Definitions
    5  
 
       
V. The Insurance Program
    7  
A. 11.1 — Owner Controlled Insurance Program
    7  
B. 11.1.2 — Applicability of the OCIP
    7  
C. 11.2 — Contractor Insurance Cost Identification
    8  
D. 11.2.1 — Change Order Pricing
    9  
E. 11.2.2 — Audit and Recovery of Contractor and/or Subcontractor “Insurance
Cost”
    9  
F. 11.3 — RIVER CITY CASINO & HOTEL PROJECT OCIP — OCIP Provided Coverages
    11  
G. 11.3.1 — Certificates and Policies
    12  
H. 11.3.2 — Termination/Modification of the OCIP Warranty Work
    12  
I. 11.4 — Contractor-Provided Coverage
    13  
J. 11.4.1 — Deductibles on Contractor Policies
    14  
K. 11.4.2 — Certificates of Insurance
    14  
L. 11.4.3 — Other Insurance
    15  
M. 11.4.4 — Contractor Responsibilities
    15  
N. 11.4.5 — Contractor’s Responsibility for its Subcontractors
    16  
O. 11.4.6 — Assignment of Return Premiums
    16  
P. 11.4.7 — Waiver of Subrogation
    16  
Q. 11.4.8 — No Release
    16  
R. 11.4.9 — Approval of Forms and Companies
    16  
S. 11.4.10 — Coverage to be Provided by Contractor During Warranty Period
    17  
T. 11.4.11 — Claims Responsibilities
    17  
U. 11.4.12 — Project Safety Administration
    17  
 
       
VI. Insurance Administration
       
A. Exhibit 11b — Enrollment Process Table
    20  
 
       
VII. Accident Reporting and Claims Procedures
    21  
 
       
VII. Sample Forms
       

          River City Casino & Hotel       August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



INTRODUCTION
This manual identifies, defines, and assigns responsibilities related to the
administration of the River City Casino & Hotel Owner Controlled Insurance
Program (OCIP).
This manual:

  •   Describes the OCIP and details the insurance-related responsibilities of
the various parties involved.     •   Provides a basic description of the OCIP
structure and operation, with an overview of coverage provided by the OCIP and
guidelines for carrying out specific administrative and audit procedures.     •
  Provides answers to questions that are likely to arise during the course of
the project. Because it is impossible to anticipate every question or situation
that may arise, the directory lists those involved in the administration of the
OCIP and their areas of expertise. Please feel free to call with any questions.
    •   Will be updated as changes dictate during the course of this project.  
  •   Does not and is not intended to provide coverage interpretations. The
terms and conditions of the policies alone govern how coverage is applied.

CHANGES TO ANY OCIP REQUIREMENT OR PROCEDURE MUST BE APPROVED BY THE SPONSOR AND
OCIP ADMINISTRATOR. NO CONTRACTOR OR SUBCONTRACTOR HAS THE AUTHORITY TO AMEND
THE OCIP REQUIREMENTS.

          River City Casino & Hotel   1   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DIRECTORY
OCIP Administration/Claims Coordinator:
Gina Neal — Willis
224 N. Hwy 67 Suite 193
Florissant, MO 63031
Office Phone: 314-395-6615
Fax: 314-395-1880
Cell Phone: 817-681-5710
E-mail: gina.neal@willis.com
OCIP Safety Manager—Willis National Wrap-Up Team
Jim Tingley
Willis—National Wrap-Up Team
One Galleria Tower
13355 Noel Road, Suite 400
Dallas, TX 75240
Phone: 972-715-6229
Cell Phone: 214-878-0481
E-mail: james.tingley@willis.com
OCIP Program Manager:
Chuck Halsey
Willis of Nevada, Inc.
7251 W. Lake Mead, Suite 300
Las Vegas, NV 89128
Phone: 702-458-1877
Fax: 702-562-4340
E-mail: chuck.halsey@willis.com
OCIP Consultant
Bonnie Edwards
WilIis—National Wrap-Up Team
13355 Noel Rd., Suite 400
Dallas, Texas 75240
Phone: 972-715-6316
Fax: 972-386-5561
E-mail: edwards_bl@willis.com

          River City Casino & Hotel
OCIP Manual   2   August 11, 2008

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DIRECTORY
RIVER CITY CASINO & HOTEL ROAD PROJECT OCIP
CLAIMS OFFICES/TEAMS
ZURICH North America
P.O. BOX 20048
Kansas City, MO 64195
Toll free: 800-777-9005
FAX: 913-345-1582
ALL claims reporting to gina neal with willis who will make initial report to
zurich
WORKERS COMPENSATION TEAM:
Team manager: Kimberly Ellis
Phone: 913-345-4349
E-Mail:kimberly.ellis@zurichna.com
Claim Representative—Tier III—Lost Time Adjuster—alan barzee
Phone: 913-345-4336
E-Mail: alan.barzee@zurichna.com
Claim Representative—Tier II—tammy richardson
Phone: 913-345-4391
E-Mail: tammy.richardson@zurichna.com
Claim Representative—medical only—Joanna KO
Phone: 913-345-4370
E-Mail: joanna.ko@zurichna.com
general liability team:
Team manager: William (Kent) Cherry
Phone: 913-345-4327
E-Mail: william.cherry@zurichna.com
Claim Representative—Tier III—Fred Taylor
Phone: 913-345-4331
E-Mail: fred.taylor@zurichna.com

          River City Casino & Hotel   3   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



INSURANCE POLICY REFERENCE
Workers Compensation
Insurance Company: Zurich American Insurance Company
Policy Number: Varies by Subcontractor
General Liability
Insurance Company: Zurich American Insurance Company
Policy Number: GLO5379534-00
Umbrella
Insurance Company: American Guarantee & Liability Insurance Company
Policy Number: AEC5379534-00
Limits: $25,000,000 excess of primary
Insurance Company: Westchester Fire Insurance Co.
Policy Number: G21979296001
Limits: $25,000,000 excess $25,000,000 excess primary
Insurance Company: Starr Excess Liability Insurance Co.
Policy Number: UK73761
Limits: $50,000,000 excess $50,000,000 excess primary
Railroad Protective Liability
Insurance Company: Zurich American Insurance Company
NAMED INSURED: Union Pacific Railroad
Policy Number: RRP 3878359-00
Limits: $2,000,000 per occurrence/$6,000,000 aggregate
Builders’ Risk
Insurance Company: Zurich American Insurance Company
Policy Number: IM 9002897-00
Deductible of $25, 000 per occurrence shall be borne by the
Contractor/Subcontractor(s) who caused the loss.

          River City Casino & Hotel   4   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



PROGRAM DEFINITIONS

     
Owner Controlled
Insurance Program (OCIP)
  The Program under which Workers’ Compensation, Employer’s Liability,
Commercial General Liability, Excess Liability, Railroad Protective Liability,
Builder’s Risk are procured or provided on a project “wrap-up” basis for
Contractor/Subcontractor(s) of any tier, who have been properly enrolled, while
performing operations at a designated Project Site.
 
   
Insured
  River City Casino & Hotel Contractor(s) and Subcontractors of any tier who are
enrolled in the OCIP and who have been named in a policy, certificate of
insurance, or advice of insurance.
 
   
Insurer
  Insurance Companies, identified in the Administrative Directory providing
coverage for the River City Casino & Hotel OCIP.
 
   
OCIP
Administrator
  The firm responsible for the brokering and administration of the Owner
Controlled Insurance Program.
 
   
OCIP Safety
Consultants
  These representatives are employees of the Insurer and Willis who will provide
safety consulting services to the River City Casino & Hotel Project OCIP, its
Contractors and Subcontractors of all tiers enrolled in the OCIP.
 
   
Project Site
  River City Casino & Hotel Lemay Missouri Project, located @ 599 E. Arlee
Avenue, St. Louis, MO 63125, consisting of approximately “80 acres within the
boundary of the River Des Peres on the North, The Mississippi River on the East,
The Union Pacific Railroad on the West and private property on the South.”
 
   
 
  River City Road Lemay Missouri Project is described as “An approximate two
mile length of 4-lane road including a new bridge over existing railroad tracks.
The site includes new and renovated road sections extending from the project’s
northwest property line to Interstate 55. The roadway limits generally follow
the south side of River Des Peres.”
 
   
On-Site Activities
  Those activities at the Project sites or emanating there from such as adjacent
sidewalks, streets and contiguous areas. The OCIP does not provide insurance
coverage for permanent yards or other locations of any Contractor/Subcontractor,
except as specifically requested by Contractor and endorsed by owner, and as
outlined by the Builders’ Risk policy.
 
   
Eligible Contractors
(Included in the Program)
  Eligible Contractors include all subcontractors providing direct labor on the
Project Sites (see definition of ineligible subcontractors below). Temporary
labor services and leasing companies are to be treated as a subcontractor.

          River City Casino & Hotel   5   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



     
Ineligible Contractors
(Not included in
the Program)
  The OCIP does not cover consultants, suppliers (that do not perform or
subcontract installation), vendors, materials dealers, guard services,
janitorial services, truckers (including trucking to the project where delivery
is the only scope work performed), and other temporary project services.
 
   
Certificate of Insurance
  Written evidence of the existence of coverage terms of a particular insurance
policy.
 
   
Bid Deduct
  Contractor/subcontractor original scope of work and subsequent change orders
will be bid with insurance costs included. Each Contractor shall complete the
Insurance Cost Identification Form 2. Requirements are further defined in
Section 11.2.
 
   
Composite Rating
  Composite rate is the combination of all basic rates, increased factors,
credits and surcharges into a combined rate. For the purpose of this program,
any credit for self insurance or deductibles must be identified but will not be
allowed.
 
   
Corporate
Allocation
  A rate assigned for a branch, office or subsidiary by the corporate office for
designated costs. For the purpose of the program, this rate is not allowed,
actual cost must be identified.
 
   
Loss Fund
  The fund set up by each contractor to pay for any claims within the deductible
or self insured level of the contractor/subcontractor’s primary insurance
program. This fund amount is a cost normally passed back to the Owner in the
final bid. For purposes of this program, this amount is not allowed; the credit
amount given on the rate must be identified.
 
   
Sponsor/Owner
  Casino One Corporation.

          River City Casino & Hotel   6   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



INSURANCE
Article 11 INSURANCE
11.1 OWNER CONTROLLED INSURANCE PROGRAM
Casino One Corporation hereinafter called the Owner, has elected to implement an
Owner Controlled Insurance Program (OCIP) that will provide Workers’
Compensation, Employer’s Liability, General Liability, and Excess Liability for
contractors of every tier providing direct labor to the “River City Casino &
Hotel Lemay County, Missouri Project” hereinafter call “The Project”. All terms
and conditions of Section 11 will apply during the term of the contract. The
Owner agrees to pay all premiums associated with the OCIP including deductibles
or self-insured retention (giving the Contractor and Subcontractors first dollar
coverage) unless otherwise stated in the contract documents.
While the OCIP is intended to provide broad coverages and high limits, the OCIP
is not intended to meet all the insurance needs of the contractor. In addition
to any insurance provided by the Owner, an enrolled contractor and all
ineligible contractors will be responsible for providing certain insurance as
specified in paragraph 11.3. We recommend that Contractors discuss the OCIP with
their insurance agent or consultant to assure that other proper coverages are
maintained.
11.1.2 Applicability of the OCIP
Participation in the OCIP is mandatory but not automatic. Each Eligible
Contractor or Subcontractor (as defined) must follow the enrollment procedures
shown in the River City Casino & Hotel OCIP Manual, a copy of which is attached
as part of each subcontract, this manual may be updated during the course of
construction to reflect any changes in State Rules and/or Regulation or
Procedures that may be necessary, and said revised and said revisions will
replace all previous versions. Copies of any revised manual will be distributed
by the OCIP Administrator.

  (a)   Any Contractor or Subcontractor who applies for enrollment in the OCIP
ten (10) days or more after they commence working on the Project, will be
required to provide a “No Known Loss Letter” to the Carrier along with the
enrollment documentation. If the loss occurs prior to enrollment, the loss may
not be covered under the OCIP. The Owner retains the sole discretion to
determine whether to enroll any Contractor or Subcontractor in the OCIP.

Anyone considered ineligible that has direct labor on The Project will be
required to participate in the Project Safety Program.
The Project is designated by “the Owner” and on file with the OCIP Insurance
Company. The Project includes operations necessary or incidental to the Work.
The contractor’s regularly established workplace, plant, factory, office, shop,
warehouse, yard or other property even if such operations are for fabrications
of materials to be used at the job site or training of apprentices will be
considered off-site.
Unless otherwise directed by The Owner, contractors not enrolled in the OCIP
will be required to maintain their own insurance and will be required to
participate in the Project Safety Program. Coverage types and limits are shown
in paragraph 11.4 as a minimum. Contractor will promptly furnish The Owner, or
their designated representative, certificates of insurance giving evidence that
all required insurance is in force.

          River City Casino & Hotel   7   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



11.2 Contractor Insurance Cost Identification
All Contractors/Subcontractors original scope of work and subsequent change
orders will be bid with insurance costs included, for coverages to be provided
by the Owner for the work at The Project, and shall be identified on Form 2
(Insurance Cost Identification Worksheet); a copy is attached and becomes an
attachment to the contract. The following procedures should be followed in
determining Contractor’s insurance cost to be included in the bid:

  a)   First dollar Workers’ Compensation coverage is provided under The Project
OCIP for all Contractors/Subcontractors enrolled in the program. Contractor
Insurance Programs that include high deductibles; self-retention levels;
self-insured portions (Workers’ Compensation or General Liability) must use the
following for their calculations:

  i)   Although Deductible or Self-Retention Credits or Self-Insured amounts are
to be identified, they will not be allowed. Policies using Composite rates must
show at a minimum the deductible/self-retention/self-insured amount and the
rating breakdown. If the credit percentage is not available, minimum and maximum
rates for the program must be identified. Corporate allocations will not be
allowed; the same format for calculation as shown for Composite Rates must be
shown on the Form-2 and furnished with the bid documents.     ii)   Any credits
(other than credits for deductibles or self-retention or self-insured plans), or
surcharges shown on the dec and/or rating sheets should be used to calculate
contractor’s actual insurance cost.     iii)   A copy of the Workers’
Compensation, General Liability, and Excess Liability policy declarations page
and rating schedules to be submitted to the OCIP administrator to confirm
information included on the Form 2.

Coverage and limit requirements for purposes of calculation of the insurance
cost are as follows:

  (1)   Workers’ Compensation and Employer’s Liability Insurance:

WORKERS’ COMPENSATION INSURANCE STATUTORY BENEFITS as provided by state statute;
and EMPLOYER’S LIABILITY LIMITS:

  (a)   $1,000,000 Bodily Injury with Accident — Each Accident;     (b)  
$1,000,000 Bodily Injury by Disease — Policy Limit     (c)   $1,000,000 Bodily
Injury by Disease — Each Employee

  (2)   Commercial or General Liability Insurance:

  (a)   $1,000,000 Bodily Injury/Property Damage each occurrence     (b)  
$2,000,000 Products/Completed Operations Aggregate     (c)   $2,000,000 General
Aggregate     (d)   $1,000,000 Each Occurrence     (e)   $50,000 Fire Damage    
(f)   $5,000 Medical

          River City Casino & Hotel   8   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Coverage shall include but not limited to the following supplementary coverages:

  1.   Contractual Liability to cover liability assumed under the agreement;    
2.   Product and Completed Operations Liability insurance     3.   Broad
Form Property Damage Liability Insurance     4.   Explosion, collapse and
underground hazards (deletion of the X,C,U exclusions) if such exposure exists;
    5.   Independent Contractors;     6.   Such policy shall include all of the
coverages which may be included in coverages A, B and C contained in the
Commercial General Liability Policy, without deletion. Such policy must be
issued upon an “occurrence” basis, as distinguished from a “claims made” basis.
    7.   Products and Completed Operations to be maintained for two (2) year
after final payment.

  (3)   Excess Insurance:           $25,000,000-General Contractor Requirement

*$  5,000,000

      *   Limits required of Subcontractors unless otherwise noted in Bid
Documents.

Contractor/Subcontractor acknowledges and agrees that the insurance cost
identified on the Form-2, has been included in their final bid documents. Upon
approval of the estimated insurance costs included in the
contractor/subcontractor’s bid, a deductive change order shall be processed to
remove this amount from the contract.
All information furnished during this process will be considered confidential.
It is the Contractor’s responsibility to make sure all Subcontractors follow the
same instructions.
11.2.1 Change Order Pricing
Contractor and all enrolled subcontractors will price each change order to
include the cost of insurance. If the change order amount exceeds $500,000 then
a Form 3 should be completed and submitted to the OClP administrator. An interim
adjustment to the contract may be made to remove the insurance costs associated
with the change order.
11.2.2 Audit and Recovery of Contractor and/or Subcontractor “Insurance Cost”
For insurance purposes, the Contractor and all tiers of subcontractors agree, to
keep and maintain accurate and classified record of their payroll for operations
at The Project. Contractor and all tiers of Subcontractors agree to submit the
Monthly Payroll Reporting Form, Form-5 to the on-site OCIP Administrator by the
10th of the month. (Certified payroll is not acceptable) If this report (Form 5)
is not submitted by the 10th, payment will be held until the report is received.
The Contractor and all subcontractors will permit the Owner and its
representative to examine and/or audit its books and records. Contractor will
also provide any additional information to the Owner or its appointed
representatives as may be required.

          River City Casino & Hotel   9   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Upon Final Completion of each contract, the Contractors/Subcontractors will
immediately furnish a completed and signed Form 4 – Notice of Anticipated
Completion Form (a copy of which is attached hereto as “Form-4”) to the OCIP
Administrator.

  •   A final audit will be conducted at the end of each contract, of the actual
on-site payroll, receipts, and insurance costs. The insurance costs will be
based on the rates, credits and surcharges shown on the approved Enrollment
Form 2. These rates will be applied to the entire actual project payroll and/or
receipts. The final adjustment will be calculated based on the actual payroll or
receipts less those estimated during the bidding and less OCIP change order
process.     •   The OCIP Administrator will provide the Contractor with a
close-out form and notify the Sponsor and/or awarding Contractor of the final
calculation and the difference will be adjusted in the contract amount prior to
release of retainage.

Retention payments will not be released until all closeout documentation has
been received and approved.

          River City Casino & Hotel   10   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



11.3 OCIP Provided Coverages
The OCIP will be for the benefit of the Owner and its Contractor/Subcontractor
of all tiers (unless specifically excluded) who have on-site employees. Such
coverage applies only to work performed under the Agreement at “The Project”
Site. Eligible Contractor/Subcontractors must provide their own insurance for
off-site activities and Automobile Liability (see paragraph 11.4.)
The Owner, at their sole expense, will provide and maintain in force the types
of insurance listed in subsection (1) through (4) below as a part of the OCIP
for the eligible Contractor/Subcontractors. The Contractor/Subcontractor
enrolled in the OCIP agree that the insurance company policy limits of
liability, coverage terms and conditions shall determine the scope of coverage
provided by the OCIP.

  (1)   Workers’ Compensation and Employer’s Liability Insurance:        
WORKERS’ COMPENSATION INSURANCE STATUTORY BENEFITS as provided by state statute;
and EMPLOYER’S LIABILITY LIMITS:

  (a)   $1,000,000 Bodily Injury with Accident — Each Accident;     (b)  
$1,000,000 Bodily Injury by Disease — Policy Limit     (c)   $1,000,000 Bodily
Injury by Disease — Each Employee

  (2)   Commercial General Liability Insurance, placed by the OCIP Administrator
(Willis), will be provided on an “occurrence” form under a master liability
policy. Certificates of insurance will be provided to the Prime
Contractor/Subcontractor and all tiers of Subcontractors reflecting the
following Limits of Liability, Coverages, and Terms:

  (a)   Limit of Liability:

  1.   $2,000,000 Bodily Injury and Property Damage Liability Each Occurrence  
  2.   $4,000,000 General Aggregate Reinstated Annually
    3.   $4,000,000 Products and Completed Operations     4.   $5,000 Property
Damage Deductible per occurrence to be the responsibility of the Contractor or
Subcontractor who caused the loss.

  (b)   Coverage and Terms:

  1.   Occurrence Basis;     2.   Contractual Liability specifically designating
the indemnity provision of this agreement as an insured contract;     3.  
Completed Operations (Ten Year Term);     4.   Independent
Contractor/Subcontractor’s Liability;     5.   Designated Premises Only.

  (3)   Railroad Protective Liability

  (a)   $ 2,000,000 each occurrence limit     (b)   $ 6,000,000 aggregate limit
Policy issued to Union Pacific Railroad

  (4)   Excess Liability Insurance

  (a)   $100,000,000 per occurrence     (b)   $100,000,000 aggregate

          River City Casino & Hotel   11   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



  (5)   Builders Risk

Builder’s Risk Insurance: Policy Form: Zurich Manuscript Completed Value
Builders’ Risk—Copy of policy available upon request to the OCIP administrator.
The Builders Risk will not provide coverage against loss by theft or
disappearance of any materials (unless the materials are to be incorporated into
the Project), tools, or equipment of the Contractor or any tier of
subcontractor, or any other person furnishing labor or materials for the Work
and Contractor agrees to indemnify, defend, and hold the Owner and its officers,
agents, and employees harmless from any such loss, theft, or disappearance.
Deductible of $25,000 per occurrence shall be borne by the
Contractor/Subcontractor(s) who caused the loss.
Owner waives all rights of subrogation and recovery against the Contractor and
all Subcontractors of all tiers for damage to any Client’s Name property or to
the extent of any loss or damage, which is insured under the OCIP. Contractor
waives all rights of subrogation and recovery against The Owner and other
Subcontractors of all tiers to the extent of any loss or damage, which is
insured under the OCIP. The Contractor and each Subcontractor will require all
Subcontractors to similarly waive their rights of subrogation and recovery in
each of their respective construction contracts with respect to their work on
this project site.
11.3.1 Certificates and Policies
Each Eligible Contractor will receive a separate Workers’ Compensation policy.
Certificates of Insurance will be furnished for the General Liability and Excess
coverages. These policies are available for review by the Contractor upon
request to The Owner. The terms of such policies or programs, as such policies
or programs may be from time to time amended, are incorporated by reference.
Contractor agrees to be bound by the terms of coverage as contained in such
insurance policies and/or self-insurance programs.
11.3.2 Termination/Modification of the OCIP
The Owner reserves the right to terminate or to modify the OCIP or any portion
thereof. To exercise this right, the Owner will provide thirty (30) days advance
written notice of termination or material modification to the Contractor and all
subcontractors covered by the OCIP. In such event, the Contractor will promptly
obtain appropriate replacement insurance coverage acceptable to the Owner.
Written evidence of such insurance will be provided to the Owner prior to the
effective date of the termination or modification of the OCIP coverages. The
reasonable cost of such replacement insurance will be reimbursed by the Owner to
the Contractor.
SPECIAL NOTE:
Any contractor who has completed their work at The Project and whose insurance
as provided by The Owner’s OCIP has been terminated, who returns to the site to
perform warranty work does so under its own insurance coverages and not under
those provided by The Owner’s OCIP.

          River City Casino & Hotel   12   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



11.4 Contractor-Provided Coverage
For any work under this contract, and until completion and final acceptance of
the work, the Contractor/Subcontractors, at their own expense, must promptly
furnish to the Owner’s Insurance Administrator, certificates of insurance giving
evidence that the following coverages are in force.
“The Project” site shall be identified on the certificate, Casino One
Corporation; Pinnacle Entertainment, Inc.; and their directors, officers,
representatives, agents and employees; Yates/Paric; Bergman, Walls & Associates
Ltd; M.A. Engineering, Inc.; CHPA Consulting Engineers; Lay, Pitman &
Associates; Horner & Shifrin Inc.; David Mason & Associates; Shannon & Wilson;
and Geotechnology, Inc. shall be named as additional insureds, ATIMA (As Their
Interest May Appear) on the Commercial General Liability Policy and Automobile
Policy.
Automobile Liability Insurance:
Minimum Combined Single Limit that shall not be less than $1,000,000 per
occurrence Commercial Automobile Liability Insurance to cover all vehicles owned
by, hired by, or used on behalf of the Prime Contractor/Subcontractor,
Workers’ Compensation and Employer’s Liability Insurance:
Statutory Limits with All States Endorsement and minimum Employer’s Liability
Limits will be provided as follows:

  (a)   $1,000,000 Bodily Injury with Accident — Each Accident;     (b)  
$1,000,000 Bodily Injury by Disease — Policy Limit     (c)   $1,000,000 Bodily
Injury by Disease — Each Employee; and     (d)   The policy will be endorsed to
exclude “The Project” if you are a participant in the OCIP.

Commercial General Liability Insurance:
$1,000,000 Bodily Injury and Property Damage Limit for each occurrence
$2,000,000 General Aggregate
$2,000,000 Products/Completed Operations Aggregate
Coverage shall include the following:
Occurrence Basis;
Premises operations;
Contractual Liability;
Products/Completed Operations;
Broad Form Property Damage; and
Independent Prime Contractor/Subcontractors
Such policy must be issued upon an “occurrence” basis, as distinguished from a
“claims made” basis.
Products and Completed Operations to be maintained for two (2) year after final
payment.

          River City Casino & Hotel   13   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Excess Liability Insurance:
 $25,000,000
*$  5,000,000

      *   Limits required of Subcontractors unless otherwise noted in Bid
Documents.

Coverage should apply and follow form over primary coverages shown above.
Limits must apply: Any one occurrence and general aggregate annually; and Annual
Aggregate Products and Completed Operations.
Coverages and Terms:

Excess of General Liability

Excess of Employer’s Liability

Completed Operations
NOTE: If a Contractor/Subcontractor participating in the OCIP chooses to have
the policy endorsed to include “The Project” Site during the construction
period, coverage should be Excess and/or Difference in Conditions (DIC) of the
OCIP. This cost should not be passed back to the Owner. Inclusion of “The
Project” Site on such insurance policies shall not replace the OCIP coverage or
otherwise affect the cost identification requirement in paragraph 11.2.
11.4.1.1 Deductibles on Contractor Policies
If by the terms of this insurance any mandatory deductibles are required, or if
the Contractor should elect, with the concurrence of the Owner, to increase the
mandatory deductible amounts or purchase this insurance with voluntary
deductible amounts, the Contractor will be responsible for payment of the amount
of all deductibles in the event of a paid claim. If separate Contractors are
added as insureds to be covered by this policy, the separate Contractors will be
responsible for payment of appropriate part of any deductibles in the event
claims are paid on their part of the Project.
11.4.2 Certificates of Insurance
Coverage Requirements
As shown in Section 11.4
Description of Operations Wording
“Workers’ Compensation and General Liability coverage’s shown above do not apply
to the River City Casino & Hotel Lemay Missouri Project.
Additional Insured Wording
Casino One Corporation; Pinnacle Entertainment, Inc., and their directors,
officers, representatives, agents and employees; Yates/Paric; Bergman, Walls &
Associates Ltd; M.A. Engineering, Inc.; CHPA Consulting Engineers; Lay, Pitman &
Associates; Horner & Shifrin Inc.; David Mason & Associates; Shannon & Wilson;
and Geotechnology, Inc. shall be named as additional insureds, ATIMA (As Their
Interest May Appear) applicable to Automobile Liability and Off-Site General
Liability as respects the River City Casino & Hotel project.

          River City Casino & Hotel   14   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Certificate Holder
Casino One Corporation
C/o Gina Neal — Willis
224 N. Hwy 67 Suite 193
Florissant, MO 63031
Certificates of insurance acceptable to The Owner will be filed with the OCIP
Administrator within ten (10) days after award of the contract to Contractor and
prior to commencement of the Work. All required insurance will be maintained
without interruption from the date of commencement of the Work until the date of
the final payment or expiration of any extended period as set forth in this
agreement. In the event that the Contractor or any Subcontractor fails to take
out and maintain such insurance coverages, the Owner shall have the right at its
option to take out and maintain such insurance coverages and back charge the
Contractor or the Subcontractor for the costs thereof.
The amount of insurance required in Section 11.4, shall not be construed to be a
limitation of liability on the part of the Contractor or any Subcontractors. In
that regard, all of the insurance requirements of this paragraph shall apply to
all Subcontractors working on the project site. Any type of insurance or any
increases of limits of liability not described herein which the Contractor or
any Subcontractor requires for its own protection or on account of statute shall
be its own responsibility and its own expense. If the Contractor or the
Contractor’s Subcontractors maintain any insurance policies covering owned,
leased or borrowed, equipment, such policies shall contain a waiver of
subrogation against the Owner.
11.4.3 Other Insurance
Any type of insurance or any increase of limits of liability not described in
this section which the Contractor requires for their own protection or on
account of any statute will be their own responsibility and their own expense.
Each item must be shown as a line item and approved by the Owner.
11.4.4 Contractor Responsibilities
The Contractor will cooperate with and will require all subcontractors to
cooperate with The Owner and/or its designated representative (hereinafter
called the OCIP Administrator) with regards to the administration and operation
of the OCIP. The contractor/subcontractor’s responsibilities will include, but
not be limited to:

  (1)   Compliance with all rules and regulations of the applicable State
Insurance Bureau/Board; failure to meet state requirements may result in fines
being assessed, if this occurs, the Contractor shall deduct from monies due or
to become due under the provisions of this subcontract for any applicable fines
that are assessed against the Owner/contractor/subcontractor;     (2)  
Compliance with applicable Construction Safety Program;     (3)   Provision of
necessary contract, operations and insurance information;     (4)   Cooperation
with any insurance company or Insurance Administrator with respect to requests
for claims, payroll or other information required under the program;

          River City Casino & Hotel   15   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



11.4.5 Contractor’s Responsibility for its Subcontractors
The Contractor will include this document and provide the River City Casino &
Hotel OCIP Manual with the bid documentation. The Contractor will require that
all subcontractors of every tier participate in River City Casino & Hotel OCIP
and comply with all rules and procedures as outlined in the Enrollment Process
Table, Exhibit 11B. It will be the Contractor’s responsibility to submit to The
Owner and its designated representative all bid documentation for approval.
11.4.6 Assignment of Return Premiums
The Owner will be responsible for the payment of all premiums associated solely
with the OCIP and will be the sole recipient of any dividend(s) and/or return
premium(s) generated by the OCIP. In consideration of The Owner’s provision of
said coverages under the OCIP program, the Contractor and subcontractors agree
to:

  (1)   Identify all applicable insurance costs associated with their contract
work; and cooperate with the OCIP Administrator in the confirmation of the
insurance cost as shown in paragraph 11.2.     (2)   Irrevocably assign to and
for the benefit of The Owner, all return premiums, premium refunds, premium
discounts, dividends, retentions, credits, and any other monies in connection
with the OCIP insurance. Contractor agrees to evidence such assignment by
executing and delivering the Form-2. Contractor further agrees to require each
subcontractor to execute the assignment on the Form-2, for the benefit of The
Owner.

11.4.7 Waiver of Subrogation
Owner waives all rights of subrogation and recovery against the Contractor and
all subcontractors of all tiers to the extent of any loss or damage, which is
insured under the OCIP. Contractor waives all rights of subrogation and recovery
against The Owner and other subcontractors of all tiers to the extent of any
loss or damage, which is insured under the OCIP. The Contractor and each
subcontractor will require all subcontractors to similarly waive their rights of
subrogation and recovery in each of their respective construction contracts with
respect to their work on “The Project.”
11.4.8 No Release
The provision of the OClP by The Owner will in no way be interpreted as
relieving the Contractor or any subcontractor of any other responsibility or
liability under this agreement or any applicable law, statute, regulation or
order.
11.4.9 Approval of Forms and Companies
All insurance described in this Section will be written by an insurance company
or companies satisfactory to the Owner and licensed to do business in Missouri
and will be in a form and content satisfactory to the Owner. No party subject to
the provisions of this contract will violate or knowingly permit to be violated
any of the provisions of the policies of insurance described herein.

          River City Casino & Hotel   16   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



11.4.10 Coverage to be Provided by Contractor During Warranty Period
During the period following the Final Acceptance Date and prior to expiration of
the warranty period hereunder, Contractor will maintain in full force and effect
all insurance as specified in paragraph 11.4 covering all Work performed during
such period.
11.4.11 Claims Responsibilities
The Prime Contractor and all subcontractors shall adhere to and perform all
reporting requirements as set forth in the Claims Procedures portion of the OCIP
Program Manual.
11.4.12 Project Safety Administration
It is the responsibility of the Contractor to maintain total control of safety
to ensure that its employees and the general public will be provided an
environment free of recognized hazards during construction activities. Nothing
is more important than providing a safe and healthful environment in which to
work. In carrying out this policy it is clear the only accepted level of
performance is to be “Incident Free” on this project each and every day.
A. Project Safety Manual
A site-specific safety plan is required within fifteen (15) days after receipt
of Notice to Contract Award and prior to start of any construction activities;
The name and qualifications (resume) of designated on-site safety person must
also be submitted to Owner;
Contractor’s shall develop their own written site-specific safety and health
plans for the Project and must include the following as a minimum:
NOTE*** Sections do not have to be in order as shown
Section 1 — This section should include a commitment letter signed by the
President of your company. The following items must be addressed by this letter:

  a.   Company commitment to and philosophy on safety.     b.   Company
acknowledgement that they will support and participate in the light duty/return
to work policy.     c.   Company acknowledgement that they will commit to drug
free workplace.     d.   Company acknowledgement that they will comply with OSHA
Standards 29 CFR 1926, 29 CFR 1910 and 46 CFR (if applicable).     e.   Project
Safety Representative’s name and lines of authority, his authority regarding
safety matters.     f.   The following attachments should follow the commitment
letter:

  1.   Project Safety Representative’s and Alternate.     2.   Safety
Representative’s resumes must meet Qualifications listed below.

          River City Casino & Hotel   17   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Safety Manager Qualifications
* Each Contractor shall designate an on-site Safety Manager who is charged with
the responsibility of on-site safety management. The Safety Manager’s sale duty
shall be safety management and shall not have other collateral duties. At a
minimum the safety manager shall meet the requirements of a “competent person”
as defined by OSHA for all phases of construction and have a minimum of three
(3) years construction safety experience. A resume shall be provided that
outlines such items as: work experience, education, training completed and
professional organizations, etc. The safety manager shall remain on the Project
until contract acceptance (full-term of contract). Safety Manager shall report
to an officer of the company and not the project management team.
Section 2 — This section should include your company disciplinary policy.
Section 3 — This section should include your company drug policy.
Section 4 — This section should include the site specific job hazard analysis
for your project. It should take the tasks in your CPM, analyze the hazards and
list the proposed safety measures to abate those hazards. Pre Task Planning.
Section 5 — OCIP Project Safety Rules — Indicate that compliance with the
Project Safety rules are a requirement for continued employment on the project.
Section 6 — This section should include the Policies and Procedures Compliance
statement which also addresses contractor commitment to compliance with 29 CFR
1926, 29 CFR 1910 and 46 CFR.
Section 7 — This section should include your health and safety program
administration. How you intend to conduct the on site, day to day operations of
your program including pre task planning and roles/responsibilities of those in
your organization. Compliance with state, federal and local jurisdictions,
commitment to safety education and training, how you handle new hire training,
employee responsibilities, first aid, CPR, etc. Include in this section how you
will address the items included in 29 CFR 1926 Subpart C General Safety and
Health Provisions.
Section 8 — This section should be broken up into safety categories. At a
minimum it should include sections on the following:

  a.   Specific Project Requirements     b.   Safe Work Practices     c.  
Housekeeping     d.   Work Zone Safety     e.   Personal Protective Equipment,
Respiratory Protection, Hearing Protection     f.   Fire Protection     g.  
Compressed Gas Cylinders     h.   Material Handling, Storage, Usage     i.  
Tool Safety     j.   Welding and Cutting     k.   Electrical Safety     l.  
Scaffolding     m.   100% Fall Protection over 6’ on all work activities     n.
  Cranes & Rigging — Personal hoists/manlifts     o.   Mobile Equipment
Operation and Operator Training

          River City Casino & Hotel   18   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



  p.   Excavation and Trenching     q.   Concrete and Masonry Construction    
r.   Steel Erection     s.   Underground Construction     t.   Demolition     u.
  Explosives     v.   Power Transmission     w.   Confined Space Entry Program  
  x.   Ladder, Stairway and Ramp Safety     y.   Lockout Tagout Procedures    
z.   Hazardous Communication Compliance, Hazardous Material Handling     aa.  
Site Security     bb.   Evacuation Plan     cc.   Crisis Management Plan     dd.
  Miscellaneous — Include any applicable items not covered above needed to
successfully complete your contract.

Note: All items in Section 8 may not be used in the course of your construction.
If an item is not relevant, you may leave it out of your plan, but indicate
under that item that it is not needed for your project. There may also be items
not included above that are relevant, but which are not included above. Those
items must still be addressed in your plan. A failure to include items in your
safety plan which may be needed later will not relieve you of the responsibility
to comply with the OSHA or Project Name standards that would apply and we
reserve the right to require a supplemental safety submission to address that
specific issue.
B. New Employee Orientation
Each new contractor/subcontractor employee will be required to attend an
orientation program conducted by Project Safety Manager. This orientation is
designed to communicate all project specific safety policies, procedures, and
expectations of “the Safety Team” in regard to the construction of the Project.
C. Contractor Safety Program Review
To proactively monitor the safety, health and environmental performance of
contractors and subcontractors the OCIP Site Safety Manager and/or his
Representative, will be conducting a periodic review of contractor/subcontractor
safety programs. This will be a formal process, which will be done with or
without advanced notice. Upon completion of the Safety Program Review, a list of
recommendations will be provided to the contractor/subcontractor. There will be
a timeline developed and agreed upon for the purpose of abating any deficiencies
in the contractor/subcontractor safety program.

          River City Casino & Hotel   19   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



Exhibit 11 b—Enrollment Process Table
All Eligible Subcontractors should be properly enrolled in the OCIP before
access to the Project Site is allowed. Note: The Start Date indicated on the
subcontract award form 1 is the date that the Eligible Subcontractor is expected
to begin operations at the Project Site. If the Eligible Subcontractor has
already started work at the Project Site, then the effective date of coverage
will be agreed to by the Owner, OCIP Administrator, and Zurich. Any Contractor
or Subcontractor, who applies for enrollment in the OCIP ten (10) days or more
after they commence working on the Project, will be required to provide a “No
Known Loss Letter” to the primary insurer along with the enrollment
documentation and required certificate of insurance.

     
Form 1 —
  Notice of Subcontract Award: When an Eligible Contractor or Subcontractor of
any tier awards a subcontract, the awarding Eligible Subcontractor shall
complete Notice of Subcontract Award Form 1 and immediately forward to the OCIP
Administrator. A copy of the Manual should be given to each Eligible
Subcontractor.
 
   
Form 2 —
  Insurance Cost Identification Worksheet: The awarding Eligible Subcontractor
shall assure that their subcontractors complete and immediately forward to the
OCIP administrator and attach a copy of WC, GL, and Excess declarations page and
rating schedules from the policies.

Certificate of Insurance as required in Section 11.4—Contractor-Provided
Coverage: Must be submitted to OCIP Administrator.
Upon receipt of the Form 2, policy pages, and required certificate of insurance,
the OCIP administrator will request binding from the Insurer and provide the
appropriate OCIP certificate of insurance evidencing Workers’ Compensation,
General Liability, and Excess Liability coverages provided under the OCIP. The
Insurer will issue the appropriate Workers’ Compensation policy for transmittal
to the subcontractor.

     
Form 2A —
  Supplemental Insurance Information Form: This form is required if the
contracts issues are a Time and Material contract or if under $30,000 (project
cumulative total) or Contracts 30 days or less.
 
   
Form 3 —
  Supplemental Insurance Information Form: If an Eligible Subcontractor has been
awarded more than one contract on this Project, Insurance Cost Identification
Worksheet (Form 2) must be completed by the subcontractor on the first contract.
For each additional contract, Supplemental Insurance Information (Form 3) must
be completed and forwarded to the OCIP Administrator.
 
   
Form 4 —
  Notice of Anticipation Completion: When subcontractor is 85% complete, this
form should be completed by the Eligible Subcontractor and sent to the OClP
Administrator.
 
   
Form 5 —
  Project Site Payroll Reporting Form: To be submitted by the 10th of each month
to the OClP Administrator. If not received, pay may be held to the
subcontractor. Each Eligible Subcontractor is also responsible for receipt of
each lower-tier’s Form 5 also.

          River City Casino & Hotel   20   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



ACCIDENT REPORTING AND CLAIMS PROCEDURES
When accidents happen, everyone needs to work together. Even though the
Contractors and each Subcontractor has instituted tough safety measures,
work-related accidents are bound to occur. When they do, the OCIP Insurers stand
ready to serve the Contractors and Subcontractors, but they need help if they
are to perform this service in the most effective and efficient manner.
The Insurer will have a claims adjuster available to handle all Commercial
General Liability and Workers’ Compensation claims for the Contractor and each
Subcontractor enrolled in the OCIP.
The Insurer will arrange for a legal counsel to handle all lawsuits emanating
from the project.
Never discuss any accident or claim with anyone except authorized
representatives of River City Casino & Hotel Contractor, the Insurer(s), and the
Owners Insurance Broker or Law Enforcement agencies.

A.   Workers’ Compensation Claims

  1.   Seek immediate medical attention for the injured person(s).     2.  
Immediately notify your supervisor and project manager of the situation.     3.
  The Supervisor must then notify the OCIP Claims Coordinator and Project Safety
Manager or their designate. If you cannot reach, please leave a voice mail
message.     4.   Complete the Accident Investigation and the Applicable State
Form (include appropriate Location Code) and forward to the OCIP Claims
Coordinator and Project Safety Manager in a timely manner, but no later than the
close of business day on the day of the accident.     5.   The Contractor’s
safety representative or designated person will transport the injured worker to:

Concentra Medical Center—Soulard Clinic
Joe McMillan — Center Administrator
1617 South 3rd Street
St. Louis, MO 63104
Hours: 8am – 5:00pm, M-F
Ph: (314)-421-2557
Fax: (314)-421-2046
After-Hours Injury
On-Call Physician Consultation: 866-398-1105
After-Hour Drug & Alcohol Testing (Onsite)
On-Call Collector: 888-576-7171

  6.   The OCIP Claims Coordinator will report claim with appropriate location
code to Zurich.     7.   Employer must complete the First Notice of Injury Form
and forward to OCIP Claims Coordinator.     8.   Upon receipt of Acknowledgement
of Claim from Zurich Insurance Company, OCIP Administrator will provide the
Contractor/Subcontractor with a copy so you can record the Claim number for
future reference.     9.   All medical bills, hospital bills, etc should be
forwarded to Zurich Insurance Company identifying the injured employee and claim
number.

          River City Casino & Hotel   21   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



B.   General Liability Claims

Any occurrence involving Bodily Injury or Property Damage to members of the
public that is NOT caused by an automobile accident.

  1.   Seek immediate medical attention for any injured person(s).     2.  
Immediately notify your supervisor and project manager of the situation.     3.
  The Supervisor must then notify the OCIP Administrator and Project Safety
Manager or their designate. If you cannot reach, please leave a voice mail
message.     4.   Complete the Accident Investigation and forward to the OCIP
Claims Coordinator and Project Safety Manager in a timely manner, but no later
than the close of business day on the day of the accident.     5.   The OCIP
Claims Coordinator will report claims with appropriate location code to Zurich.
    6.   Upon receipt of Acknowledgement of Claim from Zurich Insurance Company,
OCIP Claims Coordinator will provide Contractor/Subcontractor with a copy so you
can record the Claim number for future reference.     7.   All investigation
reports, pictures, medical bills, hospital bills, etc should be forwarded to
Zurich Insurance Company identifying the injured individual, claimant and claim
number.

C.   Duties in the Event of Occurrence, Claims or Suit

  a)   Follow the claims reporting procedures above.     b)   You must see to it
that the OCIP Claims Coordinator is notified promptly of an “occurrence” which
may result in a claim. Notice should include:

  •   How, when and where the “occurrence” took place, and;     •   The names
and addresses of any injured persons and witnesses.

  c)   If a claim is made or “lawsuit” is brought against any insured, you
provide written notice of the claim or “lawsuit” to:

  •   OCIP Claims Coordinator

  d)   You and any other involved insured must:

  •   Cooperate with the Insurer in their investigation, settlement or defense
of the claims or “suit”; and     •   Assist the Insurer, upon their request, in
the enforcement of any right against any person or organization which may be
liable to the insured because of injury or damage to which this insurance may
also apply.

  e)   No Insureds will, except at their own cost, voluntarily make a payment,
assume any obligation or incur any expense, other than for first aid, without
Insurer’s consent.

D.   Automobile Claims

Even though no Automobile Liability or Physical Damage coverage is provided
under the OCIP, the Contractor/Subcontractor must notify the OCIP Claims
Coordinator in writing of any automobile accident which could be related to the
project. This should be done as soon as possible following the accident. Each
Contractor/Subcontractor should follow their internal reporting procedures for
automobile liability or physical damage coverage.

          River City Casino & Hotel   22   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



E.   Contractor’s Equipment Claims

Even through no coverage is provided under the OCIP for loss of or damage to
Contractor’s or Subcontractor’s owned equipment the Contractor/Subcontractors
must notify the OCIP Claims Coordinator in writing, of any loss or damage to
their equipment at the project. This should be done as soon as possible,
following first knowledge of loss or damage. Each Contractor/Subcontractor
should follow their internal reporting procedures for reporting damage to owned
equipment.

F.   Miscellaneous Claims Notes

  1)   Any incident that involved injury to persons or property is to be
reported to the OCIP Claims Coordinator office immediately.     2)   Any claims
adjuster representing a Contractor/Subcontractor’s normal insurer who seeks to
come onto The Project site must obtain written authorization from the OCIP
Claims Coordinator prior to coming on the site. There will be no exceptions to
this stipulation.

          River City Casino & Hotel   23   August 11, 2008 OCIP Manual        

 

 



--------------------------------------------------------------------------------



 



         
 
  Incident Investigation Report   (To be completed within 24 hours by Supervisor
at time of incident)

INJURED EMPLOYEE INFORMATION

                                             
Employee Name
      Male       Female       Date of Birth       Ht.       Wt.    
 
                                           

                     
Employee Address
                         
 
  Street   City   State   Zip Code   Home Phone

             
Employer Name
      Address    
 
           

                         
Date of Incident
      Time       AM/PM   Jobsite/Area    
 
                       

             
Employee Job Title
      Length of Employment    
 
           

                     
Weather Condition
      Shift       Supervisor    
 
                      UNSAFE ACTS   UNSAFE CONDITIONS    

                  What actions caused or contributed to the incident?       What
conditions of tools, equipment, or environment contributed to incident?
 
               
 
  Operating equipment without authority           Inadequate
guard/barrier/safety device
 
               
 
  Failure to warn/signal           Inadequate/improper protective equipment
 
               
 
  Failure to secure/lock out/tag out           Inadequate warning system
 
               
 
  Reaching into/servicing equipment in operation           Defective or work
tools/equipment materials
 
               
 
  Making safety devices inoperable           Congestion or restricted area
 
               
 
  Used defective equipment           Fire or explosion hazard
 
               
 
  Took unsafe/improper position           Hazardous storage method
 
               
 
  Horseplay, disruptive actions           Unsecured against movement
 
               
 
  Improper lifting or movement           Lighting/noise/visual obstruction
 
               
 
  Other:                                                                        
  Environmental/atmospheric conditions
 
               
 
  No unsafe action           Other:
 
               
 
              No unsafe condition
 
               
 
                What actions caused or influenced above unsafe acts?       What
caused or influenced above unsafe condition?
 
               
 
  Unaware of job hazards           Defective/worn from normal use
 
               
 
  Inattention to hazards           Defective/worn from abuse/misuse
 
               
 
  Unaware of safe method/procedure           Housekeeping/cleaning failure
 
               
 
  Tried to gain or safe time           Lack of preventative maintenance
 
               
 
  Influence of fatigue/illness           Inadequate maintenance
 
               
 
  Influence of emotions/stress           Exposure to environment
 
               
 
  Defective vision/bodily defects           Inadequate purchasing
 
               
 
  Under influence of alcohol or drugs           Safety inspection failure
 
               
 
  Failure to enforce procedures/rules           Other:
 
   Other:           Unknown

INJURY/ILLNESS DATA

          Describe the nature and extent of injury/illness (body part affected,
type of injury, etc.)    
 
       
 
         

                 
Was first aid administered?
  Yes  _____    No  _____    If yes, what type and by whom    
 
               

             
Was employee taken to hospital/clinic?
  Yes   No   If yes, list name, address and phone number of

     
hospital/physician/nurse attending
   
 
   

          List any eyewitnesses to the incident and others who might provide
information about the incident    
 
       

INClDENT/lLLNESS EVALUATION
How did the incident occur? Describe in detail the task the employee was doing
when injured or became ill. Include specifics such as equipment, structure
tools, materials, objects (size, shape, and weight), people involved in the
task, positions, distances, rate of movement, sequence of events, etc.

       
 
     
 
     
 
     
 
     

          River City Casino & Hotel   Page 1 of 2   July 31, 2008 OCIP Manual  
     

 

 



--------------------------------------------------------------------------------



 



(Attach any additional information comments, documentation of interviews,
sketches, pictures, etc. as necessary)
Incident Investigation Report
Incident/Illness Evaluation (continued)

                                                     
Type of exertion/body motion during injury:
      Pull       Lift       Bend       Reach       Twist       Other    
 
                                                   

                             
Was this the employee’s regular job?
      Yes       No       How much experience does this employee have on this
job?    
 
                           

                         
Was the employee trained in this job or task?
       Yes       No       When was last training on this task?    
 
                       

                     
Was this the employee’s first job-related injury or illness?
  Yes       No       If no, briefly describe previous injuries (date, nature,
 
                   

     
extent, etc.)
   
 
   

             
Hours of overtime worked in last 24 hours
      Did this possibly contribute to incident? If so, describe    
 
           

                     
Does a safety rule or policy apply to this task?
  Yes       No       If yes, describe rule and how employee followed or violated
 
                   

                         
Does a specific procedure for task exist?
  Yes       No       If yes, describe procedure briefly and if it was followed  
 
 
                       

                     
Is protective equipment required for this task?
    Yes       No     If yes, describe equipment, if it was used, if it was
 
                   

     
adequate/functioned properly, and if the employee(s) were trained on it.
   
 
   

                 
Is there possibly any third party which contributed to the incident? (Other
contractors, employee, etc.)
  Yes       No    
 
               

     
If yes, describe.
   
 
   

                     
 
                   
Did any unsafe physical/environmental conditions exist?
  Yes       No       If yes, describe conditions (physical,
 
                   
mechanical, electrical, etc.) which contributed to the incident
                   
 
                   
 
                   
Is material handling equipment required for this task?
  Yes       No       If yes, was it used and did it function properly?
 
                   

   Possible actions to be taken to prevent reoccurrence

                     
 
  Reinstruction of employee(s) involved       Do/revise Job Safety Analysis    
  Repair/replace/modify equipment
 
                   
 
  Preventative instruction of others who do job       Revise/establish safety
rule       Improve clean-up procedure
 
                   
 
  Training of employee(s)       Reassign employee to another job       Improve
inspection procedure
 
                   
 
  Action to improve enforcement       Require/replace protective equipment      
Eliminate/reduce congestion
 
                   
 
  Reprimand/discipline of employee(s) involved       Install safety guard device
      Improve design/construction
 
                   
 
                  Improve environmental conditions

CORRECTIVE ACTION(S) TAKEN OR PLANNED

                                                      Completion              
Estimated     Confirmed   What was/will be done   By Whom     Completion Date  
  Date     Initials  

                             
Incident discussed with employee to prevent reoccurrence?
      Yes       No       Date    
 
                            Any disciplinary action taken?            Yes      
No       If yes, describe what type.    

FOLLOW UP COMMUNICATION

                      YES       NO       Incident site reviewed by supervisor
with employee (and safety coordinator if applicable.)
YES
 
 
  NO  
 
   Incident review meeting conducted. Attended by    
 
                    YES       NO       Employee or supervisor reviewed incident
with work group.
YES
 
 
  NO  
 
  Employee reviewed injury with safety committee    
YES
 
 
  NO  
 
   Project Safety informed of incident    
 
 
 
     
 
       

Date of Report
      Prepared by       Title    
 
                   
 
          Signature        
Reviewed by
      Superintendent            
 
                   

          River City Casino & Hotel   Page 2 of 2   July 31, 2008 OCIP Manual  
     

 





--------------------------------------------------------------------------------



 



         
 
  RIVER CITY OCIP
 
  FORM 1

RIVER CITY CASINO & HOTEL OCIP
Notice of Subcontract Award
Request for Insurance

         
Willis.
       
Attn: Gina Neal
  Phone:   314-395-6615
224 N. Hwy 67 Suite 193
  Fax:   314-395-1880
Florissant, MO 63031
  E-mail:   Gina.Neal@willis.com

             
RE:
  Project Name:        
 
     
 
   

This is to inform you that we have awarded the following subcontract to the
following Subcontractor:

     
Name of Firm:
   
 
   

                             
Address:
      City:       State:       Zip:    
 
                           

                     
Phone: (                    )
      Fax: (                    )       Federal Employer’s ID#:    
 
                   

             
Office Contact:
      E-Mail:    
 
           
 
           
Safety Contact:
      E-Mail:    
 
           
 
           
Type of Work:
      Job    
 
           

                     
*Start Date:
      Estimated Completion Date:       Contract Value:    
 
                   

                     
Estimated Payroll: $
      Est Manhours:       Est. # of Subcontractors:    
 
                   

                  Awarding Contractor:    
 
           
 
           
 
  By:                  
 
           
 
  Title:                  
 
           
 
  Date:                  
 
                Prime Contractor (if different)    
 
           

DO NOT complete this form for your own company. A form-1 should be completed on
each of your subcontractors.
• Award Date — date Notice to Proceed was given (Verbally or in Writing)
• Start date is mandatory—the date contractor is anticipated to begin work at
the Project Site
• Any Contractors or Subcontractors who enrolls in the OCIP 10 days after their
start date will have to provide a No Known Loss Letter to the Carrier along with
the enrollment documentation.

          River City Casino & Hotel   Page 1 of 1   July 31, 2008 OCIP Manual  
     

 

 



--------------------------------------------------------------------------------



 



River City OCIP-
FORM 2      
RIVER CITY CASINO & HOTEL OCIP
INSURANCE COST IDENTIFICATION WORKSHEET
CONTRACTOR INFORMATION

                                       
Contractor:
      Indv       Ptshp       Corp       J/V    
 
                                    Address:       FEIN:                        
 

                             
Office Contact:
      Phone:       Fax:       E-mail:    
 
                           
Site Contact:
      Phone:       Fax:       E-mail:    
 
                           
Safety Contact:
      Phone:       Fax:       E-mail:    
 
                           
Insurance Contact:
      Phone:       Fax:       E-mail:    
 
                           
Payroll Contact:
      Phone:       Fax:       E-mail:    
 
                           
Address (if different):
                                 

      CONTRACT INFORMATION   Contract Value: $                    

               
Job Name/Description:
      Contract/JOB #:    
 
           

             
Awarding Contractor:
      Prime Contractor:    
 
           

                             
Award Date:
      Start Date:       Est. Completion Date:       Self Preformed
                    %, $    
 
                           

                         
Subcontracted                     %;
  $                     Est. # of Subcontractors       Est. Manhours      
DBE/MBE/WBE:    
 
                       

CURRENT INSURANCE INFORMATION;
Contractor’s Insurance Broker or Agent:                    PLEASE PRINT

                 
Company Name:
      Contact:                      
City:
          Phone:   (     )                                                 
                   

WORKERS’ COMPENSATION



                             
Current WC Ins Co:
              Policy Period:                          
Experience Modifier:
      Rate Date:       Deductible:       Retention:    
 
                           

A. Workers’ Compensation (Project Site Payroll Only)
Attach additional pages if required. Attach copy of declaration page and rate
sheets for WC Policy

                                            W.C. Rate/             W.C.
Classification   W.C. Code     $100 Payroll   Estimated Payroll     Premium  
1.
                             
2.
                             
3.
                             
4.
                             
5.
                             
6.
                             
Subtotal
                   
*It is extremely important to accurately estimate all onsite payroll anticipated
for this contract. Payroll should be raw wages without burden, fringes, or
overtime premium: but should include sick, vacation, holiday pay and imputed
income. All WC rules for Missouri are applicable.

Composite Rates and Corporate Allocations, must reflect the breakout of
insurance cost (actual rating calculations). See Section 11.2 of the OCIP
Manual.
  Increased Limit Factor:   $       Experience Modifier   $       Discounts   $
      Surcharges/Assessments   $               $                    
Although Deductible and Self-Retention Credits are to be identified, they should
not be used in the calculation of insurance cost.
  Deductible Credit^
   OR   $                                 Self Insured   $              
Retention                
The OCIP provides first dollar coverage for all contractors.

  Total WC Premium   A.$    

It is each Contractor’s responsibility to notify its own insurance carrier to
exclude all work to be done under this contract from your current insurance
program. Any Contractors or Subcontractors who enrolls in the OCIP 10 days after
their start date will have to provide a No Known Loss Letter to the Carrier
along with the enrollment documentation.

          River City Casino & Hotel
OCIP Manual   Page 1 of 2   July 31, 2008

 





--------------------------------------------------------------------------------



 



RIVER CITY CASINO & HOTEL OCIP
INSURANCE COST IDENTIFICATION WORKSHEET
GENERAL LIABILITY

             
Contractor Name:
                 
Current GL Ins Co:
      Policy Period:    
 
           

Current GL rate is based on: o payroll or o receipts per o $100 o $1,000 or o
receipts or Flat Premium o

             
If GL is based other than Payroll/Receipts describe:
      Deductible: Retention:    
 
           

                                  Total WC Premium from previous page   A.$ B.
General Liability (Project Site Payroll/Receipts Only) Attach additional pages
if required. Attach copy of declaration page and rate sheets for GL Policy      
      G.L. Rate per basis   Estimated     G.L. Classification   G.L. Code  
shown above   Payroll*/Receipts   Premium
1.
              $   $
2.
              $   $
3.
              $   $
4.
              $   $
5.
  Subcontracted Work   91581 or                $   $

                  Composite Rates and Corporate Allocations must reflect the
breakout of insurance cost (actual rating calculations). Although Deductible and
Self-Retention Credits are to be identified, they should not be used in the
calculation of insurance cost. The OCIP has a $5,000 property damage deductible
See Section 11.2 of the OCIP Manual.   Deductible Credit^
OR
Self Insured
Retention Credit^   $

$    
 
                *It is extremely important to accurately estimate payrolls
anticipated for this contract. Payroll should be raw wages without burden,
fringes or overtime premium: but should include sick, vacation, holiday pay and
imputed income.   Total General
Liability Premium   B.$
 
                C.   Umbrella Excess (Attach copy of declaration page and rate
sheets for XS.       C.$
 
               
 
  Rate:                      per $                                     Name of
Insurer:                                                              Term:     
                        
 
                D.   Estimated Subcontractor Premiums (Attach Cost
Identification Sheet for Each Subcontractor or calculate 2.5% of Subcontract
value for each subcontractor’s estimated insurance cost). See Section 11.1.2.a
of the OCIP Manual.   D.$
 
                E.   TOTAL PREMIUMS (A + B + C + D)
“Total Premiums” indicated in E represent the Total Insurance Cost the
Contractor has identified       E.$

It is each Contractor’s responsibility to notify its own insurance carrier to
exclude all work to be done under this contract from your current insurance
program. Any Contractors or Subcontractors who enrolls in the OCIP 10 days after
their start date will have to provide a No Known Loss Letter to the Carrier
along with the enrollment documentation.
AGREEMENT
The OWNER, or their Agent, is granted permission by Contractor to inspect the
insurance and payroll records used in determining the contractor’s insurance
cost as shown above. The Owner/awarding contractor will deduct the above amount
from Contractor’s bid by change order. At completion of the Work, Owner’s Agent
shall audit the project payroll records of Contractors and adjust Contract
amount for final audited insurance premiums in accordance with the insurance
premium audit provisions of the insurance policy. Any and all returns of
premiums, dividends, discounts or other adjustments to any OCIP policy is
assigned, transferred and set over absolutely to OWNER. This assignment is valid
for insurance policies whose premiums have been paid by the OWNER on behalf of
such Contractors.

                     
Signed
      Title       Date    
 
                   

     
Send this Form to:
  Gina Neal—Willis, 224 N. Hwy 67 Suite 193, Florissant, MO 63031
 
  Phone: 314-395-6615           Fax: 314-395-1880           E-mail:
gina.neal@willis.com

         
River City Casino & Hotel
  Page 2 of 2   July 31, 2008
OCIP Manual
       

 





--------------------------------------------------------------------------------



 



River City - FORM 2A
RIVER CITY CASINO & HOTEL OCIP
Supplemental Insurance Cost Identification Worksheet*
*  T&M Contracts or Contracts under $30,000 (project cumulative total) or
Contracts 30 days or less
CONTRACTORS INFORMATION

                                     
Contractors:
      Indv       Ptshp       Corp       J/V    
 
                                   

Address:
      FEIN:    
 
           

Office Contact:
      Phone:       Fax:       E-Mail:    
 
                           
Site Contact:
      Phone:       Fax:       E-Mail:    
 
                           
Safety Contact:
      Phone:       Fax:       E-Mail:    
 
                           

      CONTRACT INFORMATION    Contract Value: $
                                                             

             
Job Name/Description:
      Contract/JOB #:    
 
           

Awarding Contractors:
      Prime Contractors:    
 
           

Award Date:
      Start Date:       Est Completion Date:       Self Preformed       %, $    
 
                                   

Subcontracted
      %; $       Est. # of Subcontractors       Est. Manhours       DBE/MBE/WBE:
   
 
                                   

CURRENT INSURANCE INFORMATION
Required insurance coverages and limits are shown in the OCIP Manual.
Information disclosed on this form is subject to audit and adjustment throughout
the term of the construction project.

             
Contractor’s Insurance Broker/Agent: Company Name:
      Contact:    
 
           

City/State/Zip:
      Phone: (                    ) E-Mail:    
 
           

Current WC Ins Co:
      Policy Period:       Experience Modifier:       Deductible/Retention:    
 
                           

Current GL Ins Co:
      Policy Period:       Deductible:       Retention:    
 
                           

                                          WC Code     Manhours     WC/GL        
    Classification   GL Code     Incl OT     Rates     Estimated
Payroll/Receipts     Premium
l. WC
                                   
2. WC
                                   
3. WC
                                   
4. WC
                                   
5. WC
                                    *Although Deductible and Self-Retention
Credits are to be identified, they will not be allowed. Composite Rating will
not be allowed without breakdown; Corporate Allocations will not be allowed,
actual cost must be shown. If you need assistance, contact the OCIP
Administrator. * It is extremely important to accurately estimate payrolls
anticipated for this contract. Payroll should be raw wages without burden,
fringes or overtime premium; but should include sick, vacation, holiday pay, and
imputed income. Missouri Rules and Regulations for Payroll apply. See Section
11.2 of the OCIP Manual.     WC Sub Total
  $   Increased Limits Factor
  $   WC Experience Mod.
  $           $           $           $
 
                          Total WC Premium
  A.$
1. GL
                                   
2. GL
                                   
3. GL
                                   
4. GL
                                   
5. GL
                                   
6. GL Subcontracted Work


    91585                              
The OCIP provides first dollar WC coverage for all contractors.


        Total GL Premium
  B.$


C. Umbrella Excess


  Rate:                      per $                       Total XS Prem
  C.$
D. SUBCONTRACTORS PREMIUM (3% of Subcontractors’ contracts’ value) See section
11.1.2.a of the OCIP Manual.


  Total Subs Premium or %
  D.$
TOTAL PREMIUM (A+B+C+D).
                          Total A,B,C,D
  E.$

It is each Contractor’s responsibility to notify its own insurance carrier to
exclude all work to be done under this contract from your current insurance
program. Any Contractors or Subcontractors who enrolls in the OCIP 10 days after
their start date will have to provide a No Known Loss Letter to the Carrier
along with the enrollment documentation.
AGREEMENT
The OWNER, or their Agent, is granted permission by Contractors to inspect the
insurance and payroll records used in determining the contractor’s insurance
cost as shown above. The Owner/awarding contractor will deduct the above amount
from Contractor’s bid by change order. At completion of the Work, Owner’s Agent
shall audit the project payroll records of Contractors and adjust Contract
amount for final audited insurance premiums in accordance with the insurance
premium audit provisions of the insurance policy. Any and all returns of
premiums, dividends, discounts or other adjustments to any OCIP policy is
assigned, transferred and set over absolutely to OWNER. This assignment is valid
for insurance policies whose premiums have been paid by the OWNER on behalf of
such Contractors.

                     
Signed
      Title       Date    
 
                   

Send this Form to:   Gina Neal— Willis, 224 N. Hwy 67 Suites 193, Florissant, MO
63031
Phone: 314-395-6615            Fax: 314-395-1880            E-mail:
gina.neal@willis.com

          River City Casino & Hotel   Page 1 of 1   July 31, 2008 OCIP Manual   
     

 





--------------------------------------------------------------------------------



 



  River City OCIP
FORM 3


RIVER CITY CASINO & HOTEL OCIP
SUPPLEMENTAL INSURANCE INFORMATION FORM
(Use Only if Form-2 Has Been Completed on Another Contract or this is a Change
Order)
CONTRACTOR INFORMATION:

                     
Contractor:
      Contact:       E-mail:    
 
                   

Address:
      City:       State:       Zip:       Phone:       Fax:        
 
                                           

CONTRACT INFORMATION

                     
o New Contract Name/Description:
      Contract/JOB #:       Contract Value: $    
 
                   

o Existing Contract Name/Description:
      Contract/JOB #:       Change Order Value: $    
 
                   

Awarding Contractor:
      Prime Contractor:    
 
           

Award Date:
      Start Date:       Est Completion Date:       Self Preformed       %, $    
 
                                   

Subcontracted
      %; $       Est. # of Subcontractors       Est. Manhours       DBE/MBE/WBE:
   
 
                                   

FOR WORK TO BE PERFORMED UNDER THIS CONTRACT:
Required limits and coverages are shown in Section VII of Contractors Insurance
Manual.

                                      A.Workers Compensation                    
        Classification   Code     Rate         Estimated Payroll     Premium
l.
                          $       $
2.
                          $       $
3.
                          $       $
4.
                          $       $
WC SUBTOTAL
                          $       $ It is extremely important to accurately
estimate payrolls anticipated for this contract. Payroll should be raw wages
without burden, fringes, or overtime premium: but should include sick, vacation,
holiday pay and imputed income.

Although Deductible and Self-Retention Credits are to be identified, they will
not be allowed. Since these types of programs also require loss funding, the
credits will be substituted for the loss pick. The OCIP provides first dollar
coverage for all contractors. Composite rates must show all surcharges and
credits. Corporate allocations will not be allowed, actual rating must be shown
as required above     Increased Limits Factor   $   WC Experience Mod.   $   WC
Discounts   $   WC Discounts   $   WC Surcharges   $   Secondary Fund   $   WC
State Assessments   $
 
                          Total WC Premium
  A.$ B.General Liability                   Estimated        Classification  
Code     Rate         Payroll/Receipts*     Premium
1.
                          $       $
2.
                          $       $
3.
                          $       $
4.
                          $       $
5. Subcontracted Work
    91585                     $       $

  Total General Liability   B.$
C. Umbrella/Excess Liability
      $   C.$  
D. Estimated Subcontractor Premiums (Attach Form 1/2 for Each Subcontractor
(including leasing and/or temporary labor companies).
      D.$  
E. Total insurance cost, included in bid or change order documents
  TOTAL (A+B+C+D)
  E.$

It is each Contractor’s responsibility to notify its own insurance carrier to
exclude all work to be done under this contract from your current insurance
program.

                     
Signed
      Title       Date    
 
                   

Send this Form to:   Gina Neal— Willis, 224 N. Hwy 67 Suite 193, Florissant, MO
63031
Phone: 314-395-6615            Fax: 314-395-1880           E-mail:
gina.neal@willis.com

          River City Casino & Hotel   Page 1 of 1   July 31, 2008 OCIP Manual   
     

 





--------------------------------------------------------------------------------



 



     
 
  River City OCIP
 
  FORM 4

RIVER CITY CASINO & HOTEL OCIP
NOTICE OF ANTICIPATED COMPLETION

         
Willis
       
Attn: Gina Neal
  Phone:   314-395-6615
224 N. Hwy 67 Suite 193
  Fax:   314-395-1880
Florissant, MO 63031
  E-mail:   gina.neal@willis.com

         
Please be advised, we,
      are scheduled to complete our work for:
 
       
 
  (Name of Contractor Film)    

             
Awarding Contractor
      Prime:    
 
           

                     
Job Name/Description:
      Start Date:       Completion Date:    
 
                   

             
^Original Contract Value: $
      ^Final Contract Value: $    
 
           

             
^Self Performed Work: $
      ^Subcontracted Work: $    
 
           

     
*Change Orders:
   
 
   

             
Original Actual Payroll: $
      Final Actual Payroll: $    
 
           

*    Note: All Change Orders must have a Form-3 identifying the insurance cost
included. If these have not been furnished to the administrator during
construction - one form can be completed showing total of all change orders and
the appropriate insurance cost.
All Contract Values should include all insurance cost
We used the following enrolled subcontractors who will also complete their work
on the date shown above:

          Subcontractors   Final Contract Value  
 
  $          
 
  $          
 
  $          
 
  $          

We used the following subcontractors who were not enrolled in the OCIP along
with their subcontract values, they will also complete their work on the date
shown above:

          Subcontractors   Final Contract Value  
 
  $          
 
  $          
 
  $          
 
  $          

                 
 
  This is our only contract at the       Project.    
 
               

                 
 
  We are still working on the following jobs at the       Project.    
 
               

          Awarding Contractors   Job Name/Description   Prime
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

             
Your Company’s Name:
      Date:    
 
           

             
By:
      Title    
 
           

Final insurance audits may be made under the applicable policies. Please show
who in your office (or another location if applicable) is responsible for this
information:

                             
Name:
      Phone:       Fax:       E-Mail:    
 
                           

                             
Address:
      City:       State:       Zip    
 
                           

Substantial Completion Form-4

          River City Casino & Hotel   Page 1 of 1   July 31, 2008 OCIP Manual  
     

 

 



--------------------------------------------------------------------------------



 



     
 
  River City OCIP -
 
  FORM 5

River City Casino & Hotel OCIP
PROJECT SITE PAYROLL REPORTING FORM

     
Contractor:
   
 
   

                             
Address:
      City:       State:       Zip:    
 
                           

             
Phone:
      Fax:    
 
           

             
Awarding Contractor:
      Construction Manager:    
 
           

Please indicate Project Site Payroll and forward to CIP Administrator by the
10th of the month. Please retain a copy for your files.
If this is your first payroll report, when did you start on site?
Is this is your final payroll report for this contract?

             
LOCATION CODE (For this Contract):
      MONTH ENDING):    
 
           

                          WORKER’S COMPENSATION   WC Classification Description
  Manhours     WC Code     Actual Payroll  
1.
                       
2.
                       
3.
                       
4.
                       
5.
                       
Total
                       

                          GENERAL LIABILITY   GL Classification Description  
Manhours     GLCode     Receipts/Other  
1.
                       
2.
                       
3.
                       
4.
                       
5.
                       
6. Subcontracted Work
            95185          
Total
                       
 
                       
Monthly Receipts (Amount on Monthly Pay Application)
                  $    

•   It is extremely important to accurately estimate payrolls anticipated for
this contract. Payroll should be raw wages without burden, fringes, or overtime
premium: but should include sick, vacation, holiday pay and imputed income.   •
  Earnings for overtime should be included only at straight hourly rates. Do Not
Include the Extra Wages Paid for Overtime Hours. Overtime means those hours in
excess of 8 hours worked each day, 40 hours in any week or on Saturdays,
Sundays, or holidays, but only when there is an increase in the hourly rate to
work such hours.   •   Hours should be shown on overtime.   *   If GL is based
on payroll – only show the classification description and codes, manhours and
payroll are already shown under WC.

The above is a true and complete statement of the entire remuneration of
services rendered by employees of the company shown above.

     
Signature:
   
 
   

             
Title:
      Date    
 
           

          Send this Form to:   Gina Neal—Willis, 224 N. Hwy 67 Suite 193,
Florissant, MO 63031
 
  Phone: 314-395-6615           Fax: 314-395-1880 E-mail: gina.neal@willis.com  
 

          River City Casino & Hotel   Page 1 of 1   July 31, 2008 OCIP Manual  
     

 

 



--------------------------------------------------------------------------------



 



          Revision         Date   Page Number   Description of Change
8/11/08
  4   Clarified the Builders’ Risk Deductible is to be borne by the
Contractor/Subcontractor(s) who caused the loss
 
       
 
  5   On-Site Activities — added wording “and as outlined by the Builders’ Risk
policy”.
 
       
 
  11   Item (2) CGL — Clarified Item a) 4. to read that the $5,000 PD deductible
is the responsibility of the contractor who cause the loss.
 
       
 
  13   Contractor-Provided Coverage-included wording as stated in the contract
that the products-completed operations should be carried for two year after
completion on the project.
 
     
 
       
07/31/08
  13-14   Additional Insured Language — Consultants added for RCC as they apply
to Yates/Paric
 
       
 
      Pinnacle Entertainment, Inc. name added with endorsed name Casino One
 
       
07/22/08
  4   Builders Risk Policy Number and Deductible
 
       
 
  21   St Anthony’s Medical Clinic
Updated to Concentra Medical Center (Soulard Clinic)
 
       
03/12/08
  4   Deleted — Builders Risk Language, (TBD)
 
       
 
  5   Addition of site description specific to the River City Road Project
 
       
 
  6, 7, 13, & 14   Pinnacle Entertainment, Inc endorsement. Named changed to
Casino One Corporation
 
       
01/14/08
  2   Deleted — One of Willis’ OCIP Consultant information, Pam Robertson —
“employee change in work duty”
 
       
 
  3   Updated — New Fax number for Zurich claims
 
       
 
      From — 913-345-4327 to 913-345-1582
 
       
 
      Medical Only Adjuster — changed from Lyla Grady to Joanna KO
 
       
 
  14   Additional Insured Wording —
 
      Added Fred Weber, Inc. as additional insured
 
       
01/17/07
  Pinnacle Entertainment OCIP Policy and Procedures Manual   Original Printing
of the Policy and Procedure Manual

          River City Casino & Hotel
OCIP Manual   Page 1 of 1   July 31, 2008

 

 



--------------------------------------------------------------------------------



 



EXHIBIT Q
OMITTED

 

 



--------------------------------------------------------------------------------



 



EXHIBIT R
REQUIRED INSURANCE COVERAGES

 

 



--------------------------------------------------------------------------------



 



Automobile Liability Insurance:
Minimum Combined Single Limit that shall not be less than $1,000,000 per
occurrence Commercial Automobile Liability Insurance to cover all vehicles owned
by, hired by, or used on behalf of the Prime Contractor/Subcontractor,
Workers’ Compensation and Employer’s Liability Insurance:
Statutory Limits with All States Endorsement and minimum Employer’s Liability
Limits will be provided as follows:
(a) $1,000,000 Bodily Injury with Accident — Each Accident;
(b) $1,000,000 Bodily Injury by Disease — Policy Limit
(c) $1,000,000 Bodily Injury by Disease — Each Employee; and
(d) The policy will be endorsed to exclude “The Project” if you are a
participant in the OCIP.
Commercial General Liability Insurance:
$1,000,000 Bodily Injury and Property Damage Limit for each occurrence
$2,000,000 General Aggregate
$2,000,000 Products/Completed Operations Aggregate

Coverage shall include the following:
Occurrence Basis;
Premises operations;
Contractual Liability;
Products/Completed Operations;
Broad Form Property Damage; and
Independent Prime Contractor/Subcontractors
Such policy must be issued upon an “occurrence” basis, as distinguished from a
“claims made” basis.
Excess Liability Insurance:
 $25,000,000
*$5,000,000
*Limits required of Subcontractors unless otherwise noted in Bid Documents.
Coverage should apply and follow form over primary coverages shown above.
River City Casino & Hotel 14 July 31, 2008
OCIP Manual
Limits must apply: Any one occurrence and general aggregate annually; and Annual
Aggregate Products and Completed Operations.
Coverages and Terms:
Excess of General Liability
Excess of Employer’s Liability
Completed Operations
NOTE: If a Contractor/Subcontractor participating in the OCIP chooses to have
the policy endorsed to include “The Project” Site during the construction
period, coverage should be Excess and/or Difference in Conditions (DIC) of the
OCIP. This cost should not be passed back to the Owner. Inclusion of “The
Project” Site on such insurance policies shall not replace the OCIP coverage or
otherwise affect the cost identification requirement in paragraph 11.2.

 

 